Exhibit 10.1

 

EXECUTION COPY

CREDIT AGREEMENT

dated as of

November 13, 2007,

Among

WINDY CITY INVESTMENTS, INC., as Holdings,

WINDY CITY ACQUISITION CORP.

(to be merged with and into NUVEEN INVESTMENTS, INC.),

as the Merger Sub and Borrower,

THE LENDERS PARTY HERETO

and

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent

DEUTSCHE BANK SECURITIES INC.,

WACHOVIA CAPITAL MARKETS, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

MORGAN STANLEY SENIOR FUNDING, INC.,
as Lead Arrangers and Bookrunners,

WACHOVIA CAPITAL MARKETS, LLC,
as Syndication Agent,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

MORGAN STANLEY SENIOR FUNDING, INC.
as Documentation Agents

 

--------------------------------------------------------------------------------


Table of Contents

 

 

 

Page

ARTICLE I Definitions

2

 

 

Section 1.01. Defined Terms

2

Section 1.02. Terms Generally

57

Section 1.03. Classification of Loans and Borrowings

58

Section 1.04. Rounding

58

Section 1.05. References to Agreements and Laws

58

Section 1.06. Times of Day

58

Section 1.07. Timing of Payment or Performance

58

Section 1.08. Letter of Credit Amounts

58

Section 1.09. Pro Forma Calculations

59

Section 1.10. Accounting Terms

60

Section 1.11. Certifications

60

 

 

ARTICLE II The Credits

60

 

 

Section 2.01. Commitments

61

Section 2.02. Loans

61

Section 2.03. Borrowing Procedure

63

Section 2.04. Evidence of Debt; Repayment of Loans

63

Section 2.05. Fees

64

Section 2.06. Interest on Loans

65

Section 2.07. Default Interest

66

Section 2.08. Alternate Rate of Interest

66

Section 2.09. Termination and Reduction of Commitments

66

Section 2.10. Conversion and Continuation of Borrowings

67

Section 2.11. Repayment of Term Borrowings

68

Section 2.12. Optional Prepayment

69

Section 2.13. Mandatory Prepayments

70

Section 2.14. Reserve Requirements; Change in Circumstances

73

Section 2.15. Change in Legality

74

Section 2.16. Indemnity

75

Section 2.17. Pro Rata Treatment; Intercreditor Agreements

75

Section 2.18. Sharing of Setoffs

77

Section 2.19. Payments

77

Section 2.20. Taxes

78

Section 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

80

Section 2.22. Swingline Loans

82

Section 2.23. Letters of Credit

83

Section 2.24. Incremental Credit Extensions

87

 

 

(i)

--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE III Representations and Warranties

89

 

 

Section 3.01. Organization; Powers

90

Section 3.02. Authorization

90

Section 3.03. Enforceability

90

Section 3.04. Governmental Approvals

90

Section 3.05. Financial Statements

91

Section 3.06. No Material Adverse Change

91

Section 3.07. Title to Properties

91

Section 3.08. Subsidiaries

91

Section 3.09. Litigation; Compliance with Laws

92

Section 3.10. Use of Proceeds; Federal Reserve Regulations

92

Section 3.11. Investment Company Act

92

Section 3.12. Taxes

92

Section 3.13. No Material Misstatements

93

Section 3.14. Employee Benefit Plans

93

Section 3.15. Environmental Matters

93

Section 3.16. Security Documents

94

Section 3.17. Labor Matters

94

Section 3.18. Solvency

94

Section 3.19. Intellectual Property

94

Section 3.20. Subordination of Junior Financing

94

 

 

ARTICLE IV Conditions of Lending

95

 

 

Section 4.01. All Credit Events

95

Section 4.02. First Credit Event

95

 

 

ARTICLE V Affirmative Covenants

98

 

 

Section 5.01. Existence; Compliance with Laws; Businesses and Properties

98

Section 5.02. Insurance

98

Section 5.03. Taxes

99

Section 5.04. Financial Statements; Reports, etc.

99

Section 5.05. Notices

102

Section 5.06. Information Regarding Collateral

102

Section 5.07. Maintaining Records; Access to Properties and Inspections

102

Section 5.08. Use of Proceeds

102

Section 5.09. Further Assurances

103

Section 5.10. Post-Closing Obligations

106

Section 5.11. Designation of Subsidiaries

106

Section 5.12. Permitted Acquisitions

107

 

 

(ii)

--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE VI Negative Covenants

108

 

 

Section 6.01. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock

108

Section 6.02. Liens

115

Section 6.03. Restricted Payments

115

Section 6.04. Fundamental Changes

122

Section 6.05. Dispositions

124

Section 6.06. Transactions with Affiliates

127

Section 6.07. Senior Secured Net Leverage Ratio

130

Section 6.08. Restrictive Agreements

130

Section 6.09. Limitation on Business of Holdings, the Borrower and Its
Restricted Subsidiaries

132

Section 6.10. Modification of Junior Financing Documentation

133

Section 6.11. Changes in Fiscal Year

133

Section 6.12. Acquisitions

133

 

 

ARTICLE VII Events of Default

133

 

 

Section 7.01. Events of Default

133

Section 7.02. Right to Cure

136

 

 

ARTICLE VIII The Administrative Agent and the Collateral Agent

137

 

 

ARTICLE IX Miscellaneous

141

 

 

Section 9.01. Notices

141

Section 9.02. Survival of Agreement

143

Section 9.03. Binding Effect

143

Section 9.04. Successors and Assigns

143

Section 9.05. Expenses; Indemnity

148

Section 9.06. Right of Setoff; Payments Set Aside

150

Section 9.07. Applicable Law

150

Section 9.08. Waivers; Amendment

151

Section 9.09. Interest Rate Limitation

153

Section 9.10. Entire Agreement

153

Section 9.11. WAIVER OF JURY TRIAL

154

Section 9.12. Severability

154

Section 9.13. Counterparts

154

Section 9.14. Headings

154

Section 9.15. Jurisdiction; Consent to Service of Process

154

Section 9.16. Confidentiality

155

Section 9.17. No Advisory or Fiduciary Responsibility

156

Section 9.18. Release of Collateral

156

 

 

(iii)

--------------------------------------------------------------------------------


 

 

Page

 

 

Section 9.19. USA PATRIOT Act Notice

157

Section 9.20. Lender Action

157

Section 9.21. Effectiveness of Merger

157

 

 

ARTICLE X Holdings Guaranty

158

 

 

Section 10.01. Guaranty

158

Section 10.02. Nature of Liability

158

Section 10.03. Independent Obligation

159

Section 10.04. Authorization

159

Section 10.05. Reliance

160

Section 10.06. Subordination

160

Section 10.07. Waiver

160

Section 10.08. Payments

161

Section 10.09. Maximum Liability

161

 

 

SCHEDULES

 

 

Schedule 1.01(a)

—  Subsidiary Guarantors

Schedule 1.01(b)

—  Immaterial Subsidiaries

Schedule 2.01

—  Lenders and Commitments

Schedule 3.04

—  Governmental Consents

Schedule 3.08

—  Subsidiaries

Schedule 3.09

—  Litigation

Schedule 3.14

—  Pension Plans

Schedule 3.15

—  Environmental Matters

Schedule 3.17

—  Labor Matters

Schedule 3.19

—  Intellectual Property

Schedule 6.01

—  Existing Indebtedness

Schedule 6.02

—  Existing Liens

 

 

EXHIBITS

 

 

Exhibit A

—  Form of Administrative Questionnaire

Exhibit B

—  Form of Assignment and Acceptance

Exhibit C-1

—  Form of Borrowing Request

Exhibit C-2

—  Form of Letter of Credit Request

Exhibit D

—  Form of Guarantee and Collateral Agreement

Exhibit E

—  Form of Non-Bank Certificate

Exhibit F-1

—  Form of Trademark Security Agreement

Exhibit F-2

—  Form of Patent Security Agreement

Exhibit F-3

—  Form of Copyright Security Agreement

Exhibit G-1

—  Form of Revolving Credit Note

Exhibit G-2

—  Form of Term Loan Note

Exhibit H

—  Form of Solvency Certificate

 

 

(iv)

--------------------------------------------------------------------------------


 

 

CREDIT AGREEMENT dated as of November 13, 2007 (this “Agreement”), among WINDY
CITY INVESTMENTS, INC., a Delaware corporation (“Holdings”), WINDY CITY
ACQUISITION CORP., a Delaware corporation (“Merger Sub”), to be merged with and
into NUVEEN INVESTMENTS, INC., a Delaware corporation (the “Company”), the
Lenders (as defined herein), DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as
Administrative Agent and Collateral Agent (in each case, as defined herein) for
the Lenders (as defined herein), DEUTSCHE BANK SECURITIES INC., WACHOVIA CAPITAL
MARKETS, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and MORGAN
STANLEY SENIOR FUNDING, INC., as lead arrangers (the “Arrangers”) for the Credit
Facilities (as defined herein), WACHOVIA CAPITAL MARKETS, LLC, as syndication
agent, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and MORGAN STANLEY
SENIOR FUNDING INC., as documentation agents.  Capitalized terms used herein
shall have the meanings set forth in Article I.

RECITALS

A.            The Sponsor has formed Holdings which owns all of the Equity
Interests of Merger Sub.  Immediately following the consummation of the Merger,
the Company, shall assume all Indebtedness (as defined herein) with respect to
the Credit Facilities and all references to the Borrower shall following such
assumption, mean the Company.

B.            To fund a portion of the Merger, the Sponsor, co-investors,
affiliates and management will contribute an amount in cash or rollover equity
to an entity, which will own directly or indirectly 100% of the outstanding
equity of Holdings, which together with the amount of any rollover equity issued
to existing shareholders of the Company, shall be no less than 30.0% of the pro
forma total consolidated capitalization of Holdings (such contribution and
rollover, collectively, the “Equity Investment”).

C.            Pursuant to the Merger Agreement, Holdings will consummate the
Merger in accordance with the terms thereof in all material respects and
Holdings will acquire substantially all of the capital stock of the Company as a
result of a merger by Holdings’ direct subsidiary, Merger Sub with and into the
Company, with the Company being the surviving entity.

D.            To consummate, the transactions contemplated by the Merger
Agreement, Merger Sub will either (A) issue and sell $785,000,000 in aggregate
principal amount of New Senior Notes in a Rule 144A or other private placement
on the Closing Date or (B) if and to the extent the Company does not, or is
unable to, issue the New Senior Notes in an aggregate principal amount of
$785,000,000 in aggregate principal amount on the Closing Date, borrow
$785,000,000, less the amount of the New Senior Notes issued on the Closing
Date, in loans under a new senior unsecured bridge facility.

E.             The Borrower has requested the Lenders to extend credit in the
form of (i) a term loan facility in an aggregate principal amount of
$2,315,000,000 in U.S. dollars on the Closing Date and (ii) a non-amortizing
revolving credit facility in U.S. dollars at any time and from time to time
prior to the Revolving Credit Maturity Date, in an aggregate principal amount at
any time outstanding not in excess of in an aggregate principal amount of
$250,000,000.

--------------------------------------------------------------------------------


 

F.             The Lenders are willing to extend such credit to the Borrower and
the Issuing Bank is willing to issue Letters of Credit for the account of the
Borrower and its subsidiaries, in each case, on the terms and subject to the
conditions set forth herein.  Accordingly, the parties hereto agree as follows:


ARTICLE I

 


DEFINITIONS

Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business division or product line of any Person not already a subsidiary of the
Borrower or (y) the Equity Interests of any Person, which Person shall, as a
result of the acquisition of such Equity Interests, become a Restricted
Subsidiary of the Borrower (or shall be merged with and into the Borrower or
another Restricted Subsidiary of the Borrower, with the Borrower or such
Restricted Subsidiary being the surviving or continuing Person).

“Acquired Indebtedness” shall mean, with respect to any specified Person,


(A)           INDEBTEDNESS OF ANY OTHER PERSON EXISTING AT THE TIME SUCH OTHER
PERSON IS MERGED WITH OR INTO OR BECAME A RESTRICTED SUBSIDIARY OF SUCH
SPECIFIED PERSON, INCLUDING INDEBTEDNESS INCURRED IN CONNECTION WITH, OR IN
CONTEMPLATION OF, SUCH OTHER PERSON MERGING WITH OR INTO OR BECOMING A
RESTRICTED SUBSIDIARY OF SUCH SPECIFIED PERSON, AND


(B)           INDEBTEDNESS SECURED BY A LIEN ENCUMBERING ANY ASSET ACQUIRED BY
SUCH SPECIFIED PERSON.

“Acquisition” shall mean the acquisition through an Investment in Equity
Interests, purchase of assets or by a merger or consolidation resulting in
either (i) the acquisition of all or substantially all of the assets or (ii) a
50% or greater interest in Equity Interests (including all earnouts) of an
Acquired Entity or Business.

“Additional Lender” shall have the meaning assigned to such term in
Section 2.24(a).

“Adjusted LIBO Rate” shall mean, (a) with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum equal to the product of (i)
the LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves.

“Administration Fee” shall have the meaning assigned to such term in
Section 2.05(b).

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” shall mean Deutsche Bank AG New York Branch, in its
capacity as administrative agent for the Lenders, and shall include any
successor administrative agent appointed pursuant to Article VIII.

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the Person specified;
provided, however, that no Lender (nor any of its Affiliates) shall be deemed to
be an Affiliate of Holdings or any of its subsidiaries by virtue of its capacity
as a Lender hereunder.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Aggregate Revolving Credit Exposure” shall mean, at any time, the aggregate
amount of the Lenders’ Revolving Credit Exposures at such time.

“Agreement” shall have the meaning assigned to such term in the preamble.

“AHYDO Catch Up Payment” shall mean any payments in respect of Indebtedness
necessary in order to avoid such Indebtedness being characterized as “applicable
high yield discount obligations” within the meaning of the Code.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, as the case may be.

“Applicable Percentage” shall mean, for any day, (a) with respect to any
Eurodollar Loan or ABR Loan that is a Term Loan, the applicable percentage per
annum set forth below under the caption “Eurodollar Spread” or “ABR Spread”
(based upon the Senior Secured Net Leverage Ratio as of the relevant date of
determination):

Senior Secured Net Leverage Ratio

 

Eurodollar Spread

 

ABR Spread

 

Category 1 Greater than 3.75 to 1.00

 

3.00

%

2.00

%

Category 2 Less than or equal to 3.75 to 1.00

 

2.75

%

1.75

%

 

and (b) with respect to any Swingline Loan, the applicable percentage per annum
set forth below under the caption “ABR Spread” and (c) with respect to any
Eurodollar Revolving Loan or ABR Revolving Loan, the applicable percentage per
annum set forth below under the caption “Eurodollar Spread” or “ABR Spread”
(based upon the Senior Secured Net Leverage Ratio as of the relevant date of
determination):

 

3

--------------------------------------------------------------------------------


 

Senior Secured Net Leverage Ratio

 

Eurodollar Spread

 

ABR Spread

 

Category 1 Greater than 3.75 to 1.0

 

3.00

%

2.00

%

Category 2 Less than or equal to 3.75 to 1.00 but greater than 3.00 to 1.00

 

2.75

%

1.75

%

Category 3 Less than or equal to 3.00 to 1.00

 

2.50

%

1.50

%

 

In respect of clauses (a), (b) and (c) of this definition, each change in the
Applicable Percentage resulting from a change in the Senior Secured Net Leverage
Ratio shall be effective on and after the date of delivery to the Administrative
Agent of the Section 5.04 Financials and a Pricing Certificate indicating such
change until and including the date immediately preceding the next date of
delivery of such financial statements and the related Pricing Certificate
indicating another such change.  Notwithstanding the foregoing, until Holdings
shall have delivered the Section 5.04 Financials and the related Pricing
Certificate covering a period that includes the first full fiscal quarter of
Holdings ended after the Closing Date, the Senior Secured Net Leverage Ratio
shall be deemed to be in Category 1 for purposes of determining the Applicable
Percentage.  In addition, at the option of the Administrative Agent and the
Required Lenders, (x) at any time during which the Borrower has failed to
deliver the Section 5.04 Financials or the related Pricing Certificate by the
date required thereunder or (y) at any time after the occurrence and during the
continuance of an Event of Default, then the Senior Secured Net Leverage Ratio
shall be deemed to be in the then-existing Category for the purposes of
determining the Applicable Percentage (but only for so long as such failure or
Event of Default continues, after which the Category shall be otherwise as
determined as set forth above).

“Arrangers” shall have the meaning assigned to such term in the preamble.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and, to
the extent required by Section 9.04(b), consented to by the Borrower,
substantially in the form of Exhibit B or such other form as shall be reasonably
approved by the Administrative Agent and the Borrower.

“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.23(c).

“Bankruptcy Code” shall have the assigned to such term in Section 7.01(g).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall mean (a) prior to the consummation of the Merger, Merger Sub
and (b) upon and after consummation of the Merger, the Company.

“Borrower Materials” shall have the meaning assigned to such term in
Section 5.04.

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1, or such
other form as shall be approved by the Administrative Agent.

“Broker-Dealer Subsidiary” shall mean any Subsidiary of the Borrower or any
other Subsidiary of the Borrower required to be registered as a broker-dealer
under the Securities Exchange Act of 1934, as amended.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are generally authorized or required by law to close;
provided, however, if such day relates to any interest rate settings as to a
Eurodollar Loan, any fundings, disbursements, settlements and payments in
dollars in respect of any such Eurodollar Loan, or any other dealings in dollars
to be carried out pursuant to this Agreement in respect of any such Eurodollar
Loan, such day shall be a day on which dealings in deposits in dollars are
conducted by and between banks in the London interbank eurodollar market.

“Capital Expenditures” shall mean, as to any Person for any period, the
additions to property, plant and equipment and other capital expenditures of
such Person and its subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of such Person.

“Capital Stock” shall mean:


(A)           IN THE CASE OF A CORPORATION, CORPORATE STOCK;


(B)           IN THE CASE OF AN ASSOCIATION OR BUSINESS ENTITY, ANY AND ALL
SHARES, INTERESTS, PARTICIPATIONS, RIGHTS OR OTHER EQUIVALENTS (HOWEVER
DESIGNATED) OF CORPORATE STOCK;


(C)           IN THE CASE OF A PARTNERSHIP OR LIMITED LIABILITY COMPANY,
PARTNERSHIP OR MEMBERSHIP INTERESTS (WHETHER GENERAL OR LIMITED); AND


(D)           ANY OTHER INTEREST OR PARTICIPATION THAT CONFERS ON A PERSON THE
RIGHT TO RECEIVE A SHARE OF THE PROFITS AND LOSSES OF, OR DISTRIBUTIONS OF
ASSETS OF, THE ISSUING PERSON.

“Capitalized Lease Obligations” shall mean, as to any Person, at the time any
determination thereof is to be made, the amount of the liability in respect of a
capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) of
such Person in accordance with GAAP.

“Cash Equivalents” shall mean:


(A)           DOLLARS;


(B)           (I)  STERLING, CANADIAN DOLLARS, EURO, OR ANY NATIONAL CURRENCY OF
ANY PARTICIPATING MEMBER STATE OF THE EMU; OR

(II)           IN THE CASE OF THE BORROWER OR A RESTRICTED SUBSIDIARY, SUCH
LOCAL CURRENCIES HELD BY THEM FROM TIME TO TIME IN THE ORDINARY COURSE OF
BUSINESS;

 

5

--------------------------------------------------------------------------------


 


(C)           SECURITIES ISSUED OR DIRECTLY AND FULLY AND UNCONDITIONALLY
GUARANTEED OR INSURED BY THE U.S. GOVERNMENT OR ANY AGENCY OR INSTRUMENTALITY
THEREOF THE SECURITIES OF WHICH ARE UNCONDITIONALLY GUARANTEED AS A FULL FAITH
AND CREDIT OBLIGATION OF SUCH GOVERNMENT WITH MATURITIES OF 24 MONTHS OR LESS
FROM THE DATE OF ACQUISITION;


(D)           CERTIFICATES OF DEPOSIT, TIME DEPOSITS AND EURODOLLAR TIME
DEPOSITS WITH MATURITIES OF ONE YEAR OR LESS FROM THE DATE OF ACQUISITION,
BANKERS’ ACCEPTANCES WITH MATURITIES NOT EXCEEDING ONE YEAR AND OVERNIGHT BANK
DEPOSITS, IN EACH CASE WITH (I) ANY REVOLVING CREDIT LENDER OR AN AFFILIATE
THEREOF OR (II) ANY COMMERCIAL BANK HAVING CAPITAL AND SURPLUS OF NOT LESS THAN
$250,000,000 IN THE CASE OF U.S. BANKS AND $100,000,000 (OR THE U.S. DOLLAR
EQUIVALENT AS OF THE DATE OF DETERMINATION) IN THE CASE OF NON-U.S. BANKS;


(E)           REPURCHASE OBLIGATIONS FOR UNDERLYING SECURITIES OF THE TYPES
DESCRIBED IN CLAUSES (C), (D) AND (F) ENTERED INTO WITH ANY FINANCIAL
INSTITUTION MEETING THE QUALIFICATIONS SPECIFIED IN CLAUSE (D) ABOVE;


(F)            COMMERCIAL PAPER RATED AT LEAST P-2 BY MOODY’S OR AT LEAST A-2 BY
S&P AND IN EACH CASE MATURING WITHIN 24 MONTHS AFTER THE DATE OF CREATION
THEREOF;


(G)           MARKETABLE SHORT-TERM MONEY MARKET AND SIMILAR SECURITIES HAVING A
RATING OF AT LEAST P-2 OR A-2 FROM EITHER MOODY’S OR S&P, RESPECTIVELY (OR, IF
AT ANY TIME NEITHER MOODY’S NOR S&P SHALL BE RATING SUCH OBLIGATIONS, AN
EQUIVALENT RATING FROM ANOTHER RATING AGENCY) AND IN EACH CASE MATURING WITHIN
24 MONTHS AFTER THE DATE OF CREATION THEREOF;


(H)           INVESTMENT FUNDS INVESTING 95% OF THEIR ASSETS IN SECURITIES OF
THE TYPES DESCRIBED IN CLAUSES (A) THROUGH (G) ABOVE;


(I)            READILY MARKETABLE DIRECT OBLIGATIONS ISSUED BY ANY STATE,
COMMONWEALTH OR TERRITORY OF THE UNITED STATES OR ANY POLITICAL SUBDIVISION OR
TAXING AUTHORITY THEREOF HAVING AN INVESTMENT GRADE RATING FROM EITHER MOODY’S
OR S&P WITH MATURITIES OF 24 MONTHS OR LESS FROM THE DATE OF ACQUISITION;


(J)            INDEBTEDNESS OR PREFERRED STOCK ISSUED BY PERSONS WITH A RATING
OF “A” OR HIGHER FROM S&P OR “A2” OR HIGHER FROM MOODY’S WITH MATURITIES OF 24
MONTHS OR LESS FROM THE DATE OF ACQUISITION;


(K)           INVESTMENTS WITH AVERAGE MATURITIES OF 12 MONTHS OR LESS FROM THE
DATE OF ACQUISITION IN MONEY MARKET FUNDS RATED A- (OR THE EQUIVALENT THEREOF)
OR BETTER BY S&P OR A3 (OR THE EQUIVALENT THEREOF) OR BETTER BY MOODY’S;


(L)            SHARES OF INVESTMENT COMPANIES THAT ARE REGISTERED UNDER THE
INVESTMENT COMPANY ACT OF 1940 AND SUBSTANTIALLY ALL THE INVESTMENTS OF WHICH
ARE ONE OR MORE OF THE TYPES OF SECURITIES DESCRIBED IN CLAUSES (A) THROUGH (K)
ABOVE; AND


(M)          IN THE CASE OF ANY FOREIGN SUBSIDIARY, INVESTMENTS OF COMPARABLE
TENURE AND CREDIT QUALITY TO THOSE DESCRIBED IN THE FOREGOING CLAUSES (A)
THROUGH (L) OR OTHER HIGH QUALITY SHORT TERM INVESTMENTS, IN EACH CASE,
CUSTOMARILY UTILIZED IN COUNTRIES IN WHICH SUCH FOREIGN SUBSIDIARY OPERATES FOR
SHORT TERM CASH MANAGEMENT PURPOSES.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (b)
above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within 10
Business Days following the receipt of such amounts.

“Cash Management Creditor” shall mean, with respect to the Cash Management
Obligations of a Loan Party, a counterparty that is the Administrative Agent or
a Lender or an Affiliate of the Administrative Agent or a Lender as of the
Closing Date or at the time such Cash Management Obligation is entered into.

“Cash Management Obligations” shall mean, with respect to any Person, the
obligations of such Person under any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements; provided
that any such obligations of any Loan Party owing to the Administrative Agent or
a Lender or an Affiliate of the Administrative Agent or any Lender shall only
constitute “Cash Management Obligations” hereunder at the option of the
Borrower.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.14, by any lending office of such Lender or by
such Lender’s or Issuing Bank’s holding company, if any) with any request,
guideline or directive of any Governmental Authority made or issued after the
date of this Agreement.

A “Change of Control” shall be deemed to have occurred if:

(I)            ANY TIME PRIOR TO THE CONSUMMATION OF A QUALIFIED PUBLIC
OFFERING, AND FOR ANY REASON WHATSOEVER, (A) THE SPONSOR SHALL NOT BE ENTITLED
TO APPOINT OR ELECT A MAJORITY OF THE BOARD OF DIRECTORS OF THE BORROWER OR ANY
OF ITS DIRECT OR INDIRECT PARENT ENTITIES INCLUDING HOLDINGS OR (B) THE
PERMITTED INVESTORS DO NOT OWN, DIRECTLY OR INDIRECTLY, OF RECORD AND
BENEFICIALLY AN AMOUNT OF EQUITY INTERESTS OF THE BORROWER OR ANY OF ITS DIRECT
OR INDIRECT PARENT ENTITIES THAT IS EQUAL TO OR MORE THAN 35% OF THE AMOUNT OF
EQUITY INTERESTS OF THE BORROWER OR ANY OF ITS DIRECT OR INDIRECT PARENT
ENTITIES OWNED, DIRECTLY OR INDIRECTLY, BY THE PERMITTED INVESTORS OF RECORD AND
BENEFICIALLY AS OF THE CLOSING DATE (DETERMINED BY TAKING INTO ACCOUNT ANY STOCK
SPLITS, STOCK DIVIDENDS OR OTHER EVENTS SUBSEQUENT TO THE CLOSING DATE THAT
CHANGED THE AMOUNT OF EQUITY INTERESTS, BUT NOT THE PERCENTAGE OF EQUITY
INTERESTS, HELD BY THE PERMITTED INVESTORS) AND SUCH OWNERSHIP BY THE PERMITTED
INVESTORS REPRESENTS THE LARGEST SINGLE BLOCK OF EQUITY INTERESTS OF THE
BORROWER OR ANY OF ITS DIRECT OR INDIRECT PARENT ENTITIES HELD BY ANY PERSON OR
RELATED GROUP FOR PURPOSES OF SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF
1934, OR

(II)           AT ANY TIME AFTER THE CONSUMMATION OF A QUALIFIED PUBLIC
OFFERING, AND FOR ANY REASON WHATSOEVER, (A) NO “PERSON” OR “GROUP” (AS SUCH
TERMS ARE USED IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF
1934 AS IN EFFECT ON THE DATE HEREOF, BUT EXCLUDING ANY EMPLOYEE BENEFIT PLAN OF
SUCH PERSON AND ITS SUBSIDIARIES, AND ANY PERSON OR ENTITY ACTING IN ITS
CAPACITY AS TRUSTEE, AGENT OR OTHER FIDUCIARY OR ADMINISTRATOR OF ANY SUCH PLAN)
AND EXCLUDING THE

 

7

--------------------------------------------------------------------------------


 

PERMITTED INVESTORS, SHALL BECOME THE “BENEFICIAL OWNER” (AS DEFINED IN RULES
13(D)-3 AND 13(D)-5 UNDER SUCH ACT), DIRECTLY OR INDIRECTLY, OF MORE THAN THE
GREATER OF (X) 35% OF OUTSTANDING EQUITY INTERESTS OF THE BORROWER OR ANY OF ITS
DIRECT OR INDIRECT PARENT ENTITIES HAVING ORDINARY VOTING POWER AND (Y) THE
PERCENTAGE OF THE THEN OUTSTANDING EQUITY INTERESTS OF THE BORROWER OR ANY OF
ITS DIRECT OR INDIRECT PARENT ENTITIES HAVING ORDINARY VOTING POWER OWNED,
DIRECTLY OR INDIRECTLY, BENEFICIALLY AND OF RECORD BY THE PERMITTED INVESTORS,
(B) NO “PERSON” OR “GROUP” (AS DEFINED IN CLAUSE (A) ABOVE) OTHER THAN THE
SPONSOR SHALL BE ENTITLED TO APPOINT OR ELECT A MAJORITY OF THE BOARD OF
DIRECTORS OF THE BORROWER OR ANY OF ITS DIRECT OR INDIRECT PARENT ENTITIES
INCLUDING HOLDINGS AND (C) DURING EACH PERIOD OF 12 CONSECUTIVE MONTHS, A
MAJORITY OF THE BOARD OF DIRECTORS OF HOLDINGS SHALL CONSIST OF THE CONTINUING
DIRECTORS; OR

(III)          ANY CHANGE IN CONTROL (OR SIMILAR EVENT, HOWEVER DENOMINATED)
WITH RESPECT TO HOLDINGS OR ANY RESTRICTED SUBSIDIARY SHALL OCCUR UNDER AND AS
DEFINED IN THE NEW SENIOR NOTES DOCUMENTATION TO THE EXTENT THE NEW SENIOR NOTES
CONSTITUTE MATERIAL INDEBTEDNESS OF HOLDINGS OR ANY RESTRICTED SUBSIDIARY; OR

(IV)          AT ANY TIME PRIOR TO THE CONSUMMATION OF A QUALIFIED PUBLIC
OFFERING, HOLDINGS SHALL DIRECTLY OR INDIRECTLY OWN, BENEFICIALLY AND OF RECORD,
LESS THAN 100% OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF THE BORROWER.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
or Swingline Loans, and, when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Credit Commitment, Term Loan Commitment,
or Swingline Commitment.

“Closing Date” shall mean November 13, 2007.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any legislation successor thereto.

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is or is purported to be created by any
Security Document.

“Collateral Agent” shall mean Deutsche Bank AG New York Branch, in its capacity
as collateral agent for the Secured Parties, and shall include any successor
collateral agent appointed pursuant to Article VIII.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Commitments” shall mean the Revolving Credit Commitments, Term Loan
Commitments, and Swingline Commitment.

“Company” shall have the meaning assigned to such term in the preamble.

 

8

--------------------------------------------------------------------------------


 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated October 2007, relating to the syndication of the Credit
Facilities.

“Consolidated” or “consolidated” with respect to any Person, unless otherwise
specifically indicated, refers to such Person consolidated with Holdings and its
Restricted Subsidiaries, and excludes from such consolidation any Unrestricted
Subsidiary as if such Unrestricted Subsidiary were not an Affiliate of such
Person.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses, bridge, commitment and other financing
fees, commission, discounts, yield and other fees and charges (including
interest expense) related to any Receivables Facility, and amortization of
unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits, of such Person and its Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with GAAP.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:


(A)           CONSOLIDATED INTEREST EXPENSE OF SUCH PERSON AND ITS RESTRICTED
SUBSIDIARIES FOR SUCH PERIOD, TO THE EXTENT SUCH EXPENSE WAS DEDUCTED (AND NOT
ADDED BACK) IN COMPUTING CONSOLIDATED NET INCOME (INCLUDING (I) AMORTIZATION OF
ORIGINAL ISSUE DISCOUNT RESULTING FROM THE ISSUANCE OF INDEBTEDNESS AT LESS THAN
PAR, (II) ALL COMMISSIONS, DISCOUNTS AND OTHER FEES AND CHARGES OWED WITH
RESPECT TO LETTERS OF CREDIT OR BANKERS ACCEPTANCES, (III) NON-CASH INTEREST
EXPENSE (BUT EXCLUDING ANY NON-CASH INTEREST EXPENSE ATTRIBUTABLE TO THE
MOVEMENT IN THE MARK TO MARKET VALUATION OF HEDGING OBLIGATIONS OR OTHER
DERIVATIVE INSTRUMENTS PURSUANT TO GAAP), (IV) THE INTEREST COMPONENT OF
CAPITALIZED LEASE OBLIGATIONS, (V) NET PAYMENTS, IF ANY, PURSUANT TO INTEREST
RATE HEDGING OBLIGATIONS WITH RESPECT TO INDEBTEDNESS, (VI) NET LOSSES ON
HEDGING OBLIGATIONS OR OTHER DERIVATIVE INSTRUMENTS ENTERED INTO FOR THE PURPOSE
OF HEDGING INTEREST RATE RISK AND (VII) COSTS OF SURETY BONDS IN CONNECTION WITH
FINANCING ACTIVITIES AND EXCLUDING (X) AMORTIZATION OF DEFERRED FINANCING FEES,
DEBT ISSUANCE COSTS, COMMISSIONS, FEES AND EXPENSES, (Y) ANY EXPENSING OF
BRIDGE, COMMITMENT AND OTHER FINANCING FEES AND (Z) COMMISSION, DISCOUNTS, YIELD
AND OTHER FEES AND CHARGES (INCLUDING INTEREST EXPENSE) RELATED TO ANY
RECEIVABLES FACILITY; PLUS


(B)           CONSOLIDATED CAPITALIZED INTEREST OF SUCH PERSON AND ITS
RESTRICTED SUBSIDIARIES FOR SUCH PERIOD, WHETHER PAID OR ACCRUED; LESS


(C)           INTEREST INCOME OF SUCH PERSON AND ITS RESTRICTED SUBSIDIARIES FOR
SUCH PERIOD (OTHER THAN INTEREST INCOME FROM SEED CAPITAL INVESTMENTS).

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that (without duplication),


(A)           ANY PRO FORMA AFTER-TAX EFFECT (USING A REASONABLE ESTIMATE BASED
ON APPLICABLE TAX RATES) OF EXTRAORDINARY, NON-RECURRING OR UNUSUAL GAINS OR
LOSSES (LESS ALL FEES AND EXPENSES RELATING THERETO) OR EXPENSES (INCLUDING
RELATING TO THE TRANSACTIONS), OR ANY SEVERANCE COSTS, INTEGRATION COSTS,
RELOCATION COSTS AND COSTS ASSOCIATED WITH CURTAILMENTS OR MODIFICATIONS TO
PENSION AND POST-RETIREMENT EMPLOYEE BENEFIT PLANS SHALL BE EXCLUDED;


(B)           THE NET INCOME FOR SUCH PERIOD SHALL NOT INCLUDE THE CUMULATIVE
EFFECT OF A CHANGE IN ACCOUNTING PRINCIPLES DURING SUCH PERIOD;


(C)           ANY PRO FORMA AFTER-TAX EFFECT (USING A REASONABLE ESTIMATE BASED
ON APPLICABLE TAX RATES) OF INCOME (LOSS) FROM DISPOSED OR DISCONTINUED
OPERATIONS AND ANY NET AFTER-TAX GAINS OR LOSSES ON DISPOSAL OF DISPOSED,
ABANDONED OR DISCONTINUED OPERATIONS SHALL BE EXCLUDED;


(D)           ANY PRO FORMA AFTER-TAX EFFECT (USING A REASONABLE ESTIMATE BASED
ON APPLICABLE TAX RATES) OF GAINS OR LOSSES (LESS ALL ACCRUED FEES AND EXPENSES
RELATING THERETO) ATTRIBUTABLE TO ASSET DISPOSITIONS OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS, AS DETERMINED IN GOOD FAITH BY THE BORROWER, SHALL BE
EXCLUDED;


(E)           THE NET INCOME FOR SUCH PERIOD OF ANY PERSON THAT IS NOT A
SUBSIDIARY, OR IS AN UNRESTRICTED SUBSIDIARY, OR THAT IS ACCOUNTED FOR BY THE
EQUITY METHOD OF ACCOUNTING, SHALL BE EXCLUDED; PROVIDED THAT, TO THE EXTENT NOT
ALREADY INCLUDED, CONSOLIDATED NET INCOME OF SUCH PERSON SHALL BE (A) INCREASED
BY THE AMOUNT OF DIVIDENDS OR DISTRIBUTIONS OR OTHER PAYMENTS THAT ARE ACTUALLY
PAID IN CASH (OR TO THE EXTENT CONVERTED INTO CASH) TO SUCH PERSON OR A
SUBSIDIARY THEREOF THAT IS THE BORROWER OR A RESTRICTED SUBSIDIARY IN RESPECT OF
SUCH PERIOD (SUBJECT IN THE CASE OF DIVIDENDS PAID OR DISTRIBUTIONS MADE TO A
RESTRICTED SUBSIDIARY (OTHER THAN A GUARANTOR) TO THE LIMITATIONS CONTAINED IN
CLAUSE (F) BELOW) AND (B) DECREASED BY THE AMOUNT OF ANY EQUITY OF THE BORROWER
IN A NET LOSS OF ANY SUCH PERSON FOR SUCH PERIOD TO THE EXTENT THE BORROWER HAS
FUNDED SUCH NET LOSS IN CASH WITH RESPECT TO SUCH PERIOD;


(F)            SOLELY FOR THE PURPOSE OF DETERMINING THE AMOUNT AVAILABLE UNDER
CLAUSE (A) OF THE DEFINITION OF RESTRICTED PAYMENT APPLICABLE AMOUNT, THE NET
INCOME FOR SUCH PERIOD OF ANY RESTRICTED SUBSIDIARY (OTHER THAN ANY GUARANTOR)
SHALL BE EXCLUDED IF THE DECLARATION OR PAYMENT OF DIVIDENDS OR SIMILAR
DISTRIBUTIONS BY THAT RESTRICTED SUBSIDIARY OF ITS NET INCOME IS NOT AT THE DATE
OF DETERMINATION WHOLLY PERMITTED WITHOUT ANY PRIOR GOVERNMENTAL APPROVAL (WHICH
HAS NOT BEEN OBTAINED) OR, DIRECTLY OR INDIRECTLY, BY THE OPERATION OF THE TERMS
OF ITS CHARTER OR ANY AGREEMENT, INSTRUMENT, JUDGMENT, DECREE, ORDER, STATUTE,
RULE, OR GOVERNMENTAL REGULATION APPLICABLE TO THAT RESTRICTED SUBSIDIARY OR ITS
STOCKHOLDERS, UNLESS SUCH RESTRICTION WITH RESPECT TO THE PAYMENT OF DIVIDENDS
OR SIMILAR DISTRIBUTIONS HAS BEEN LEGALLY WAIVED, PROVIDED THAT CONSOLIDATED NET
INCOME OF THE BORROWER WILL BE SUBJECT TO THE EXCLUSIONS IN CLAUSES (C) AND (D)
ABOVE, INCREASED BY THE AMOUNT OF DIVIDENDS OR OTHER DISTRIBUTIONS OR OTHER


 

10

--------------------------------------------------------------------------------


 


PAYMENTS ACTUALLY PAID IN CASH (OR TO THE EXTENT CONVERTED INTO CASH) TO THE
BORROWER OR A RESTRICTED SUBSIDIARY THEREOF IN RESPECT OF SUCH PERIOD, TO THE
EXTENT NOT ALREADY INCLUDED THEREIN;


(G)           EFFECTS OF PURCHASE ACCOUNTING ADJUSTMENTS (INCLUDING THE EFFECTS
OF SUCH ADJUSTMENTS PUSHED DOWN TO SUCH PERSON AND SUCH SUBSIDIARIES) IN
COMPONENT AMOUNTS REQUIRED OR PERMITTED BY GAAP, RESULTING FROM THE APPLICATION
OF PURCHASE ACCOUNTING IN RELATION TO THE TRANSACTIONS OR ANY CONSUMMATED
ACQUISITION OR THE AMORTIZATION OR WRITE-UP, WRITE-DOWN OR WRITE-OFF OF ANY
AMOUNTS THEREOF, NET OF TAXES, SHALL BE EXCLUDED;


(H)           ANY PRO FORMA AFTER-TAX EFFECT (USING A REASONABLE ESTIMATE BASED
ON APPLICABLE TAX RATES) OF INCOME (LOSS) FROM THE EARLY EXTINGUISHMENT OF
INDEBTEDNESS OR HEDGING OBLIGATIONS OR OTHER DERIVATIVE INSTRUMENTS SHALL BE
EXCLUDED;


(I)            ANY PRO FORMA AFTER-TAX EFFECT (USING A REASONABLE ESTIMATE BASED
ON APPLICABLE TAX RATES) OF ANY NON-CASH IMPAIRMENT CHARGE OR ASSET WRITE-OFF,
WRITE-UP OR WRITE-DOWN, IN EACH CASE PURSUANT TO GAAP, AND THE AMORTIZATION OF
INTANGIBLES ARISING (INCLUDING GOODWILL AND ORGANIZATIONAL COSTS) PURSUANT TO
GAAP (EXCLUDING ANY SUCH NON-CASH ADJUSTMENT TO THE EXTENT THAT IT REPRESENTS AN
ACCRUAL OF OR RESERVE FOR CASH EXPENDITURES IN ANY FUTURE PERIOD EXCEPT TO THE
EXTENT SUCH ADJUSTMENT IS SUBSEQUENTLY REVERSED), SHALL BE EXCLUDED;


(J)            ANY PRO FORMA AFTER-TAX EFFECT (USING A REASONABLE ESTIMATE BASED
ON APPLICABLE TAX RATES) OF NON-CASH COMPENSATION EXPENSE RECORDED FROM GRANTS
OF STOCK APPRECIATION OR SIMILAR RIGHTS, STOCK OPTIONS, RESTRICTED STOCK OR
OTHER RIGHTS SHALL BE EXCLUDED;


(K)           ANY OTHER NON-CASH CHARGES, EXPENSES OR LOSSES INCLUDING ANY
WRITE-OFFS OR WRITE-DOWNS AND ANY NON-CASH EXPENSE RELATING TO THE VESTING OF
WARRANTS, REDUCING CONSOLIDATED NET INCOME FOR SUCH PERIOD (PROVIDED THAT IF ANY
SUCH NON-CASH CHARGES REPRESENT AN ACCRUAL OR RESERVE FOR POTENTIAL CASH ITEMS
IN ANY FUTURE PERIOD, THE CASH PAYMENT IN RESPECT THEREOF IN SUCH FUTURE PERIOD
SHALL BE SUBTRACTED FROM CONSOLIDATED NET INCOME IN SUCH FUTURE PERIOD TO THE
EXTENT PAID, AND EXCLUDING AMORTIZATION OF A PREPAID CASH ITEM THAT WAS PAID IN
A PRIOR PERIOD) SHALL BE EXCLUDED;


(L)            ANY FEES AND EXPENSES INCURRED DURING SUCH PERIOD, OR ANY
AMORTIZATION THEREOF FOR SUCH PERIOD, IN CONNECTION WITH THE TRANSACTIONS AND
ANY ACQUISITION, INVESTMENT, DISPOSITION, DIVIDEND OR SIMILAR RESTRICTED
PAYMENTS, ISSUANCE OR REPAYMENT OF INDEBTEDNESS, ISSUANCE OF EQUITY INTERESTS,
REFINANCING OR RECAPITALIZATION TRANSACTION OR AMENDMENT OR MODIFICATION OF ANY
DEBT INSTRUMENT (IN EACH CASE INCLUDING ANY SUCH TRANSACTION CONSUMMATED PRIOR
TO THE CLOSING DATE AND ANY SUCH TRANSACTION UNDERTAKEN BUT NOT COMPLETED) AND
ANY CHARGES OR NON-RECURRING MERGER COSTS INCURRED DURING SUCH PERIOD AS A
RESULT OF ANY SUCH TRANSACTION SHALL BE EXCLUDED;


(M)          ACCRUALS AND RESERVES THAT ARE ESTABLISHED WITHIN TWELVE MONTHS
AFTER THE CLOSING DATE THAT ARE SO REQUIRED TO BE ESTABLISHED AS A RESULT OF THE
TRANSACTIONS IN ACCORDANCE WITH GAAP SHALL BE EXCLUDED; AND


(N)           STRUCTURING FEES AND UPFRONT DISTRIBUTION COSTS PAID IN THE
ORDINARY COURSE OF BUSINESS FOR CLOSED-END FUNDS, MUTUAL FUNDS, EXCHANGE TRADED
FUNDS AND OTHER STRUCTURED PRODUCTS, SUCH AS COLLATERALIZED LOAN AND DEBT
OBLIGATIONS, AND PAYMENTS MADE TO TERMINATE TRAILER


 

11

--------------------------------------------------------------------------------


 


FEES TO UNDERWRITERS OF CLOSED-END FUNDS, MUTUAL FUNDS, EXCHANGE TRADED FUNDS
AND OTHER STRUCTURED PRODUCTS, SHALL BE EXCLUDED.

Notwithstanding the foregoing, for the purpose of Section 6.03 only, there shall
be excluded from Consolidated Net Income any income arising from any sale or
other disposition of Restricted Investments made by the Borrower and its
Restricted Subsidiaries, any repurchases and redemptions of Restricted
Investments made by the Borrower and its Restricted Subsidiaries, any repayments
of loans and advances which constitute Restricted Investments made by the
Borrower and any Restricted Subsidiary, any sale of the stock of an Unrestricted
Subsidiary or any distribution or dividend from an Unrestricted Subsidiary, in
each case only to the extent such amounts increase the amount of Restricted
Payments permitted under clause (d) of the definition of Restricted Payment
Applicable Amount.

“Consolidated Total Indebtedness” shall mean, as at any date of determination,
an amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, obligations in respect of
Capitalized Lease Obligations and debt obligations evidenced by promissory notes
and similar instruments (excluding Hedging Obligations) and (2) the aggregate
amount of all outstanding Disqualified Stock of the Borrower, all Preferred
Stock of its Restricted Subsidiaries and all Designated Preferred Stock on a
consolidated basis, with the amount of such Disqualified Stock and Preferred
Stock equal to the greater of their respective voluntary or involuntary
liquidation preferences and maximum fixed repurchase prices, in each case
determined on a consolidated basis in accordance with GAAP.  For purposes
hereof, the “maximum fixed repurchase price” of any Disqualified Stock or
Preferred Stock that does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Stock or Preferred Stock as if
such Disqualified Stock or Preferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined pursuant to
this Agreement and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock or Preferred Stock, such fair market value
shall be determined reasonably and in good faith by the Borrower.

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing or having the economic effect of guaranteeing any
leases, dividends or other obligations that, in each case, do not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including any obligation of such
Person, whether or not contingent,


(A)           TO PURCHASE ANY SUCH PRIMARY OBLIGATION OR ANY PROPERTY
CONSTITUTING DIRECT OR INDIRECT SECURITY THEREFOR, OR


(B)           TO ADVANCE OR SUPPLY FUNDS

(I)            FOR THE PURCHASE OF PAYMENT OF ANY SUCH PRIMARY OBLIGATION, OR

(II)           TO MAINTAIN WORKING CAPITAL OR EQUITY CAPITAL OF THE PRIMARY
OBLIGOR OR OTHERWISE TO MAINTAIN THE NET WORTH OR SOLVENCY OF THE PRIMARY
OBLIGOR, OR

 

12

--------------------------------------------------------------------------------


 


(C)           TO PURCHASE PROPERTY, SECURITIES OR SERVICES PRIMARILY FOR THE
PURPOSE OF ASSURING THE OWNER OF ANY SUCH PRIMARY OBLIGATION OF THE ABILITY OF
THE PRIMARILY OBLIGOR TO MAKE PAYMENT OF SUCH PRIMARY OBLIGATION AGAINST LOSS IN
RESPECT THEREOF, OR


(D)           AS AN ACCOUNT PARTY IN RESPECT OF ANY LETTER OF CREDIT, LETTER OF
GUARANTY OR BANKERS’ ACCEPTANCE.

“Continuing Directors” shall mean the directors of the Borrower (or if the
Borrower is a Wholly-Owned Subsidiary of Holdings, Holdings) on the Closing
Date, as elected or appointed after giving effect to the Merger and the other
transactions contemplated hereby, and each other director, if, in each case,
such other director’s nomination for election to the board of directors of the
Borrower (or if the Borrower is a Wholly-Owned Subsidiary of Holdings, Holdings)
is approved by a majority of the then Continuing Directors, such other director
is appointed, approved or recommended by a majority of the then Continuing
Directors or such other director receives the vote of the Permitted Investors or
is designated or appointed by the Permitted Investors in his or her election by
the stockholders of the Borrower (or if the Borrower is a Wholly-Owned
Subsidiary of Holdings, Holdings).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, or by contract, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, swingline and letter of
credit facilities and the term loan facility, in each case contemplated by
Section 2.01 and the incremental facilities, if any, contemplated by Section
2.24.

“Credit Increase” shall have the meaning assigned to such term in Section
2.24(a).

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

“Cure Right”  shall have the meaning assigned to such term in Section 7.02.

“Current Assets” shall mean, at any time, (a) the consolidated current assets of
the Borrower and its Restricted Subsidiaries that would, in accordance with
GAAP, be classified on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as current assets at such date of determination, but
excluding cash, Cash Equivalents, amounts related to current or deferred Taxes
based on income or profits (but excluding assets held for sale, loans
(permitted) to third parties, pension assets, deferred bank fees, derivative
financial instruments and intercompany assets) and (b) in the event that a
Receivables Facility is accounted for off-balance sheet, (x) gross accounts
receivable comprising a part of the assets subject to such Receivables Facility
less (y) collection against the amount sold pursuant to clause (x).

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and its Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current

 

13

--------------------------------------------------------------------------------


 

liabilities at such date of determination, but excluding, without duplication,
(a) the current portion of any long-term Indebtedness, (b) outstanding Revolving
Loans, L/C Exposure and Swingline Loans, (c) accruals of Consolidated Interest
Expense (excluding consolidated interest expense that is due and unpaid), (d)
accruals for current or deferred Taxes based on income or profits, (e) accruals
of any costs or expenses related to restructuring reserves to the extent
permitted to be included in the calculation of EBITDA pursuant to clause (a)(v)
thereof, (f) the current portion of pension liabilities and (g) intercompany
Indebtedness.

“DBNY” shall mean Deutsche Bank AG New York Branch.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of grace period or both would, unless cured
or waived, constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed (which failure has
not been cured) to fund any portion of the Revolving Loans, Term Loans or
participations in the L/C Exposure required to be funded by it hereunder on the
date required to be funded by it hereunder, (b) has otherwise failed (which
failure has not been cured) to pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder on the date when
due, unless the subject of a good faith dispute, (c) has notified the
Administrative Agent and/or Borrower that it does not intend to comply with the
obligations under Sections 2.02, 2.22 or 2.23 or (d) is insolvent or is the
subject of a bankruptcy or insolvency proceeding.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition that is so designated as Designated Non-Cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by a Responsible Officer of the Borrower, less the amount of cash or
Cash Equivalents received in connection with a subsequent sale of or collection
on such Designated Non-Cash Consideration.

“Designated Preferred Stock” shall mean Preferred Stock of the Borrower, a
Restricted Subsidiary or any direct or indirect parent corporation thereof (in
each case other than Disqualified Stock) that is issued for cash (other than to
the Borrower or a Restricted Subsidiary or an employee stock ownership plan or
trust established by the Borrower or its Subsidiaries) and is so designated as
Designated Preferred Stock, pursuant to an Officer’s Certificate executed by a
Responsible Officer of the Borrower, on the issuance date thereof, the cash
proceeds of which are excluded from the calculation set forth in the definition
of Restricted Payment Applicable Amount.

“Disposition” shall mean:


(A)           THE SALE, CONVEYANCE, TRANSFER OR OTHER DISPOSITION, WHETHER IN A
SINGLE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS, OF PROPERTY OR ASSETS
(INCLUDING BY WAY OF A SALE AND LEASE-BACK TRANSACTION) OF THE BORROWER OR ANY
OF ITS RESTRICTED SUBSIDIARIES; OR


(B)           THE ISSUANCE OR SALE OF EQUITY INTERESTS OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY, WHETHER IN A SINGLE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS.

 

14

--------------------------------------------------------------------------------


 

“Disqualified Institutions” shall mean (a) those institutions identified in
writing to the Administrative Agent from time to time, (b) any Persons who are
competitors of the Borrower and its subsidiaries as identified to the
Administrative Agent in writing from time to time or (c) Excluded Parties.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable (unless at the sole
option of the issuer), or upon the happening of any event, matures or is
mandatorily redeemable (other than solely for Capital Stock which is not
Disqualified Stock) pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof (in each case other than solely
as a result of a change of control or asset sale so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale shall
be subject to the occurrence of the Termination Date or such repurchase or
redemption is otherwise permitted by this Agreement (including as a result of a
waiver or amendment hereunder)), in whole or in part, in each case prior to the
date 91 days after the Term Loan Maturity Date; provided, however, that if such
Capital Stock is issued to any employees of the Borrower or any of its
Subsidiaries for compensatory purposes or to plan for the benefit of employees
of the Borrower or its subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute Disqualified Stock solely because it may be
required to be repurchased in order pursuant to the terms of any such
arrangement.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean, with respect to any Person, any subsidiary
of such Person other than a Foreign Subsidiary.

“EBITDA” shall mean, for any period, the Consolidated Net Income of the Borrower
for such period


(A)           INCREASED (WITHOUT DUPLICATION) BY (TO THE EXTENT THE SAME WAS
DEDUCTED (AND NOT ADDED BACK) IN CALCULATING SUCH CONSOLIDATED NET INCOME):

(I)            PROVISION FOR TAXES BASED ON INCOME OR PROFITS OR CAPITAL (OR ANY
ALTERNATIVE TAX IN LIEU THEREOF), INCLUDING, WITHOUT LIMITATION, FOREIGN, STATE,
FRANCHISE AND SIMILAR TAXES AND FOREIGN WITHHOLDING TAXES OF SUCH PERSON AND
SUCH SUBSIDIARIES PAID OR ACCRUED DURING SUCH PERIOD, INCLUDING PAYMENTS MADE
PURSUANT TO ANY TAX SHARING AGREEMENTS OR ARRANGEMENTS AMONG THE BORROWER, ITS
RESTRICTED SUBSIDIARIES AND ANY DIRECT OR INDIRECT PARENT COMPANY OF THE
BORROWER (SO LONG AS SUCH TAX SHARING PAYMENTS ARE ATTRIBUTABLE TO THE
OPERATIONS OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES); PLUS

(II)           FIXED CHARGES OF SUCH PERSON FOR SUCH PERIOD; PLUS

(III)          CONSOLIDATED DEPRECIATION AND AMORTIZATION EXPENSE OF SUCH PERSON
FOR SUCH PERIOD; PLUS

(IV)          ANY FEES, COSTS, COMMISSIONS, EXPENSES, ACCRUALS OR OTHER CHARGES
(INCLUDING STOCK AND OTHER EQUITY-BASED COMPENSATION EXPENSES) (OTHER THAN
CONSOLIDATED DEPRECIATION AND AMORTIZATION EXPENSE BUT INCLUDING THE EFFECTS OF
PURCHASE ACCOUNTING

 

15

--------------------------------------------------------------------------------


 

ADJUSTMENTS) RELATED TO THE TRANSACTIONS, ANY EQUITY OFFERING, PERMITTED
INVESTMENT, ACQUISITION, DISPOSITION, DIVIDEND OR SIMILAR RESTRICTED PAYMENT,
RECAPITALIZATION OR THE INCURRENCE OR REPAYMENT, AMENDMENT OR MODIFICATION OF
INDEBTEDNESS PERMITTED TO BE INCURRED UNDER THIS AGREEMENT (INCLUDING A
REFINANCING THEREOF) (WHETHER OR NOT SUCCESSFUL), INCLUDING (W) ANY EXPENSING OF
BRIDGE, COMMITMENT OR OTHER FINANCING FEES, (X) SUCH FEES, COSTS, COMMISSIONS,
EXPENSES OR OTHER CHARGES RELATED TO THE OFFERING OF THE NEW SENIOR NOTES AND
THE CREDIT FACILITIES, (Y) ANY SUCH FEES, COSTS (INCLUDING CALL PREMIUM),
COMMISSIONS, EXPENSES OR OTHER CHARGES RELATED TO ANY AMENDMENT OR OTHER
MODIFICATION OF THE EXISTING NOTES, THE NEW SENIOR NOTES AND THE CREDIT
FACILITIES AND (Z) COMMISSIONS, DISCOUNTS, YIELD AND OTHER FEES AND CHARGES
(INCLUDING ANY INTEREST EXPENSE) RELATED TO ANY RECEIVABLES FACILITY; PLUS

(V)           THE AMOUNT OF ANY RESTRUCTURING CHARGE OR RESERVE, INCLUDING
RESTRUCTURING COSTS AND INTEGRATION COSTS INCURRED IN CONNECTION WITH
ACQUISITIONS AFTER THE CLOSING DATE, COSTS RELATED TO THE CLOSURE AND/OR
CONSOLIDATION OF FACILITIES, RETENTION CHARGES, CONTRACT TERMINATION COSTS,
RETENTION, RECRUITING, RELOCATION, SEVERANCE AND SIGNING BONUSES AND EXPENSES,
TRANSACTION FEES AND EXPENSES, FUTURE LEASE COMMITMENTS, SYSTEMS ESTABLISHMENT
COSTS, CONVERSION COSTS AND EXCESS PENSION CHARGES, CONSULTING FEES AND ANY
ONE-TIME EXPENSE RELATING TO ENHANCED ACCOUNTING FUNCTION, OR COSTS ASSOCIATED
WITH BECOMING A STANDALONE ENTITY OR PUBLIC COMPANY INCURRED IN CONNECTION WITH
ANY OF THE FOREGOING; PROVIDED THAT THE AGGREGATE AMOUNT OF EXPENSES ADDED
PURSUANT TO THIS CLAUSE (V) SHALL NOT EXCEED $30,000,000 IN ANY PERIOD OF FOUR
CONSECUTIVE FISCAL QUARTERS; PLUS

(VI)          OTHER THAN FOR THE PURPOSES OF DETERMINING THE AMOUNT AVAILABLE
FOR RESTRICTED PAYMENTS UNDER PARAGRAPH (A)(Y)(II) OF THE DEFINITION OF
RESTRICTED PAYMENT APPLICABLE AMOUNT, THE AMOUNT OF MANAGEMENT, MONITORING,
CONSULTING, TRANSACTION AND ADVISORY FEES AND RELATED EXPENSES PAID IN SUCH
PERIOD PURSUANT TO THE MANAGEMENT AGREEMENT; PLUS

(VII)         COSTS OR EXPENSES BY SUCH PERSON PURSUANT TO ANY MANAGEMENT EQUITY
PLAN OR STOCK OPTION PLAN OR ANY OTHER MANAGEMENT OR EMPLOYEE BENEFIT PLAN OR
AGREEMENT OR ANY STOCK SUBSCRIPTION OR SHAREHOLDER AGREEMENT, TO THE EXTENT THAT
SUCH COST OR EXPENSES ARE FUNDED WITH CASH PROCEEDS CONTRIBUTED TO THE CAPITAL
OF THE BORROWER OR NET CASH PROCEEDS OF AN ISSUANCE OF EQUITY INTEREST OF THE
BORROWER (OTHER THAN DISQUALIFIED STOCK) SOLELY TO THE EXTENT THAT SUCH NET CASH
PROCEEDS ARE EXCLUDED FROM THE CALCULATION SET FORTH IN THE DEFINITION OF
RESTRICTED PAYMENT APPLICABLE AMOUNT; PLUS

(VIII)        WITHOUT DUPLICATION OF AMOUNTS OTHERWISE INCLUDED IN THE
CALCULATION OF EBITDA, THE AMOUNT OF NET COST SAVINGS AND ACQUISITION SYNERGIES
PROJECTED BY THE BORROWER IN GOOD FAITH AND CERTIFIED BY A FINANCIAL OFFICER IN
AN OFFICER’S CERTIFICATE DELIVERED TO THE ADMINISTRATIVE AGENT TO BE REALIZED
DURING SUCH PERIOD (CALCULATED ON A PRO FORMA BASIS AS THOUGH SUCH COST SAVINGS
HAD BEEN REALIZED ON THE FIRST DAY OF SUCH PERIOD) AS A RESULT OF SPECIFIED
ACTIONS TAKEN OR INITIATED IN CONNECTION WITH THE TRANSACTIONS OR ANY
ACQUISITION OR DISPOSITION (INCLUDING TERMINATION OR DISCONTINUANCE OF
ACTIVITIES CONSTITUTING SUCH BUSINESS) BY THE BORROWER OR ANY RESTRICTED
SUBSIDIARY, NET OF THE AMOUNT OF ACTUAL BENEFITS REALIZED DURING SUCH PERIOD
THAT ARE OTHERWISE INCLUDED IN THE CALCULATION OF EBITDA FROM SUCH ACTIONS;
PROVIDED THAT (A) SUCH COST SAVINGS ARE

 

16

--------------------------------------------------------------------------------


 

REASONABLY IDENTIFIABLE AND FACTUALLY SUPPORTABLE AND (B) SUCH ACTIONS ARE TAKEN
WITHIN 12 MONTHS AFTER THE CLOSING DATE OR THE DATE OF SUCH ACQUISITION OR
DISPOSITION; PLUS

(IX)           TO THE EXTENT COVERED BY INSURANCE AND ACTUALLY REIMBURSED OR
OTHERWISE PAID, OR, SO LONG AS THE BORROWER HAS MADE A DETERMINATION THAT THERE
EXISTS REASONABLE EVIDENCE THAT SUCH AMOUNT WILL IN FACT BE REIMBURSED OR
OTHERWISE PAID BY THE INSURER AND ONLY TO THE EXTENT THAT SUCH AMOUNT IS (A) NOT
DENIED BY THE APPLICABLE CARRIER IN WRITING WITHIN 180 DAYS AND (B) IN FACT
REIMBURSED OR OTHERWISE PAID WITHIN 365 DAYS OF THE DATE OF SUCH EVIDENCE (WITH
A DEDUCTION FOR ANY AMOUNT SO ADDED BACK TO THE EXTENT NOT SO REIMBURSED OR
OTHERWISE PAID WITHIN SUCH 365 DAYS), EXPENSES WITH RESPECT TO LIABILITY OR
CASUALTY EVENTS AND EXPENSES OR LOSSES RELATING TO BUSINESS INTERRUPTION; PLUS

(X)            EXPENSES TO THE EXTENT COVERED BY CONTRACTUAL INDEMNIFICATION OR
REFUNDING PROVISIONS IN FAVOR OF THE BORROWER OR A RESTRICTED SUBSIDIARY AND
ACTUALLY PAID OR REFUNDED, OR, SO LONG AS THE BORROWER HAS MADE A DETERMINATION
THAT THERE EXISTS REASONABLE EVIDENCE THAT SUCH AMOUNT WILL IN FACT BE PAID OR
REFUNDED BY THE INDEMNIFYING PARTY OR OTHER OBLIGOR AND ONLY TO THE EXTENT THAT
SUCH AMOUNT IS (A) NOT DENIED BY THE APPLICABLE INDEMNIFYING PARTY OR OBLIGOR IN
WRITING WITHIN 90 DAYS AND (B) IN FACT REIMBURSED WITHIN 180 DAYS OF THE DATE OF
SUCH EVIDENCE (WITH A DEDUCTION FOR ANY AMOUNT SO ADDED BACK TO THE EXTENT NOT
SO REIMBURSED WITHIN SUCH 180 DAYS); PLUS

(XI)           AN AMOUNT EQUAL TO LOSSES ON SEED CAPITAL INVESTMENTS OF UP TO
$15,000,000 IN ANY FOUR-QUARTER PERIOD; PLUS

(XII)          THE AMOUNT OF LOSS ON SALE OF RECEIVABLES TO A RECEIVABLES
SUBSIDIARY IN CONNECTION WITH A RECEIVABLES FACILITY; PLUS

(XIII)         EXTRAORDINARY LOSSES OR UNUSUAL OR NON-RECURRING CHARGES OR
EXPENSES (INCLUDING FINES AND PENALTIES); PLUS

(XIV)        IN THE CASE OF FISCAL YEARS 2007 AND 2008, THE PRO FORMA
ADJUSTMENTS PREVIOUSLY IDENTIFIED AND AGREED TO BY THE ARRANGERS IN AN AGGREGATE
AMOUNT NOT TO EXCEED $10,000,000; AND


(B)           DECREASED BY (WITHOUT DUPLICATION) (I) NON-CASH GAINS INCREASING
CONSOLIDATED NET INCOME OF SUCH PERSON FOR SUCH PERIOD, EXCLUDING ANY NON-CASH
GAINS TO THE EXTENT THEY REPRESENT THE REVERSAL OF AN ACCRUAL OR RESERVE FOR A
POTENTIAL CASH ITEM THAT REDUCED EBITDA IN ANY PRIOR PERIOD, (II) THE MINORITY
INTEREST INCOME CONSISTING OF SUBSIDIARY LOSSES ATTRIBUTABLE TO MINORITY EQUITY
INTERESTS OF THIRD PARTIES IN ANY NON-WHOLLY OWNED SUBSIDIARY TO THE EXTENT SUCH
MINORITY INTEREST INCOME IS INCLUDED IN CONSOLIDATED NET INCOME AND (III) AN
AMOUNT EQUAL TO GAINS ON SEED CAPITAL INVESTMENTS IN EXCESS OF $15,000,000 IN
ANY FOUR-QUARTER PERIOD; AND


(C)           INCREASED OR DECREASED BY (WITHOUT DUPLICATION):

(I)            ANY NET GAIN OR LOSS RESULTING IN SUCH PERIOD FROM HEDGING
OBLIGATIONS AND THE APPLICATION OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS
NO. 133 AND INTERNATIONAL

 

17

--------------------------------------------------------------------------------


 

ACCOUNTING STANDARDS NO. 39 AND THEIR RESPECTIVE RELATED PRONOUNCEMENTS AND
INTERPRETATIONS, PLUS OR MINUS, AS APPLICABLE; AND

(II)           ANY NET GAIN OR LOSS INCLUDED IN CALCULATING CONSOLIDATED NET
INCOME RESULTING IN SUCH PERIOD FROM CURRENCY TRANSLATION GAINS OR LOSSES
RELATED TO CURRENCY REMEASUREMENTS OF INDEBTEDNESS (INCLUDING ANY NET LOSS OR
GAIN RESULTING FROM HEDGE AGREEMENTS FOR CURRENCY EXCHANGE RISK).

Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, and the depreciation and amortization and non-cash charges of, a
Restricted Subsidiary (other than a Guarantor) shall be added to Consolidated
Net Income to compute EBITDA only to the extent (and in the same proportion,
including by reason of minority interests) that the net income or loss of such
Restricted Subsidiary was included in calculating Consolidated Net Income and
only if a corresponding amount would be permitted at the date of determination
to be dividended to the Borrower by such Restricted Subsidiary without any prior
governmental approval (which has not been obtained) or would not be restricted
from being so dividended, directly or indirectly, by the operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or in similar distributions has been legally waived.

“ECF Percentage” shall mean, with respect to any fiscal year, 50%; provided,
however, if the Senior Secured Net Leverage Ratio as of the end of a fiscal year
is (a) less than 4.25 to 1.00 but greater than 3.50 to 1.00, then the ECF
Percentage with respect to such fiscal year shall mean 25% and (b) less than or
equal to 3.50 to 1.00, then the ECF Percentage with respect to such fiscal year
shall mean 0%.

“Eligible Assignee” shall have the meaning assigned to such term in
Section 9.04(b).

“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.

“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives and orders (including consent orders), having the
force and effect of law, in each case, relating to protection of the environment
or natural resources, or to human health and safety as it relates to protection
from environmental hazards.

“Equity Cure Proceeds” shall mean the proceeds received directly or indirectly
by the Borrower in respect of any Cure Amount.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“Equity Investment” shall have the meaning assigned to such term in the
recitals.

 

18

--------------------------------------------------------------------------------


 

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or of a direct or indirect parent of the
Borrower (excluding Disqualified Stock), other than:


(A)           PUBLIC OFFERINGS WITH RESPECT TO ANY SUCH PERSON’S COMMON STOCK
REGISTERED ON FORM S-4 OR S-8;


(B)           ISSUANCES TO THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER; AND


(C)           ANY SUCH PUBLIC OR PRIVATE SALE THAT CONSTITUTES AN EXCLUDED
CONTRIBUTION.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is under common control with any Loan Party under Section 414 of the Code
or Section 4001 of ERISA.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Pension Plan, (b) any
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, or the failure to satisfy any
statutory funding requirement that results in a Lien, with respect to a Pension
Plan, (c) the incurrence by any Loan Party or an ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan or the withdrawal or partial withdrawal of any Loan Party or an ERISA
Affiliate from any Pension Plan or Multiemployer Plan, (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the receipt by any Loan
Party or any ERISA Affiliate from the PBGC or a plan administrator of any notice
of intent to terminate any Pension Plan or Multiemployer Plan or to appoint a
trustee to administer any Pension Plan, (e) the adoption of any amendment to a
Pension Plan that would require the provision of security pursuant to the Code,
ERISA or other applicable law, (f) the receipt by any Loan Party or any ERISA
Affiliate of any notice concerning statutory liability arising from the
withdrawal or partial withdrawal of any Loan Party or any ERISA Affiliate from a
Multiemployer Plan or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, (g) the occurrence of a “prohibited transaction” (within the meaning
of Section 4975 of the Code) with respect to which Holdings or any Restricted is
a “disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which Holdings or any Restricted Subsidiary could reasonably be
expected to have any liability, (h) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of any Pension Plan or
Multiemployer Plan or the appointment of a trustee to administer any Pension
Plan or, (i) any other extraordinary event or condition with respect to a
Pension Plan or Multiemployer Plan which could reasonably be expected to result
in a Lien or any acceleration of any statutory requirement to fund all or a
substantial portion of the unfunded accrued benefit liabilities of such plan.

 

19

--------------------------------------------------------------------------------


 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, an amount,
equal to:


(A)           THE SUM, WITHOUT DUPLICATION, OF EBITDA,

(I)            REDUCTIONS TO WORKING CAPITAL OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES (I.E., THE DECREASE, IF ANY, IN CURRENT ASSETS MINUS CURRENT
LIABILITIES FROM THE BEGINNING TO THE END OF SUCH FISCAL YEAR), BUT EXCLUDING
ANY SUCH REDUCTIONS IN WORKING CAPITAL ARISING FROM THE ACQUISITION OF ANY
PERSON BY THE BORROWER AND/OR THE RESTRICTED SUBSIDIARIES;

(II)           FOREIGN CURRENCY TRANSLATION GAINS RECEIVED IN CASH RELATED TO
CURRENCY REMEASUREMENTS OF INDEBTEDNESS (INCLUDING ANY NET CASH GAIN RESULTING
FROM HEDGE AGREEMENTS FOR CURRENCY EXCHANGE RISK), TO THE EXTENT NOT OTHERWISE
INCLUDED IN CALCULATING EBITDA;

(III)          NET CASH GAINS RESULTING IN SUCH PERIOD FROM HEDGING OBLIGATIONS
AND THE APPLICATION OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 133 AND
INTERNATIONAL ACCOUNTING STANDARDS NO. 39 AND THEIR RESPECTIVE PRONOUNCEMENTS
AND INTERPRETATIONS;

(IV)          EXTRAORDINARY, UNUSUAL OR NONRECURRING CASH GAINS (OTHER THAN
GAINS ON DISPOSITIONS), TO THE EXTENT NOT OTHERWISE INCLUDED IN CALCULATING
EBITDA;

(V)           TO THE EXTENT NOT OTHERWISE INCLUDED IN CALCULATING EBITDA, CASH
GAINS FROM ANY SALE OR DISPOSITION OUTSIDE THE ORDINARY COURSE OF BUSINESS; AND

(VI)          THE AGGREGATE AMOUNT OF ANY RETURNS RECEIVED IN CASH IN RESPECT OF
SEED CAPITAL INVESTMENTS MADE AFTER THE CLOSING DATE TO THE EXTENT NOT OTHERWISE
INCLUDED IN CALCULATING EBITDA;

MINUS,


(B)           THE SUM, WITHOUT DUPLICATION, OF

(I)            THE AMOUNT OF ANY TAXES, INCLUDING TAXES BASED ON INCOME, PROFITS
OR CAPITAL, (OR ALTERNATIVE TAX IN LIEU THEREOF), FOREIGN, STATE, FRANCHISE AND
SIMILAR TAXES, FOREIGN WITHHOLDING TAXES AND FOREIGN UNREIMBURSED VALUE ADDED
TAXES (TO THE EXTENT ADDED IN CALCULATING EBITDA), AND INCLUDING PENALTIES AND
INTEREST ON ANY OF THE FOREGOING, IN EACH CASE, PAID IN CASH BY THE BORROWER AND
ITS RESTRICTED SUBSIDIARIES (TO THE EXTENT NOT OTHERWISE DEDUCTED IN CALCULATING
EBITDA), INCLUDING PAYMENTS MADE PURSUANT TO ANY TAX SHARING AGREEMENTS OR
ARRANGEMENTS AMONG THE BORROWER, ITS RESTRICTED SUBSIDIARIES AND ANY DIRECT OR
INDIRECT PARENT COMPANY OF THE BORROWER (SO

 

20

--------------------------------------------------------------------------------


 

LONG AS SUCH TAX SHARING PAYMENTS ARE ATTRIBUTABLE TO THE OPERATIONS OF THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES);

(II)           CONSOLIDATED INTEREST EXPENSE, TO THE EXTENT PAYABLE IN CASH AND
NOT OTHERWISE DEDUCTED IN CALCULATING EBITDA;

(III)          FOREIGN CURRENCY TRANSLATION LOSSES PAYABLE IN CASH RELATED TO
CURRENCY REMEASUREMENTS OF INDEBTEDNESS (INCLUDING ANY NET CASH LOSS RESULTING
FROM HEDGE AGREEMENTS FOR CURRENCY RISK), TO THE EXTENT NOT OTHERWISE DEDUCTED
IN CALCULATING EBITDA;

(IV)          WITHOUT DUPLICATION OF AMOUNTS DEDUCTED PURSUANT TO CLAUSE (XVII)
BELOW IN A PRIOR FISCAL YEAR, CAPITAL EXPENDITURES (OTHER THAN FOR SEED CAPITAL
INVESTMENTS) OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES MADE IN CASH, TO
THE EXTENT FINANCED WITH INTERNALLY GENERATED CASH;

(V)           REPAYMENTS OF LONG-TERM INDEBTEDNESS (INCLUDING (A) THE PRINCIPAL
COMPONENT OF CAPITALIZED LEASE OBLIGATIONS, (B) THE AMOUNT OF REPAYMENT OF LOANS
PURSUANT TO SECTION 2.11 (BUT EXCLUDING ALL OTHER PREPAYMENTS OF THE LOANS), (C)
THE AMOUNT OF REPAYMENT OF THE EXISTING NOTES) AND (D) CURRENT MATURITIES OF
LONG-TERM INDEBTEDNESS, MADE BY THE BORROWER AND ITS RESTRICTED SUBSIDIARIES,
BUT ONLY TO THE EXTENT THAT SUCH REPAYMENTS (X) BY THEIR TERMS CANNOT BE
REBORROWED OR REDRAWN AND (Y) ARE NOT FINANCED WITH THE PROCEEDS OF LONG-TERM
INDEBTEDNESS (OTHER THAN REVOLVING INDEBTEDNESS), PROVIDED THAT FOR PURPOSES OF
CLAUSE (A) OF THE DEFINITION OF RESTRICTED PAYMENT APPLICABLE AMOUNT ONLY, THE
AMOUNT DEDUCTED PURSUANT TO THIS CLAUSE (V) IN RESPECT OF REPAYMENTS OF THE NEW
SENIOR NOTES SHALL EQUAL THE AMOUNT OF SUCH REPAYMENTS MULTIPLIED BY ONE MINUS
THE ECF PERCENTAGE FOR THE RELEVANT FISCAL YEAR;

(VI)          ADDITIONS TO WORKING CAPITAL (I.E., THE INCREASE, IF ANY, IN
CURRENT ASSETS MINUS CURRENT LIABILITIES FROM THE BEGINNING TO THE END OF SUCH
FISCAL YEAR), BUT EXCLUDING ANY SUCH ADDITIONS TO WORKING CAPITAL ARISING FROM
THE ACQUISITION OF ANY PERSON BY THE BORROWER AND/OR THE RESTRICTED
SUBSIDIARIES;

(VII)         WITHOUT DUPLICATION OF AMOUNTS DEDUCTED PURSUANT TO CLAUSE (XVII)
BELOW IN A PRIOR FISCAL YEAR, THE AMOUNT OF INVESTMENTS MADE BY THE BORROWER AND
ITS RESTRICTED SUBSIDIARIES PURSUANT TO SECTION 6.03 (OTHER THAN PERMITTED
INVESTMENTS IN (X) CASH EQUIVALENTS AND GOVERNMENT SECURITIES, (Y) THE BORROWER
OR ANY OF ITS RESTRICTED SUBSIDIARIES AND (Z) SEED CAPITAL INVESTMENTS), IN
CASH, TO THE EXTENT SUCH INVESTMENTS WERE FINANCED WITH INTERNALLY GENERATED
CASH;

(VIII)        EXTRAORDINARY, UNUSUAL OR NONRECURRING CASH CHARGES, TO THE EXTENT
NOT OTHERWISE DEDUCTED IN CALCULATING EBITDA;

(IX)           CASH FEES, COSTS, COMMISSIONS, CHARGES AND EXPENSES INCURRED IN
CONNECTION WITH THE TRANSACTIONS, ANY INVESTMENT PERMITTED UNDER SECTION 6.03,
ANY DISPOSITION NOT PROHIBITED UNDER SECTION 6.05, ANY RECAPITALIZATION, ANY
ISSUANCE OF EQUITY INTERESTS, THE ISSUANCE OF ANY INDEBTEDNESS OR ANY EXCHANGE,
REFINANCING OR OTHER EARLY

 

21

--------------------------------------------------------------------------------


 

EXTINGUISHMENT OF INDEBTEDNESS PERMITTED BY THIS AGREEMENT (IN EACH CASE,
WHETHER OR NOT CONSUMMATED);

(X)            CASH CHARGES, EXPENSES OR LOSSES ADDED TO EBITDA PURSUANT TO
CLAUSES (A)(V) AND (XIV) THEREOF AND CLAUSE (N) OF THE DEFINITION OF
CONSOLIDATED NET INCOME;

(XI)           THE AMOUNT OF MANAGEMENT, MONITORING, CONSULTING, TRANSACTIONAL
AND ADVISORY FEES AND RELATED EXPENSES PAID PURSUANT TO THE MANAGEMENT AGREEMENT
PERMITTED BY SECTION 6.06, TO THE EXTENT NOT OTHERWISE DEDUCTED IN CALCULATING
EBITDA;

(XII)          THE AMOUNT OF RESTRICTED PAYMENTS MADE BY THE BORROWER TO THE
EXTENT PERMITTED BY CLAUSES (IV), (XII) (BUT, WITH RESPECT TO
SECTION 6.03(B)(XII)(H), ONLY TO THE EXTENT SUCH AMOUNTS WOULD HAVE BEEN
PERMITTED TO BE DEDUCTED UNDER CLAUSE (B) OF THIS DEFINITION IF THE BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES HAD INSTEAD MADE SUCH INVESTMENT) AND (XVI)
OF SECTION 6.03(B) TO THE EXTENT THAT SUCH RESTRICTED PAYMENTS WERE FINANCED
WITH INTERNALLY GENERATED CASH (INCLUDING PROCEEDS OF REVOLVING LOANS);

(XIII)         CASH EXPENDITURES IN RESPECT OF HEDGING OBLIGATIONS (INCLUDING
NET CASH LOSSES RESULTING IN SUCH PERIOD FROM HEDGING OBLIGATIONS AND THE
APPLICATION OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 133 AND
INTERNATIONAL ACCOUNTING STANDARDS NO. 39 AND THEIR RESPECTIVE PRONOUNCEMENTS
AND INTERPRETATIONS), TO THE EXTENT NOT OTHERWISE DEDUCTED IN CALCULATING
EBITDA;

(XIV)        TO THE EXTENT ADDED TO CONSOLIDATED NET INCOME, CASH LOSSES FROM
ANY SALE OR DISPOSITION OUTSIDE THE ORDINARY COURSE OF BUSINESS;

(XV)         CASH PAYMENTS BY THE BORROWER AND ITS RESTRICTED SUBSIDIARIES IN
RESPECT OF LONG-TERM LIABILITIES (OTHER THAN INDEBTEDNESS) OF THE BORROWER AND
ITS RESTRICTED SUBSIDIARIES;

(XVI)        THE AGGREGATE AMOUNT OF EXPENDITURES ACTUALLY MADE BY THE BORROWER
AND ITS RESTRICTED SUBSIDIARIES IN CASH (INCLUDING EXPENDITURES FOR THE PAYMENT
OF FINANCING FEES) TO THE EXTENT THAT SUCH EXPENDITURES ARE NOT EXPENSED;

(XVII)       WITHOUT DUPLICATION OF AMOUNTS DEDUCTED FROM EXCESS CASH FLOW IN A
PRIOR FISCAL YEAR, THE AGGREGATE CONSIDERATION REQUIRED TO BE PAID IN CASH BY
THE BORROWER AND ITS RESTRICTED SUBSIDIARIES PURSUANT TO BINDING CONTRACTS OR
AGREEMENTS (THE “CONTRACT CONSIDERATION”) ENTERED INTO PRIOR TO OR DURING SUCH
FISCAL YEAR RELATING TO INVESTMENTS PERMITTED UNDER SECTION 6.03 (OTHER THAN
INVESTMENTS IN (X) CASH EQUIVALENTS AND GOVERNMENT SECURITIES AND (Y) THE
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES) OR CAPITAL EXPENDITURES TO BE
CONSUMMATED OR MADE DURING THE PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE
BORROWER FOLLOWING THE END OF SUCH FISCAL YEAR, PROVIDED THAT TO THE EXTENT THE
AGGREGATE AMOUNT OF INTERNALLY GENERATED CASH ACTUALLY UTILIZED TO FINANCE SUCH
CAPITAL EXPENDITURES OR INVESTMENTS DURING SUCH PERIOD OF FOUR CONSECUTIVE
FISCAL QUARTERS IS LESS THAN THE CONTRACT CONSIDERATION, THE AMOUNT OF SUCH
SHORTFALL SHALL BE ADDED TO THE CALCULATION OF EXCESS CASH FLOW AT THE END OF
SUCH PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS; AND

 

22

--------------------------------------------------------------------------------


 

(xviii)      the aggregate amount of Seed Capital Investments made by the
Borrower and its Restricted Subsidiaries to the extent that such amounts (x) are
not otherwise deducted in calculating EBITDA and (y) do not exceed in any fiscal
year the sum of (I) $50,000,000 plus (II) any gains received in respect of Seed
Capital Investments that have been included in calculating EBITDA plus (III) any
amounts representing reinvested Seed Capital Investments during such fiscal year
and to the extent not previously deducted pursuant to this clause (xviii), any
amounts reinvested within six months of the return of such Seed Capital
Investments.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Securities Exchange Commission promulgated
thereunder.

“Excluded Contributions” shall mean net cash proceeds, marketable securities or
Qualified Proceeds received by or contributed to the Borrower (other than Equity
Cure Proceeds) from


(A)           CONTRIBUTIONS TO ITS COMMON EQUITY CAPITAL, AND


(B)           THE SALE (OTHER THAN TO THE BORROWER OR A SUBSIDIARY OF THE
BORROWER OR TO ANY MANAGEMENT EQUITY PLAN OR STOCK OPTION PLAN OR ANY OTHER
MANAGEMENT OR EMPLOYEE BENEFIT PLAN OR AGREEMENT OF THE BORROWER OR A SUBSIDIARY
OF THE BORROWER) OF CAPITAL STOCK (OTHER THAN DISQUALIFIED STOCK AND DESIGNATED
PREFERRED STOCK) OF THE BORROWER,

in each case, designated as Excluded Contributions pursuant to an Officer’s
Certificate on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be, which are excluded from the
calculation of the Restricted Payment Applicable Amount.

“Excluded Parties” shall mean affiliates of the Arrangers that are (x) engaged
as principals primarily in private equity, mezzanine financing or venture
capital or (y) are engaged directly or indirectly in a sale of the Company and
its subsidiaries as sell-side representative.

“Excluded Subsidiary” shall mean (a) any subsidiary that is not a Wholly-Owned
Subsidiary (other than a Subsidiary the minority equity interests in which are
held by officers and employees thereof), (b) any Immaterial Subsidiary, (c) any
subsidiary that is prohibited by applicable law or contractual obligations from
guaranteeing the Obligations, (d) any Restricted Subsidiary acquired pursuant to
an acquisition permitted by Section 6.03 financed with secured Indebtedness
permitted to be incurred pursuant to Section 6.01(b)(xi) (but only to the extent
such Indebtedness is otherwise permitted to be secured under clause (ii) of the
definition of Permitted Liens) and Section 6.01(b)(xiii) and each Restricted
Subsidiary thereof that guarantees such Indebtedness; provided that each such
Restricted Subsidiary shall cease to be an Excluded Subsidiary under this clause
(d) if such secured Indebtedness is repaid or becomes unsecured or if such
Restricted Subsidiary ceases to guarantee such secured Indebtedness, as
applicable, (e) any Unrestricted Subsidiary, (f) any direct or indirect Domestic
Subsidiary of a direct or indirect Foreign Subsidiary, (g) any subsidiary which
is a Broker-Dealer Subsidiary, (h) any captive insurance subsidiary, (i) any
not-for-profit subsidiary, (j) any other subsidiary with respect to which in the
reasonable judgment of the Administrative Agent and the Borrower, the cost or
other consequences of providing a guarantee of the Obligations shall be
excessive in view

 

23

--------------------------------------------------------------------------------


 

of the benefits to be obtained by the Lenders therefrom (it being agreed that
the cost and other consequences of a Foreign Subsidiary or a subsidiary which is
subject to regulatory capital restrictions providing a guarantee are excessive
in view of the benefits), (k) any subsidiary that is a special purpose entity
and (l) any Receivables Subsidiary.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income Taxes imposed
on (or measured by) its income and franchise (and similar) Taxes imposed on it
in lieu of income Taxes pursuant to the laws of the United States of America, or
by the jurisdiction in which such recipient is organized or in which the
principal office or applicable lending office of such recipient is located (or
any political subdivision thereof) (b) any branch profits Taxes imposed by the
United States of America or any similar Tax imposed by any other jurisdiction
described in clause (a) above and (c) in the case of a recipient (other than an
assignee pursuant to a request by the Borrower under Section 2.21(a)), any
withholding Tax that (i) is imposed on amounts payable to such recipient at the
time such recipient becomes a party to this Agreement (or designates a new
lending office) or (ii) is attributable to such recipient’s failure to comply
with Section 2.20(e) or (f), as applicable, except in the case of clause (i) to
the extent that such recipient (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.20(a).

“Existing Debt” shall mean Indebtedness outstanding under that certain Credit
Agreement dated as of September 30, 2005, as amended, by and among the Company,
as borrower thereunder, the lenders from time to time party thereto, Bank of
America, N.A., as administrative agent, and the other agents party thereto.

“Existing Intercompany Debt” shall mean the intercompany Indebtedness of the
Company and its Subsidiaries issued in favor of the Company or a Restricted
Subsidiary of the Company on the Closing Date and identified as such on Schedule
6.01.

“Existing Notes” shall mean, collectively, the Existing Notes due 2010 and the
Existing Notes due 2015.

“Existing Notes Documentation” shall mean the Existing Notes and Existing Notes
Indentures governing the Existing Notes.

“Existing Notes due 2010” shall mean the Company’s $250,000,000 5% senior notes
due 2010.

“Existing Notes due 2015” shall mean the Company’s $300,000,000 5.50% senior
notes due 2015.

“Existing Notes Indentures” shall mean the Indenture, dated as of September 12,
2005, between the Company and The Bank of New York Trust Company, N.A., as
Trustee, as supplemented by that certain First Supplemental Indenture, dated as
of September 12, 2005, between the Company and The Bank of New York Trust
Company, N.A., as Trustee.

 

24

--------------------------------------------------------------------------------


 

“Existing Notes Termination Date” shall have the meaning assigned to such term
in Section 5.09.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the Second Amended and Restated Fee Letter, dated as of
November 13, 2007, among Holdings, the Borrower and the Arrangers.

“Fees” shall mean the Commitment Fee, the Administration Fee, the L/C
Participation Fee and the Issuing Bank Fee.

“Financial Officer” of any Person shall mean the chief executive officer, the
president, chief financial officer, principal accounting officer, treasurer,
assistant treasurer or controller of such Person.

“Fixed Charges” shall mean, with respect to any Person for any period, the sum,
without duplication, of:


(A)           CONSOLIDATED INTEREST EXPENSE OF SUCH PERSON AND RESTRICTED
SUBSIDIARIES FOR SUCH PERIOD; PLUS


(B)           ALL CASH DIVIDENDS OR OTHER DISTRIBUTIONS PAID TO ANY PERSON OTHER
THAN SUCH PERSON OR ANY SUCH SUBSIDIARY (EXCLUDING ITEMS ELIMINATED IN
CONSOLIDATION) ON ANY SERIES OF PREFERRED STOCK OF HOLDINGS OR A RESTRICTED
SUBSIDIARY DURING SUCH PERIOD; PLUS


(C)           ALL CASH DIVIDENDS OR OTHER DISTRIBUTIONS PAID TO ANY PERSON OTHER
THAN SUCH PERSON OR ANY SUCH SUBSIDIARY (EXCLUDING ITEMS ELIMINATED IN
CONSOLIDATION) ON ANY SERIES OF DISQUALIFIED STOCK OF HOLDINGS OR A RESTRICTED
SUBSIDIARY DURING SUCH PERIOD.

“Foreign Lender” shall mean any Lender or Issuing Bank that is organized under
the laws of a jurisdiction other than the United States of America, unless such
Lender or Issuing Bank is a disregarded entity for U.S. federal income tax
purposes owned by a non-disregarded U.S. entity.  For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Plan” shall mean any pension plan, fund or other similar program (other
than a government sponsored plan) that (a) primarily covers employees of any
Loan Party and/or any of its Restricted Subsidiaries who are employed outside of
the United States and (b) is subject to any statutory funding requirement as to
which the failure to satisfy results in a Lien or other statutory requirement
permitting any governmental authority to accelerate the obligation of the
Borrower or any Restricted Subsidiary to fund all or a substantial portion of
the unfunded, accrued benefit liabilities of such plan.

 

25

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” shall mean, with respect to any Person, (a) any subsidiary
of such Person that is organized and existing under the laws of any jurisdiction
outside the United States of America or (b) any subsidiary of such Person that
has no material assets other than the Capital Stock of one or more subsidiaries
described in clause (a) and other assets relating to an ownership interest in
any such Capital Stock or subsidiaries.

“GAAP” shall mean United States generally accepted accounting principles, as
amended or modified from time to time.

“Government Securities” shall mean securities that are:


(A)           DIRECT OBLIGATIONS OF THE UNITED STATES OF AMERICA FOR THE TIMELY
PAYMENT OF WHICH ITS FULL FAITH AND CREDIT IS PLEDGED; OR


(B)           OBLIGATIONS OF A PERSON CONTROLLED OR SUPERVISED BY AND ACTING AS
AN AGENCY OR INSTRUMENTALITY OF THE UNITED STATES OF AMERICA THE TIMELY PAYMENT
OF WHICH IS UNCONDITIONALLY GUARANTEED AS A FULL FAITH AND CREDIT OBLIGATION BY
THE UNITED STATES OF AMERICA, WHICH, IN EITHER CASE, ARE NOT CALLABLE OR
REDEEMABLE AT THE OPTION OF THE ISSUER THEREOF, AND SHALL ALSO INCLUDE A
DEPOSITORY RECEIPT ISSUED BY A BANK (AS DEFINED IN SECTION 3(A)(2) OF THE
SECURITIES ACT), AS CUSTODIAN WITH RESPECT TO ANY SUCH GOVERNMENT SECURITIES OR
A SPECIFIC PAYMENT OF PRINCIPAL OF OR INTEREST ON ANY SUCH GOVERNMENT SECURITIES
HELD BY SUCH CUSTODIAN FOR THE ACCOUNT OF THE HOLDER OF SUCH DEPOSITORY RECEIPT;
PROVIDED THAT (EXCEPT AS REQUIRED BY LAW) SUCH CUSTODIAN IS NOT AUTHORIZED TO
MAKE ANY DEDUCTION FROM THE AMOUNT PAYABLE TO THE HOLDER OF SUCH DEPOSITORY
RECEIPT FROM ANY AMOUNT RECEIVED BY THE CUSTODIAN IN RESPECT OF THE GOVERNMENT
SECURITIES OR THE SPECIFIC PAYMENT OF PRINCIPAL OF OR INTEREST ON THE GOVERNMENT
SECURITIES EVIDENCED BY SUCH DEPOSITORY RECEIPT.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among the Loan Parties party
thereto and the Collateral Agent for the benefit of the Secured Parties.

“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent, the Issuing Banks, the Lenders, the Hedge Creditors and
the Cash Management Creditors.

“Guaranteed Net Leverage Ratio” shall mean on, as of any date, the ratio of
(i) (A) Consolidated Total Indebtedness of the Borrower on such date which is
guaranteed by any Restricted Subsidiary of the Borrower plus (B) Consolidated
Total Indebtedness of any Restricted Subsidiary of the Borrower on such date (in
each case, other than intercompany

26

--------------------------------------------------------------------------------


 

Indebtedness), minus (C) the amount of cash and Cash Equivalents in excess of
any Restricted Cash that would be stated on the balance sheet of the Borrower
and its Restricted Subsidiaries and held by the Borrower and its Restricted
Subsidiaries as of such date of determination, as determined in accordance with
GAAP to (ii) EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended four fiscal quarters ending immediately prior to such date for
which Section 5.04 Financials have been delivered to the Administrative Agent.

“Guaranteed Obligations” shall mean (i) the unpaid principal of and interest on
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document and the Letters of Credit and whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or any Lender that are required to be paid pursuant hereto or any other
Loan Document and including interest accruing after the maturity of the Loans
and L/C Disbursements and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to a Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) or otherwise and (ii) the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) of any Loan Party owing pursuant to any Hedging
Obligation or Cash Management Obligation, as the case may be, entered into by
such Loan Party with any Hedge Creditor or Cash Management Creditor, as the case
may be.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean any material, substance or waste classified,
characterized or regulated as “hazardous,” “toxic,” “pollutant” or “contaminant”
under any Environmental Laws.

“Hedge Creditor” shall mean, with respect to the Hedging Obligations of a Loan
Party specifically designated hereunder as “Secured Obligations”, a counterparty
that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Closing Date or at the time such
Hedging Obligation is entered into (including any Person who is a Lender (and
any Affiliate thereof) as of the Closing Date but subsequently, whether before
or after entering into any Hedging Obligations, ceases to be a Lender).

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer of mitigation of
interest rate, currency risks or commodity either generally or under specific
contingencies.

 

27

--------------------------------------------------------------------------------


 

“Holdings” shall have the meaning assigned to such term in the recitals.

“Holdings Guaranty” shall mean the guaranty of Holdings pursuant to Article X.

“Immaterial Subsidiary” shall mean all Restricted Subsidiaries of the Borrower
for which (a) (i) the assets of each such Restricted Subsidiary constitute less
than 2.5% of the total assets of the Borrower and its Restricted Subsidiaries on
a consolidated basis and (ii) the EBITDA of each such Restricted Subsidiary
accounts for less than 2.5% of the EBITDA of the Borrower and its Restricted
Subsidiaries on a consolidated basis and (b) (i) the assets of all relevant
Restricted Subsidiaries constitute 5.0% or less than the total assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis, and (ii) the
EBITDA of all relevant Restricted Subsidiaries accounts for less than 5.0% of
the EBITDA of the Borrower and its Restricted Subsidiaries on a consolidated
basis, and in each case such Restricted Subsidiaries have been designated as an
Immaterial Subsidiary by the Borrower in a written notice delivered to the
Administrative Agent (or on the Closing Date listed on Schedule 1.01(b)) other
than any such Restricted Subsidiary as to which the Borrower has revoked such
designation by written notice to the Administrative Agent.

“Incremental Amendment” shall have the meaning assigned to such term in Section
2.24(b).

“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.24(b).

“Incremental Term Loans” shall have the meaning assigned to such term in Section
2.24(a).

“Indebtedness” shall mean, with respect to any Person, without duplication:


(A)           ANY INDEBTEDNESS (INCLUDING PRINCIPAL AND PREMIUM) OF SUCH PERSON,
WHETHER OR NOT CONTINGENT

(I)            IN RESPECT OF BORROWED MONEY;

(II)           EVIDENCED BY BONDS, NOTES, DEBENTURES OR SIMILAR INSTRUMENTS;

(III)          EVIDENCED BY LETTERS OF CREDIT OR BANKERS’ ACCEPTANCES (OR,
WITHOUT DUPLICATION, REIMBURSEMENT AGREEMENTS IN RESPECT THEREOF);

(IV)          CAPITALIZED LEASE OBLIGATIONS;

(V)           REPRESENTING THE BALANCE DEFERRED AND UNPAID OF THE PURCHASE PRICE
OF ANY PROPERTY (OTHER THAN CAPITALIZED LEASE OBLIGATIONS), EXCEPT (A) ANY SUCH
BALANCE THAT CONSTITUTES A TRADE PAYABLE OR SIMILAR OBLIGATION TO A TRADE
CREDITOR, IN EACH CASE ACCRUED IN THE ORDINARY COURSE OF BUSINESS, (B)
LIABILITIES AND EXPENSES ACCRUED IN THE ORDINARY COURSE OF BUSINESS AND (C)
EARN-OUTS AND OTHER CONTINGENT PAYMENTS IN RESPECT OF ACQUISITIONS EXCEPT TO THE
EXTENT THAT THE LIABILITY ON ACCOUNT OF ANY SUCH EARN-OUTS OR

 

28

--------------------------------------------------------------------------------


 

CONTINGENT PAYMENT BECOMES FIXED AND IS NOT PROMPTLY PAID AFTER SUCH PAYMENT
BECOMES DUE AND PAYABLE; OR

(VI)          REPRESENTING ANY HEDGING OBLIGATIONS WITH RESPECT TO INTEREST
RATES;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit, bankers’ acceptances and Hedging Obligations) would appear as a
liability upon a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP;


(B)           TO THE EXTENT NOT OTHERWISE INCLUDED, ANY OBLIGATION BY SUCH
PERSON TO BE LIABLE FOR, OR TO PAY, AS OBLIGOR, GUARANTOR OR OTHERWISE, ON THE
OBLIGATIONS OF THE TYPE REFERRED TO IN CLAUSE (A) OF A THIRD PERSON (WHETHER OR
NOT SUCH ITEMS WOULD APPEAR UPON THE BALANCE SHEET OF SUCH OBLIGOR OR
GUARANTOR), OTHER THAN BY ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR COLLECTION
IN THE ORDINARY COURSE OF BUSINESS; AND


(C)           TO THE EXTENT NOT OTHERWISE INCLUDED, THE OBLIGATIONS OF THE TYPE
REFERRED TO IN CLAUSE (A) OF A THIRD PERSON SECURED BY A LIEN ON ANY ASSET OWNED
BY SUCH FIRST PERSON, WHETHER OR NOT SUCH INDEBTEDNESS IS ASSUMED BY SUCH FIRST
PERSON;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (x) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money, (y) items that would appear as
a liability on a balance sheet prepared in accordance with GAAP as a result of
the application of EITF 97-10, “The Effect of Lessee Involvement in Asset
Construction,” or (z) obligations with respect to Receivables Facilities.  The
amount of Indebtedness of any Person under clause (c) above shall be deemed to
equal the lesser of (x) the aggregate unpaid amount of such Indebtedness secured
by such Lien and (y) the fair market value of the property encumbered thereby as
determined by such Person in good faith.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

“Information” shall have the meaning assigned to such term in Section 9.16.

“Insolvency Proceedings” shall mean, with respect to any Person, any case or
proceeding with respect to such Person under U.S. federal bankruptcy laws or any
other state, federal or foreign bankruptcy, insolvency, reorganization,
liquidation, receivership, or other similar law, or the appointment, whether at
common law, in equity or otherwise, of any trustee, custodian, receiver,
liquidator or the like for all or any material portion of the property of such
Person.

 

29

--------------------------------------------------------------------------------


 

“Intellectual Property Security Agreement” shall mean any of the following
agreements executed on or after the Closing Date (a) a Trademark Security
Agreement substantially in the form of Exhibit F-1, (b) a Patent Security
Agreement substantially in the form of Exhibit F-2 or (c) a Copyright Security
Agreement substantially in the form of Exhibit F3.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
any Swingline Loan), the last Business Day of each March, June, September and
December, commencing December 31, 2007 and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to such Loan and, in the
case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two or three (or nine or 12, with the
consent of all of the relevant Lenders) months or 14 days (or such other periods
not in excess of six months agreed to by the Administrative Agent in its sole
discretion) thereafter, as the Borrower may elect; provided, however, that if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day.  Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Internally Generated Cash” shall mean any amount expended by the Borrower and
its Restricted Subsidiaries and not representing (a) a reinvestment by the
Borrower or any Restricted Subsidiaries of the Net Cash Proceeds of any
Prepayment Asset Sale outside the ordinary course of business or Property Loss
Event, (b) the proceeds of any issuance of any Disqualified Stock, Preferred
Stock or long-term Indebtedness of the Borrower or any Restricted Subsidiary
(other than Indebtedness under any revolving credit facility) or (c) any credit
received by the Borrower or any Restricted Subsidiary with respect to any trade
in of property for substantially similar property or any “like kind exchange” of
assets.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” shall mean:


(A)           SECURITIES ISSUED OR DIRECTLY AND FULLY GUARANTEED OR INSURED BY
THE UNITED STATES GOVERNMENT OR ANY AGENCY OR INSTRUMENTALITY THEREOF (OTHER
THAN CASH EQUIVALENTS);


 

30

--------------------------------------------------------------------------------


 


(B)           DEBT SECURITIES OR DEBT INSTRUMENTS WITH AN INVESTMENT GRADE
RATING, BUT EXCLUDING ANY DEBT SECURITIES OR INSTRUMENTS CONSTITUTING LOANS OR
ADVANCES AMONG THE BORROWER AND ITS SUBSIDIARIES;


(C)           INVESTMENTS IN ANY FUND THAT INVESTS EXCLUSIVELY IN INVESTMENTS OF
THE TYPE DESCRIBED IN CLAUSES (A) AND (B) WHICH FUND MAY ALSO HOLD IMMATERIAL
AMOUNTS OF CASH PENDING INVESTMENT OR DISTRIBUTION; AND


(D)           CORRESPONDING INSTRUMENTS IN COUNTRIES OTHER THAN THE UNITED
STATES CUSTOMARILY UTILIZED FOR HIGH QUALITY INVESTMENTS.

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans, guarantees,
advances, issuances of letters of credit or similar financial accommodations or
capital contributions (excluding accounts receivable, trade credit, deposits in
connection with operating leases, management fees, advances to customers,
commission, travel, entertainment, relocation, payroll and similar advances to
directors, officers and employees, in each case made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property.  The amount of any Investment shall be deemed to be the
amount actually invested, without adjustment for subsequent increases or
decreases in value but giving effect to any returns or distributions received by
such Person with respect thereto.  For purposes of the definition of
“Unrestricted Subsidiary” and Section 6.03:


(A)           “INVESTMENTS” SHALL INCLUDE THE PORTION (PROPORTIONATE TO THE
BORROWER’S DIRECT OR INDIRECT EQUITY INTEREST IN SUCH SUBSIDIARY) OF THE FAIR
MARKET VALUE OF THE NET ASSETS OF A SUBSIDIARY OF THE BORROWER AT THE TIME THAT
SUCH SUBSIDIARY IS DESIGNATED AN UNRESTRICTED SUBSIDIARY; PROVIDED, HOWEVER,
THAT UPON A REDESIGNATION OF SUCH SUBSIDIARY AS A RESTRICTED SUBSIDIARY, THE
BORROWER OR APPLICABLE RESTRICTED SUBSIDIARY SHALL BE DEEMED TO CONTINUE TO HAVE
A PERMANENT “INVESTMENT” IN AN UNRESTRICTED SUBSIDIARY IN AN AMOUNT (IF
POSITIVE) EQUAL TO:

(I)            THE BORROWER’S DIRECT OR INDIRECT “INVESTMENT” IN SUCH SUBSIDIARY
AT THE TIME OF SUCH REDESIGNATION; LESS

(II)           THE PORTION (PROPORTIONATE TO THE BORROWER’S DIRECT OR INDIRECT
EQUITY INTEREST IN SUCH SUBSIDIARY) OF THE FAIR MARKET VALUE OF THE NET ASSETS
OF SUCH SUBSIDIARY AT THE TIME OF SUCH REDESIGNATION; AND


(B)           ANY PROPERTY TRANSFERRED TO OR FROM AN UNRESTRICTED SUBSIDIARY
SHALL BE VALUED AT ITS FAIR MARKET VALUE AT THE TIME OF SUCH TRANSFER, IN EACH
CASE AS DETERMINED IN GOOD FAITH BY THE BORROWER.

“Investment Vehicle” shall mean a separate account or vehicle for collective
investment (in whatever form of organization, including a corporation, limited
liability company, partnership, association, trust or other entity, and
including each separate portfolio or series of any of the foregoing), including
any entity investing in collateralized loan obligations or

 

31

--------------------------------------------------------------------------------


 

collateralized debt obligations, which investments are managed by the Borrower
or any of its Restricted Subsidiaries in the ordinary course of business.

“Issuing Bank” shall mean, as the context may require, (a) Deutsche Bank AG New
York Branch, acting through any of its Affiliates or branches, in its capacity
as the issuer of Letters of Credit hereunder and (b) any other Person that may
become an Issuing Bank pursuant to Section 2.23(i) or 2.23(k), with respect to
Letters of Credit issued at the time such Person was a Lender.  The Issuing Bank
may, in its reasonable discretion, arrange for one or more Letters of Credit to
be issued by Affiliates or branches of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate or branch with respect to
Letters of Credit issued by such Affiliate or branch.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“Junior Financing” shall mean any Subordinated Indebtedness which is Material
Indebtedness.

“Junior Financing Documentation” shall mean any indenture and/or other agreement
pertaining to Junior Financing.

“L/C Backstop” shall mean, in respect of any Letter of Credit, (a) a letter of
credit delivered to the Issuing Bank which may be drawn by the Issuing Bank to
satisfy any obligations of the Borrower in respect of such Letter of Credit or
(b) cash or Cash Equivalents deposited with the Issuing Bank to satisfy any
obligation of the Borrower in respect of such Letter of Credit, in each case, in
an amount equal to undrawn face amount of such Letter of Credit and otherwise on
terms and pursuant to arrangements (including, if applicable, any appropriate
reimbursement agreement) reasonably satisfactory to the respective Issuing Bank.

“L/C Commitment” shall mean the commitment of an Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
principal amount of all L/C Disbursements that have not yet been reimbursed at
such time.  The L/C Exposure of any Revolving Credit Lender at any time shall
equal its Pro Rata Percentage of the aggregate L/C Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 under the heading
“Credit Facilities” (other than any such Person that has ceased to be a party
hereto pursuant to an Assignment and Acceptance or pursuant to Section 2.21(a))
and (b) any Person that has become

 

32

--------------------------------------------------------------------------------


 

a party hereto pursuant to an Assignment and Acceptance in respect of the Credit
Facilities.  Unless the context indicates otherwise, the term “Lenders” shall
include the Swingline Lender.

“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.23.

“Letter of Credit Expiration Date” shall have the meaning assigned to such term
in Section 2.23(c).

“Letter of Credit Request” shall have the meaning assigned to such term in
Section 2.23(b).

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period:

(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
LIBOR I screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(b)           if the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

(c)           if the rates referenced in the preceding subsections (a) and (b)
are not available, the rate per annum determined by the Administrative Agent as
the rate of interest (rounded upward to the next 1/100th of 1%) at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by the Administrative Agent and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch to major banks in the offshore Dollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period.

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof and any other agreement to give a security interest in such asset;
provided that in no event shall an operating lease be deemed to constitute a
Lien.

“Limited Non-Guarantor Debt Exceptions” shall have the meaning assigned to such
term in Section 6.01(g).

 

33

--------------------------------------------------------------------------------


 

“Loan Documents” shall mean this Agreement, the Security Documents and the
Notes, if any, executed and delivered pursuant to Section 2.04(e).

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

“Management Agreement” shall mean collectively the management agreement between
certain management companies associated with the Sponsor, certain other equity
investors, the Borrower and any direct or indirect parent company, as in effect
on the Closing Date.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) on or prior to the Closing Date, a
Target Material Adverse Effect and (b) after the Closing Date, a material
adverse effect (i) on the business, operations, assets, financial condition or
results of operations of the Borrower and its Restricted Subsidiaries, taken as
a whole or (ii) on any material rights and remedies of the Administrative Agent
and the Lenders under the Loan Documents, taken as a whole.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or Hedging Obligations, of the Borrower and its Restricted
Subsidiaries in an aggregate principal amount greater than or equal to
$35,000,000.  For purposes of determining “Material Indebtedness”, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Hedging Obligation at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if the relevant hedging
agreement were terminated at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Merger” shall mean the merger of Merger Sub with and into the Company, with the
Company as the surviving entity of such merger, as contemplated by the Merger
Agreement.

“Merger Agreement” shall mean that certain Agreement and Plan of Merger dated as
of June 19, 2007, by and among Holdings, Merger Sub and the Company.

“Merger Sub” shall have the meaning assigned to such term in the preamble.

“Minimum Threshold” shall mean (x) with respect to Term Loans, aggregate
principal amount of at least (i) $1,000,000 in the case of ABR Loans and (ii)
$5,000,000 in the case of Eurodollar Loans, (y) with respect to Revolving Loans,
an aggregate principal amount of at least (i) $250,000 in the case of ABR Loans
or an integral multiple of $250,000 in excess thereof and (ii) $1,000,000 in the
case of Eurodollar Loans or an integral multiple of $1,000,000 in excess thereof
and (z) with respect to Swingline Loans, an aggregate principal amount of at
least $100,000.

 

34

--------------------------------------------------------------------------------


 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean each parcel of fee owned real property located
in the United States with a book value in excess of $7,500,000 and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 5.09 or
Section 5.10 to secure the Secured Obligations.

“Mortgages” shall mean the mortgages, deeds of trust and other security
documents granting a Lien on any fee owned real property or interest therein to
secure the Secured Obligations, each in a form reasonably satisfactory to the
Collateral Agent.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA under which Holdings, the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates had any obligation or
liability (contingent or otherwise) within the last six years.

“Net Cash Proceeds” shall mean (a) with respect to any Disposition or Property
Loss Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds subsequently received (as and when received) in
respect of deferred payments or noncash consideration initially received, net of
any costs relating to the disposition thereof), net of (i) out-of-pocket
expenses incurred (including broker’s fees or commissions, investment banking,
consultant, legal, accounting or similar fees, survey costs, title insurance
premiums, and related search and recording charges, transfer, deed, recording
and similar taxes incurred by the Borrower and its Restricted Subsidiaries in
connection therewith), and the Borrower’s good faith estimate of Taxes paid or
payable (including payments under any tax sharing agreement or arrangement of
the type described in clause (b)(i) of the definition of Excess Cash Flow), in
connection with such Disposition or such Property Loss Event (including, in the
case of any such Disposition or Property Loss Event in respect of property of
any Foreign Subsidiary, Taxes payable upon the repatriation of any such
proceeds), (ii) amounts provided as a reserve, in accordance with GAAP, against
any (x) liabilities under any indemnification obligations or purchase price
adjustment associated with such Disposition and (y) other liabilities associated
with the asset disposed of and retained by the Borrower or any of its Restricted
Subsidiaries after such disposition, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters (provided
that to the extent and at the time any such amounts are released from such
reserve, such amounts net of any expense shall constitute Net Cash Proceeds),
(iii) any funded escrow established pursuant to the documents evidencing any
such sale or disposition to secure any indemnification obligations or
adjustments to the purchase price associated with any such sale or disposition
(provided that to the extent that any amounts are released from such escrow fund
to the Borrower or a Restricted Subsidiary, such amounts net of any expenses
shall constitute Net Cash Proceeds), (iv) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness or other
obligation which is secured by a Lien on the asset sold that (A) has priority
over the Lien securing the Obligations and which is repaid (other than
Indebtedness hereunder) or (B) is required to be repaid and is repaid pursuant
to intercreditor arrangements entered into by the Administrative Agent or the
Collateral Agent and (v) in the case of any such Disposition or Property Loss
Event by a non-Wholly-Owned Restricted Subsidiary, the pro rata portion of the
Net Cash Proceeds thereof (calculated without regard to this clause (v))
attributable to minority interests and not available for distribution to or

 

35

--------------------------------------------------------------------------------


 

for the account of the Borrower or a wholly owned Restricted Subsidiary as a
result thereof and (b) with respect to any incurrence of Indebtedness, the cash
proceeds thereof, net of all Taxes (including, in the case of such Indebtedness
incurred by a Foreign Subsidiary, Taxes payable upon the repatriation of any
such proceeds) and customary fees, commissions, costs and other expenses
incurred by the Borrower and its Restricted Subsidiaries in connection
therewith.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends or accretion of any Preferred Stock.

“New Senior Notes” shall mean the Borrower’s 10½% Senior Notes due 2015 in the
original principal amount of $785,000,000, as such amount may be increased from
time to time in respect of the payment of interest thereunder and any additional
notes issued pursuant to the terms of the New Senior Notes Documentation
representing the payment of interest (and includes any Refinancing Indebtedness
in respect thereof permitted by Section 6.01 (but without duplication of any
amounts otherwise permitted by clause (b)(ii) thereof) and any notes issued in
exchange or replacement of any of the foregoing on substantially identical
terms).

“New Senior Notes Documentation” shall mean the New Senior Notes and the
indenture governing the New Senior Notes.

“Non-Consenting Lenders” shall have the meaning assigned to such term in Section
2.21(a).

“Note” has the meaning specified in Section 2.04(e).

“Notice of Intent to Cure” shall have the meaning assigned to such term in
Section 7.02.

“Obligations” shall mean the unpaid principal of and interest on the Loans and
all other obligations and liabilities of the Borrower or any other Loan Party to
the Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document and the Letters of Credit and whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or any Lender that are required to be paid pursuant hereto or any other
Loan Document and including interest accruing after the maturity of the Loans
and L/C Disbursements and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to a Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) or otherwise.

“Offer to Repay Notice” shall have the meaning assigned to such term in
Section 2.13(g).

“Offer to Repay Term Loans” shall have the meaning assigned to such term in
Section 2.13(g).

 

36

--------------------------------------------------------------------------------


 

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by a Responsible Officer of the Borrower.

“Opinion of Counsel” shall mean a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent.  The counsel may be an
employee of or counsel to the Borrower or any Loan Party.

“Other Closing Date Representations” shall mean those representations and
warranties made by the Company in the Merger Agreement that (a) are material to
the interests of the Lenders and (b) a breach of any of which would permit
Holdings and/or Merger Sub to terminate their respective obligations under the
Merger Agreement.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes arising from the execution, delivery or enforcement of any Loan Document.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Event” shall mean (a) the whole or partial withdrawal of a Loan Party
or any Restricted Subsidiary from a Foreign Plan during a Foreign Plan year, (b)
the filing or a notice of intent to terminate in whole or in part a Foreign Plan
or the treatment of a Foreign Plan amendment as a termination or partial
termination, (c) the institution of proceedings by any Governmental Authority to
terminate in whole or in part or have a trustee appointed to administer a
Foreign Plan, (d) any other event or condition which might constitute grounds
for the termination of, winding up or partial termination or winding up or the
appointment of a trustee to administer, any Foreign Plan, (e) the failure to
satisfy any statutory funding requirement, (f) the adoption of any amendment to
a Foreign Plan that would require the provision of security pursuant to
applicable law or (g) any other extraordinary event or condition with respect to
a Foreign Plan which, with respect to each of the foregoing clauses, could
reasonably be expected to result in a Lien or any acceleration of any statutory
requirement to fund all or a substantial portion of the unfunded accrued benefit
liabilities of such plan.

“Pension Plan” shall mean any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan or Foreign Plan) that is
subject to Title IV of ERISA and/or Section 412 of the Code or Section 302 of
ERISA and is sponsored or maintained by any Loan Party or any ERISA Affiliate or
to which any Loan Party or any ERISA Affiliate contributes or has any obligation
or liability (contingent or otherwise).

“Perfection Certificate” shall mean a perfection certificate executed by the
Loan Parties in a form reasonably approved by the Collateral Agent.

“Permitted Acquisition” shall mean the Acquisition by the Borrower or any of its
Restricted Subsidiaries of an Acquired Entity or Business (including by way of
merger of such Acquired Entity or Business with and into the Borrower (so long
as the Borrower is the surviving corporation) or a Restricted Subsidiary of the
Borrower), provided that (in each case) (A) the Acquired Entity or Business
acquired pursuant to the respective Permitted Acquisition is in a business
permitted by Section 6.09(a), (B) the aggregate consideration paid for all
Acquisitions of Acquired Entities or Businesses which Persons are not Loan
Parties (or, in the case of an asset

 

37

--------------------------------------------------------------------------------


 

acquisition, the acquired assets would be owned by Persons which are not Loan
Parties) are subject to the limitations set forth in Section 6.03(d) and (C) all
requirements of Sections 5.12 and 6.04 applicable to Permitted Acquisitions are
satisfied or waived.  Notwithstanding anything to the contrary contained in the
immediately preceding sentence, an acquisition which does not otherwise meet the
requirements set forth above in the definition of “Permitted Acquisition” shall
constitute a Permitted Acquisition if, and to the extent, the Required Lenders
agree in writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

“Permitted Asset Swap” shall mean, to the extent allowable under Section 1031 of
the Code, the concurrent purchase and sale or exchange of Related Business
Assets or a combination of Related Business Assets (excluding any boot thereon)
between the Borrower or any of its Restricted Subsidiaries and another Person.

“Permitted Investments” shall mean:


(A)           ANY INVESTMENT (OTHER THAN REDEMPTIONS, PREPAYMENTS, REPURCHASES,
ACQUISITIONS OR RETIREMENT OF THE EXISTING NOTES DUE 2015) IN THE BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES; PROVIDED THAT THE FAIR MARKET VALUE OF ALL
INVESTMENTS MADE BY LOAN PARTIES IN RESTRICTED SUBSIDIARIES THAT ARE NOT LOAN
PARTIES ARE SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 6.03(D);


(B)           ANY INVESTMENT IN CASH AND CASH EQUIVALENTS OR INVESTMENT GRADE
SECURITIES;


(C)           ANY INVESTMENT BY THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES IN A PERSON THAT IS ENGAGED IN A SIMILAR BUSINESS IF AS A RESULT OF
SUCH INVESTMENT:

(I)            (X) SUCH PERSON BECOMES A LOAN PARTY OR (Y) SUCH PERSON, IN ONE
TRANSACTION OR A SERIES OF RELATED TRANSACTIONS, IS MERGED OR CONSOLIDATED WITH
OR INTO, OR TRANSFERS OR CONVEYS SUBSTANTIALLY ALL OF ITS ASSETS TO, OR IS
LIQUIDATED INTO, A LOAN PARTY, AND

(II)           SUCH INVESTMENT CONSTITUTES A PERMITTED ACQUISITION CONSUMMATED
IN ACCORDANCE WITH SECTION 5.12,

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;


(D)           ANY INVESTMENT IN SECURITIES OR OTHER ASSETS NOT CONSTITUTING
CASH, CASH EQUIVALENTS OR INVESTMENT GRADE SECURITIES AND RECEIVED IN CONNECTION
WITH A DISPOSITION MADE PURSUANT TO SECTION 6.05;


(E)           ANY INVESTMENT EXISTING ON THE CLOSING DATE OR MADE PURSUANT TO
BINDING COMMITMENTS IN EFFECT ON THE CLOSING DATE, OR AN INVESTMENT CONSISTING
OF ANY EXTENSION, MODIFICATION OR RENEWAL OF ANY INVESTMENT EXISTING ON THE
CLOSING DATE; PROVIDED THAT THE AMOUNT OF ANY SUCH INVESTMENT MAY BE INCREASED
(I) AS REQUIRED BY THE TERMS OF SUCH INVESTMENT AS IN EXISTENCE ON THE CLOSING
DATE OR (II) AS OTHERWISE PERMITTED UNDER THIS AGREEMENT;


 

38

--------------------------------------------------------------------------------


 


(F)            ANY INVESTMENT ACQUIRED BY THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES:

(I)            IN EXCHANGE FOR ANY OTHER INVESTMENT OR ACCOUNTS RECEIVABLE HELD
BY THE BORROWER OR ANY SUCH RESTRICTED SUBSIDIARY IN CONNECTION WITH OR AS A
RESULT OF A BANKRUPTCY, WORKOUT, REORGANIZATION OR RECAPITALIZATION OF THE
ISSUER OF SUCH OTHER INVESTMENT OR ACCOUNTS RECEIVABLE OR SETTLEMENT OF
DELINQUENT ACCOUNTS; OR

(II)           AS A RESULT OF A FORECLOSURE BY THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES WITH RESPECT TO ANY SECURED INVESTMENT OR OTHER TRANSFER
OF TITLE WITH RESPECT TO ANY SECURED INVESTMENT IN DEFAULT;


(G)           HEDGING OBLIGATIONS THAT ARE NOT SPECULATIVE IN NATURE;


(H)           INVESTMENTS THE PAYMENT FOR WHICH CONSISTS OF EQUITY INTERESTS
(EXCLUSIVE OF DISQUALIFIED STOCK AND THOSE ISSUED IN EXCHANGE FOR EQUITY CURE
PROCEEDS) OF THE BORROWER OR ANY DIRECT OR INDIRECT PARENT COMPANY; PROVIDED,
HOWEVER, THAT SUCH EQUITY INTERESTS WILL NOT INCREASE THE RESTRICTED PAYMENT
APPLICABLE AMOUNT;


(I)            INDEBTEDNESS AND GUARANTEES PERMITTED UNDER SECTION 6.01;


(J)            ANY TRANSACTION TO THE EXTENT IT CONSTITUTES AN INVESTMENT THAT
IS PERMITTED AND MADE IN ACCORDANCE WITH SECTION 6.06;


(K)           INVESTMENTS CONSISTING OF PURCHASES AND ACQUISITIONS OF INVENTORY,
SUPPLIES, MATERIAL OR EQUIPMENT;


(L)            SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 6.03(D),
ADDITIONAL INVESTMENTS HAVING AN AGGREGATE FAIR MARKET VALUE, TAKEN TOGETHER
WITH ALL OTHER INVESTMENTS MADE PURSUANT TO THIS CLAUSE (L) THAT ARE AT THE TIME
OUTSTANDING (WITHOUT GIVING EFFECT TO THE SALE OF AN UNRESTRICTED SUBSIDIARY TO
THE EXTENT THE PROCEEDS OF SUCH SALE DO NOT CONSIST OF CASH OR MARKETABLE
SECURITIES), NOT TO EXCEED $100,000,000 (WITH THE FAIR MARKET VALUE OF EACH
INVESTMENT BEING MEASURED AT THE TIME MADE AND WITHOUT GIVING EFFECT TO
SUBSEQUENT CHANGES IN VALUE); PROVIDED THAT (X) IF SUCH INVESTMENT IS IN CAPITAL
STOCK OF A PERSON THAT SUBSEQUENTLY BECOMES A RESTRICTED SUBSIDIARY, SUCH
INVESTMENT SHALL THEREAFTER BE DEEMED PERMITTED UNDER CLAUSE (A) ABOVE AND SHALL
NOT BE INCLUDED AS HAVING BEEN MADE PURSUANT TO THIS CLAUSE (L) AND (Y) THE
AGGREGATE AMOUNT OF INVESTMENTS MADE PURSUANT TO THIS CLAUSE (L) IN UNRESTRICTED
SUBSIDIARIES MAY NOT EXCEED $50,000,000 AT ANY TIME;


(M)          INVESTMENTS RELATING TO A RECEIVABLES SUBSIDIARY THAT, IN THE GOOD
FAITH DETERMINATION OF THE BORROWER, ARE NECESSARY OR ADVISABLE TO EFFECT ANY
RECEIVABLES FACILITY;


(N)           ADVANCES TO, OR GUARANTEES OF INDEBTEDNESS OF, DIRECTORS,
EMPLOYEES, OFFICERS AND CONSULTANTS NOT IN EXCESS OF $15,000,000 OUTSTANDING AT
ANY ONE TIME, IN THE AGGREGATE;


(O)           LOANS AND ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES FOR MOVING
OR RELOCATION EXPENSES AND OTHER SIMILAR EXPENSES, IN EACH CASE INCURRED IN THE
ORDINARY COURSE OF


 

39

--------------------------------------------------------------------------------


 


BUSINESS OR TO FUND SUCH PERSON’S PURCHASE OF EQUITY INTERESTS OF THE BORROWER
OR ANY DIRECT OR INDIRECT PARENT COMPANY;


(P)           INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS CONSISTING OF
ENDORSEMENTS FOR COLLECTION OR DEPOSIT;


(Q)           ADDITIONAL INVESTMENTS IN JOINT VENTURES IN AN AGGREGATE AMOUNT
NOT TO EXCEED $20,000,000 AT ANY TIME OUTSTANDING;


(R)            LOANS AND ADVANCES RELATING TO INDEMNIFICATION OR REIMBURSEMENT
OF ANY OFFICERS, DIRECTORS OR EMPLOYEES IN RESPECT OF LIABILITIES RELATING TO
THEIR SERVING IN ANY SUCH CAPACITY OR AS OTHERWISE SPECIFIED IN SECTION 6.06;


(S)            INVESTMENTS IN THE NATURE OF PLEDGES OR DEPOSITS WITH RESPECT TO
LEASES OR UTILITIES PROVIDED TO THIRD PARTIES IN THE ORDINARY COURSE OF
BUSINESS;


(T)            INVESTMENTS CONSISTING OF LICENSING OF INTELLECTUAL PROPERTY
PURSUANT TO JOINT MARKETING ARRANGEMENTS WITH OTHER PERSONS;


(U)           EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS;


(V)           EARNEST MONEY DEPOSITS REQUIRED IN CONNECTION WITH PERMITTED
ACQUISITIONS; AND


(W)          SEED CAPITAL INVESTMENTS MADE BY THE BORROWER OR ANY RESTRICTED
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS.

“Permitted Investors” shall mean (a) the Sponsor, (b) any other Person making an
Investment in Holdings concurrently with the Sponsor on the Closing Date, (c)
any Person who is an officer or otherwise a member of management of the Borrower
or any of its subsidiaries on the Closing Date; provided that if such officers
and members of management beneficially own more shares of Capital Stock of
either the Borrower or its direct or indirect parent entities than the amount of
shares beneficially owned by all the officers on the Closing Date or issued
within 90 days thereafter, such excess shall be deemed not to be beneficially
owned by the Permitted Investors, (d) any Related Entity of any of the foregoing
Persons and (e) any “group” (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act or any successor provision) of which any of the
foregoing Persons specified in clauses (a), (b), (c) or (d) are members;
provided that no member of the “group” (other than the Sponsor) shall, without
giving effect to Rule 13(d)-5 of the Exchange Act, have beneficial ownership,
directly or indirectly, of 50% or more of the Capital Stock entitled to vote in
the election of the Board of Directors of the Borrower or any of its direct or
indirect parent entities, including Holdings.

“Permitted Liens” shall mean, with respect to any Person:


(A)           PLEDGES OR DEPOSITS BY SUCH PERSON UNDER WORKMEN’S COMPENSATION
LAWS, UNEMPLOYMENT INSURANCE LAWS OR SIMILAR LEGISLATION, OR GOOD FAITH DEPOSITS
IN CONNECTION WITH BIDS, TENDERS, CONTRACTS (OTHER THAN FOR THE PAYMENT OF
INDEBTEDNESS) OR LEASES TO WHICH SUCH PERSON IS A PARTY, DEPOSITS GIVEN TO
PUBLIC OR PRIVATE UTILITIES OR ANY GOVERNMENTAL AUTHORITY, OR


 

40

--------------------------------------------------------------------------------


 


DEPOSITS TO SECURE PUBLIC OR STATUTORY OBLIGATIONS OF SUCH PERSON OR DEPOSITS OF
CASH OR U.S. GOVERNMENT BONDS TO SECURE SURETY OR APPEAL BONDS TO WHICH SUCH
PERSON IS A PARTY, OR DEPOSITS AS SECURITY FOR CONTESTED TAXES OR IMPORT DUTIES
OR FOR THE PAYMENT OF RENT, IN EACH CASE INCURRED IN THE ORDINARY COURSE OF
BUSINESS;


(B)           LIENS IMPOSED BY LAW, SUCH AS LANDLORDS’, CARRIERS’,
WAREHOUSEMEN’S AND MECHANICS’ LIENS, IN EACH CASE FOR SUMS (I) NOT YET OVERDUE
FOR A PERIOD OF MORE THAN 60 DAYS OR BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS OR OTHER LIENS ARISING OUT OF JUDGMENTS OR AWARDS
AGAINST SUCH PERSON WITH RESPECT TO WHICH SUCH PERSON SHALL THEN BE PROCEEDING
WITH AN APPEAL OR OTHER PROCEEDINGS FOR REVIEW IF ADEQUATE RESERVES WITH RESPECT
THERETO ARE MAINTAINED ON THE BOOKS OF SUCH PERSON IN ACCORDANCE WITH GAAP OR
(II) THE FAILURE TO PAY COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT;


(C)           LIENS FOR TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES THAT
ARE NOT REQUIRED TO BE PAID PURSUANT TO SECTION 5.03;


(D)           LIENS (INCLUDING DEPOSITS) IN FAVOR OF THE ISSUER OF STAY,
CUSTOMS, APPEAL, PERFORMANCE AND SURETY BONDS OR BID BONDS OR WITH RESPECT TO
OTHER REGULATORY REQUIREMENTS OR LETTERS OF CREDIT ISSUED PURSUANT TO THE
REQUEST OF AND FOR THE ACCOUNT OF SUCH PERSON IN THE ORDINARY COURSE OF ITS
BUSINESS;


(E)           MINOR SURVEY EXCEPTIONS, MINOR ENCUMBRANCES, EASEMENTS OR
RESERVATIONS OF, OR RIGHTS OF OTHERS FOR, LICENSES, RIGHTS-OF-WAY, SEWERS,
ELECTRIC LINES, TELEGRAPH AND TELEPHONE LINES AND OTHER SIMILAR PURPOSES, OR
ZONING OR OTHER RESTRICTIONS AS TO THE USE OF REAL PROPERTIES OR LIENS
INCIDENTAL TO THE CONDUCT OF THE BUSINESS OF SUCH PERSON OR TO THE OWNERSHIP OF
ITS PROPERTIES WHICH WERE NOT INCURRED IN CONNECTION WITH INDEBTEDNESS AND WHICH
DO NOT IN THE AGGREGATE MATERIALLY IMPAIR THEIR USE IN THE OPERATION OF THE
BUSINESS OF SUCH PERSON;


(F)            LIENS SECURING INDEBTEDNESS PERMITTED TO BE INCURRED PURSUANT TO
SECTION 6.01(B)(IV), (XXII) AND (XVII) (SOLELY TO THE EXTENT SECURING SUCH
EQUITY INTERESTS BEING PURCHASED OR REDEEMED); PROVIDED THAT LIENS SECURING
INDEBTEDNESS PERMITTED TO BE INCURRED PURSUANT TO PARAGRAPH (B)(IV) ARE SOLELY
ON THE ASSETS FINANCED, PURCHASED, CONSTRUCTED, IMPROVED, OR ACQUIRED OR ASSETS
OF THE ACQUIRED ENTITY, AS THE CASE MAY BE;


(G)           LIENS EXISTING ON THE CLOSING DATE AND DESCRIBED IN ALL MATERIAL
RESPECTS ON SCHEDULE 6.02;


(H)           LIENS ON PROPERTY OR SHARES OF STOCK OF A PERSON AT THE TIME SUCH
PERSON BECOMES A SUBSIDIARY; PROVIDED, HOWEVER, SUCH LIENS ARE NOT CREATED OR
INCURRED IN CONNECTION WITH, OR IN CONTEMPLATION OF, SUCH OTHER PERSON BECOMING
SUCH A SUBSIDIARY; PROVIDED, FURTHER, THAT SUCH LIENS MAY NOT EXTEND TO ANY
OTHER PROPERTY OWNED BY THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES;


(I)            LIENS ON PROPERTY AT THE TIME THE BORROWER OR A RESTRICTED
SUBSIDIARY ACQUIRED THE PROPERTY, INCLUDING ANY ACQUISITION BY MEANS OF A MERGER
OR CONSOLIDATION WITH OR INTO THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES; PROVIDED, HOWEVER, THAT SUCH LIENS ARE NOT CREATED OR INCURRED IN
CONNECTION WITH, OR IN CONTEMPLATION OF, SUCH ACQUISITION; PROVIDED,


 

41

--------------------------------------------------------------------------------


 


FURTHER, THAT THE LIENS MAY NOT EXTEND TO ANY OTHER PROPERTY OWNED BY THE
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES;


(J)            LIENS SECURING INDEBTEDNESS OR OTHER OBLIGATIONS OF THE BORROWER
OR A RESTRICTED SUBSIDIARY OWING TO THE BORROWER OR ANOTHER RESTRICTED
SUBSIDIARY PERMITTED TO BE INCURRED IN ACCORDANCE WITH SECTION 6.01(B)(VII);


(K)           LIENS SECURING HEDGING OBLIGATIONS SO LONG AS, IN THE CASE OF
HEDGING OBLIGATIONS RELATED TO INTEREST, THE RELATED INDEBTEDNESS IS SECURED BY
A LIEN ON THE SAME PROPERTY SECURING SUCH HEDGING OBLIGATIONS;


(L)            LIENS ON SPECIFIC ITEMS OF INVENTORY OR OTHER GOODS AND PROCEEDS
OF ANY PERSON SECURING SUCH PERSON’S OBLIGATIONS IN RESPECT OF BANKERS’
ACCEPTANCES ISSUED OR CREATED FOR THE ACCOUNT OF SUCH PERSON TO FACILITATE THE
PURCHASE, SHIPMENT OR STORAGE OF SUCH INVENTORY OR OTHER GOODS, AND PLEDGES OR
DEPOSITS IN THE ORDINARY COURSE OF BUSINESS SECURING INVENTORY PURCHASES FROM
VENDORS;


(M)          LEASES, SUBLEASES, LICENSES OR SUBLICENSES (INCLUDING LICENSES AND
SUBLICENSES OF INTELLECTUAL PROPERTY) GRANTED TO OTHERS IN THE ORDINARY COURSE
OF BUSINESS WHICH DO NOT MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF THE
BUSINESS OF THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OR WHICH DO NOT
BY THEIR OWN TERMS SECURE ANY INDEBTEDNESS;


(N)           LIENS ARISING FROM UCC FINANCING STATEMENT FILINGS REGARDING
OPERATING LEASES OR CONSIGNMENTS ENTERED INTO BY THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;


(O)           LIENS IN FAVOR OF THE BORROWER OR ANY RESTRICTED GUARANTOR;


(P)           LIENS ON INVENTORY OR EQUIPMENT OF THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES GRANTED IN THE ORDINARY COURSE OF BUSINESS TO THE
BORROWER’S OR SUCH RESTRICTED SUBSIDIARY’S CLIENTS OR CUSTOMERS AT WHICH SUCH
INVENTORY OR EQUIPMENT IS LOCATED;


(Q)           LIENS TO SECURE ANY REFINANCING, REFUNDING, EXTENSION, RENEWAL OR
REPLACEMENT (OR SUCCESSIVE REFINANCING, REFUNDING, EXTENSIONS, RENEWALS OR
REPLACEMENTS) AS A WHOLE, OR IN PART, OF ANY INDEBTEDNESS PERMITTED BY
SECTION 6.01 AND SECURED BY ANY LIEN REFERRED TO IN THE FOREGOING CLAUSES (F),
(G), (H), AND (I); PROVIDED, HOWEVER, THAT (I) SUCH NEW LIEN SHALL BE LIMITED TO
ALL OR PART OF THE SAME PROPERTY THAT SECURED THE ORIGINAL LIEN (PLUS
IMPROVEMENTS ON SUCH PROPERTY), AND (II) THE INDEBTEDNESS SECURED BY SUCH LIEN
AT SUCH TIME IS NOT INCREASED TO ANY AMOUNT GREATER THAN THE SUM OF (A) THE
OUTSTANDING PRINCIPAL AMOUNT OR, IF GREATER, COMMITTED AMOUNT OF THE
INDEBTEDNESS DESCRIBED UNDER CLAUSES (F), (G), (H), AND (I) AT THE TIME THE
ORIGINAL LIEN BECAME A PERMITTED LIEN HEREUNDER PLUS ACCRUED AND UNPAID
INTEREST, AND (B) AN AMOUNT NECESSARY TO PAY ANY FEES AND EXPENSES, INCLUDING
PREMIUMS, RELATED TO SUCH REFINANCING, REFUNDING, EXTENSION, RENEWAL OR
REPLACEMENT;


(R)            PLEDGES OR DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS TO
SECURE LIABILITY TO INSURANCE CARRIERS AND LIENS ON INSURANCE POLICIES AND THE
PROCEEDS THEREOF (WHETHER ACCRUED OR NOT), RIGHTS OR CLAIMS AGAINST AN INSURER
OR OTHER SIMILAR ASSET SECURING INSURANCE PREMIUM FINANCINGS PERMITTED UNDER
SECTION 6.01(B)(XIX);


 

42

--------------------------------------------------------------------------------


 


(S)            LIENS SECURING JUDGMENTS FOR THE PAYMENT OF MONEY NOT
CONSTITUTING AN EVENT OF DEFAULT AND ANY APPROPRIATE LEGAL PROCEEDINGS THAT MAY
HAVE BEEN DULY INITIATED FOR THE REVIEW OF SUCH JUDGMENT HAVE NOT BEEN FINALLY
TERMINATED OR THE PERIOD WITHIN WHICH SUCH PROCEEDINGS MAY BE INITIATED HAS NOT
EXPIRED;


(T)            LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A
MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS IN THE ORDINARY COURSE OF BUSINESS;


(U)           LIENS (I) OF A COLLECTION BANK ARISING UNDER SECTION 4-210 OF THE
UCC ON ITEMS IN THE COURSE OF COLLECTION, (II) ATTACHING TO COMMODITY TRADING
ACCOUNTS OR OTHER COMMODITY BROKERAGE ACCOUNTS INCURRED IN THE ORDINARY COURSE
OF BUSINESS, AND (III) IN FAVOR OF BANKING INSTITUTIONS ARISING AS A MATTER OF
LAW ENCUMBERING DEPOSITS (INCLUDING THE RIGHT OF SET-OFF) AND WHICH ARE WITHIN
THE GENERAL PARAMETERS CUSTOMARY IN THE BANKING INDUSTRY;


(V)           LIENS DEEMED TO EXIST IN CONNECTION WITH INVESTMENTS IN REPURCHASE
AGREEMENTS PERMITTED UNDER SECTION 6.01; PROVIDED THAT SUCH LIENS DO NOT EXTEND
TO ANY ASSETS OTHER THAN THOSE THAT ARE THE SUBJECT OF SUCH REPURCHASE
AGREEMENT;


(W)          LIENS ENCUMBERING REASONABLE CUSTOMARY INITIAL DEPOSITS AND MARGIN
DEPOSITS AND SIMILAR LIENS ATTACHING TO COMMODITY TRADING ACCOUNTS OR OTHER
BROKERAGE ACCOUNTS INCURRED IN THE ORDINARY COURSE OF BUSINESS AND NOT FOR
SPECULATIVE PURPOSES;


(X)           LIENS THAT ARE CONTRACTUAL RIGHTS OF SET-OFF (I) RELATING TO THE
ESTABLISHMENT OF DEPOSITORY RELATIONS WITH BANKS NOT GIVEN IN CONNECTION WITH
THE ISSUANCE OF INDEBTEDNESS, (II) RELATING TO POOLED DEPOSIT OR SWEEP ACCOUNTS
OF THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES TO PERMIT SATISFACTION OF
OVERDRAFT OR SIMILAR OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS OF
THE BORROWER AND ITS RESTRICTED SUBSIDIARIES OR (III) RELATING TO PURCHASE
ORDERS AND OTHER AGREEMENTS ENTERED INTO WITH CUSTOMERS OF THE BORROWER OR ANY
OF ITS RESTRICTED SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;


(Y)           LIENS SECURING THE OBLIGATIONS AND THE SECURED OBLIGATIONS;


(Z)           ANY ENCUMBRANCE OR RETENTION (INCLUDING PUT AND CALL AGREEMENTS
AND RIGHTS OF FIRST REFUSAL) WITH RESPECT TO THE EQUITY INTERESTS OF ANY JOINT
VENTURE OR SIMILAR ARRANGEMENT PURSUANT TO THE JOINT VENTURE OR SIMILAR
AGREEMENT WITH RESPECT TO SUCH JOINT VENTURE OR SIMILAR ARRANGEMENT, PROVIDED
THAT NO SUCH ENCUMBRANCE OR RESTRICTION AFFECTS IN ANY WAY THE ABILITY OF THE
BORROWER OR ANY RESTRICTED SUBSIDIARY TO COMPLY WITH SECTION 5.09;


(AA)         LIENS ON PROPERTY SUBJECT TO SALE AND LEASE-BACK TRANSACTIONS
PERMITTED HEREUNDER AND GENERAL INTANGIBLES RELATED THERETO;


(BB)         LIENS CONSISTING OF CONTRACTUAL RESTRICTIONS OF THE TYPE DESCRIBED
IN THE DEFINITION OF RESTRICTED CASH;


(CC)         POSSESSORY LIENS IN FAVOR OF BROKERS AND DEALERS ARISING IN
CONNECTION WITH THE ACQUISITION OR DISPOSITION OF INVESTMENTS OWNED AS OF THE
DATE HEREOF AND OTHER PERMITTED INVESTMENTS; PROVIDED THAT SUCH LIENS (X) ATTACH
ONLY TO SUCH INVESTMENTS OR OTHER INVESTMENTS


 

43

--------------------------------------------------------------------------------


 


HELD BY SUCH BROKER OR DEALER AND (Y) SECURE ONLY OBLIGATIONS INCURRED IN THE
ORDINARY COURSE OF BUSINESS AND ARISING IN CONNECTION WITH THE ACQUISITION OR
DISPOSITION OF SUCH INVESTMENTS AND NOT ANY OBLIGATION IN CONNECTION WITH THE
INCURRENCE OF INDEBTEDNESS OR MARGIN FINANCING;


(DD)         LIENS ARISING SOLELY BY VIRTUE OF ANY STATUTORY OR COMMON LAW
PROVISIONS RELATING TO BANKER’S LIENS, LIENS IN FAVOR OF SECURITIES
INTERMEDIARIES, RIGHTS OF SET-OFF OR SIMILAR RIGHTS AND REMEDIES AS TO
SECURITIES ACCOUNTS OR OTHER FUNDS MAINTAINED WITH SECURITIES INTERMEDIARIES;
PROVIDED THAT SUCH LIENS (X) ATTACH ONLY TO SECURITIES HELD BY THE RELEVANT
SECURITIES INTERMEDIARY AND (Y) SECURE ONLY OBLIGATIONS INCURRED IN THE ORDINARY
COURSE OF BUSINESS ARISING IN CONNECTION WITH THE ACQUISITION, DISPOSITION OR
HOLDING OF SUCH SECURITIES AND NOT ANY OBLIGATION IN RESPECT OF THE INCURRENCE
OF INDEBTEDNESS OR MARGIN FINANCING;


(EE)         LIENS ATTACHING SOLELY TO CASH EARNEST MONEY DEPOSITS IN CONNECTION
WITH ANY LETTER OF INTENT OR PURCHASE AGREEMENT IN CONNECTION WITH A PERMITTED
INVESTMENT;


(FF)          ANY INTEREST OR TITLE OF A LICENSOR, A SUBLICENSOR, LESSOR,
SUBLESSOR, FRANCHISOR OR PERMITOR UNDER ANY LICENSE, OPERATING OR TRUE LEASE,
FRANCHISE OR PERMIT;


(GG)         LIENS ON ACCOUNTS RECEIVABLE AND RELATED ASSETS INCURRED IN
CONNECTION WITH A RECEIVABLES FACILITY;


(HH)         LIENS ARISING BY OPERATION OF ARTICLE 2 OF THE UCC IN FAVOR OF A
RECLAIMING SELLER OF GOODS OR BUYER OF GOODS; AND


(II)           OTHER LIENS SECURING OBLIGATIONS INCURRED IN THE ORDINARY COURSE
OF BUSINESS WHICH OBLIGATIONS DO NOT EXCEED $35,000,000 AT ANY ONE TIME
OUTSTANDING.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Platform” shall have the meaning assigned to such term in Section 5.04.

“Pledged Collateral” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up; provided
that in no event shall Equity Interests outstanding as of the Closing Date
issued thereafter to any officer, director, employee or consultant of the
Borrower or any Restricted Subsidiary in respect of services provided to the
Borrower or any Restricted Subsidiary in the ordinary course of business
approved by Board of Directors of the Borrower be considered Preferred Stock.

“Prepayment Asset Sale” shall mean any Disposition, to the extent that (a) the
aggregate Net Cash Proceeds of all such Dispositions during any fiscal year
exceed $25,000,000 and (b) the aggregate Net Cash Proceeds of all such
Dispositions during any five fiscal year period exceed $50,000,000; provided,
however, that the term “Prepayment Asset Sale” shall not

 

44

--------------------------------------------------------------------------------


 

 

include any transaction permitted (or not expressly prohibited) by Section 6.05
(other than transactions consummated in reliance on Section 6.05(p), (q) and
(s).

“Pricing Certificate” shall mean a certificate delivered pursuant to
Section 5.04(c).

“Prime Rate” shall mean the rate of interest per annum announced from time to
time by Deutsche Bank AG New York Branch as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective as of the opening of business on the date such change is announced as
being effective.  The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually available.

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment.  In the event the Revolving Credit Commitments
shall have expired or been terminated, the Pro Rata Percentages of any Revolving
Credit Lender shall be determined on the basis of the Revolving Credit
Commitments most recently in effect, giving effect to any subsequent
assignments.

“Property Loss Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property; provided, however, for purposes of determining whether
an Offer to Repay Term Loans under Section 2.13(b) would be required, a Property
Loss Event shall be deemed to have occurred only to the extent that the
aggregate Net Cash Proceeds (a) of all such events, during any fiscal year
exceed $25,000,000 and (b) of all such events, during any five fiscal year
period after the Closing Date exceed $50,000,000.

“Public Lender” shall have the meaning assigned to such term in Section 5.04.

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the
Borrower in good faith.

“Qualified Public Offering” shall mean the issuance by the Borrower or any
direct or indirect parent company of its common Equity Interests in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act, as amended.

“Rating Agencies” shall mean Moody’s and S&P or if Moody’s or S&P or both shall
not make a rating on the New Senior Notes publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Borrower which shall be substituted for Moody’s or S&P or both, as the
case may be.

 

45

--------------------------------------------------------------------------------


 

“Receivables Facility” shall mean any of one or more receivables financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) pursuant to which the
Borrower or any of its Restricted Subsidiaries sells their accounts receivable
or rights to future advisory fees (including 12b-1 fees) to either (A) a Person
that is not a Restricted Subsidiary or (B) a Receivables Subsidiary that in turn
sells its accounts receivable or rights to future advisory fees to a Person that
is not a Restricted Subsidiary.

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or rights to future
advisory fees or participation interest therein issued or sold in connection
with, and other fees paid to a Person that is not a Restricted Subsidiary in
connection with, any Receivables Facility.

“Receivables Subsidiary” shall mean any subsidiary formed for the purpose of,
and that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

“Refinanced Term Loans” shall have the meaning assigned to such term in Section
9.08(d).

“Refinancing” shall have the meaning assigned to such term in Section 4.02(m).

“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(b)(xii).

“Refunding Capital Stock” shall have the meaning assigned to such term in
Section 6.03(b)(ii).

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board and all official rulings and
interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board and all official rulings and
interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board and all official rulings and
interpretations thereunder or thereof.

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business, provided that any assets
received by the Borrower or a Restricted Subsidiary in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

 

46

--------------------------------------------------------------------------------


 

“Related Entity” shall mean (a) with respect to Madison Dearborn Partners LLC or
any other Person making an investment in Holdings on the Closing Date, as the
case may be, (i) any investment fund controlled by or under common control with
Madison Dearborn Partners LLC or any other Person making an investment in
Holdings on the Closing Date, as the case may be, any officer, director or
person performing an equivalent function of the foregoing persons, or any entity
controlled by any of the foregoing Persons and (ii) any spouse or lineal
descendant (including by adoption and stepchildren) of the officers and
directors referred to clause (a)(i); and (b) with respect to any officer of the
Borrower or its subsidiaries, (i) any spouse or lineal descendant (including by
adoption and stepchildren) of the officer and (ii) any trust, corporation or
partnership or other entity, in each case to the extent not an operating
company, of which an 80% or more controlling interest is held by the
beneficiaries, stockholders, partners or owners who are the officer, any of the
persons described in clause (b)(i) above or any combination of these identified
relationships.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans or similar extensions
of credit, any other fund that invests in bank loans or similar extensions of
credit and is managed or advised by the same investment advisor as such Lender
or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, trustees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.

“Replacement Term Loans” shall have the meaning assigned to such term in Section
9.08(d).

“Repricing Transaction” shall mean (1) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional Term Loans
under this Agreement, whether incurred directly or by way of the conversion of
Term Loans into Replacement Term Loans) that is broadly marketed or syndicated
to banks and other institutional investors in financings similar to the
facilities provided for in this Agreement (i) having an “effective” interest
rate margin or weighted average yield for the respective Type of such
Indebtedness that is less than the applicable rate for or weighted average yield
Term Loans of the respective Type (with the comparative determinations to be
made in the reasonable judgment of the Administrative Agent consistent with
generally accepted financial practices, after giving effect to, among other
factors, margin, upfront or similar fee or “original issue discount” shared with
all lenders or holders of such Indebtedness or Term Loans, as the case may be,
but excluding the effect of any arrangement, structuring, syndication or other
fees payable in connection therewith that are not shared with all lenders or
holders of such Indebtedness or Term Loans, as the case may be, and without
taking into account any fluctuations in the Adjusted LIBO Rate) but excluding
Indebtedness incurred in connection with a Change of Control, and (ii) the
proceeds of which are used to prepay (or, in the case of a conversion, deemed to
prepay or replace), in whole or in part, outstanding principal of Term Loans or
(2) any effective

 

47

--------------------------------------------------------------------------------


 

reduction in the Applicable Percentage for Term Loans (e.g., by way of
amendment, waiver or otherwise).  Any such determination by the Administrative
Agent as contemplated by preceding clauses (1) and (2) shall be conclusive and
binding on all Lenders holding Term Loans.

“Required Class Lenders” shall mean (a) with respect to any Term Loan Facility,
Lenders holding more than 50% of the Term Commitments and Term Loans under such
Term Loan Facility and (b) with respect to the Revolving Credit Facility, the
Required Revolving Lenders.

“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Exposure, unused Revolving Credit Commitments, Term Loans and Term Loan
Commitments representing more than 50% of the sum of all Revolving Credit
Exposure, unused Revolving Credit Commitments, Term Loans and Term Loan
Commitments at such time; provided that any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” shall mean, at any time, Lenders having Revolving
Credit Exposure and unused Revolving Commitments representing more than 50% of
the sum of all Revolving Credit Exposure and unused Revolving Credit Commitments
at such time; provided that any Defaulting Lender shall be excluded for purposes
of making a determination of Required Revolving Lenders.

“Responsible Officer” of any Person shall mean any Financial Officer or any
executive vice president, senior vice president, vice president, secretary or
assistant secretary of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and, as to any document delivered on the Closing Date,
any secretary or assistant secretary of such Person.

“Restricted Cash” shall mean cash and Cash Equivalents held by the Borrower and
its Restricted Subsidiaries that are contractually restricted from being
distributed to the Borrower, except for such restrictions that are contained in
agreements governing Indebtedness permitted under Section 6.01 and that is
secured by such cash or Cash Equivalents, or that are classified as “restricted
cash” on the consolidated balance sheet of the Borrower prepared in accordance
with GAAP.

“Restricted Guarantor” shall mean a Guarantor that is a Restricted Subsidiary.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall mean:


(A)           THE DECLARATION OR PAYMENT OF ANY DIVIDEND OR THE MAKING OF ANY
PAYMENT OR DISTRIBUTION ON ACCOUNT OF THE BORROWER’S OR ANY RESTRICTED
SUBSIDIARY’S EQUITY INTERESTS, INCLUDING ANY DIVIDEND OR DISTRIBUTION PAYABLE IN
CONNECTION WITH ANY MERGER OR CONSOLIDATION OTHER THAN:

 

48

--------------------------------------------------------------------------------


 

(I)            DIVIDENDS OR DISTRIBUTIONS PAYABLE SOLELY IN EQUITY INTERESTS
(OTHER THAN DISQUALIFIED STOCK) OF THE BORROWER OR IN OPTIONS, WARRANTS OR OTHER
RIGHTS TO PURCHASE SUCH EQUITY INTERESTS (OTHER THAN DISQUALIFIED STOCK); OR

(II)           DIVIDENDS OR DISTRIBUTIONS BY A RESTRICTED SUBSIDIARY SO LONG AS,
IN THE CASE OF ANY DIVIDEND OR DISTRIBUTION PAYABLE ON OR IN RESPECT OF ANY
CLASS OR SERIES OF SECURITIES ISSUED BY A RESTRICTED SUBSIDIARY (OTHER THAN A
WHOLLY-OWNED SUBSIDIARY), SUCH DIVIDEND OR DISTRIBUTION IS MADE IN ACCORDANCE
WITH THE TERMS OF THE AGREEMENT OR INSTRUMENT GOVERNING SUCH CLASS OR SERIES OF
SECURITIES;


(B)           THE PURCHASE, REDEMPTION, DEFEASANCE OR OTHER ACQUISITION OR
RETIREMENT FOR VALUE OF ANY EQUITY INTERESTS OF THE BORROWER OR ANY DIRECT OR
INDIRECT PARENT COMPANY OF THE BORROWER HELD BY ANY PERSON (OTHER THAN BY A
RESTRICTED SUBSIDIARY), INCLUDING IN CONNECTION WITH ANY MERGER OR
CONSOLIDATION;


(C)           THE MAKING OF ANY PRINCIPAL PAYMENT ON, OR REDEMPTION, REPURCHASE,
DEFEASANCE OR OTHER ACQUISITION OR RETIREMENT FOR VALUE IN EACH CASE, PRIOR TO
ANY SCHEDULED REPAYMENT, SINKING FUND PAYMENT OR MATURITY, OF THE EXISTING NOTES
DUE 2015, THE NEW SENIOR NOTES OR ANY SUBORDINATED INDEBTEDNESS OTHER THAN:

(I)            INDEBTEDNESS PERMITTED UNDER SECTION 6.01(B)(VII); OR

(II)           THE PURCHASE, REPURCHASE OR OTHER ACQUISITION OF ANY NEW SENIOR
NOTES OR SUBORDINATED INDEBTEDNESS PURCHASED IN ANTICIPATION OF SATISFYING A
SINKING FUND OBLIGATION, PRINCIPAL INSTALLMENT OR FINAL MATURITY, IN EACH CASE
DUE WITHIN ONE YEAR (OR, IN THE CASE OF THE NEW SENIOR NOTES, NINE MONTHS) OF
THE DATE OF PURCHASE, REPURCHASE OR ACQUISITION; OR


(D)           THE MAKING OF ANY RESTRICTED INVESTMENT.

“Restricted Payment Applicable Amount” shall mean, at any time (the “Reference
Time”), an amount equal to the sum (without duplication) of:


(A)           IN THE EVENT THAT BOTH (X) THE SENIOR SECURED NET LEVERAGE RATIO
DETERMINED ON THE LAST DAY OF THE FISCAL QUARTER LAST ENDED PRIOR TO THE
REFERENCE TIME FOR WHICH SECTION 5.04 FINANCIALS HAVE BEEN DELIVERED TO THE
ADMINISTRATIVE AGENT PURSUANT TO, AS THE CASE MAY BE, IS LESS THAN 5.00:1.00 AND
(Y) THE BORROWER IS IN COMPLIANCE ON A PRO FORMA BASIS WITH THE FINANCIAL
COVENANT SET FORTH IN SECTION 6.07 AT THE REFERENCE TIME DETERMINED ON THE LAST
DAY OF THE FISCAL QUARTER LAST ENDED PRIOR TO THE REFERENCE TIME FOR WHICH
SECTION 5.04 FINANCIALS HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT, THE SUM
OF (I) $125,000,000 AND (II) AN AMOUNT, NOT LESS THAN ZERO, DETERMINED ON A
CUMULATIVE BASIS EQUAL TO EXCESS CASH FLOW FOR EACH FISCAL YEAR OF THE BORROWER
ENDED ON OR AFTER DECEMBER 31, 2008 AND PRIOR TO THE REFERENCE TIME, MINUS AN
AMOUNT EQUAL TO THE AMOUNT PAID BY THE BORROWER AS A MANDATORY PREPAYMENT
PURSUANT TO SECTION 2.13(C) FOR SUCH FISCAL YEARS; PLUS


(B)           100% OF THE AGGREGATE NET CASH PROCEEDS AND THE FAIR MARKET VALUE,
AS DETERMINED IN GOOD FAITH BY THE BORROWER, OF MARKETABLE SECURITIES OR OTHER
PROPERTY RECEIVED BY THE BORROWER OR A RESTRICTED SUBSIDIARY (WITHOUT THE
ISSUANCE OF ADDITIONAL EQUITY INTERESTS IN


 

49

--------------------------------------------------------------------------------


 


SUCH RESTRICTED SUBSIDIARY) SINCE IMMEDIATELY AFTER THE CLOSING DATE (OTHER THAN
TO THE EXTENT USED TO FUND THE TRANSACTIONS OR OTHER PERMITTED INVESTMENTS OR
RESTRICTED PAYMENTS PURSUANT TO SECTION 6.03), FROM THE ISSUE OR SALE OF:

(I)            (A)          EQUITY INTERESTS OF THE BORROWER, INCLUDING TREASURY
CAPITAL STOCK, BUT EXCLUDING CASH PROCEEDS AND THE FAIR MARKET VALUE, AS
DETERMINED IN GOOD FAITH BY THE BORROWER, OF MARKETABLE SECURITIES OR OTHER
PROPERTY RECEIVED FROM THE SALE OF:

                (x)           Equity Interests to members of management,
directors or consultants of the Borrower, Restricted Subsidiaries and any direct
or indirect parent company of the Borrower, after the Closing Date to the extent
such amounts have been applied to Restricted Payments made in accordance with
Section 6.03(b)(iv);  and

                (y)           Designated Preferred Stock; and

(B)          to the extent such net cash proceeds or other property are actually
contributed to the capital of the Borrower or any Restricted Subsidiary (without
the issuance of additional Equity Interests of such Restricted Subsidiary),
Equity Interests of the Borrower’s direct or indirect parent companies
(excluding contributions of the proceeds from the sale of Designated Preferred
Stock of such companies or contributions to the extent such amounts have been
applied to Restricted Payments made in accordance with Section 6.03(b)(iv)); or

(II)           DEBT OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY THAT HAS BEEN
CONVERTED INTO OR EXCHANGED FOR SUCH EQUITY INTERESTS OF THE BORROWER OR A
DIRECT OR INDIRECT PARENT COMPANY OF THE BORROWER; OR

(III)          DISQUALIFIED STOCK OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY
THAT HAS BEEN CONVERTED INTO OR EXCHANGED FOR QUALIFIED CAPITAL STOCK OF THE
BORROWER;

provided, however, that this paragraph (b) shall not include the proceeds from
(v) the exercise of any Cure Right, (w) Refunding Capital Stock, (x) Equity
Interests or convertible debt securities sold to the Borrower or a Restricted
Subsidiary, as the case may be, (y) Disqualified Stock or debt securities that
have been converted into Disqualified Stock or (z) Excluded Contributions; plus


(C)           100% OF THE AGGREGATE AMOUNT OF CASH AND THE FAIR MARKET VALUE, AS
DETERMINED IN GOOD FAITH BY THE BORROWER, OF MARKETABLE SECURITIES OR OTHER
PROPERTY CONTRIBUTED TO THE CAPITAL OF THE BORROWER FOLLOWING THE CLOSING DATE
(OTHER THAN (I) TO THE EXTENT APPLIED TO FUND THE TRANSACTIONS OR OTHER
PERMITTED INVESTMENTS OR RESTRICTED PAYMENTS PURSUANT TO SECTION 6.03(B), BY A
RESTRICTED SUBSIDIARY AND (II) ANY EXCLUDED CONTRIBUTIONS); PLUS


(D)           100% OF THE AGGREGATE AMOUNT RECEIVED IN CASH AND THE FAIR MARKET
VALUE, AS DETERMINED IN GOOD FAITH BY THE BORROWER, OF MARKETABLE SECURITIES OR
OTHER PROPERTY RECEIVED BY THE BORROWER OR A RESTRICTED SUBSIDIARY BY MEANS OF:

 

50

--------------------------------------------------------------------------------


 

(I)            THE SALE OR OTHER DISPOSITION (OTHER THAN TO THE BORROWER OR A
RESTRICTED SUBSIDIARY) OF, OR INTEREST, RETURNS, PROFITS, DISTRIBUTION, INCOME
OR SIMILAR AMOUNTS IN RESPECT OF, RESTRICTED INVESTMENTS MADE BY THE BORROWER OR
ITS RESTRICTED SUBSIDIARIES AND REPURCHASES AND REDEMPTIONS OF SUCH RESTRICTED
INVESTMENTS FROM THE BORROWER OR ITS RESTRICTED SUBSIDIARIES AND REPAYMENTS OF
LOANS OR ADVANCES, AND RELEASES OF GUARANTEES, WHICH CONSTITUTE RESTRICTED
INVESTMENTS BY THE BORROWER OR ITS RESTRICTED SUBSIDIARIES, IN EACH CASE AFTER
THE CLOSING DATE; OR

(II)           THE SALE OR OTHER DISPOSITION (OTHER THAN TO THE BORROWER OR A
RESTRICTED SUBSIDIARY) OF THE STOCK OF AN UNRESTRICTED SUBSIDIARY (OTHER THAN TO
THE EXTENT SUCH INVESTMENT CONSTITUTED A PERMITTED INVESTMENT) OR A DIVIDEND OR
DISTRIBUTION FROM AN UNRESTRICTED SUBSIDIARY AFTER THE CLOSING DATE; PLUS


(E)           IN THE CASE OF THE REDESIGNATION OF AN UNRESTRICTED SUBSIDIARY AS
A RESTRICTED SUBSIDIARY AFTER THE CLOSING DATE, THE FAIR MARKET VALUE OF THE
INVESTMENT IN SUCH UNRESTRICTED SUBSIDIARY, AS DETERMINED BY THE BORROWER IN
GOOD FAITH OR IF SUCH FAIR MARKET VALUE MAY EXCEED $15,000,000, IN WRITING BY AN
INDEPENDENT FINANCIAL ADVISOR, AT THE TIME OF THE REDESIGNATION OF SUCH
UNRESTRICTED SUBSIDIARY AS A RESTRICTED SUBSIDIARY, OTHER THAN (I) EQUITY CURE
PROCEEDS OR (II) OR TO THE EXTENT SUCH INVESTMENT CONSTITUTED A PERMITTED
INVESTMENT.

“Restricted Subsidiary” shall mean, at any time, each direct and indirect
subsidiary of the Borrower (including any Foreign Subsidiary) that is not then
an Unrestricted Subsidiary; provided, however, that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
subsidiary shall be included in the definition of “Restricted Subsidiary”.

“Revolving Commitment Increase” shall have the meaning assigned to such term in
Section 2.24(a).

“Revolving Commitment Increase Lender” shall have the meaning assigned to such
term in Section 2.24(b).

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans (and acquire participations in
Letters of Credit and Swingline Loans) hereunder as set forth on Schedule 2.01,
or in the Assignment and Acceptance pursuant to which such Lender assumed its
Revolving Credit Commitment, as applicable, as the same may be (a) reduced from
time to time pursuant to Section 2.09 or 2.21(a) and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

51

--------------------------------------------------------------------------------


 

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or any Revolving Credit Exposure.

“Revolving Credit Maturity Date” shall mean November 13, 2013.

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01(b).

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., and any successor thereto.

“Sale and Lease-Back Transaction” shall mean any arrangement providing for the
leasing by the Borrower or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

“Scheduled Repayment” shall have the meaning assigned to such term in
Section 2.11(b).

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Section 5.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Sections 5.04(a) and (b).

“Secured Indebtedness” shall mean any Consolidated Total Indebtedness of the
Borrower or any of its Restricted Subsidiaries secured by a Lien.

“Secured Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

“Secured Parties” shall mean the “Secured Parties” as defined in the Guarantee
and Collateral Agreement.

“Securities Act” shall mean the Securities Act, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Documents” shall mean the Mortgages, Guarantee and Collateral
Agreement, the Intellectual Property Security Agreements and the Perfection
Certificate and each of the other instruments and documents executed and
delivered with respect to the Collateral pursuant to Section 5.09 or 5.10.

“Seed Capital Investment” shall mean each Investment Vehicle in which the
Borrower or one or more of its Restricted Subsidiaries has invested or is
investing “seed” or “early stages” capital in the ordinary course of business.

“Senior Secured Indebtedness” shall mean Consolidated Total Indebtedness of the
Borrower and its Restricted Subsidiaries other than (x) the Existing Notes, (y)
any Consolidated

 

52

--------------------------------------------------------------------------------


 

Total Indebtedness that is unsecured or is secured by a Lien that is
subordinated to the Liens securing the Obligations, or (y) that is Subordinated
Indebtedness.

“Senior Secured Net Leverage Ratio” shall mean, as of any date, the ratio of
(i) (A) the aggregate principal amount of Senior Secured Indebtedness on such
date minus (B) the amount of cash and Cash Equivalents in excess of any
Restricted Cash that would be stated on the balance sheet of the Borrower and
its Restricted Subsidiaries and held by the Borrower and its Restricted
Subsidiaries as of such date of determination, as determined in accordance with
GAAP to (ii) EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended four fiscal quarters ending immediately prior to such date for
which Section 5.04 Financials have been delivered to the Administrative Agent.

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by the Company and its subsidiaries on the
Closing Date or any business activity that is a reasonable extension,
development or expansion thereof or ancillary thereto.

“Solvent” shall mean, with respect to any Person, (a) on a going concern basis
the consolidated fair value of the assets of such Person and its subsidiaries,
at a fair valuation, will exceed their consolidated debts and liabilities,
subordinated, contingent or otherwise; (b) the consolidated present fair
saleable value (on a going concern basis) of the property of such Person and its
subsidiaries will be greater than the amount that will be required to pay the
probable liability of their consolidated debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) such Person and its subsidiaries will be able
to pay their consolidated debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (d)
such Person and its subsidiaries, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Default” shall have the meaning assigned to such term in
Section 2.13(b).

“Sponsor” shall mean Madison Dearborn Partners, LLC and each of its Affiliates
but not including, however, any operating portfolio companies of any of the
foregoing.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) applicable on the
interest rate determination date (expressed as a decimal) established by the
Board and applicable to any member of bank of the Federal Reserve System in
respect of Eurocurrency Liabilities (as defined in Regulation D of the Board).

 

53

--------------------------------------------------------------------------------


 

“Subordinated Indebtedness” shall mean any Indebtedness of the Borrower and the
Guarantors which is by its terms subordinated in right of payment to the
Obligations of the Borrower or such Guarantor, as applicable.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
owned or held by the parent, one or more subsidiaries of the parent or a
combination thereof; provided that, in all cases, the term “subsidiary” shall
not include any Investment Vehicle even if any such entity would be consolidated
with the Borrower under GAAP.  Unless otherwise specified, “subsidiary” shall
mean any subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each subsidiary listed on Schedule 1.01(a),
and each other subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement pursuant to Section 5.09 or otherwise, excluding (a) any
Excluded Subsidiary and (b) any Foreign Subsidiary.

“Successor Company” shall have the meaning assigned to such term in
Section 6.04(a)(i).

“Successor Holdings Guarantor” shall have the meaning assigned to such term in
Section 6.04(d)(i).

“Successor Person” shall have the meaning assigned to such term in
Section 6.04(c)(i)(A).

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09.

“Swingline Exposure” shall mean, at any time, the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Deutsche Bank AG New York Branch, acting through
any of its Affiliates or branches, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

“Target Material Adverse Effect” shall mean any fact, event, circumstance,
development, change, occurrence or effect that, individually or in the aggregate
with all other facts, events, circumstances, developments, changes, occurrences
or effects, (i) is materially adverse to the business, financial condition or
results of operations of the Company and its Subsidiaries, taken as a whole,
other than any fact, event, circumstance, development, change, occurrence or
effect to the extent relating to:  (A) (1) the economic, business, financial or

 

54

--------------------------------------------------------------------------------


 

regulatory environment generally affecting the investment management industry to
the extent such fact, event, circumstance, development, change, occurrence or
effect does not have a materially disproportionate effect on the Company, (2) an
act of terrorism or an outbreak or escalation of hostilities or war (whether
declared or not declared) or any natural disasters or any national or
international calamity or crisis affecting the United States to the extent such
fact, event, circumstance, development, change, occurrence or effect does not
have a materially disproportionate effect on the Company, (3) changes in
applicable law or GAAP or the enforcement thereof after the date hereof to the
extent such change or enforcement thereof does not have a materially
disproportionate effect on the Company, (4) any reduction in the level of assets
under management or revenue run rate of the Company in and of itself (for the
avoidance of doubt, any underlying cause for any such reduction shall not be
excluded by this clause (4)), (5) the failure of the Company to meet analysts’
expectations, projections or forecasts or changes in the market price or trading
volume of the Company’s securities, in each case, in and of itself (for the
avoidance of doubt, any underlying cause for any such failure or changes shall
not be excluded by this clause (5)), (6) any failure of the Company to take any
action referred to in Section 5.1 of the Merger Agreement due to Holdings’
withholding of consent following written notice from the Company that the
withholding of such consent would reasonably be expected to have a Company
Material Adverse Effect (determined in accordance in accordance with the balance
of this definition), or (7) any litigation arising from or relating to
allegations of a breach of any fiduciary duty relating to this Agreement or the
transactions contemplated hereby, or (B) the public announcement or pendency of
the Merger Agreement or the performance of and compliance with the terms of the
Merger Agreement, including losses or threatened losses of the relationships of
the Company or any of its Subsidiaries with any Clients (as defined in the
Merger Agreement) or the loss or departure of any officers or employees of the
Company or any of its Subsidiaries; or (ii) that prevents or materially delays
or materially impairs the ability of the Company to consummate the Merger by
March 19, 2008.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority and all interest, penalties or similar liabilities with respect
thereto.

“Term Loan” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a) and, if applicable, any Incremental Term Loans.

“Term Loan Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment or Term Loans, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.09 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.04.

“Term Loan Facility” shall mean any tranche of Term Loans issued hereunder.

“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.

 

55

--------------------------------------------------------------------------------


 

“Term Loan Maturity Date” shall mean November 13, 2014.

“Termination Date” shall mean the date upon which all Commitments have
terminated, no Letters of Credit are outstanding (or if Letters of Credit remain
outstanding, as to which an L/C Backstop exists), and the Loans and L/C
Exposure, together with all interest, Fees and other non-contingent Obligations,
have been paid in full in cash.

“Total Assets” shall mean total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis prepared in accordance with GAAP, shown on
the most recent balance sheet of the Borrower and its Restricted Subsidiaries as
may be expressly stated.

“Total Net Leverage Ratio” shall mean, as of any date, the ratio of
(i) (A) Consolidated Total Indebtedness of the Borrower and its Restricted
Subsidiaries on such date minus (B) the amount of cash and Cash Equivalents in
excess of any Restricted Cash that would be stated on the balance sheet of the
Borrower and its Restricted Subsidiaries and held by the Borrower and its
Restricted Subsidiaries as of such date of determination, as determined in
accordance with GAAP to (ii) EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended four fiscal quarters ending immediately
prior to such date for which Section 5.04 Financials have been delivered to the
Administrative Agent.

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time.  The
Total Revolving Credit Commitment as of the Closing Date is $250,000,000.

“Transaction Expenses” shall mean any fees, costs or expenses incurred or paid
by the Sponsor, the Borrower (or any direct or indirect parent company) or any
of its subsidiaries in connection with the Transactions (including expenses in
connection with hedging transactions), the Management Agreement, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.

“Transactions” shall mean, collectively, (a) the Merger, (b) the Equity
Investment, (c) the issuance of the New Senior Notes, (d) the funding of the
Loans and the other transactions contemplated by this Agreement and the other
Loan Documents, (e) the Refinancing, and (f) the payment of Transaction
Expenses.

“Treasury Capital Stock” shall have the meaning set forth in Section
6.03(b)(ii).

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in any applicable jurisdiction from time to time.

“Unrestricted Subsidiary” shall mean:

 

56

--------------------------------------------------------------------------------


 

(a)           any subsidiary of the Borrower which at the time of determination
is an Unrestricted Subsidiary (as designated by the Borrower, as provided in
Section 5.11); and

(b)           any subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.13(f).

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:


(A)           THE SUM OF THE PRODUCTS OF THE NUMBER OF YEARS FROM THE DATE OF
DETERMINATION TO THE DATE OF EACH SUCCESSIVE SCHEDULED PRINCIPAL PAYMENT OF SUCH
INDEBTEDNESS OR REDEMPTION OR SIMILAR PAYMENT WITH RESPECT TO SUCH DISQUALIFIED
STOCK OR PREFERRED STOCK MULTIPLIED BY THE AMOUNT OF SUCH PAYMENT; BY


(B)           THE SUM OF ALL SUCH PAYMENTS.

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
100% of the Equity Interests of which (other than directors’ qualifying shares
or other nominal shares required by applicable law to be held by another party)
shall be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

Section 1.02.  Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”; and the words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract
rights.  The words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision of this Agreement unless the context shall otherwise
require.  All references herein to Articles, Sections, paragraphs, clauses,
subclauses, Exhibits and Schedules shall be deemed references to Articles,
Sections, paragraphs, clauses and subclauses of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require.  All references to
“knowledge” of any Loan Party or a Restricted Subsidiary of the Borrower means
the actual knowledge of a Responsible Officer.  Except as otherwise expressly
provided herein, the Guaranteed Net Leverage Ratio, the Senior Secured Net
Leverage Ratio and the Total Net Leverage Ratio (and the financial definitions
used therein) shall be construed in accordance with GAAP, as in effect on the
Closing Date; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend the Guaranteed Net
Leverage Ratio, the Senior Secured Net Leverage Ratio or the Total Net Leverage
Ratio or any financial

 

57

--------------------------------------------------------------------------------


 

definition used therein to implement the effect of any change in GAAP or the
application thereof occurring after the Closing Date on the operation thereof
(or if the Administrative Agent notifies the Borrower that the Required Lenders
wish to amend the Guaranteed Net Leverage Ratio, the Senior Secured Net Leverage
Ratio or the Total Net Leverage Ratio or any financial definition used therein
for such purpose), then the Borrower and the Administrative Agent shall
negotiate in good faith to amend the Guaranteed Net Leverage Ratio, the Senior
Secured Net Leverage Ratio or the Total Net Leverage Ratio or the definitions
used therein (subject to the approval of the Required Lenders) to preserve the
original intent thereof in light of such changes in GAAP; provided that all
determinations made pursuant to the Guaranteed Net Leverage Ratio, the Senior
Secured Net Leverage Ratio or the Total Net Leverage Ratio or any financial
definition used therein shall be determined on the basis of GAAP as applied and
in effect immediately before the relevant change in GAAP or the application
thereof became effective, until the Guaranteed Net Leverage Ratio, the Senior
Secured Net Leverage Ratio or the Total Net Leverage Ratio or such financial
definition is amended.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, as in effect from time to time.

Section 1.03.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Credit
Borrowing”).

Section 1.04.  Rounding.  The calculation of any financial ratios under this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-down if there is no nearest number).

Section 1.05.  References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) all references to documents, instruments and other
agreements (including the Loan Documents and organizational documents) shall be
deemed to include all subsequent amendments, restatements, amendments and
restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
supplements and other modifications are not prohibited by any Loan Document and
(b) references to any law, statute, rule or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law.

Section 1.06.  Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07.  Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of

 

58

--------------------------------------------------------------------------------


 

time shall be reflected in computing interest or fees, as the case may be;
provided that with respect to any payment of interest on or principal of
Eurodollar Loans, if such extension would cause any such payment to be made in
the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

Section 1.08.  Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time.

Section 1.09.  Pro Forma Calculations.  For purposes of determining whether any
action is otherwise permitted to be taken hereunder, each of the Guaranteed Net
Leverage Ratio, the Senior Secured Net Leverage Ratio and the Total Net Leverage
Ratio shall be calculated as follows:

(A)           IN THE EVENT THAT THE BORROWER OR ANY RESTRICTED SUBSIDIARY (I)
INCURS, REDEEMS, RETIRES OR EXTINGUISHES ANY INDEBTEDNESS OR (II) ISSUES OR
REDEEMS DISQUALIFIED STOCK OR PREFERRED STOCK SUBSEQUENT TO THE COMMENCEMENT OF
THE PERIOD FOR WHICH SUCH RATIO IS BEING CALCULATED BUT PRIOR TO OR
SIMULTANEOUSLY WITH THE EVENT FOR WHICH THE CALCULATION OF SUCH RATIO IS MADE (A
“RATIO CALCULATION DATE”), THEN SUCH RATIO SHALL BE CALCULATED GIVING PRO FORMA
EFFECT TO SUCH INCURRENCE, REDEMPTION, RETIREMENT OR EXTINGUISHMENT OF
INDEBTEDNESS, OR SUCH ISSUANCE OR REDEMPTION OF DISQUALIFIED STOCK OR PREFERRED
STOCK, AS IF THE SAME HAD OCCURRED AT THE BEGINNING OF THE APPLICABLE
FOUR-QUARTER PERIOD.

(B)           FOR PURPOSES OF MAKING THE COMPUTATION REFERRED TO ABOVE,
INVESTMENTS, ACQUISITIONS, DISPOSITIONS, MERGERS, AMALGAMATIONS, CONSOLIDATIONS
AND DISCONTINUED OPERATIONS (AS DETERMINED IN ACCORDANCE WITH GAAP), IN EACH
CASE WITH RESPECT TO AN OPERATING UNIT OF A BUSINESS MADE (OR COMMITTED TO BE
MADE PURSUANT TO A DEFINITIVE AGREEMENT) DURING THE FOUR-QUARTER REFERENCE
PERIOD OR SUBSEQUENT TO SUCH REFERENCE PERIOD AND ON OR PRIOR TO OR
SIMULTANEOUSLY WITH THE RELEVANT RATIO CALCULATION DATE, AND OTHER OPERATIONAL
CHANGES THAT THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES HAS DETERMINED
TO MAKE AND/OR MADE DURING THE FOUR-QUARTER REFERENCE PERIOD OR SUBSEQUENT TO
SUCH REFERENCE PERIOD AND ON OR PRIOR TO OR SIMULTANEOUSLY WITH SUCH RATIO
CALCULATION DATE SHALL BE CALCULATED ON A PRO FORMA BASIS IN ACCORDANCE WITH
GAAP ASSUMING THAT ALL SUCH INVESTMENTS, ACQUISITIONS, DISPOSITIONS, MERGERS,
AMALGAMATIONS, CONSOLIDATIONS, DISCONTINUED OPERATIONS AND OTHER OPERATIONAL
CHANGES HAD OCCURRED ON THE FIRST DAY OF THE FOUR-QUARTER REFERENCE PERIOD.  IF
SINCE THE BEGINNING OF SUCH PERIOD ANY PERSON THAT SUBSEQUENTLY BECAME A
RESTRICTED SUBSIDIARY OR WAS MERGED WITH OR INTO THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES SINCE THE BEGINNING OF SUCH PERIOD SHALL HAVE MADE ANY
INVESTMENT, ACQUISITION, DISPOSITION, MERGER, AMALGAMATION, CONSOLIDATION,
DISCONTINUED OPERATION OR OPERATIONAL CHANGE, IN EACH CASE WITH RESPECT TO AN
OPERATING UNIT OF A BUSINESS, THAT WOULD HAVE REQUIRED ADJUSTMENT PURSUANT TO
THIS DEFINITION, THEN SUCH RATIO SHALL BE CALCULATED GIVING PRO FORMA EFFECT
THERETO FOR SUCH PERIOD AS IF SUCH INVESTMENT, ACQUISITION, DISPOSITION, MERGER,
CONSOLIDATION, DISCONTINUED OPERATION OR OPERATIONAL CHANGE HAD OCCURRED AT THE
BEGINNING OF THE APPLICABLE FOUR-QUARTER PERIOD.

 

59

--------------------------------------------------------------------------------


 

(C)           FOR PURPOSES OF THIS SECTION 1.09, WHENEVER PRO FORMA EFFECT IS TO
BE GIVEN TO ANY INVESTMENT, ACQUISITION, DISPOSITION, MERGER, AMALGAMATION,
CONSOLIDATION, DISCONTINUED OPERATION OR OPERATIONAL CHANGE, THE PRO FORMA
CALCULATIONS SHALL BE MADE IN GOOD FAITH BY A RESPONSIBLE FINANCIAL OR
ACCOUNTING OFFICER OF THE BORROWER.  ANY SUCH PRO FORMA CALCULATION MAY INCLUDE
ADJUSTMENTS APPROPRIATE, IN THE REASONABLE DETERMINATION OF THE BORROWER AS SET
FORTH IN AN OFFICER’S CERTIFICATE, TO REFLECT (I) OPERATING EXPENSE REDUCTIONS
AND OTHER OPERATING IMPROVEMENTS OR SYNERGIES REASONABLY EXPECTED TO BE
REALIZABLE FROM ANY ACQUISITION, DISPOSITION, AMALGAMATION, MERGER OR
OPERATIONAL CHANGE (INCLUDING, TO THE EXTENT APPLICABLE, FROM THE TRANSACTIONS)
AND (II) ALL ADJUSTMENTS OF THE NATURE USED IN CONNECTION WITH THE CALCULATION
OF “EBITDA” AS SET FORTH IN FOOTNOTE (3) TO THE “SUMMARY HISTORICAL AND PRO
FORMA FINANCIAL DATA” UNDER “OFFERING CIRCULAR SUMMARY” IN THE OFFERING CIRCULAR
FOR THE NEW SENIOR NOTES TO THE EXTENT SUCH ADJUSTMENTS, WITHOUT DUPLICATION,
CONTINUE TO BE APPLICABLE TO SUCH FOUR-QUARTER PERIOD; PROVIDED THAT SUCH
OPERATING EXPENSE REDUCTIONS AND OTHER OPERATING IMPROVEMENTS OR SYNERGIES ARE
REASONABLY IDENTIFIABLE AND FACTUALLY SUPPORTABLE AND OTHERWISE COMPLY WITH THE
LIMITATIONS SET FORTH IN THE DEFINITION OF “EBITDA”.

Section 1.10.  Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements described in Section 3.05, except as otherwise
specifically prescribed herein.  All amounts used for purposes of financial
calculations required to be made shall be without duplication.


(B)           ISSUES RELATED TO GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD
AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY
LOAN DOCUMENT, AND EITHER THE BORROWER OR THE REQUIRED LENDERS SHALL SO REQUEST,
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL NEGOTIATE IN GOOD
FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF
IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED
LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL
CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND
(II) THE BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS AS
REASONABLY REQUESTED HEREUNDER A RECONCILIATION BETWEEN CALCULATIONS OF SUCH
RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.

Section 1.11.  Certifications.  All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such person in his or
her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such Person’s individual capacity.

 

60

--------------------------------------------------------------------------------


 

ARTICLE II

 


THE CREDITS

Section 2.01.  Commitments.  Subject to the terms and conditions herein set
forth, each Lender agrees, severally and not jointly, (a) to make a Term Loan to
the Borrower on the Closing Date in a principal amount not to exceed its Term
Loan Commitment and (b) to make Revolving Loans to the Borrower, at any time and
from time to time on and after the Closing Date, and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment. 
Within the limits set forth in clause (b) of the preceding sentence and subject
to the terms, conditions and limitations set forth herein, the Borrower may
borrow, pay or prepay and reborrow Revolving Loans.  Amounts paid or prepaid in
respect of Term Loans may not be reborrowed.

Section 2.02.  Loans.  (a)  Each Loan (other than Swingline Loans) shall be made
as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  Except for Loans deemed made pursuant to Section
2.02(f) and subject to Section 2.22, the Loans comprising any Borrowing shall be
in an aggregate principal amount that is not less than the lesser of (i) the
Minimum Threshold or (ii) equal to the remaining available balance of the
applicable Commitments.


(B)           SUBJECT TO SECTIONS 2.02(E), 2.08 AND 2.15, ALL LOANS (OTHER THAN
SWINGLINE LOANS) SHALL BE MADE AS ABR LOANS OR EURODOLLAR LOANS; PROVIDED,
HOWEVER, THAT ALL SUCH LOANS INITIALLY SHALL BE MADE AS ABR LOANS, UNLESS,
SUBJECT TO SECTION 2.15, THE BORROWING REQUEST SPECIFIES THAT ALL OR A PORTION
THEREOF SHALL BE EURODOLLAR LOANS AND ALL SWINGLINE LOANS SHALL BE DOLLAR
DENOMINATED AND SHALL BE MADE AS ABR LOANS.  EACH LENDER MAY AT ITS OPTION MAKE
ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF
SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL
NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.  BORROWINGS OF MORE THAN ONE TYPE MAY BE
OUTSTANDING AT THE SAME TIME; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE
ENTITLED TO REQUEST ANY BORROWING THAT, IF MADE, WOULD RESULT IN MORE THAN 15
EURODOLLAR BORROWINGS OUTSTANDING HEREUNDER AT ANY TIME.


(C)           EXCEPT WITH RESPECT TO LOANS DEEMED MADE PURSUANT TO SECTION
2.02(F) AND SUBJECT TO SECTIONS 2.03 AND 2.22, EACH LENDER SHALL MAKE EACH LOAN
TO BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO SUCH ACCOUNT IN NEW YORK CITY AS THE
ADMINISTRATIVE AGENT MAY DESIGNATE NOT LATER THAN 11:00 A.M. AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY WIRE TRANSFER THE AMOUNTS SO RECEIVED TO AN
ACCOUNT DESIGNATED BY THE BORROWER IN THE APPLICABLE BORROWING REQUEST OR, IF A
BORROWING SHALL NOT OCCUR ON SUCH DATE BECAUSE ANY CONDITION PRECEDENT HEREIN
SPECIFIED SHALL NOT HAVE BEEN MET OR WAIVED, RETURN THE AMOUNTS SO RECEIVED TO
THE RESPECTIVE LENDERS.


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S PORTION OF SUCH BORROWING,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION
AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH


 

61

--------------------------------------------------------------------------------


 


BORROWING IN ACCORDANCE WITH PARAGRAPH (C) ABOVE AND THE ADMINISTRATIVE AGENT
MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH
DATE A CORRESPONDING AMOUNT.  IF THE ADMINISTRATIVE AGENT SHALL HAVE SO MADE
FUNDS AVAILABLE THEN, TO THE EXTENT THAT SUCH LENDER SHALL NOT HAVE MADE SUCH
PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH LENDER AND THE BORROWER
AGREE TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON WRITTEN DEMAND SUCH
CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE
SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT EXCLUDING THE DATE SUCH
AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT AT (I) IN THE CASE OF THE BORROWER,
A RATE PER ANNUM EQUAL TO THE INTEREST RATE APPLICABLE TO THE LOANS COMPRISING
SUCH BORROWING AT THE TIME AND (II) IN THE CASE OF SUCH LENDER, FOR THE FIRST
SUCH DAY, THE FEDERAL FUNDS EFFECTIVE RATE, AND FOR EACH DAY THEREAFTER, THE
ALTERNATE BASE RATE PLUS THE APPLICABLE PERCENTAGE FOR ABR REVOLVING LOANS.  IF
SUCH LENDER SHALL REPAY TO THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT,
SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN AS PART OF SUCH BORROWING FOR
PURPOSES OF THIS AGREEMENT AND (X) THE RELEVANT BORROWER’S OBLIGATION TO REPAY
THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT PURSUANT TO THIS SECTION
2.02(D) SHALL CEASE AND (Y) IF THE BORROWER PAYS SUCH AMOUNT TO THE
ADMINISTRATIVE AGENT, THE AMOUNT SO PAID SHALL CONSTITUTE A REPAYMENT OF SUCH
BORROWING BY SUCH AMOUNT.

 


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
BORROWER SHALL NOT BE ENTITLED TO REQUEST ANY EURODOLLAR BORROWING IF THE
INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE REVOLVING
CREDIT MATURITY DATE OR THE TERM LOAN MATURITY DATE, AS APPLICABLE.


(F)            IF THE RELEVANT ISSUING BANK SHALL NOT HAVE RECEIVED FROM THE
BORROWER THE PAYMENT REQUIRED TO BE MADE BY SECTION 2.23(E) WITHIN THE TIME
SPECIFIED IN SUCH SECTION, SUCH ISSUING BANK WILL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT OF THE L/C DISBURSEMENT AND THE ADMINISTRATIVE AGENT WILL
PROMPTLY NOTIFY EACH REVOLVING CREDIT LENDER OF SUCH L/C DISBURSEMENT AND ITS
PRO RATA PERCENTAGE THEREOF.  EACH REVOLVING CREDIT LENDER SHALL PAY BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN DOLLARS TO THE ADMINISTRATIVE AGENT
NOT LATER THAN 2:00 P.M. ON SUCH DATE (OR, IF SUCH REVOLVING CREDIT LENDER SHALL
HAVE RECEIVED SUCH NOTICE LATER THAN 12:00 (NOON) ON ANY DAY, NOT LATER THAN
10:00 A.M. ON THE IMMEDIATELY FOLLOWING BUSINESS DAY), AN AMOUNT EQUAL TO SUCH
LENDER’S PRO RATA PERCENTAGE OF SUCH L/C DISBURSEMENT AS DETERMINED ABOVE (IT
BEING UNDERSTOOD THAT SUCH AMOUNT SHALL BE DEEMED TO CONSTITUTE AN ABR REVOLVING
LOAN OF SUCH LENDER AND SUCH PAYMENT SHALL BE DEEMED TO HAVE REDUCED THE L/C
EXPOSURE), AND THE ADMINISTRATIVE AGENT WILL PROMPTLY PAY TO THE RELEVANT
ISSUING BANK AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING CREDIT LENDERS.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY PAY TO THE ISSUING BANK ANY AMOUNTS RECEIVED
BY IT FROM THE BORROWER PURSUANT TO SECTION 2.23(E) PRIOR TO THE TIME THAT ANY
REVOLVING CREDIT LENDER MAKES ANY PAYMENT PURSUANT TO THIS PARAGRAPH (F); ANY
SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT THEREAFTER WILL BE PROMPTLY
REMITTED BY THE ADMINISTRATIVE AGENT TO THE REVOLVING CREDIT LENDERS THAT SHALL
HAVE MADE SUCH PAYMENTS AND TO SUCH ISSUING BANK, AS THEIR INTERESTS MAY
APPEAR.  IF ANY REVOLVING CREDIT LENDER SHALL NOT HAVE MADE ITS PRO RATA
PERCENTAGE OF SUCH L/C DISBURSEMENT AVAILABLE TO THE ADMINISTRATIVE AGENT AS
PROVIDED ABOVE, SUCH LENDER AND THE BORROWER AGREE TO PAY INTEREST ON SUCH
AMOUNT, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS REQUIRED TO BE
PAID IN ACCORDANCE WITH THIS PARAGRAPH TO BUT EXCLUDING THE DATE SUCH AMOUNT IS
PAID, TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE RELEVANT ISSUING BANK
AT (I) IN THE CASE OF THE BORROWER, A RATE PER ANNUM EQUAL TO THE INTEREST RATE
APPLICABLE TO REVOLVING LOANS PURSUANT TO


 

62

--------------------------------------------------------------------------------


 


SECTION 2.06(A), AND (II) IN THE CASE OF SUCH LENDER, FOR THE FIRST SUCH DAY,
THE FEDERAL FUNDS EFFECTIVE RATE, AND FOR EACH DAY THEREAFTER, THE INTEREST RATE
APPLICABLE TO ABR REVOLVING LOANS.

Section 2.03.  Borrowing Procedure.  In order to request a Borrowing (other than
a Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to which
this Section 2.03 shall not apply), the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing not
later than 12:30 p.m. three Business Days before a proposed Borrowing and (b) in
the case of an ABR Borrowing, not later than 12:30 p.m. one Business Day before
a proposed Borrowing.  Subject to Section 2.14, each such telephonic request
shall be irrevocable, shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information:  (i) whether the Borrowing then being requested is to be
a Term Loan Borrowing or a Revolving Credit Borrowing, and whether such
Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day); (iii) the number and location of
the account to which funds are to be disbursed; (iv) the amount of such
Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
initial Interest Period or Interest Periods with respect thereto and (vi) the
Revolving Credit Exposure (after giving effect to the proposed Borrowing);
provided, however, that notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02.  If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  The Administrative
Agent shall promptly advise the applicable Lenders of any notice given pursuant
to this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

Section 2.04.  Evidence of Debt; Repayment of Loans.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender, (x) the principal amount of each Term Loan of such Lender as
provided in Section 2.11 and (y) on the Revolving Credit Maturity Date, the then
unpaid principal amount of each Revolving Loan of such Lender made to the
Borrower.  The Borrower hereby promises to pay to the Swingline Lender on the
Revolving Credit Maturity Date the then unpaid principal amount of each
Swingline Loan made hereunder.


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH
LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING
THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME
TO TIME UNDER THIS AGREEMENT.


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT WILL
RECORD (I) THE BORROWER, (II) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS
AND TYPE THEREOF AND, IF APPLICABLE, THE INTEREST PERIOD APPLICABLE THERETO,
(III) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE
AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER AND (IV) THE AMOUNT OF
ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER OR ANY
GUARANTOR AND EACH LENDER’S SHARE THEREOF.


(D)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPHS
(B) AND (C) ABOVE SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF
THE OBLIGATIONS


 

63

--------------------------------------------------------------------------------


 


THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER OR THE
ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN
ANY MANNER AFFECT THE OBLIGATIONS OF THE BORROWER TO REPAY THE LOANS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  THE BORROWER SHALL HAVE RIGHT TO
REVIEW THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO CLAUSE (C) FROM
TIME TO TIME UPON REASONABLE PRIOR NOTICE DURING NORMAL BUSINESS HOURS.


(E)           ANY LENDER MAY REQUEST THAT LOANS MADE BY IT HEREUNDER BE
EVIDENCED BY A PROMISSORY NOTE IN SUBSTANTIALLY THE FORM OF EXHIBIT G-1 OR
EXHIBIT G-2, AS APPLICABLE, WITH APPROPRIATE INSERTIONS AND DELETIONS (EACH, A
“NOTE”).  IN SUCH EVENT, THE BORROWER PROMPTLY SHALL EXECUTE AND DELIVER TO SUCH
LENDER A NOTE PAYABLE TO SUCH LENDER AND ITS PERMITTED REGISTERED ASSIGNS. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN THE EVENT ANY LENDER
SHALL REQUEST AND RECEIVE SUCH A NOTE, THE INTERESTS REPRESENTED BY SUCH NOTE
SHALL AT ALL TIMES (INCLUDING AFTER ANY ASSIGNMENT OF ALL OR PART OF SUCH
INTERESTS PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE NOTES PAYABLE
TO THE PAYEE NAMED THEREIN OR ITS REGISTERED ASSIGNS OR SUCCESSORS.

Section 2.05.  Fees.  (a)  The Borrower agrees to pay to each Revolving Credit
Lender, through the Administrative Agent, on the last Business Day of March,
June, September and December of each year, commencing December 31, 2007, and on
each date on which the Revolving Credit Commitment of such Lender shall expire
or be terminated as provided herein, a commitment fee (a “Commitment Fee”) equal
to 0.375% per annum on the daily unused amount of the Revolving Credit
Commitment of such Lender during the preceding quarter (or other period
commencing with the Closing Date or ending with the Revolving Credit Maturity
Date or the date on which the Revolving Credit Commitment of such Lender shall
be terminated); provided any Commitment Fee accrued with respect to the
Revolving Credit Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender, except to the extent that such Commitment Fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided, further, that
no Commitment Fee shall accrue on the Revolving Credit Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS
OWN ACCOUNT, THE ADMINISTRATIVE FEES SET FORTH IN THE FEE LETTER AT THE TIMES
AND IN THE AMOUNTS SPECIFIED THEREIN (THE “ADMINISTRATION FEE”).


(C)           THE BORROWER AGREES TO PAY (I) TO EACH REVOLVING CREDIT LENDER,
THROUGH THE ADMINISTRATIVE AGENT, ON THE LAST BUSINESS DAY OF MARCH, JUNE,
SEPTEMBER AND DECEMBER OF EACH YEAR, COMMENCING DECEMBER 31, 2007, AND ON THE
DATE ON WHICH THE REVOLVING CREDIT COMMITMENT OF SUCH LENDER SHALL BE TERMINATED
AS PROVIDED HEREIN, A FEE (AN “L/C PARTICIPATION FEE”) CALCULATED ON SUCH
LENDER’S PRO RATA PERCENTAGE OF THE DAILY AGGREGATE UNDRAWN AMOUNTS OF ALL
OUTSTANDING LETTERS OF CREDIT) DURING THE PRECEDING QUARTER (OR SHORTER PERIOD
COMMENCING WITH THE CLOSING DATE OR ENDING WITH THE REVOLVING CREDIT MATURITY
DATE OR THE DATE ON WHICH ALL LETTERS OF CREDIT HAVE BEEN CANCELED OR HAVE
EXPIRED AND THE REVOLVING CREDIT COMMITMENTS OF ALL LENDERS SHALL HAVE BEEN
TERMINATED) AT A RATE PER ANNUM EQUAL TO THE APPLICABLE PERCENTAGE FROM TIME TO
TIME USED TO DETERMINE THE INTEREST RATE ON EURODOLLAR REVOLVING CREDIT
BORROWINGS MINUS THE ISSUING BANK FEES REFERRED TO IN CLAUSE (II)(A) BELOW, AND
(II) TO THE ISSUING BANK


 

64

--------------------------------------------------------------------------------


 


(A) WITH RESPECT TO EACH OUTSTANDING LETTER OF CREDIT A FRONTING FEE THAT SHALL
ACCRUE AT A RATE OF 0.125% PER ANNUM (OR SUCH LESSER RATE AS SHALL BE SEPARATELY
AGREED UPON BETWEEN THE BORROWER AND THE ISSUING BANK) ON THE UNDRAWN AMOUNT OF
SUCH LETTER OF CREDIT, PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY OF MARCH,
JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR, COMMENCING DECEMBER 31, 2007, AND
UPON EXPIRATION OF THE APPLICABLE LETTER OF CREDIT OR ANY EARLIER TERMINATION OF
THE REVOLVING CREDIT COMMITMENT AND (B) WITHIN 30 DAYS AFTER WRITTEN DEMAND
(INCLUDING DOCUMENTATION REASONABLY SUPPORTING SUCH REQUEST) THEREFOR THE
ISSUING BANK’S STANDARD FEES AS AGREED TO BY THE ISSUING BANK AND THE BORROWER
WITH RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT ISSUED BY SUCH ISSUING BANK OR PROCESSING OF DRAWINGS THEREUNDER (THE
FEES IN THIS CLAUSE (II) BEING COLLECTIVELY THE “ISSUING BANK FEES”).


(D)           AT THE TIME OF THE EFFECTIVENESS OF ANY REPRICING TRANSACTION THAT
IS CONSUMMATED PRIOR TO THE FIRST ANNIVERSARY OF THE CLOSING DATE, THE BORROWER
AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE RATABLE ACCOUNT OF EACH
LENDER WITH OUTSTANDING TERM LOANS, A FEE IN AN AMOUNT EQUAL TO 1.0% OF (X) IN
THE CASE OF A REPRICING TRANSACTION OF THE TYPE DESCRIBED IN CLAUSE (1) OF THE
DEFINITION THEREOF, THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS PREPAID (OR
CONVERTED) IN CONNECTION WITH SUCH REPRICING TRANSACTION AND (Y) IN THE CASE OF
A REPRICING TRANSACTION DESCRIBED IN CLAUSE (2) OF THE DEFINITION THEREOF, THE
AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS REPAID PURSUANT TO SECTION
2.21(A)(V) IN CONNECTION WITH SUCH REPRICING TRANSACTION.  SUCH FEES SHALL BE
EARNED, DUE AND PAYABLE UPON THE DATE OF THE EFFECTIVENESS OF SUCH REPRICING
TRANSACTION.


(E)           ALL FEES SHALL BE COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF
DAYS ELAPSED IN A YEAR OF 360 DAYS, AND SHALL BE PAID, IN IMMEDIATELY AVAILABLE
FUNDS, TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION, IF AND AS APPROPRIATE,
AMONG THE LENDERS AND THE ISSUING BANK, EXCEPT THAT THE ISSUING BANK FEES SHALL
BE PAID DIRECTLY TO THE ISSUING BANK.  ONCE PAID, NONE OF THE FEES SHALL BE
REFUNDABLE UNDER ANY CIRCUMSTANCES ABSENT MANIFEST ERROR.

Section 2.06.  Interest on Loans.  (a)  Subject to the provisions of Section
2.07, the Loans comprising each ABR Borrowing, including each Swingline Loan,
shall bear interest at a rate per annum equal to the Alternate Base Rate plus
the Applicable Percentage in effect from time to time.


(B)           SUBJECT TO THE PROVISIONS OF SECTION 2.07, LOANS COMPRISING A
EURODOLLAR BORROWING SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE
ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE PERCENTAGE IN EFFECT FROM TIME TO TIME.


(C)           INTEREST, INCLUDING INTEREST PAYABLE PURSUANT TO SECTION 2.07,
SHALL BE COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR
OF 360 DAYS (OTHER THAN COMPUTATIONS OF INTEREST FOR ABR LOANS WHICH SHALL BE
MADE BY THE ADMINISTRATIVE AGENT ON THE BASIS OF THE ACTUAL NUMBER OF DAYS
ELAPSED OVER A YEAR OF 365 OR 366 DAY, AS APPLICABLE) AND SHALL BE CALCULATED
FROM AND INCLUDING THE DATE OF THE RELEVANT BORROWING TO, BUT EXCLUDING, THE
DATE OF REPAYMENT THEREOF.  INTEREST ON EACH LOAN SHALL BE PAYABLE ON THE
INTEREST PAYMENT DATES APPLICABLE TO SUCH LOAN, EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT.  THE APPLICABLE ALTERNATE BASE RATE OR ADJUSTED LIBO RATE FOR
EACH INTEREST PERIOD OR DAY WITHIN AN INTEREST


 

65

--------------------------------------------------------------------------------


 


PERIOD, AS THE CASE MAY BE, SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND
SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

Section 2.07.  Default Interest.  If an Event of Default under Section 7.01(b)
or (c) shall have occurred and shall be continuing, by acceleration or
otherwise, then, upon the request of the Required Lenders until the related
defaulted amount shall have been paid in full, to the extent permitted by law,
such overdue amount shall bear interest (after as well as before judgment),
payable on written demand, (a) in the case of principal of a Loan, at the rate
otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum
and (b) in all other cases, at a rate per annum equal to the rate that would be
applicable to an ABR Revolving Loan plus 2.00% per annum.

Section 2.08.  Alternate Rate of Interest.  In the event, and on each occasion,
that (i) the Administrative Agent shall have reasonably determined that deposits
in the principal amounts and denominations of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such deposits are being offered in the London interbank
market will not adequately and fairly reflect the cost to any participating
Lender of making or maintaining its Eurodollar Loan during such Interest Period,
or that reasonable means do not exist for ascertaining the Adjusted LIBO Rate
for such Interest Period or (ii) the Required Lenders of any Class of Loans
notify the Administrative Agent that the Adjusted LIBO Rate for any Interest
Period will not adequately reflect the cost to the Lenders in such Class of
making or maintaining such Loans for such Interest Period, the Administrative
Agent shall, as soon as practicable thereafter, give written or fax notice of
such determination to the Borrower and the Lenders.  In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the participating Lenders that the circumstances giving rise to such notice
no longer exist (which the Administrative Agent agrees to give promptly after
such circumstances no longer exist), each affected Eurodollar Loan shall
automatically, on the last day of the current Interest Period for such Loan,
convert into a ABR Loan and the obligations of the Lenders to make Adjusted LIBO
Rate Loans or to convert Alternate Base Rate Loans into Adjusted LIBO Rate Loans
shall be suspended until the Administrative Agent shall notify the Borrower that
the Required Lenders of such affected Class of Loans have determined that the
circumstances causing such suspension no longer exist.

Each determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

Section 2.09.  Termination and Reduction of Commitments.  (a)  The Term Loan
Commitments shall automatically terminate upon the making of the Term Loans on
the Closing Date.  The Revolving Credit Commitments and the Swingline Commitment
shall automatically terminate on the Revolving Credit Maturity Date.  The L/C
Commitment shall automatically terminate on the earlier to occur of (i) the
termination of the Revolving Credit Commitments and (ii) the Revolving Credit
Maturity Date, unless otherwise agreed by each Issuing Bank and the Borrower.


(B)           UPON AT LEAST THREE BUSINESS DAYS’ PRIOR WRITTEN OR FAX NOTICE TO
THE ADMINISTRATIVE AGENT, THE BORROWER MAY AT ANY TIME IN WHOLE PERMANENTLY
TERMINATE, OR FROM TIME TO TIME IN PART PERMANENTLY REDUCE, THE REVOLVING CREDIT
COMMITMENTS OR THE SWINGLINE


 

66

--------------------------------------------------------------------------------


 


COMMITMENT; PROVIDED, HOWEVER, THAT (I) EACH PARTIAL REDUCTION OF THE REVOLVING
CREDIT COMMITMENTS SHALL BE IN AN AGGREGATE AMOUNT OF NOT LESS THAN $5,000,000
AND INTEGRAL MULTIPLES OF $1,000,000 THEREAFTER AND (II) THE TOTAL REVOLVING
CREDIT COMMITMENT SHALL NOT BE REDUCED TO AN AMOUNT THAT IS LESS THAN THE
AGGREGATE REVOLVING CREDIT EXPOSURE THEN IN EFFECT (AFTER GIVING EFFECT TO ANY
REPAYMENT OR PREPAYMENT EFFECTED SIMULTANEOUSLY THEREWITH).  ANY NOTICE GIVEN BY
THE BORROWER PURSUANT TO THIS SECTION 2.09(B) SHALL BE IRREVOCABLE; PROVIDED
THAT ANY SUCH NOTICE DELIVERED BY THE BORROWER MAY STATE THAT SUCH NOTICE IS
CONDITIONED UPON THE EFFECTIVENESS OF OTHER FINANCING ARRANGEMENTS, IN WHICH
CASE SUCH NOTICE MAY BE REVOKED BY THE BORROWER (BY NOTICE TO THE ADMINISTRATIVE
AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT
SATISFIED.


(C)           EACH REDUCTION IN THE REVOLVING CREDIT COMMITMENTS HEREUNDER SHALL
BE MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE
COMMITMENTS; PROVIDED THAT NONE OF THE SWINGLINE COMMITMENT OR THE L/C
COMMITMENT SHALL BE REDUCED UNLESS THE REVOLVING COMMITMENT IS REDUCED TO AN
AMOUNT LESS THAN THE SWINGLINE COMMITMENT OR THE LETTER OF CREDIT COMMITMENT, AS
APPLICABLE, THEN IN EFFECT (AND THEN ONLY TO THE EXTENT OF SUCH DEFICIT EXCEPT
TO THE EXTENT THE BORROWER EXPRESSLY SPECIFIES SUCH COMMITMENT REDUCTION).  THE
BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE REVOLVING
CREDIT LENDERS, ON THE DATE OF EACH TERMINATION OR REDUCTION OF THE REVOLVING
CREDIT COMMITMENTS, THE COMMITMENT FEES ON THE AMOUNT OF THE REVOLVING CREDIT
COMMITMENTS SO TERMINATED OR REDUCED ACCRUED TO BUT EXCLUDING THE DATE OF SUCH
TERMINATION OR REDUCTION.

Section 2.10.  Conversion and Continuation of Borrowings.  The Borrower shall
have the right at any time upon prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice)  to the Administrative Agent (i)
not later than 12:30 p.m., one Business Day prior to conversion, to convert any
dollar denominated Eurodollar Borrowing into an ABR Borrowing and (ii) not later
than 12:30 p.m., three Business Days prior to conversion or continuation, to
convert any ABR Borrowing into a Eurodollar Borrowing, to continue any
Eurodollar Borrowing as a Eurodollar Borrowing for an additional Interest
Period, subject in each case to the following:

(A)           EACH CONVERSION OR CONTINUATION SHALL BE MADE PRO RATA AMONG THE
LENDERS IN ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF THE LOANS
COMPRISING THE CONVERTED OR CONTINUED BORROWING;

(B)           IF LESS THAN ALL OF THE OUTSTANDING PRINCIPAL AMOUNT OF ANY
BORROWING SHALL BE CONVERTED OR CONTINUED, THEN EACH RESULTING BORROWING SHALL
SATISFY THE LIMITATIONS SPECIFIED IN SECTIONS 2.02(A) AND 2.02(B) REGARDING THE
PRINCIPAL AMOUNT AND MAXIMUM NUMBER OF BORROWINGS OF THE RELEVANT TYPE;

(C)           EACH CONVERSION SHALL BE EFFECTED BY EACH LENDER AND THE
ADMINISTRATIVE AGENT RECORDING, FOR THE ACCOUNT OF SUCH LENDER, THE TYPE OF SUCH
LOAN RESULTING FROM SUCH CONVERSION AND REDUCING THE LOAN (OR PORTION THEREOF)
OF SUCH LENDER BEING CONVERTED BY AN EQUIVALENT PRINCIPAL AMOUNT; ACCRUED
INTEREST ON ANY EURODOLLAR LOAN (OR PORTION THEREOF) BEING CONVERTED SHALL BE
PAID BY THE BORROWER AT THE TIME OF CONVERSION; AND

 

67

--------------------------------------------------------------------------------


 

(D)           IF ANY EURODOLLAR BORROWING IS CONVERTED AT A TIME OTHER THAN THE
END OF THE INTEREST PERIOD APPLICABLE THERETO, THE BORROWER SHALL PAY, PROMPTLY
UPON WRITTEN DEMAND, ANY AMOUNTS DUE TO THE LENDERS PURSUANT TO SECTION 2.16.

Each notice pursuant to this Section 2.10 shall be irrevocable (subject to
Sections 2.08 and 2.15) and shall refer to this Agreement and specify (i) the
identity and amount of the Borrowing that the Borrower requests be converted or
continued, (ii) whether such Borrowing is to be converted to or continued as a
Eurodollar Borrowing or an Alternate Base Rate Borrowing, (iii) if such notice
requests a conversion, the date of such conversion (which shall be a Business
Day) and (iv) if such Borrowing is to be converted to or continued as a
Eurodollar Borrowing, the Interest Period with respect thereto.  If no Interest
Period is specified in any such notice with respect to any conversion to or
continuation as a Eurodollar Borrowing, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  The Administrative Agent
shall advise the Lenders of any notice given pursuant to this Section 2.10 and
of each Lender’s portion of any converted or continued Borrowing.  If the
Borrower shall not have given notice in accordance with this Section 2.10 to
continue any Borrowing into a subsequent Interest Period (and shall not
otherwise have given notice in accordance with this Section 2.10 to convert such
Borrowing), such Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be converted
into an Alternate Base Rate Borrowing.

Section 2.11.  Repayment of Term Borrowings.  (a)  The Borrower shall repay to
the Administrative Agent in dollars for the ratable account of the Term Loan
Lenders on the dates and in the amounts set forth below:

Date

 

Amount

June 30, 2008

 

$

5,787,500

September 30, 2008

 

$

5,787,500

December 31, 2008

 

$

5,787,500

March 30, 2009

 

$

5,787,500

June 30, 2009

 

$

5,787,500

September 30, 2009

 

$

5,787,500

December 31, 2009

 

$

5,787,500

March 30, 2010

 

$

5,787,500

June 30, 2010

 

$

5,787,500

September 30, 2010

 

$

5,787,500

December 31, 2010

 

$

5,787,500

March 30, 2011

 

$

5,787,500

June 30, 2011

 

$

5,787,500

September 30, 2011

 

$

5,787,500

December 31, 2011

 

$

5,787,500

March 30, 2012

 

$

5,787,500

June 30, 2012

 

$

5,787,500

September 30, 2012

 

$

5,787,500

December 31, 2012

 

$

5,787,500

March 30, 2013

 

$

5,787,500

June 30, 2013

 

$

5,787,500

September 30, 2013

 

$

5,787,500

December 31, 2013

 

$

5,787,500

March 30, 2014

 

$

5,787,500

June 30, 2014

 

$

5,787,500

September 30, 2014

 

$

5,787,500

Term Loan Maturity Date

 

$

2,164,525,000


 

 

68

--------------------------------------------------------------------------------


 


(B)           IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS PURSUANT TO THIS
SECTION 2.11, THE BORROWER SHALL BE REQUIRED TO MAKE, WITH RESPECT TO EACH
INCREMENTAL TERM LOAN FACILITY, TO THE EXTENT THEN OUTSTANDING, SCHEDULED
AMORTIZED REPAYMENTS OF INCREMENTAL TERM LOANS ON THE DATES AND IN THE PRINCIPAL
AMOUNTS SET FORTH IN THE RESPECTIVE INCREMENTAL AMENDMENT (EACH SUCH REPAYMENT,
AS THE SAME MAY BE REDUCED AS PROVIDED IN SECTIONS 2.12(B) OR 2.13(E),
“SCHEDULED REPAYMENTS”); PROVIDED THAT, IF ANY INCREMENTAL TERM LOANS ARE
INCURRED WHICH WILL BE ADDED TO (AND FORM PART OF) AN EXISTING TRANCHE OF
INCREMENTAL TERM LOANS, THEN EACH SCHEDULED REPAYMENT OF SUCH TRANCHE TO BE MADE
AFTER SUCH INCREASE BECOMES EFFECTIVE SHALL BE INCREASED BY AN AMOUNT EQUAL TO
(I) THE AGGREGATE PRINCIPAL AMOUNT OF THE INCREASE IN THE INCREMENTAL TERM LOANS
OF SUCH TRANCHE PURSUANT TO SECTION 2.24 MULTIPLIED BY (II) AN AMOUNT EQUAL TO
(X) SUCH SCHEDULED REPAYMENT DIVIDED BY (Y) THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE INCREMENTAL TERM LOANS OF SUCH TRANCHE, IN EACH CASE, IMMEDIATELY
PRIOR TO GIVING EFFECT TO THE INCREASE IN INCREMENTAL TERM LOANS OF SUCH TRANCHE
PURSUANT TO SECTION 2.24.


(C)           TO THE EXTENT NOT PREVIOUSLY PAID, ALL TERM LOANS SHALL BE DUE AND
PAYABLE ON THE TERM LOAN MATURITY DATE, TOGETHER WITH ACCRUED AND UNPAID
INTEREST ON THE PRINCIPAL AMOUNT TO BE PAID TO BUT EXCLUDING THE DATE OF
PAYMENT.


(D)           ALL REPAYMENTS PURSUANT TO THIS SECTION 2.11 SHALL BE SUBJECT TO
SECTION 2.16, BUT SHALL OTHERWISE BE WITHOUT PREMIUM OR PENALTY.

Section 2.12.  Optional Prepayment.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part upon
prior written or fax notice by the Borrower (or telephone notice promptly
confirmed by written or fax notice) to the Administrative Agent, not later than
12:30 p.m., three Business Days prior to such prepayment in the case of
Eurodollar Loans and not later than 12:30 p.m., one Business Day prior to such
prepayment in the case of ABR Loans; provided, however, that each partial
prepayment shall be in an aggregate amount of not less than the Minimum
Threshold.


(B)           OPTIONAL PREPAYMENTS OF TERM LOANS SHALL BE APPLIED AGAINST THE
REMAINING SCHEDULED INSTALLMENTS OF PRINCIPAL DUE IN RESPECT OF THE TERM LOANS
UNDER SECTION 2.11(A) IN THE MANNER SPECIFIED BY THE BORROWER OR, IF NOT SO
SPECIFIED ON OR PRIOR TO THE DATE OF SUCH OPTIONAL PREPAYMENT, IN DIRECT ORDER
OF MATURITY.


(C)           EACH NOTICE OF PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE AND
THE PRINCIPAL AMOUNT OF EACH BORROWING (OR PORTION THEREOF) TO BE PREPAID, SHALL
BE IRREVOCABLE AND SHALL COMMIT THE BORROWER TO PREPAY SUCH BORROWING BY THE
AMOUNT STATED THEREIN ON THE DATE STATED THEREIN; PROVIDED THAT IF A NOTICE OF
OPTIONAL PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF
TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY SECTION 2.09, THEN SUCH NOTICE
OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN
ACCORDANCE


 

69

--------------------------------------------------------------------------------


 


WITH SECTION 2.09.  ALL PREPAYMENTS UNDER THIS SECTION 2.12 SHALL BE SUBJECT TO
SECTION 2.16 AND SECTION 2.05(D) BUT OTHERWISE WITHOUT PREMIUM OR PENALTY.  ALL
EURODOLLAR LOAN PREPAYMENTS UNDER THIS SECTION 2.12 SHALL BE ACCOMPANIED BY
ACCRUED AND UNPAID INTEREST ON THE PRINCIPAL AMOUNT TO BE PREPAID TO BUT
EXCLUDING THE DATE OF PAYMENT.

Section 2.13.  Mandatory Prepayments.  (a)  The Borrower shall, on the date of
termination of all Revolving Credit Commitments, repay or prepay all of its
outstanding Revolving Credit Borrowings and all outstanding Swingline Loans and
replace or cause to be canceled (or provide an L/C Backstop or make other
arrangements reasonably satisfactory to the relevant Issuing Bank with respect
to) all of its outstanding Letters of Credit.  If, after giving effect to any
partial reduction of the Revolving Credit Commitments, the Aggregate Revolving
Credit Exposure would exceed the Total Revolving Credit Commitments, then the
Borrower shall, on the date of such reduction, repay or prepay Revolving Credit
Borrowings or Swingline Loans (or a combination thereof) and, after the
Revolving Credit Borrowings or Swingline Loans shall have been repaid or prepaid
in full, replace or cause to be canceled (or provide an L/C Backstop or make
other arrangements reasonably satisfactory to the relevant Issuing Bank with
respect to) Letters of Credit in an amount sufficient to eliminate such excess.


(B)           NOT LATER THAN THE TENTH BUSINESS DAY FOLLOWING THE RECEIPT BY THE
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OF NET CASH PROCEEDS IN RESPECT
OF ANY PREPAYMENT ASSET SALE OR PROPERTY LOSS EVENT, THE BORROWER SHALL APPLY AN
AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS RECEIVED BY THE BORROWER OR ANY OF
ITS RESTRICTED SUBSIDIARIES WITH RESPECT THERETO (SUBJECT TO THE RESTRICTIONS
SET FORTH HEREIN) TO MAKE AN OFFER TO REPAY TERM LOANS IN ACCORDANCE WITH
SECTION 2.13(G); PROVIDED, HOWEVER, THAT, IF (A) PRIOR TO THE DATE ANY SUCH
OFFER TO REPAY TERM LOANS IS REQUIRED TO BE MADE, THE BORROWER NOTIFIES THE
ADMINISTRATIVE AGENT OF ITS INTENT TO REINVEST SUCH NET CASH PROCEEDS IN ASSETS
OF A KIND THEN USED OR USABLE IN THE BUSINESS OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES (INCLUDING ANY RELATED BUSINESS ASSETS) AND (B) NO EVENT OF DEFAULT
UNDER CLAUSE (B), (C), (G) OR (H) OF SECTION 7.01 (EACH, A “SPECIFIED DEFAULT”)
SHALL HAVE OCCURRED AND SHALL BE CONTINUING AT THE TIME OF SUCH NOTICE OR AT THE
TIME OF SUCH PROPOSED REINVESTMENT (UNLESS, IN THE CASE OF SUCH SPECIFIED
DEFAULT, SUCH REINVESTMENT IS MADE PURSUANT TO A BINDING COMMITMENT ENTERED INTO
AT A TIME WHEN NO SPECIFIED DEFAULT WAS CONTINUING), THEN THE BORROWER SHALL NOT
BE REQUIRED TO MAKE AN OFFER TO REPAY TERM LOANS HEREUNDER IN RESPECT OF SUCH
NET CASH PROCEEDS TO THE EXTENT THAT SUCH NET CASH PROCEEDS ARE SO REINVESTED
WITHIN 365 DAYS AFTER THE DATE OF RECEIPT OF SUCH NET CASH PROCEEDS (OR, IF
WITHIN SUCH 365 DAY PERIOD, THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES
ENTERS INTO A BINDING COMMITMENT TO SO REINVEST IN SUCH NET CASH PROCEEDS, AND
SUCH NET CASH PROCEEDS ARE SO REINVESTED WITHIN 180 DAYS AFTER SUCH BINDING
COMMITMENT IS SO ENTERED INTO), PROVIDED, HOWEVER, THAT (I) IF ANY NET CASH
PROCEEDS ARE NOT REINVESTED OR APPLIED AS A REPAYMENT ON OR PRIOR TO THE LAST
DAY OF THE APPLICABLE APPLICATION PERIOD, SUCH NET CASH PROCEEDS SHALL BE
APPLIED WITHIN 10 BUSINESS DAYS TO MAKE AN OFFER TO REPAY TERM LOANS AS SET
FORTH ABOVE (WITHOUT REGARD TO THE IMMEDIATELY PRECEDING PROVISO) AND (II) IF,
AS A RESULT OF ANY PREPAYMENT ASSET SALE OR PROPERTY LOSS EVENT, THE BORROWER
WOULD BE REQUIRED TO MAKE AN “OFFER TO PURCHASE” THE NEW SENIOR NOTES PURSUANT
TO THE TERMS OF THE NEW SENIOR NOTES DOCUMENTATION OR ANY OTHER MATERIAL
INDEBTEDNESS, IN ANY SUCH CASE PRIOR TO THE EXPIRY OF THE FOREGOING REINVESTMENT
OR REPAYMENT PERIODS, THE BORROWER SHALL APPLY THE RELEVANT PERCENTAGE OF SUCH
NET CASH PROCEEDS AS REQUIRED ABOVE BY THIS PARAGRAPH (B) TO MAKE AN OFFER TO
REPAY TERM LOANS IN


 

70

--------------------------------------------------------------------------------


 


ACCORDANCE WITH SECTION 2.13(G) ON THE DAY IMMEDIATELY PRECEDING THE DATE OF
SUCH REQUIRED “OFFER TO PURCHASE” (WITHOUT REGARD TO THE IMMEDIATELY PRECEDING
PROVISO).


(C)           NO LATER THAN THE TENTH BUSINESS DAY FOLLOWING THE DELIVERY OF THE
SECTION 5.04 FINANCIALS UNDER SECTION 5.04(A) (COMMENCING WITH THE FISCAL YEAR
ENDED DECEMBER 31, 2008), THE BORROWER SHALL PREPAY OUTSTANDING TERM LOANS IN
ACCORDANCE WITH SECTION 2.13(E) IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE
EXCESS, IF ANY, OF (I) THE APPLICABLE ECF PERCENTAGE OF EXCESS CASH FLOW FOR THE
FISCAL YEAR THEN ENDED OVER (II) THE AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS
AND REVOLVING LOANS (TO THE EXTENT ACCOMPANIED BY A PERMANENT REDUCTION OF THE
REVOLVING CREDIT COMMITMENTS) PREPAID PURSUANT TO SECTION 2.12 DURING SUCH
FISCAL YEAR OR AFTER THE END OF SUCH FISCAL YEAR AND ON OR PRIOR TO THE DATE
SUCH PAYMENT IS REQUIRED TO BE MADE (WITHOUT DUPLICATION), IN EACH CASE TO THE
EXTENT SUCH PREPAYMENTS ARE NOT FUNDED WITH THE PROCEEDS OF LONG-TERM
INDEBTEDNESS (OTHER THAN REVOLVING INDEBTEDNESS).


(D)           IN THE EVENT THAT THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES SHALL RECEIVE NET CASH PROCEEDS FROM THE ISSUANCE OR INCURRENCE OF
INDEBTEDNESS (OTHER THAN ANY CASH PROCEEDS FROM THE ISSUANCE OR INCURRENCE OF
INDEBTEDNESS PERMITTED PURSUANT TO SECTION 6.01), THE BORROWER SHALL NO LATER
THAN THE FIFTH BUSINESS DAY NEXT FOLLOWING THE RECEIPT OF SUCH NET CASH
PROCEEDS, APPLY AN AMOUNT EQUAL TO 100% OF SUCH NET CASH PROCEEDS TO PREPAY
OUTSTANDING TERM LOANS IN ACCORDANCE WITH SECTION 2.13(E).


(E)           PRIOR TO THE REPAYMENT IN FULL OF ALL TERM LOANS AND ALL
OBLIGATIONS (OTHER THAN CONTINGENT OBLIGATIONS) RELATING THERETO, ALL OTHER
PREPAYMENTS REQUIRED BY THIS SECTION 2.13 SHALL BE APPLIED PRO RATA TO THE
REPAYMENT OF THE TERM LOANS UNDER EACH TERM LOAN FACILITY UNTIL PAID IN FULL
(BASED ON THE OUTSTANDING AMOUNT OF TERM LOANS UNDER EACH TERM LOAN FACILITY ON
THE DATE OF PREPAYMENT AND APPLIED AGAINST THE REMAINING SCHEDULED INSTALLMENTS
OF PRINCIPAL DUE IN RESPECT OF THE TERM LOANS IN THE DIRECT ORDER OF MATURITY);
PROVIDED THAT TO THE EXTENT AN EVENT OF DEFAULT THEN EXISTS, SUCH PREPAYMENT
SHALL INSTEAD BE APPLIED IN ACCORDANCE WITH SECTION 2.17(B).


(F)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 2.13 OR ELSEWHERE IN THIS AGREEMENT INCLUDING WITHOUT LIMITATION IN
SECTION 9.08, THE BORROWER SHALL HAVE THE OPTION IN ITS SOLE DISCRETION TO GIVE
THE LENDERS WITH OUTSTANDING TERM LOANS THE OPTION TO WAIVE THEIR PRO RATA SHARE
OF A MANDATORY PREPAYMENT OF TERM LOANS WHICH IS TO BE MADE PURSUANT TO (C) OR
(D) (EACH SUCH REPAYMENT A “WAIVABLE MANDATORY PREPAYMENT”) UPON THE TERMS AND
PROVISIONS SET FORTH IN THIS SECTION 2.13(F).  IF THE BORROWER ELECTS TO
EXERCISE THE OPTION REFERRED TO IN THE IMMEDIATELY PRECEDING SENTENCE THE
BORROWER SHALL GIVE TO THE ADMINISTRATIVE AGENT WRITTEN NOTICE OF ITS INTENTION
TO GIVE THE LENDERS THE RIGHT TO WAIVE A WAIVABLE MANDATORY PREPAYMENT INCLUDING
IN SUCH NOTICE THE AGGREGATE AMOUNT OF SUCH PROPOSED PREPAYMENT NOT LATER THAN
12:30 P.M. THREE BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED PREPAYMENT
WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY FORWARD TO ALL TERM LOAN
LENDERS INDICATING IN SUCH NOTICE THE AMOUNT OF SUCH PREPAYMENT TO BE APPLIED TO
EACH SUCH LENDER’S OUTSTANDING TERM LOANS.  THE BORROWER’S OFFER TO PERMIT THE
TERM LOAN LENDERS TO WAIVE ANY SUCH WAIVABLE MANDATORY PREPAYMENT MAY APPLY TO
ALL OR PART OF SUCH PREPAYMENT, PROVIDED THAT ANY OFFER TO WAIVE PART OF SUCH
PREPAYMENT MUST BE MADE RATABLY TO THE TERM LOAN LENDERS (BASED ON THE AMOUNT OF
TERM LOANS UNDER EACH TERM LOAN FACILITY ON THE DATE OF PREPAYMENT).  IN THE
EVENT THAT ANY SUCH TERM LOAN LENDER DESIRES TO WAIVE ITS PRO RATA SHARE OF


 

71

--------------------------------------------------------------------------------


 

 


SUCH LENDER’S RIGHT TO RECEIVE ANY SUCH WAIVABLE MANDATORY PREPAYMENT IN WHOLE
OR IN PART SUCH LENDER SHALL SO ADVISE THE ADMINISTRATIVE AGENT NO LATER THAN
4:00 P.M. ON THE DATE WHICH IS TWO BUSINESS DAYS AFTER THE DATE OF SUCH NOTICE
FROM THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY
THEREAFTER NOTIFY THE BORROWER THEREOF WHICH NOTICE SHALL ALSO INCLUDE THE
AMOUNT SUCH LENDER DESIRES TO RECEIVE IN RESPECT OF SUCH PREPAYMENT.  IF ANY
TERM LOAN LENDER DOES NOT REPLY TO THE ADMINISTRATIVE AGENT WITHIN SUCH TWO
BUSINESS DAY PERIOD SUCH LENDER WILL BE DEEMED NOT TO HAVE WAIVED ANY PART OF
SUCH PREPAYMENT.  IF ANY TERM LOAN LENDER DOES NOT SPECIFY AN AMOUNT IT WISHES
TO RECEIVE SUCH LENDER WILL BE DEEMED TO HAVE ACCEPTED 100% OF ITS SHARE OF SUCH
PREPAYMENT.  IN THE EVENT THAT ANY SUCH LENDER WAIVES ALL OR PART OF ITS SHARE
OF ANY SUCH WAIVABLE MANDATORY PREPAYMENT THE BORROWER SHALL RETAIN 100% OF THE
AMOUNT SO WAIVED BY SUCH LENDER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED ABOVE IF ONE OR MORE TERM LOAN LENDERS WAIVES ITS RIGHT TO RECEIVE ALL
OR ANY PART OF ANY WAIVABLE MANDATORY PREPAYMENT BUT LESS THAN ALL THE LENDERS
WITH OUTSTANDING TERM LOANS WAIVE IN FULL THEIR RIGHT TO RECEIVE 100% OF THE
TOTAL WAIVABLE MANDATORY PREPAYMENT OTHERWISE REQUIRED WITH RESPECT TO THE TERM
LOANS, THEN THE AMOUNT ACTUALLY APPLIED TO THE REPAYMENT OF TERM LOANS OF
LENDERS WHICH HAVE WAIVED ALL OR ANY PART OF THEIR RIGHT TO RECEIVE 100% OF SUCH
PREPAYMENT SHALL BE APPLIED TO EACH THEN OUTSTANDING BORROWING OF TERM LOANS ON
A PRO RATA BASIS SO THAT EACH LENDER WITH OUTSTANDING TERM LOANS SHALL AFTER
GIVING EFFECT TO THE APPLICATION OF THE RESPECTIVE REPAYMENT MAINTAIN THE SAME
PERCENTAGE AS DETERMINED FOR SUCH LENDER BUT NOT THE SAME PERCENTAGE THAT THE
OTHER TERM LOAN LENDERS HOLD AND NOT THE SAME PERCENTAGE HELD BY SUCH LENDER
PRIOR TO PREPAYMENT OF EACH BORROWING OF TERM LOANS WHICH REMAINS OUTSTANDING
AFTER GIVING EFFECT TO SUCH APPLICATION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY TERM LOAN LENDERS SHALL NOT HAVE THE RIGHT TO WAIVE MANDATORY
PREPAYMENTS UNDER THIS SECTION 2.13 EXCEPT AS SET FORTH IN THIS SECTION 2.13(F).


(G)           EACH AMOUNT REQUIRED TO BE USED TO MAKE AN OFFER TO REPAY TERM
LOANS PURSUANT TO SECTION 2.13(B) IN ACCORDANCE WITH THIS SECTION 2.13(G) (WITH
ANY SUCH OFFER TO REPAY BEING HEREIN CALLED AN “OFFER TO REPAY TERM LOANS”)
SHALL BE SUBJECT TO THE FOLLOWING REQUIREMENTS: (A) THE BORROWER SHALL DELIVER A
NOTICE (EACH, AN “OFFER TO REPAY NOTICE”) TO THE ADMINISTRATIVE AGENT (FOR
DISTRIBUTION TO THE LENDERS) IRREVOCABLY AND UNCONDITIONALLY OFFERING TO REPAY
ON A PRO RATA BASIS TO EACH OF THE TERM LOANS UNDER EACH TERM LOAN FACILITY WITH
THE RESPECTIVE PROCEEDS OF THE EVENT GIVING RISE TO SUCH OFFER TO REPAY TERM
LOANS PURSUANT TO SECTIONS 2.13(B), AS THE CASE MAY BE, WHICH NOTICE SHALL SET
FORTH (I) THE DATE OF THE PROPOSED CONSUMMATION OF SUCH OFFER TO REPAY TERM
LOANS (WHICH SHALL BE NO LATER THAN THE FIFTH BUSINESS DAY FOLLOWING DELIVERY OF
THE RESPECTIVE OFFER TO REPAY NOTICE), (II) THE LAST BUSINESS DAY ON WHICH SUCH
OFFER TO REPAY TERM LOANS MAY BE ACCEPTED OR DECLINED (WHICH SHALL IN NO EVENT
BE LATER THAN THE DATE OCCURRING THREE BUSINESS DAYS AFTER THE DATE OF DELIVERY
OF SUCH OFFER TO REPAY NOTICE) AND (III) THE AGGREGATE PRINCIPAL AMOUNT OF THE
TERM LOANS SUBJECT TO SUCH OFFER TO REPAY TERM LOANS AND (B) UNLESS THE REQUIRED
LENDERS SHALL HAVE OTHERWISE INSTRUCTED THE ADMINISTRATIVE AGENT ON OR PRIOR TO
THE LAST BUSINESS DAY ON WHICH SUCH OFFER TO REPAY TERM LOANS MAY BE ACCEPTED OR
DECLINED, THE BORROWER SHALL REPAY TERM LOANS OF THOSE LENDERS THAT HAVE
ACCEPTED THE BORROWER’S RESPECTIVE OFFER TO REPAY TERM LOANS, WITH SUCH
REPAYMENT OF TERM LOANS TO BE APPLIED IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 2.13(F).  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS CLAUSE (G) OR
ANY OTHER CLAUSE OF THIS SECTION 2.13, THE BORROWER AND ITS SUBSIDIARIES, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY AGREE THAT NOTHING IN THIS AGREEMENT
SHALL BE UNDERSTOOD TO MEAN OR SUGGEST THAT THE


 

72

--------------------------------------------------------------------------------


 


TERM LOANS SUBJECT TO AN OFFER TO REPAY TERM LOANS CONSTITUTE “SECURITIES” FOR
PURPOSES OF EITHER THE SECURITIES ACT OR THE SECURITIES EXCHANGE ACT.

Section 2.14.  Reserve Requirements; Change in Circumstances.  (a) 
Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or any Issuing Bank (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate) or shall impose on such Lender or
such Issuing Bank or the London interbank market any other condition affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein, and the result of any of the foregoing shall be (i) to
increase the cost to such Lender or such Issuing Bank of making or maintaining
any Eurodollar Loan or (ii) to increase the cost to any Lender of issuing or
maintaining any Letter of Credit or purchasing or maintaining a participation
therein or to reduce the amount of any sum received or receivable by such Lender
or such Issuing Bank hereunder (whether of principal, interest or otherwise), in
each case by an amount deemed by such Lender or such Issuing Bank to be
material, then the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.


(B)           IF ANY LENDER OR ANY ISSUING BANK SHALL HAVE DETERMINED THAT ANY
CHANGE IN LAW REGARDING CAPITAL ADEQUACY HAS OR WOULD HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR SUCH ISSUING BANK’S CAPITAL OR
ON THE CAPITAL OF SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY, IF ANY,
AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE OR PARTICIPATIONS IN LOANS
PURCHASED BY SUCH LENDER PURSUANT HERETO OR THE LETTERS OF CREDIT ISSUED BY SUCH
ISSUING BANK PURSUANT HERETO TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH
ISSUING BANK OR SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
SUCH ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR SUCH ISSUING
BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), IN EACH CASE BY AN
AMOUNT DEEMED BY SUCH LENDER OR SUCH ISSUING BANK TO BE MATERIAL, THEN THE
BORROWER SHALL PAY TO SUCH LENDER OR SUCH ISSUING BANK, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH ISSUING BANK
OR SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


(C)           A CERTIFICATE OF A LENDER OR AN ISSUING BANK SETTING FORTH THE
AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR SUCH ISSUING BANK OR
ITS HOLDING COMPANY, AS APPLICABLE, AS SPECIFIED IN PARAGRAPH (A) OR (B) ABOVE
SHALL BE DELIVERED TO THE BORROWER, SHALL DESCRIBE THE APPLICABLE CHANGE IN LAW,
THE RESULTING COSTS INCURRED OR REDUCTION SUFFERED (INCLUDING A CALCULATION
THEREOF), CERTIFYING THAT SUCH LENDER IS GENERALLY CHARGING SUCH AMOUNTS TO
SIMILARLY SITUATED BORROWERS AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE
BORROWER SHALL PAY SUCH LENDER OR SUCH ISSUING BANK, AS APPLICABLE, THE AMOUNT
SHOWN AS DUE ON ANY SUCH CERTIFICATE DELIVERED BY IT WITHIN 30 DAYS AFTER ITS
RECEIPT OF THE SAME.


(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER OR ANY ISSUING BANK TO
DEMAND COMPENSATION FOR ANY INCREASED COSTS OR REDUCTION IN AMOUNTS RECEIVED OR
RECEIVABLE OR REDUCTION IN RETURN ON CAPITAL SHALL NOT CONSTITUTE A WAIVER OF
SUCH LENDER’S OR SUCH ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED
THAT THE BORROWER SHALL NOT BE UNDER ANY OBLIGATION TO


 

73

--------------------------------------------------------------------------------


 


COMPENSATE ANY LENDER OR ANY ISSUING BANK UNDER PARAGRAPH (A) OR (B) ABOVE WITH
RESPECT TO INCREASED COSTS OR REDUCTIONS WITH RESPECT TO ANY PERIOD PRIOR TO THE
DATE THAT IS 180 DAYS PRIOR TO SUCH REQUEST; PROVIDED, FURTHER, THAT THE
FOREGOING LIMITATION SHALL NOT APPLY TO ANY INCREASED COSTS OR REDUCTIONS
ARISING OUT OF THE RETROACTIVE APPLICATION OF ANY CHANGE IN LAW WITHIN SUCH
180-DAY PERIOD.  THE PROTECTION OF THIS SECTION SHALL BE AVAILABLE TO EACH
LENDER AND THE RESPECTIVE ISSUING BANK REGARDLESS OF ANY POSSIBLE CONTENTION OF
THE INVALIDITY OR INAPPLICABILITY OF THE CHANGE IN LAW THAT SHALL HAVE OCCURRED
OR BEEN IMPOSED; PROVIDED THAT IF, AFTER THE PAYMENT OF ANY AMOUNTS BY THE
BORROWER UNDER THIS SECTION, ANY CHANGE IN LAW IN RESPECT OF WHICH A PAYMENT WAS
MADE IS THEREAFTER DETERMINED TO BE INVALID OR INAPPLICABLE TO THE RELEVANT
LENDER OR ISSUING BANK, THEN SUCH LENDER OR ISSUING BANK SHALL, WITHIN 30 DAYS
AFTER SUCH DETERMINATION, REPAY ANY AMOUNTS PAID TO IT BY THE BORROWER HEREUNDER
IN RESPECT OF SUCH CHANGE IN LAW.


(E)           NOTWITHSTANDING ANYTHING IN THIS SECTION 2.14 TO THE CONTRARY,
THIS SECTION 2.14 SHALL NOT APPLY TO ANY CHANGE IN LAW WITH RESPECT TO TAXES,
WHICH SHALL BE GOVERNED EXCLUSIVELY BY SECTION 2.20.

Section 2.15.  Change in Legality.  (a)  Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(I)            SUCH LENDER MAY DECLARE THAT DOLLAR DENOMINATED EURODOLLAR LOANS
WILL NOT THEREAFTER (FOR THE DURATION OF SUCH UNLAWFULNESS) BE MADE BY SUCH
LENDER HEREUNDER (OR BE CONTINUED FOR ADDITIONAL INTEREST PERIODS) AND ABR LOANS
WILL NOT THEREAFTER (FOR SUCH DURATION) BE CONVERTED INTO EURODOLLAR LOANS,
WHEREUPON ANY REQUEST FOR A EURODOLLAR BORROWING (OR TO CONVERT AN ABR BORROWING
TO A EURODOLLAR BORROWING OR TO CONTINUE A EURODOLLAR BORROWING FOR AN
ADDITIONAL INTEREST PERIOD) SHALL, AS TO SUCH LENDER ONLY, BE DEEMED A REQUEST
FOR AN ABR LOAN (OR A REQUEST TO CONTINUE AN ABR LOAN AS SUCH FOR AN ADDITIONAL
INTEREST PERIOD OR TO CONVERT A EURODOLLAR LOAN INTO AN ABR LOAN, AS THE CASE
MAY BE), UNLESS SUCH DECLARATION SHALL BE SUBSEQUENTLY WITHDRAWN; AND

(II)           SUCH LENDER MAY REQUIRE THAT ALL OUTSTANDING EURODOLLAR LOANS
MADE BY SUCH LENDER SHALL BE CONVERTED TO ABR LOANS, IN WHICH EVENT ALL SUCH
EURODOLLAR LOANS SHALL BE AUTOMATICALLY CONVERTED TO ABR LOANS AS OF THE
EFFECTIVE DATE OF SUCH NOTICE AS PROVIDED IN PARAGRAPH (B) BELOW.

In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.


(B)           FOR PURPOSES OF THIS SECTION 2.15, A NOTICE TO THE BORROWER BY ANY
LENDER SHALL BE EFFECTIVE AS TO EACH EURODOLLAR LOAN MADE BY SUCH LENDER, IF
LAWFUL, ON THE LAST DAY OF THE INTEREST PERIOD THEN APPLICABLE TO SUCH
EURODOLLAR LOAN; IN ALL OTHER CASES SUCH NOTICE SHALL BE


 

74

--------------------------------------------------------------------------------


 


EFFECTIVE ON THE DATE OF RECEIPT BY THE BORROWER.  SUCH LENDER SHALL WITHDRAW
SUCH NOTICE PROMPTLY FOLLOWING ANY DATE ON WHICH IT BECOMES LAWFUL FOR SUCH
LENDER TO MAKE AND MAINTAIN EURODOLLAR LOANS OR GIVE EFFECT TO ITS OBLIGATIONS
AS CONTEMPLATED HEREBY WITH RESPECT TO ANY EURODOLLAR LOAN.

Section 2.16.  Indemnity.  The Borrower shall indemnify each Lender against any
actual loss or reasonable out-of-pocket expense that such Lender may sustain or
incur as a consequence of (a) any event, other than a default by such Lender in
the performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Loan prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to an ABR Loan or the conversion of
the Interest Period with respect to any Eurodollar Loan, in each case other than
on the last day of the Interest Period in effect therefor, or (iii) any
Eurodollar Loan to be made by such Lender (including any Eurodollar Loan to be
made pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Loan shall have been given by the Borrower hereunder other
than by operation of Section 2.08 (any of the events referred to in this clause
(a) being called a “Breakage Event”) or (b) any default in the making of any
payment or prepayment required to be made hereunder.  In the case of any
Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period (exclusive of
any loss of anticipated profits).  A certificate of any Lender setting forth any
amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error and such certificate shall set forth in reasonable detail the
manner in which such amount was determined and such amounts shall be due within
30 days after the receipt of such notice.

Section 2.17.  Pro Rata Treatment; Intercreditor Agreements. (a)  Except as
provided below in this Section 2.17 and as required under Sections 2.13, 2.14,
2.15, 2.16, 2.20 or 2.21, each Borrowing, each payment or prepayment of
principal of any Borrowing, each payment of interest on the Loans, each payment
of the Commitment Fee and the L/C Participation Fee, each reduction of the
Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their respective applicable
outstanding Loans).  For purposes of determining the available Revolving Credit
Commitments of the Lenders at any time (but subject to the last sentence of
Section 2.05(a)), each outstanding Swingline Loan shall be deemed to have
utilized the Revolving Credit Commitments of the Lenders (including those
Lenders which shall not have made Swingline Loans) pro rata in accordance with
such respective Revolving Credit Commitments.  In addition, in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing to the
next higher or lower whole dollar amount.

 

75

--------------------------------------------------------------------------------


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER FROM PROCEEDS OF
COLLATERAL OR ANY OTHER SOURCE, WHETHER IN THE FORM OF CASH, SECURITIES OR
OTHERWISE, AND WHETHER MADE BY ANY LOAN PARTY OR IN CONNECTION WITH ANY EXERCISE
OF REMEDIES BY THE ADMINISTRATIVE AGENT OR ANY LENDER) MADE OR APPLIED IN
RESPECT OF ANY OF THE OBLIGATIONS DURING THE EXISTENCE OF AN EVENT OF DEFAULT OR
DURING OR IN CONNECTION WITH INSOLVENCY PROCEEDINGS INVOLVING ANY LOAN PARTY (OR
ANY PLAN OF LIQUIDATION, DISTRIBUTION OR REORGANIZATION IN CONNECTION
THEREWITH), SHALL BE MADE OR APPLIED, AS THE CASE MAY BE, IN THE FOLLOWING ORDER
OF PRIORITY (WITH HIGHER PRIORITY OBLIGATIONS TO BE PAID IN FULL PRIOR TO ANY
PAYMENT OR OTHER DISTRIBUTION IN RESPECT OF LOWER PRIORITY OBLIGATIONS):  (I)
FIRST, TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS CONSTITUTING FEES,
INDEMNITIES, EXPENSES AND OTHER AMOUNTS, INCLUDING ATTORNEY FEES, PAYABLE TO THE
COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT IN THEIR CAPACITIES AS SUCH AND
THE ISSUING BANKS IN THEIR CAPACITY AS SUCH (RATABLY AMONG THE COLLATERAL AGENT,
THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS IN PROPORTION TO THE RESPECTIVE
AMOUNTS DESCRIBED IN THIS CLAUSE FIRST PAYABLE TO THEM); (II) SECOND, TO PAYMENT
OF THAT PORTION OF THE OBLIGATIONS CONSTITUTING FEES, INDEMNITIES AND OTHER
AMOUNTS (OTHER THAN PRINCIPAL AND INTEREST) PAYABLE TO THE LENDERS HEREUNDER,
INCLUDING ATTORNEY FEES (RATABLY AMONG SUCH LENDERS IN PROPORTION TO THE
RESPECTIVE AMOUNTS DESCRIBED IN THIS CLAUSE SECOND PAYABLE TO THEM);
(III) THIRD, TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS CONSTITUTING ACCRUED
AND UNPAID INTEREST (INCLUDING ANY DEFAULT INTEREST) ON THE LOANS AND L/C
EXPOSURE (RATABLY AMONG SUCH LENDERS IN PROPORTION TO THE RESPECTIVE AMOUNTS
DESCRIBED IN THIS CLAUSE THIRD PAYABLE TO THEM), INCLUDING INTEREST ACCRUING
AFTER THE FILING OR COMMENCEMENT OF INSOLVENCY PROCEEDINGS IN RESPECT OF ANY
LOAN PARTY, WHETHER OR NOT ANY CLAIM FOR POST-FILING OR POST-PETITION INTEREST
IS OR WOULD BE ALLOWED, ALLOWABLE OR OTHERWISE ENFORCEABLE IN ANY SUCH
INSOLVENCY PROCEEDINGS; (IV) FOURTH, TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF THE ISSUING BANKS, TO CASH COLLATERALIZE ANY L/C EXPOSURE THEN OUTSTANDING;
(V) FIFTH, TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS CONSTITUTING UNPAID
PRINCIPAL OF THE LOANS AND L/C EXPOSURE (INCLUDING ANY TERMINATION PAYMENTS AND
ANY ACCRUED AND UNPAID INTEREST THEREON) (RATABLY AMONG SUCH LENDERS IN
PROPORTION TO THE RESPECTIVE AMOUNTS DESCRIBED IN THIS CLAUSE FIFTH HELD BY
THEM) AND AMOUNTS CONSTITUTING HEDGING OBLIGATIONS; AND (VI) LAST, IN THE CASE
OF PROCEEDS OF COLLATERAL, THE BALANCE, IF ANY, THEREOF, AFTER ALL OF THE
OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, ALL OBLIGATIONS IN RESPECT OF L/C
EXPOSURE BUT EXCLUDING ANY CONTINGENT OBLIGATIONS) HAVE BEEN PAID IN FULL, TO
THE BORROWER OR AS OTHERWISE REQUIRED BY APPLICABLE LAW.  EACH LENDER AGREES
THAT THE PROVISIONS OF THIS SECTION 2.17 (INCLUDING, WITHOUT LIMITATION, THE
PRIORITY OF THE OBLIGATIONS AS SET FORTH HEREIN) CONSTITUTE AN INTERCREDITOR
AGREEMENT AMONG THEM FOR VALUE RECEIVED THAT IS INDEPENDENT OF ANY VALUE
RECEIVED FROM THE LOAN PARTIES, AND THAT SUCH AGREEMENT SHALL BE ENFORCEABLE AS
AGAINST EACH LENDER, INCLUDING, WITHOUT LIMITATION, IN ANY INSOLVENCY
PROCEEDINGS IN RESPECT OF ANY LOAN PARTY, TO THE SAME EXTENT THAT SUCH AGREEMENT
IS ENFORCEABLE UNDER APPLICABLE NON-BANKRUPTCY LAW (INCLUDING, WITHOUT
LIMITATION, PURSUANT TO SECTION 510(A) OF THE U.S. FEDERAL BANKRUPTCY CODE OR
ANY COMPARABLE PROVISION OF APPLICABLE INSOLVENCY LAW), AND THAT, IF ANY LENDER
RECEIVES ANY PAYMENT OR DISTRIBUTION IN RESPECT OF ANY OBLIGATION (INCLUDING,
WITHOUT LIMITATION, IN CONNECTION WITH ANY INSOLVENCY PROCEEDINGS OR ANY PLAN OF
LIQUIDATION, DISTRIBUTION OR REORGANIZATION THEREIN) TO WHICH SUCH LENDER IS NOT
ENTITLED IN ACCORDANCE WITH THE PRIORITIES SET FORTH IN THIS SECTION 2.17, SUCH
AMOUNT SHALL BE HELD IN TRUST BY SUCH LENDER FOR THE BENEFIT OF THE PERSON OR
PERSONS ENTITLED TO SUCH PAYMENT OR DISTRIBUTION HEREUNDER, AND PROMPTLY SHALL
BE TURNED OVER BY SUCH LENDER TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION TO
THE PERSON OR PERSONS ENTITLED TO SUCH PAYMENT OR DISTRIBUTION IN ACCORDANCE
WITH THIS SECTION 2.17.

 

76

--------------------------------------------------------------------------------


 

Section 2.18.  Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any Loan or
L/C Disbursement as a result of which the unpaid principal portion of its Loans
and participations in L/C Disbursements shall be proportionately less than the
unpaid principal portion of the Loans and participations in L/C Disbursements of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans and L/C Exposure of such other
Lender, so that the aggregate unpaid principal amount of the Loans and L/C
Exposure and participations in Loans and L/C Exposure held by each Lender shall
be in the same proportion to the aggregate unpaid principal amount of all Loans
and L/C Exposure then outstanding as the principal amount of its Loans and L/C
Exposure prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all Loans and L/C Exposure
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that (i) if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.18 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest and (ii) the provisions
of this Section 2.18 shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant.  The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan or L/C Disbursement deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.

Section 2.19.  Payments.  (a)  All payments made by the Borrower hereunder or
under any Note will be made without set-off, counterclaim or other defense.  The
Borrower shall make each payment (including principal of or interest on any
Borrowing or any L/C Disbursement or any Fees or other amounts) hereunder and
under any other Loan Document not later than 3:00 p.m. on the date when due in
immediately available funds.  Except as otherwise provided herein, each payment
by the Borrower with respect to any Loan or Letter of Credit and each
reimbursement of reimbursable expenses or indemnified liabilities shall be made
in the currency in which such Loan was made, such Letter of Credit issued or
such expense or liability was incurred.  Each such payment (other than (i)
Issuing Bank Fees, which shall be paid directly to the relevant Issuing Bank and
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender, except as otherwise provided in Section 2.22(e)) shall
be made to the Administrative Agent at its offices at Deutsche Bank AG New York
Branch, 90 Hudson Street, Jersey City, NJ 07302, Attn:  Noreen Young, Tel: (201)
593-2445, Fax: (201) 593-2314, Email:  noreen.young@db.com or such other office
specified by the Administrative Agent to the Borrower.  The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.

 

77

--------------------------------------------------------------------------------


 


(B)           AMOUNTS TO BE APPLIED PURSUANT TO SECTION 2.13 TO THE PREPAYMENT
OF TERM LOANS SHALL BE APPLIED, AS APPLICABLE, FIRST TO REDUCE OUTSTANDING ABR
LOANS.  ANY AMOUNTS REMAINING AFTER EACH SUCH APPLICATION SHALL BE APPLIED TO
PREPAY EURODOLLAR LOANS.  NOTWITHSTANDING THE FOREGOING, IF THE AMOUNT OF ANY
PREPAYMENT OF LOANS REQUIRED UNDER SECTION 2.13 SHALL BE IN EXCESS OF THE AMOUNT
OF THE ABR LOANS AT THE TIME OUTSTANDING, ONLY THE PORTION OF THE AMOUNT OF SUCH
PREPAYMENT AS IS EQUAL TO THE AMOUNT OF SUCH OUTSTANDING ABR LOANS SHALL BE
IMMEDIATELY PREPAID AND, AT THE ELECTION OF THE BORROWER, THE BALANCE OF SUCH
REQUIRED PREPAYMENT SHALL BE EITHER (A) DEPOSITED IN A DEPOSIT ACCOUNT
MAINTAINED IN THE NAME OF THE COLLATERAL AGENT AND APPLIED TO THE PREPAYMENT OF
EURODOLLAR LOANS ON THE LAST DAY OF THE THEN NEXT-EXPIRING INTEREST PERIOD FOR
EURODOLLAR LOANS (WITH ALL INTEREST ACCRUING THEREON FOR THE ACCOUNT OF THE
BORROWER) OR (B) PREPAID IMMEDIATELY, TOGETHER WITH ANY AMOUNTS OWING TO THE
LENDERS UNDER SECTION 2.16.  NOTWITHSTANDING ANY SUCH DEPOSIT IN SUCH DEPOSIT
ACCOUNT, INTEREST SHALL CONTINUE TO ACCRUE ON SUCH LOANS UNTIL PREPAYMENT.

Section 2.20.  Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes; provided, that if any
Taxes are required to be withheld or deducted from such payments, then for such
Indemnified Taxes or Other Taxes, as the case may be, (i) such Borrower or such
Loan Party shall make such deductions or withholdings, (ii) the Borrower or such
Loan Party shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and (iii) in the case
of any Indemnified Taxes or Other Taxes required to be deducted or withheld, the
sum payable shall be increased as necessary so that, after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions or withholdings for such Indemnified Taxes
or Other Taxes, as the case may be, been made.


(B)           IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH ISSUING BANK, WITHIN 30 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE
FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE
AGENT, SUCH LENDER OR SUCH ISSUING BANK, AS THE CASE MAY BE, ON OR WITH RESPECT
TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER OR ANY OTHER
LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED
TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE
UNDER THIS SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING
THEREFROM OR WITH RESPECT THERETO, IN EACH CASE, WHETHER OR NOT SUCH INDEMNIFIED
TAXES (BUT NOT OTHER TAXES) WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE
RELEVANT GOVERNMENTAL AUTHORITY; PROVIDED THAT IF, AFTER THE PAYMENT OF ANY
AMOUNTS BY THE BORROWER UNDER THIS SECTION, ANY SUCH INDEMNIFIED TAXES IN
RESPECT OF WHICH A PAYMENT WAS MADE ARE THEREAFTER DETERMINED TO HAVE BEEN
INCORRECTLY OR ILLEGALLY IMPOSED, THEN THE RELEVANT RECIPIENT OF SUCH PAYMENT
SHALL, WITHIN 30 DAYS AFTER SUCH DETERMINATION, REPAY ANY AMOUNTS PAID TO IT BY
THE BORROWER HEREUNDER IN RESPECT OF SUCH INDEMNIFIED TAXES; PROVIDED, FURTHER,
THAT THE BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY ISSUING BANK


 

78

--------------------------------------------------------------------------------


 


PURSUANT TO THIS SECTION 2.20(C) FOR ANY AMOUNTS INCURRED MORE THAN SIX MONTHS
PRIOR TO THE DATE SUCH ADMINISTRATIVE AGENT, LENDER OR ISSUING BANK, AS
APPLICABLE, NOTIFIES THE BORROWER OF ITS INTENTION TO CLAIM COMPENSATION
THEREFOR.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED
TO THE BORROWER BY A LENDER OR AN ISSUING BANK, OR BY THE ADMINISTRATIVE AGENT
ON BEHALF OF ITSELF, A LENDER OR AN ISSUING BANK, SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.

 


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY THE BORROWER OR ANY OTHER LOAN PARTY TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A COPY OF
A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY
OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           EACH FOREIGN LENDER SHALL PROMPTLY (A) FURNISH TO THE BORROWER
(WITH A COPY TO THE ADMINISTRATIVE AGENT) ON OR BEFORE THE DATE IT BECOMES A
PARTY TO THE AGREEMENT EITHER (I) TWO ACCURATE AND COMPLETE ORIGINALLY EXECUTED
COPIES OF U.S. INTERNAL REVENUE SERVICE (“IRS”) FORM W-8BEN (OR SUCCESSOR FORM),
(II) TWO ACCURATE AND COMPLETE ORIGINALLY EXECUTED COPIES OF IRS FORM W-8ECI (OR
SUCCESSOR FORM), (III) TWO ACCURATE AND COMPLETE ORIGINALLY EXECUTED COPIES OF
IRS FORM W-8IMY (OR SUCCESSOR FORM) TOGETHER WITH ANY REQUIRED ATTACHMENTS,
CERTIFYING, IN ANY CASE, TO SUCH FOREIGN LENDER’S LEGAL ENTITLEMENT TO AN
EXEMPTION OR REDUCTION FROM U.S. FEDERAL WITHHOLDING TAX WITH RESPECT TO ALL
PAYMENTS HEREUNDER AND (B) PROVIDE TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) A NEW FORM W-8BEN (OR SUCCESSOR FORM), FORM W-8ECI (OR
SUCCESSOR FORM) OR FORM W-8IMY (OR SUCCESSOR FORM) TOGETHER WITH ANY REQUIRED
ATTACHMENTS UPON (I) THE EXPIRATION OR OBSOLESCENCE OF ANY PREVIOUSLY DELIVERED
FORM TO RECONFIRM ANY COMPLETE EXEMPTION FROM, OR ANY ENTITLEMENT TO A REDUCTION
IN, U.S. FEDERAL WITHHOLDING TAX WITH RESPECT TO ANY PAYMENT HEREUNDER, (II) THE
OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM PREVIOUSLY
DELIVERED BY IT AND (III) FROM TIME TO TIME IF REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT; PROVIDED THAT ANY FOREIGN LENDER THAT IS RELYING ON THE
SO-CALLED “PORTFOLIO INTEREST EXEMPTION” SHALL ALSO FURNISH A “NON-BANK
CERTIFICATE” IN THE FORM OF EXHIBIT E TOGETHER WITH A FORM W-8BEN. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH, A FOREIGN LENDER SHALL
NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH FOREIGN
LENDER IS NOT LEGALLY ABLE TO DELIVER.


(F)            ANY LENDER OR ISSUING BANK THAT IS A UNITED STATES PERSON, AS
DEFINED IN SECTION 7701(A)(30) OF THE CODE, SHALL DELIVER TO THE BORROWER (WITH
A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIMES SPECIFIED IN SECTION 2.20(E),
TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF IRS FORM W-9, OR ANY
SUCCESSOR FORM THAT SUCH PERSON IS ENTITLED TO PROVIDE AT SUCH TIME, IN ORDER TO
QUALIFY FOR AN EXEMPTION FROM UNITED STATES BACK-UP WITHHOLDING REQUIREMENTS.


(G)           IF THE ADMINISTRATIVE AGENT, A LENDER OR AN ISSUING BANK
DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY
INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE
BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION, IT SHALL PAY TO THE BORROWER AN AMOUNT EQUAL TO SUCH
REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS
PAID, BY THE BORROWER UNDER THIS SECTION WITH RESPECT TO THE INDEMNIFIED TAXES
OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL REASONABLE OUT-OF-POCKET
EXPENSES OF ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK, AS THE CASE
MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED THAT (I) THE
BORROWER,


 

79

--------------------------------------------------------------------------------


 


UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK,
AGREES TO REPAY THE AMOUNT PAID OVER TO SUCH BORROWER (PLUS ANY PENALTIES,
INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK IN THE EVENT THE
ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY AND, (II) NOTHING HEREIN CONTAINED SHALL
INTERFERE WITH THE RIGHT OF A LENDER OR ADMINISTRATIVE AGENT TO ARRANGE ITS TAX
AFFAIRS IN WHATEVER MANNER IT THINKS FIT NOR OBLIGE ANY LENDER OR AGENT TO CLAIM
ANY TAX REFUND OR TO MAKE AVAILABLE ITS TAX RETURNS OR DISCLOSE ANY INFORMATION
RELATING TO ITS TAX AFFAIRS OR ANY COMPUTATIONS IN RESPECT THEREOF OR REQUIRE
ANY LENDER OR ADMINISTRATIVE AGENT TO DO ANYTHING THAT WOULD PREJUDICE ITS
ABILITY TO BENEFIT FROM ANY OTHER REFUNDS, CREDITS, RELIEFS, REMISSIONS OR
REPAYMENTS TO WHICH IT MAY BE ENTITLED.


(H)           IN ADDITION, EACH LENDER OR ISSUING BANK SHALL USE ITS REASONABLE
EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE
JURISDICTION OF ITS APPLICABLE LENDING OFFICE IF SUCH CHANGE WOULD AVOID ANY
REQUIREMENT OF APPLICABLE LAWS OF ANY SUCH JURISDICTION THAT THE BORROWER MAKE
ANY DEDUCTION OR WITHHOLDING FOR TAXES FROM AMOUNTS PAYABLE TO SUCH LENDER OR
ISSUING BANK AND IF SUCH CHANGE WOULD NOT, IN THE SOLE GOOD FAITH DETERMINATION
OF SUCH LENDER OR ISSUING BANK RESULT IN ANY ADDITIONAL COSTS, EXPENSES OR RISKS
OR BE OTHERWISE DISADVANTAGEOUS TO IT.

Section 2.21.  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.  (a)  In the event (i) any Lender or any Issuing Bank requests
compensation pursuant to Section 2.14, (ii) any Lender or any Issuing Bank
delivers a notice described in Section 2.15, (iii) the Borrower is required to
pay any additional amount to any Lender or the Issuing Bank or any Governmental
Authority on account of any Lender or any Issuing Bank pursuant to Section 2.20,
(iv) any Lender shall become a Defaulting Lender or (v) any Lender refuses to
consent to any amendment, waiver or other modification of any Loan Document
requested by the Borrower that requires the consent of all affected Lenders in
accordance with the terms of Section 9.08 or all the Lenders with respect to a
certain Class of Loans and such amendment, waiver or other modification is
consented to by the Required Lenders or the Required Class Lenders for such
Class, as applicable (any such Lender, a “Non-Consenting Lender”), the Borrower
may, at its sole cost and expense, upon notice to such Lender or such Issuing
Bank, as the case may be, upon notice to the Administrative Agent and such
Non-Consenting Lender, either:

(x)            replace such Lender or Issuing Bank, as the case may be, by
causing such Lender or Issuing Bank to (and such Lender or Issuing Bank shall be
obligated to) assign at par 100% of its relevant Commitments and the principal
of its relevant outstanding Loans plus any accrued and unpaid interest and fees
pursuant to Section 9.04 (with the assignment fee to be waived in such instance)
all of its relevant rights and obligations under this Agreement to one or more
Persons (which Persons shall otherwise be subject to the approval rights set
forth in Section 9.04(b)); provided that (A) the replacement Lender shall agree
to the consent, waiver or amendment to which the Non-Consenting Lender did not
agree, (B) neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person and
(C) in the case of any such assignment resulting from a claim for compensation
under Section

 

80

--------------------------------------------------------------------------------


 

2.14 or payments required to be made pursuant to Section 2.20, such assignment
will result in a reduction in such compensation or payments; or

 

(y)           terminate the Commitment of such Lender or Issuing Bank, as the
case may be, and (1) in the case of a Lender (other than an Issuing Bank), repay
all Obligations (other than contingent obligations) of the Borrower owing to
such Lender relating to the Loans and participations held by such Lender as of
such termination date and (2) in the case of an Issuing Bank, repay all
Obligations of the Borrower owing to such Issuing Bank relating to the Loans and
participations held by the Issuing Bank as of such termination date other than
any Obligations pertaining to any Subject Letters of Credit.

Notwithstanding anything to the contrary contained above in this Section 2.21,
unless an Issuing Bank is removed and replaced with a successor Issuing Bank at
the time the Borrower exercises its rights under this Section 2.21 (in which
case the provisions of Section 2.23(i) shall apply), any Issuing Bank having
undrawn Letters of Credit issued by it (the “Subject Letters of Credit”) whose
Commitments and Obligations are to be repaid or terminated pursuant to the
foregoing provisions of this Section 2.21 shall (x) remain a party hereto until
the expiration or termination of the Subject Letters of Credit, (y) not issue
(or be required to issue) any further Letters of Credit hereunder and (z)
continue to have all rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents solely with respect to the Subject
Letters of Credit until all of the Subject Letters of Credit have expired, been
terminated or become subject to an L/C Backstop (including all rights of
reimbursement pursuant to Sections 2.23(d), (e), (f) and (h) for any L/C
Disbursement made by such Issuing Bank and all voting rights of an Issuing Bank
(but such voting rights shall be limited to pertain solely to L/C Disbursements
in respect of the Subject Letters of Credit, any Fee payable to the Issuing Bank
in respect of the Subject Letters of Credit, and the rights or duties of the
Issuing Bank in respect of the Subject Letters of Credit), but excluding any
consent rights as an Issuing Bank under Section 9.04(b)).

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section 2.21.


(B)           IF (I) ANY LENDER OR ANY ISSUING BANK REQUESTS COMPENSATION UNDER
SECTION 2.14, (II) ANY LENDER OR ANY ISSUING BANK DELIVERS A NOTICE DESCRIBED IN
SECTION 2.15 OR (III) THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO
ANY LENDER OR ANY ISSUING BANK OR ANY GOVERNMENTAL AUTHORITY ON ACCOUNT OF ANY
LENDER OR ANY ISSUING BANK, PURSUANT TO SECTION 2.20, THEN SUCH LENDER OR SUCH
ISSUING BANK SHALL USE REASONABLE EFFORTS (WHICH SHALL NOT REQUIRE SUCH LENDER
OR SUCH ISSUING BANK TO TAKE ANY ACTION INCONSISTENT WITH ITS INTERNAL POLICIES
OR LEGAL OR REGULATORY RESTRICTIONS OR SUFFER ANY DISADVANTAGE OR BURDEN DEEMED
BY IT TO BE MATERIAL) (X) TO FILE ANY CERTIFICATE OR DOCUMENT REASONABLY
REQUESTED BY THE BORROWER OR (Y) TO ASSIGN ITS RIGHTS AND DELEGATE AND TRANSFER
ITS OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF
SUCH FILING OR ASSIGNMENT WOULD REDUCE ITS CLAIMS FOR COMPENSATION UNDER SECTION
2.14 OR ENABLE IT TO WITHDRAW ITS NOTICE PURSUANT TO SECTION 2.15 OR WOULD
REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.20, AS THE CASE MAY BE, IN THE
FUTURE.

 

81

--------------------------------------------------------------------------------


 

Section 2.22.  Swingline Loans.  (a)  Subject to the terms and conditions herein
set forth, the Swingline Lender agrees to make loans to the Borrower at any time
and from time to time on or after the Closing Date and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitments, in an aggregate principal amount at any time outstanding that will
not result in (i) the principal amount of all Swingline Loans exceeding
$25,000,000 in the aggregate or (ii) the Aggregate Revolving Credit Exposure
exceeding the Total Revolving Credit Commitment; provided that notwithstanding
the foregoing, the Swingline Lender shall not be obligated to make any Swingline
Loans at a time when a Revolving Credit Lender is a Defaulting Lender, unless
the Swingline Lender has entered into arrangements reasonably satisfactory to it
and the Borrower to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s participation in such Swingline Loans, including by cash
collateralizing such Defaulting Lender’s Pro Rata Percentage of the outstanding
amount of Swingline Loans.  Each Swingline Loan shall be denominated in dollars
and shall be in a principal amount that is a minimum amount of $100,000 and
integral multiple of $100,000 in excess thereof.  The Swingline Commitment may
be terminated or reduced from time to time as provided herein.  Within the
foregoing limits, the Borrower may borrow, pay or prepay and reborrow Swingline
Loans hereunder, subject to the terms, conditions and limitations set forth
herein without any premium or penalty.


(B)           THE BORROWER SHALL NOTIFY THE SWINGLINE LENDER BY FAX, OR BY
TELEPHONE (PROMPTLY CONFIRMED BY FAX), NOT LATER THAN 12:30 P.M. ON THE BUSINESS
DAY OF A PROPOSED SWINGLINE LOAN.  SUCH NOTICE SHALL BE DELIVERED ON A BUSINESS
DAY, SHALL BE IRREVOCABLE AND SHALL REFER TO THIS AGREEMENT AND SHALL SPECIFY
THE REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY) AND AMOUNT OF SUCH SWINGLINE
LOAN.  THE SWINGLINE LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO SUCH
BORROWER BY MEANS OF A CREDIT TO AN ACCOUNT DESIGNATED BY THE BORROWER PROMPTLY
ON THE DATE SUCH SWINGLINE LOAN IS SO REQUESTED.


(C)           THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO
TIME TO PREPAY ANY SWINGLINE LOAN, IN WHOLE OR IN PART, UPON GIVING WRITTEN OR
FAX NOTICE BY SUCH BORROWER (OR TELEPHONE NOTICE PROMPTLY CONFIRMED BY WRITTEN,
OR FAX NOTICE) TO THE SWINGLINE LENDER BEFORE 2:00 P.M. ON THE DATE OF
PREPAYMENT AT THE SWINGLINE LENDER’S ADDRESS FOR NOTICES SPECIFIED IN SECTION
9.01; PROVIDED THAT ANY SUCH NOTICE DELIVERED BY THE BORROWER MAY STATE THAT
SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER FINANCING
ARRANGEMENTS, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY SUCH BORROWER (BY
NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE)
IF SUCH CONDITION IS NOT SATISFIED.


(D)           EACH SWINGLINE LOAN SHALL BE AN ABR LOAN AND, SUBJECT TO THE
PROVISIONS OF SECTION 2.07, SHALL BEAR INTEREST AS PROVIDED IN SECTION 2.06(A).


(E)           THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. ON ANY BUSINESS DAY REQUIRE THE
REVOLVING CREDIT LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL
OR A PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE
AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH REVOLVING CREDIT LENDERS WILL
PARTICIPATE.  THE ADMINISTRATIVE AGENT WILL, PROMPTLY UPON RECEIPT OF SUCH
NOTICE, GIVE NOTICE TO EACH REVOLVING CREDIT LENDER, SPECIFYING IN SUCH NOTICE
SUCH LENDER’S PRO RATA PERCENTAGE OF SUCH SWINGLINE LOAN.  IN FURTHERANCE OF THE
FOREGOING, EACH REVOLVING CREDIT LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY
AGREES, UPON RECEIPT OF


 

82

--------------------------------------------------------------------------------


 


NOTICE AS PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE SWINGLINE LENDER, SUCH REVOLVING CREDIT LENDER’S PRO RATA PERCENTAGE OF SUCH
SWINGLINE LOAN.  EACH REVOLVING CREDIT LENDER ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS
PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR AN EVENT OF DEFAULT, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY
OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  EACH REVOLVING CREDIT
LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN SECTION 2.02(C)
WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.02(C) SHALL APPLY,
MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE LENDERS) AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO
RECEIVED BY IT FROM THE REVOLVING CREDIT LENDERS.  THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE BORROWER OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED
PURSUANT TO THIS PARAGRAPH AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE
LOAN SHALL BE MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER. 
ANY AMOUNTS RECEIVED BY THE SWINGLINE LENDER FROM THE BORROWER (OR OTHER PARTY
ON BEHALF OF THE BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE
SWINGLINE LENDER OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE
PROMPTLY REMITTED TO THE ADMINISTRATIVE AGENT AND BE DISTRIBUTED BY THE
ADMINISTRATIVE AGENT TO THE LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT
TO THIS PARAGRAPH AND TO THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR. 
THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH
SHALL NOT RELIEVE THE BORROWER (OR OTHER PARTY LIABLE FOR OBLIGATIONS OF THE
BORROWER) OF ANY DEFAULT IN THE PAYMENT THEREOF.

Section 2.23.  Letters of Credit.  (a)  The Borrower may request the issuance of
a Letter of Credit on a sight basis for its own account or for the account of
any of its subsidiaries, in a form reasonably acceptable to the Administrative
Agent and the relevant Issuing Bank, at any time and from time to time on or
after the Closing Date and prior to the earlier to occur of (i) the termination
of the Revolving Credit Commitments and (ii) the date that is five Business Days
prior to the Revolving Credit Maturity Date.  This Section shall not be
construed to impose an obligation upon any Issuing Bank to issue any Letter of
Credit that is inconsistent with the terms and conditions of this Agreement. 
Letters of Credit shall be denominated in dollars.


(B)           IN ORDER TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR TO
AMEND, RENEW OR EXTEND AN EXISTING LETTER OF CREDIT), THE BORROWER SHALL DELIVER
A NOTICE (A “LETTER OF CREDIT REQUEST”) TO THE RELEVANT ISSUING BANK AND THE
ADMINISTRATIVE AGENT (REASONABLY, AND IN ANY EVENT, UNLESS WAIVED BY THE
RELEVANT ISSUING BANK, NO LATER THAN TWO BUSINESS DAYS IN ADVANCE OF THE
REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) REQUESTING THE
ISSUANCE OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE
AMENDED, RENEWED OR EXTENDED AND SPECIFYING (I) THE DATE OF ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION, (II) THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE
(WHICH SHALL COMPLY WITH PARAGRAPH (C) BELOW), (III) THE AMOUNT OF SUCH LETTER
OF CREDIT, (IV) THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND (V) SUCH
OTHER INFORMATION AS THE RELEVANT ISSUING BANK MAY REASONABLY REQUEST WITH
RESPECT TO SUCH LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED, AMENDED,
RENEWED OR EXTENDED ONLY IF, AND UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
OF EACH LETTER OF CREDIT THE BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT
THAT, AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (I)
THE L/C EXPOSURE SHALL NOT EXCEED $75,000,000 AND (II) THE AGGREGATE REVOLVING
CREDIT EXPOSURE SHALL NOT EXCEED THE TOTAL REVOLVING CREDIT COMMITMENT. 
PROMPTLY AFTER


 

83

--------------------------------------------------------------------------------


 


RECEIPT OF ANY LETTER OF CREDIT REQUEST, THE RELEVANT ISSUING BANK WILL CONFIRM
WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) THAT THE
ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF CREDIT REQUEST FROM
THE BORROWER AND, IF NOT, SUCH ISSUING BANK WILL PROVIDE THE ADMINISTRATIVE
AGENT WITH A COPY THEREOF.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, SUCH
ISSUING BANK SHALL, ON THE REQUESTED DATE, ISSUE A LETTER OF CREDIT FOR THE
ACCOUNT OF THE BORROWER OR ONE OF ITS SUBSIDIARIES OR ENTER INTO THE APPLICABLE
AMENDMENT, AS THE CASE MAY BE.  PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF
CREDIT OR ANY AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT
THERETO OR TO THE BENEFICIARY THEREOF, THE RELEVANT ISSUING BANK WILL ALSO
DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF
SUCH LETTER OF CREDIT OR AMENDMENT.


(C)           EACH LETTER OF CREDIT SHALL EXPIRE AT THE CLOSE OF BUSINESS ON THE
EARLIER OF THE DATE ONE YEAR AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF
CREDIT AND THE REVOLVING CREDIT MATURITY DATE, UNLESS SUCH LETTER OF CREDIT
EXPIRES BY ITS TERMS ON AN EARLIER DATE OR AN L/C BACKSTOP EXISTS (THE “LETTER
OF CREDIT EXPIRATION DATE”); PROVIDED, HOWEVER, THAT A LETTER OF CREDIT MAY,
UPON THE REQUEST OF THE BORROWER, INCLUDE A PROVISION WHEREBY SUCH LETTER OF
CREDIT (AN “AUTO-RENEWAL LETTER OF CREDIT”) SHALL BE RENEWED AUTOMATICALLY FOR
ADDITIONAL CONSECUTIVE PERIODS OF 12 MONTHS OR LESS (BUT NOT BEYOND THE
REVOLVING CREDIT MATURITY DATE UNLESS AN L/C BACKSTOP EXISTS) UNLESS THE
RELEVANT ISSUING BANK NOTIFIES THE BENEFICIARY THEREOF AT LEAST 30 DAYS (OR SUCH
LONGER PERIOD AS MAY BE SPECIFIED IN SUCH LETTER OF CREDIT) PRIOR TO THE
THEN-APPLICABLE LETTER OF CREDIT EXPIRATION DATE THAT SUCH LETTER OF CREDIT WILL
NOT BE RENEWED.  ONCE AN AUTO-RENEWAL LETTER OF CREDIT HAS BEEN ISSUED, THE
REVOLVING CREDIT LENDERS SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT
REQUIRE) THE RELEVANT ISSUING BANK TO PERMIT THE RENEWAL OF SUCH LETTER OF
CREDIT AT ANY TIME TO AN EXPIRY DATE NOT LATER THAN THE LETTER OF CREDIT
EXPIRATION DATE; PROVIDED THAT (I) THE RELEVANT ISSUING BANK MAY, AT ITS OPTION,
NOT PERMIT ANY SUCH RENEWAL IF THE RELEVANT ISSUING BANK HAS DETERMINED THAT IT
WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
RENEWED FORM UNDER THE TERMS HEREOF (BY REASON OF THE PROVISIONS OF SECTION
2.23(L) OR OTHERWISE) AND (II) THE RELEVANT ISSUING BANK SHALL NOT PERMIT ANY
SUCH RENEWAL IF IT HAS RECEIVED NOTICE (WHICH MAY BE BY TELEPHONE OR IN WRITING)
FIVE BUSINESS DAYS PRIOR TO THE DAY THAT IS 30 DAYS (OR SUCH LONGER PERIOD AS
MAY BE SPECIFIED IN SUCH LETTER OF CREDIT) PRIOR TO THE THEN-APPLICABLE LETTER
OF CREDIT EXPIRATION DATE FROM THE ADMINISTRATIVE AGENT, ANY REVOLVING CREDIT
LENDER OR THE BORROWER THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED
IN SECTION 4.01 IS NOT THEN SATISFIED OR WAIVED.


(D)           BY THE ISSUANCE OF A LETTER OF CREDIT AND WITHOUT ANY FURTHER
ACTION ON THE PART OF AN ISSUING BANK OR THE LENDERS, SUCH ISSUING BANK HEREBY
GRANTS TO EACH REVOLVING CREDIT LENDER, AND EACH SUCH LENDER HEREBY ACQUIRES
FROM SUCH ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH
LENDER’S PRO RATA PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER
SUCH LETTER OF CREDIT, EFFECTIVE UPON THE ISSUANCE OF SUCH LETTER OF CREDIT.  IN
CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH REVOLVING CREDIT LENDER
HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF SUCH ISSUING BANK, SUCH LENDER’S PRO RATA PERCENTAGE OF EACH
L/C DISBURSEMENT MADE BY SUCH ISSUING BANK AND NOT REIMBURSED BY THE BORROWER
(OR, IF APPLICABLE, ANOTHER PARTY PURSUANT TO ITS OBLIGATIONS UNDER ANY OTHER
LOAN DOCUMENT) FORTHWITH ON THE DATE DUE AS PROVIDED IN SECTION 2.02(F).  EACH
REVOLVING CREDIT LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING THE


 

84

--------------------------------------------------------------------------------


 


OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT, AND THAT EACH
SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR
REDUCTION WHATSOEVER.  UPON ANY CHANGE IN THE REVOLVING CREDIT COMMITMENTS OR
PRO RATA PERCENTAGES OF THE REVOLVING CREDIT LENDERS PURSUANT TO SECTION 2.21 OR
9.04(B), IT IS HEREBY AGREED THAT, WITH RESPECT TO ALL OUTSTANDING LETTERS OF
CREDIT AND UNREIMBURSED L/C DISBURSEMENTS RELATING THERETO, THERE SHALL BE AN
AUTOMATIC ADJUSTMENT TO THE PARTICIPATIONS PURSUANT TO THIS SECTION 2.23(D) TO
REFLECT THE NEW PRO RATA PERCENTAGES OF EACH REVOLVING CREDIT LENDER.


(E)           IF AN ISSUING BANK SHALL MAKE ANY L/C DISBURSEMENT IN RESPECT OF A
LETTER OF CREDIT, THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT AN AMOUNT
EQUAL TO SUCH L/C DISBURSEMENT NOT LATER THAN 12:00 NOON ON THE SECOND BUSINESS
DAY FOLLOWING THE DAY THE BORROWER RECEIVES NOTICE OF SUCH L/C DISBURSEMENT.


(F)            (I)  THE BORROWER’S OBLIGATIONS TO REIMBURSE L/C DISBURSEMENTS AS
PROVIDED IN PARAGRAPH (E) ABOVE SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER, AND IRRESPECTIVE OF
THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT THAT THE BORROWER OR
ANY OTHER PERSON MAY AT ANY TIME HAVE AGAINST THE BENEFICIARY UNDER ANY LETTER
OF CREDIT, THE ISSUING BANK, THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY OTHER
PERSON, INCLUDING ANY DEFENSE BASED ON THE FAILURE OF ANY DRAFT OR OTHER
DOCUMENT PRESENTED UNDER A LETTER OF CREDIT TO COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT; PROVIDED, THAT THE BORROWER SHALL NOT BE OBLIGATED TO
REIMBURSE THE ISSUING BANK FOR ANY WRONGFUL PAYMENT MADE BY THE ISSUING BANK AS
A RESULT OF THE ISSUING BANK’S GROSS NEGLIGENCE, BAD FAITH, WILLFUL MISCONDUCT
OR BREACH OF ITS OBLIGATIONS IN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS
PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF.

(II)           EACH LENDER AND THE BORROWER AGREE THAT, IN PAYING ANY DRAWING
UNDER A LETTER OF CREDIT, THE RELEVANT ISSUING BANK SHALL NOT HAVE ANY
RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY DRAFT, DEMAND, CERTIFICATE
OR OTHER DOCUMENT EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO ASCERTAIN OR
INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF
THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE ISSUING
BANKS, THE AGENTS NOR ANY OF THE RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR
ASSIGNEES OF ANY ISSUING BANK SHALL BE LIABLE TO ANY LENDER FOR (X) ANY ACTION
TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST OR WITH THE APPROVAL OF
THE LENDERS OR THE REQUIRED LENDERS, AS APPLICABLE, (Y) ANY ACTION TAKEN OR
OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR (Z) THE DUE
EXECUTION, EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR
INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR LETTER OF CREDIT REQUEST.  THE
BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR
TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF CREDIT; PROVIDED THAT THIS
ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT, PRECLUDE EITHER BORROWER FROM
PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST THE BENEFICIARY OR
TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT; PROVIDED FURTHER THAT THE
FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE SUCH ISSUING BANK FROM LIABILITY TO
THE BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL
DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY THE BORROWERS TO THE
EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY THE BORROWER THAT ARE CAUSED BY
SUCH ISSUING BANK’S FAILURE TO EXERCISE THE STANDARD OF CARE SET FORTH ABOVE
WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT COMPLY WITH THE TERMS THEREOF.

 

85

--------------------------------------------------------------------------------

 


 


(G)                                  THE RELEVANT ISSUING BANK SHALL, PROMPTLY
FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE RELEVANT ISSUING BANK SHALL AS
PROMPTLY AS POSSIBLE GIVE TELEPHONIC NOTIFICATION, CONFIRMED BY FAX, TO THE
ADMINISTRATIVE AGENT AND THE BORROWER OF SUCH DEMAND FOR PAYMENT AND WHETHER
SUCH ISSUING BANK HAS MADE OR WILL MAKE AN L/C DISBURSEMENT THEREUNDER; PROVIDED
THAT ANY FAILURE TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE
BORROWER OF ITS OBLIGATIONS TO REIMBURSE SUCH ISSUING BANK AND THE REVOLVING
CREDIT LENDERS WITH RESPECT TO ANY SUCH L/C DISBURSEMENT.


(H)                                 IF AN ISSUING BANK SHALL MAKE ANY L/C
DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THEN, UNLESS THE BORROWER SHALL
REIMBURSE SUCH L/C DISBURSEMENT IN FULL ON THE SAME DAY THAT SUCH LC
DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR INTEREST FOR THE
ACCOUNT OF AN ISSUING BANK, FOR EACH DAY FROM AND INCLUDING THE DATE OF SUCH L/C
DISBURSEMENT, TO BUT EXCLUDING THE EARLIER OF THE DATE OF PAYMENT BY THE
BORROWER OR THE DATE ON WHICH INTEREST SHALL COMMENCE TO ACCRUE THEREON AS
PROVIDED IN SECTION 2.02(F), AT THE RATE PER ANNUM THAT WOULD APPLY TO SUCH
AMOUNT IF SUCH AMOUNT WERE AN ABR REVOLVING LOAN.


(I)                                     AN ISSUING BANK MAY BE REMOVED AT ANY
TIME BY THE BORROWER BY NOTICE FROM THE BORROWER TO SUCH ISSUING BANK, THE
ADMINISTRATIVE AGENT AND THE LENDERS.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS
AN ISSUING BANK HEREUNDER BY A LENDER THAT SHALL AGREE TO SERVE AS SUCCESSOR
ISSUING BANK (WHICH LENDER SHALL BE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT), SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL THE
INTERESTS, RIGHTS AND OBLIGATIONS OF THE RETIRING ISSUING BANK.  AT THE TIME
SUCH REMOVAL SHALL BECOME EFFECTIVE, THE BORROWER SHALL PAY ALL ACCRUED AND
UNPAID FEES PURSUANT TO SECTION 2.05(C)(II).  THE ACCEPTANCE OF ANY APPOINTMENT
AS AN ISSUING BANK HEREUNDER BY A SUCCESSOR LENDER SHALL BE EVIDENCED BY AN
AGREEMENT ENTERED INTO BY SUCH SUCCESSOR, THE BORROWER AND THE ADMINISTRATIVE
AGENT, IN A FORM REASONABLY SATISFACTORY TO THE BORROWER AND THE ADMINISTRATIVE
AGENT, AND, FROM AND AFTER THE EFFECTIVE DATE OF SUCH AGREEMENT, (I) SUCH
SUCCESSOR LENDER SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE PREVIOUS
ISSUING BANK UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND (II)
REFERENCES HEREIN AND IN THE OTHER LOAN DOCUMENTS TO THE TERM “ISSUING BANK”
SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING BANK, OR
TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE. 
AFTER THE RESIGNATION OR REMOVAL OF AN ISSUING BANK HEREUNDER, THE RETIRING
ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE
RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH
REMOVAL, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


(J)                                    IF THE MATURITY OF ANY OF THE LOANS UNDER
THE CREDIT FACILITIES HAS BEEN ACCELERATED AND THE BORROWER SHALL HAVE RECEIVED
NOTICE FROM THE ADMINISTRATIVE AGENT (AT THE REQUEST OF THE REQUIRED REVOLVING
LENDERS) OR THE REQUIRED REVOLVING LENDERS, THE BORROWER SHALL DEPOSIT IN AN
ACCOUNT WITH THE COLLATERAL AGENT, FOR THE BENEFIT OF THE REVOLVING CREDIT
LENDERS, AN AMOUNT IN CASH EQUAL TO THE L/C EXPOSURE AS OF SUCH DATE.  SUCH
DEPOSIT SHALL BE HELD BY THE COLLATERAL AGENT AS COLLATERAL FOR THE PAYMENT OF
THE OBLIGATIONS.  THE COLLATERAL AGENT SHALL HAVE EXCLUSIVE DOMINION AND
CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT.  OTHER
THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS IN CASH EQUIVALENTS,
WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF THE
COLLATERAL AGENT FOR THE BENEFIT OF THE BORROWER, SUCH DEPOSITS SHALL NOT BEAR
INTEREST.  INTEREST OR PROFITS, IF


 

86

--------------------------------------------------------------------------------


 


ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  UNTIL SUCH
ACCELERATION IS RESCINDED, MONEYS IN SUCH ACCOUNT SHALL (I) AUTOMATICALLY BE
APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE EACH ISSUING BANK FOR L/C
DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED, (II) BE HELD FOR THE
SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR THE L/C
EXPOSURE AT SUCH TIME AND (III) SUBJECT TO THE CONSENT OF THE REQUIRED REVOLVING
LENDERS, BE APPLIED TO SATISFY THE OBLIGATIONS.  IF THE BORROWER ARE REQUIRED TO
PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE ACCELERATION
OF THE LOANS UNDER THE CREDIT FACILITIES, SUCH AMOUNT (TO THE EXTENT NOT APPLIED
AS AFORESAID) SHALL BE RETURNED TO THE BORROWER WITHIN THREE BUSINESS DAYS TO
THE EXTENT ANY SUCH ACCELERATION HAS BEEN RESCINDED.


(K)                                 THE BORROWER MAY, AT ANY TIME AND FROM TIME
TO TIME WITH THE CONSENT OF THE ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED) AND SUCH LENDER, DESIGNATE ONE OR MORE
ADDITIONAL LENDERS TO ACT AS AN ISSUING BANK UNDER THE TERMS OF THIS AGREEMENT. 
ANY LENDER DESIGNATED AS AN ISSUING BANK PURSUANT TO THIS PARAGRAPH (K) SHALL BE
DEEMED TO BE AN “ISSUING BANK” (IN ADDITION TO BEING A LENDER) IN RESPECT OF
LETTERS OF CREDIT ISSUED OR TO BE ISSUED BY SUCH LENDER, AND, WITH RESPECT TO
SUCH LETTERS OF CREDIT, SUCH TERM SHALL THEREAFTER APPLY TO THE OTHER ISSUING
BANK AND SUCH LENDER.


(L)                                     AN ISSUING BANK SHALL BE UNDER NO
OBLIGATION TO ISSUE ANY LETTER OF CREDIT IF:

(I)                                     ANY ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR
RESTRAIN SUCH ISSUING BANK FROM ISSUING SUCH LETTER OF CREDIT, OR ANY LAW
APPLICABLE TO SUCH ISSUING BANK OR ANY DIRECTIVE (WHETHER OR NOT HAVING THE
FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH
ISSUING BANK SHALL PROHIBIT, OR DIRECT THAT SUCH ISSUING BANK REFRAIN FROM, THE
ISSUANCE OF LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR;

(II)                                  THE ISSUANCE OF SUCH LETTER OF CREDIT
WOULD VIOLATE ANY APPLICABLE LAWS BINDING UPON SUCH ISSUING BANK; AND

(III)                               ANY REVOLVING CREDIT LENDER IS A DEFAULTING
LENDER AT SUCH TIME, UNLESS SUCH ISSUING BANK HAS ENTERED INTO ARRANGEMENTS
REASONABLY SATISFACTORY TO IT AND THE BORROWER TO ELIMINATE SUCH ISSUING BANK’S
RISK WITH RESPECT TO THE PARTICIPATION IN LETTERS OF CREDIT BY SUCH DEFAULTING
LENDER, INCLUDING BY CASH COLLATERALIZING SUCH DEFAULTING LENDER’S PRO RATA
PERCENTAGE OF THE L/C EXPOSURE.


(M)                             NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY IN
THIS AGREEMENT, IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE TERMS
HEREOF AND THE TERMS OF ANY LETTER OF CREDIT REQUESTS, REIMBURSEMENT AGREEMENTS
OR SIMILAR AGREEMENTS, THE TERMS HEREOF SHALL CONTROL.

Section 2.24.  Incremental Credit Extensions.  (a)  The Borrower may at any time
or from time to time after the Closing Date, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders), request (i) one or more additional tranches of term loans (the
“Incremental Term Loans”) or (ii) one or more increases in the amount of the
Revolving Credit Commitments (each such increase, a “Revolving

 

87

--------------------------------------------------------------------------------


 

Commitment Increase” and, together with any Incremental Term Loans, a “Credit
Increase”); provided that both at the time of any such request and upon the
effectiveness of any Incremental Amendment referred to below, no Event of
Default shall exist.  Each Credit Increase shall be in an aggregate principal
amount that is not less than $25,000,000 (or such lower amount that either (A)
represents all remaining availability under the limit set forth in the next
sentence or (B) is reasonably acceptable to the Administrative Agent). 
Notwithstanding anything to the contrary herein, the aggregate amount of the
Credit Increases shall not exceed the greater of (x) $500,000,000 or (y) the
maximum amount at the time of such proposed Credit Increase that could be
incurred such that after giving pro forma effect to such Credit Increase, the
Senior Secured Net Leverage Ratio does not exceed 5.00:1.00 as of the last date
for which Section 5.04 Financials have been delivered to the Administrative
Agent.  Each Incremental Term Loan (1) shall rank pari passu in right of payment
and of security with the Revolving Credit Loans and the then-existing Term
Loans, (2) shall not mature earlier than the Term Loan Maturity Date, (3) shall
have a Weighted Average Life to Maturity not shorter than the remaining Weighted
Average Life to Maturity of the then-existing Term Loans (without giving effect
to annual amortization on any Incremental Term Loan Facility not in excess of 1%
of the principal amount thereof), (4) shall be treated in the same manner as the
Term Loans for purposes of Section 2.13(e), Section 2.13(g) and Section 2.17(b),
(5) the interest rates and amortization schedule applicable to any Incremental
Term Loans shall be determined by the Borrower and the Lenders thereunder, and
(6) subject to the above, any terms for Incremental Term Loans that are
inconsistent with the then-existing Term Loans shall be reasonably satisfactory
to the Administrative Agent.  Each notice from the Borrower pursuant to this
Section 2.24 shall set forth the requested amount and proposed terms of the
relevant Credit Increases.  Incremental Term Loans may be made, and Revolving
Commitment Increases may be provided, by any existing Lender or by any other
bank or other financial institution (any such other bank or other financial
institution being called an “Additional Lender”); provided that the relevant
Persons under Section 9.04(b) shall have consented (in each case, not to be
unreasonably withheld, conditioned or delayed) to such Lender’s or Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increases, if such consent would be required under Section 9.04(b)
for an assignment of Loans or Revolving Credit Commitments, as applicable, to
such Lender or Additional Lender.  The Arrangers agree, upon the request of the
Borrower and pursuant to mutually satisfactory engagement and compensation
arrangements, to use their commercially reasonable efforts to obtain any
Additional Lenders to make any such requested Incremental Term Loans or
Revolving Commitment Increases; provided that the Arrangers’ agreement to use
such efforts does not constitute a commitment to provide any such requested
Incremental Term Loans or Revolving Commitment Increases.


(B)                                 COMMITMENTS IN RESPECT OF CREDIT INCREASES
SHALL BECOME COMMITMENTS (OR IN THE CASE OF A REVOLVING COMMITMENT INCREASE TO
BE PROVIDED BY AN EXISTING REVOLVING CREDIT LENDER, AN INCREASE IN SUCH LENDER’S
APPLICABLE REVOLVING CREDIT COMMITMENT) UNDER THIS AGREEMENT PURSUANT TO AN
AMENDMENT (AN “INCREMENTAL AMENDMENT”) TO THIS AGREEMENT AND, AS APPROPRIATE,
THE OTHER LOAN DOCUMENTS, EXECUTED BY THE BORROWER, EACH LENDER AGREEING TO
PROVIDE SUCH COMMITMENT, IF ANY, EACH ADDITIONAL LENDER, IF ANY, AND THE
ADMINISTRATIVE AGENT.  THE INCREMENTAL AMENDMENT MAY, WITHOUT THE CONSENT OF ANY
OTHER LENDERS, EFFECT SUCH AMENDMENTS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AS MAY BE NECESSARY OR APPROPRIATE, IN THE REASONABLE OPINION OF THE
ADMINISTRATIVE AGENT AND THE BORROWER, TO EFFECTUATE THE PROVISIONS OF THIS
SECTION 2.24.  THE EFFECTIVENESS OF ANY INCREMENTAL AMENDMENT

 

88

--------------------------------------------------------------------------------


 


SHALL BE SUBJECT TO THE SATISFACTION (OR WAIVED) ON THE DATE THEREOF (EACH, AN
“INCREMENTAL FACILITY CLOSING DATE”) OF EACH OF THE CONDITIONS SET FORTH IN
SECTION 4.01 (IT BEING UNDERSTOOD THAT ALL REFERENCES TO “THE DATE OF SUCH
CREDIT EVENT” OR SIMILAR LANGUAGE IN SUCH SECTION 4.01 SHALL BE DEEMED TO REFER
TO THE EFFECTIVE DATE OF SUCH INCREMENTAL AMENDMENT).  THE BORROWER MAY USE THE
PROCEEDS OF INCREMENTAL TERM LOANS FOR ANY PURPOSE NOT PROHIBITED BY THIS
AGREEMENT.  NO LENDER SHALL BE OBLIGATED TO PROVIDE ANY CREDIT INCREASES UNLESS
IT SO AGREES IN ITS SOLE DISCRETION.  UPON EACH INCREASE IN THE REVOLVING CREDIT
COMMITMENTS PURSUANT TO THIS SECTION, EACH REVOLVING CREDIT LENDER IMMEDIATELY
PRIOR TO SUCH INCREASE WILL AUTOMATICALLY AND WITHOUT FURTHER ACT BE DEEMED TO
HAVE ASSIGNED TO EACH LENDER PROVIDING A PORTION OF THE REVOLVING COMMITMENT
INCREASE (EACH, A “REVOLVING COMMITMENT INCREASE LENDER”) IN RESPECT OF SUCH
INCREASE, AND EACH SUCH REVOLVING COMMITMENT INCREASE LENDER WILL AUTOMATICALLY
AND WITHOUT FURTHER ACT BE DEEMED TO HAVE ASSUMED, A PORTION OF SUCH REVOLVING
CREDIT LENDER’S PARTICIPATIONS HEREUNDER IN OUTSTANDING LETTERS OF CREDIT AND
SWINGLINE LOANS SUCH THAT, AFTER GIVING EFFECT TO EACH SUCH DEEMED ASSIGNMENT
AND ASSUMPTION OF PARTICIPATIONS, THE PERCENTAGE OF THE AGGREGATE OUTSTANDING
(I) PARTICIPATIONS HEREUNDER IN LETTERS OF CREDIT AND (II) PARTICIPATIONS
HEREUNDER IN SWINGLINE LOANS HELD BY EACH REVOLVING CREDIT LENDER (INCLUDING
EACH SUCH REVOLVING COMMITMENT INCREASE LENDER) WILL EQUAL THE PERCENTAGE OF THE
AGGREGATE REVOLVING CREDIT COMMITMENTS OF ALL REVOLVING CREDIT LENDERS
REPRESENTED BY SUCH REVOLVING CREDIT LENDER’S REVOLVING CREDIT COMMITMENT AND
(B) IF, ON THE DATE OF SUCH INCREASE, THERE ARE ANY REVOLVING LOANS OUTSTANDING,
SUCH REVOLVING LOANS SHALL ON OR PRIOR TO THE EFFECTIVENESS OF SUCH REVOLVING
COMMITMENT INCREASE BE PREPAID FROM THE PROCEEDS OF ADDITIONAL REVOLVING LOANS
MADE HEREUNDER (REFLECTING SUCH INCREASE IN REVOLVING CREDIT COMMITMENTS), WHICH
PREPAYMENT SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE REVOLVING LOANS BEING
PREPAID AND ANY COSTS INCURRED BY ANY LENDER IN ACCORDANCE WITH SECTION 2.16.


(C)                                  THE LOANS AND COMMITMENTS ESTABLISHED
PURSUANT TO THIS PARAGRAPH SHALL CONSTITUTE LOANS AND COMMITMENTS UNDER, AND
SHALL BE ENTITLED TO ALL THE BENEFITS AFFORDED BY, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AND SHALL, WITHOUT LIMITING THE FOREGOING, BENEFIT EQUALLY AND
RATABLY FROM THE GUARANTEES AND SECURITY INTERESTS CREATED BY THE SECURITY
DOCUMENTS.  THE LOAN PARTIES SHALL TAKE ANY ACTIONS REASONABLY REQUIRED BY THE
ADMINISTRATIVE AGENT TO ENSURE AND/OR DEMONSTRATE THAT THE LIEN AND SECURITY
INTERESTS GRANTED BY THE SECURITY DOCUMENTS CONTINUE TO BE PERFECTED UNDER THE
UCC OR OTHERWISE AFTER GIVING EFFECT TO THE ESTABLISHMENT OF ANY SUCH CLASS OF
TERM LOANS OR ANY SUCH NEW COMMITMENTS.


(D)                                 THIS SECTION 2.24 SHALL SUPERSEDE ANY
PROVISIONS IN SECTION 2.18 OR 9.08 TO THE CONTRARY.

ARTICLE III

 


REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants (it being understood that, for purposes of
the representations and warranties made in the Loan Documents on the Closing
Date, such representations and warranties shall be construed as though the
Transactions have been consummated) to the Administrative Agent, the Collateral
Agent, each Issuing Bank and each of the Lenders that:

 

89

--------------------------------------------------------------------------------


 

Section 3.01.  Organization; Powers.  Each Loan Party and each Restricted
Subsidiary (a) is duly organized or formed, validly existing and in good
standing (where relevant) under the laws of the jurisdiction of its
organization, except where the failure to be duly organized or formed or to
exist (other than in the case of the Borrower) or be in good standing could not
reasonably be expected to result in a Material Adverse Effect, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, except where the failure to have such power and
authority could not reasonably be expected to result in a Material Adverse
Effect, (c) is qualified to do business in, and is in good standing (where
relevant) in, every jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except
where the failure to so qualify or be in good standing (where relevant) could
not reasonably be expected to result in a Material Adverse Effect, and (d) has
the requisite corporate power and authority to execute, deliver and perform its
obligations under each of the Loan Documents to which it is a party.

Section 3.02.  Authorization.  The execution, delivery and performance of the
Loan Documents (a) have been duly authorized by all requisite corporate or other
organizational and, if required, stockholder or member action of each Loan Party
and (b) will not (i) violate (A) any provision (x) of any applicable law,
statute, rule or regulation, or (y) of the certificate or articles of
incorporation, bylaws or other constitutive documents of any Loan Party, (B) any
applicable order of any Governmental Authority, (C) any provision of the New
Senior Notes Documentation or the Existing Notes or (D) any provision of any
other material indenture, agreement or other instrument to which any Loan Party
or any Restricted Subsidiary is a party or by which any of them or any of their
property is bound, (ii) be in conflict with, result in a breach of or constitute
(alone or would with notice or lapse of grace period or both) a default under or
give rise to any right to require the prepayment, repurchase or redemption of
any obligation under (x) the New Senior Notes Documentation or the Existing
Notes or (y) any other such material indenture, agreement or other instrument or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by any Loan Party or any
Restricted Subsidiary (other than Liens created or permitted hereunder or under
the Security Documents); except with respect to clauses (b)(i) through (b)(iii)
of this Section 3.02 (other than clauses (b)(i)(A)(y), (b)(i)(C) and
(b)(ii)(x)), to the extent that such violation, conflict, breach, default, or
creation or imposition of Lien could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.03.  Enforceability.  This Agreement and each other Loan Document
(when delivered) have been duly executed and delivered by each Loan Party which
is a party thereto.  This Agreement and each other Loan Document delivered on
the Closing Date constitutes, and each other Loan Document when executed and
delivered by each Loan Party which is a party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms, except as may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, receivership, moratorium or
similar laws of general applicability relating to or limiting creditors’ rights
generally or by general equity principles.

Section 3.04.  Governmental Approvals.  Except to the extent the failure to
obtain or make the same could not reasonably be expected to result in a Material
Adverse Effect, no action, consent or approval of, registration or filing with
or any other action by any

 

90

--------------------------------------------------------------------------------


 

Governmental Authority is necessary or will be required in connection with the
execution, delivery and performance of the Loan Documents by the Loan Parties,
except for (a) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Collateral Agent and
required to enforce the rights of the Lenders under the Security Documents as
expressly set forth therein, (b) such as have been made or obtained and are in
full force and effect and (c) filings and registrations set forth on Schedule
3.04.

Section 3.05.  Financial Statements.  (a)  The Company’s consolidated balance
sheets and related statements of income, stockholder’s equity and cash flows as
of and for the fiscal year ended December 31, 2006, audited by and accompanied
by the report of KPMG LLP present fairly in all material respects the financial
condition and results of operations and cash flows of the Company and its
consolidated subsidiaries as of such dates and for such periods.  Such financial
statements were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise noted therein.


(B)                                 THE COMPANY HAS HERETOFORE DELIVERED TO THE
ADMINISTRATIVE AGENT ITS UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET AND
RELATED PRO FORMA STATEMENTS OF INCOME AND CASH FLOWS AS OF THE FISCAL QUARTER
ENDED SEPTEMBER 30, 2007, PREPARED GIVING EFFECT TO THE TRANSACTIONS AS IF THEY
HAD OCCURRED, WITH RESPECT TO SUCH BALANCE SHEET, ON SUCH DATE AND, WITH RESPECT
TO SUCH OTHER FINANCIAL STATEMENTS, ON THE FIRST DAY OF THE FOUR-FISCAL QUARTER
PERIOD ENDING ON SUCH DATE.  SUCH PRO FORMA FINANCIAL STATEMENTS HAVE BEEN
PREPARED IN GOOD FAITH BY THE BORROWER, BASED ON THE ASSUMPTIONS BELIEVED BY THE
BORROWER ON THE DATE OF DELIVERY THEREOF TO BE REASONABLE, ARE BASED IN ALL
MATERIAL RESPECTS ON THE INFORMATION REASONABLY AVAILABLE TO THE BORROWER AS OF
THE DATE OF DELIVERY THEREOF, REFLECT IN ALL MATERIAL RESPECTS THE ADJUSTMENTS
REQUIRED TO BE MADE TO GIVE EFFECT TO THE TRANSACTIONS, IT BEING UNDERSTOOD AND
AGREED BY THE LENDERS THAT ACTUAL ADJUSTMENTS MAY VARY FROM THE PRO FORMA
ADJUSTMENTS AND ACTUAL RESULTS MAY VARY FROM SUCH PROJECTED RESULTS AND, IN EACH
CASE, SUCH VARIATIONS MAY BE MATERIAL.

Section 3.06.  No Material Adverse Change.  Since the Closing Date, no event,
change or condition has occurred that (individually or in the aggregate) has
had, or could reasonably be expected to have, a Material Adverse Effect.

Section 3.07.  Title to Properties.  Each Loan Party and each Restricted
Subsidiary has good title in fee simple with respect to any real property owned
by such Loan Party or Restricted Subsidiary to, valid leasehold interests in or
rights to use, all its material real properties and other assets other than (i)
minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes,
(ii) except where the failure to have such title or other property interests
described above could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (iii) Permitted Liens.

Section 3.08.  Subsidiaries.  Schedule 3.08 sets forth as of the Closing Date a
list of all subsidiaries of Holdings, the jurisdiction of their formation or
organization, as the case may be, and the ownership interest of such
subsidiary’s parent company therein, and such Schedule shall denote which
subsidiaries as of the Closing Date are not Subsidiary Guarantors.

 

91

--------------------------------------------------------------------------------


 

Section 3.09.  Litigation; Compliance with Laws. (a)  Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened in writing against any Loan Party or any Restricted
Subsidiary or any business, property or rights of any such Person that has a
reasonable likelihood of adverse determination and such adverse determination
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.


(B)                                 NONE OF THE LOAN PARTIES OR ANY RESTRICTED
SUBSIDIARY OR ANY OF THEIR RESPECTIVE MATERIAL PROPERTIES IS IN VIOLATION OF ANY
APPLICABLE LAW, RULE OR REGULATION, OR IS IN DEFAULT WITH RESPECT TO ANY
JUDGMENT, WRIT, INJUNCTION, DECREE OR BINDING ORDER OF ANY GOVERNMENTAL
AUTHORITY, WHERE ANY SUCH VIOLATION OR DEFAULT COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.

Section 3.10.  Use of Proceeds; Federal Reserve Regulations.  (a)  All proceeds
of the Term Loans (other than Incremental Term Loans) will be used by the
Borrower to finance the Merger and the Refinancing and to pay fees, expenses and
costs incurred in connection with the Transaction.


(B)                                 ALL PROCEEDS OF THE REVOLVING LOANS AND THE
SWINGLINE LOANS AND INCREMENTAL TERM LOANS WILL BE USED FOR THE WORKING CAPITAL
AND OTHER GENERAL CORPORATE PURPOSES OF HOLDINGS, THE BORROWER AND ITS
SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION PERMITTED ACQUISITIONS; PROVIDED
THAT NONE OF THE REVOLVING LOANS AND THE SWINGLINE LOANS MAY BE USED FOR THE
PURPOSES DESCRIBED IN SECTION 3.10(A) (OTHER THAN THE PAYMENT OF FEES, EXPENSES
AND COSTS IN CONNECTION WITH THE TRANSACTIONS AND PAYMENTS WITH RESPECT TO
INCENTIVE COMPENSATION AND STAY BONUSES IN AN AMOUNT NOT TO EXCEED $50,000,000).


(C)                                  NONE OF THE LOAN PARTIES OR ANY RESTRICTED
SUBSIDIARY IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE
BUSINESS OF PURCHASING OR CARRYING MARGIN STOCK FOR ITS OWN ACCOUNT OR EXTENDING
CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK FOR ITS OWN
ACCOUNT.


(D)                                 NO PART OF THE PROCEEDS OF ANY LOAN OR ANY
LETTER OF CREDIT WILL BE USED (I) TO PURCHASE OR CARRY ANY MARGIN STOCK FOR ITS
OWN ACCOUNT OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR
CARRYING ANY MARGIN STOCK  FOR ITS OWN ACCOUNT OR (II) FOR A PURPOSE IN
VIOLATION OF REGULATION T, U OR X ISSUED BY THE BOARD.

Section 3.11.  Investment Company Act.  None of the Loan Parties or any
Restricted Subsidiary is an “investment company” as defined in the Investment
Company Act of 1940.

Section 3.12.  Taxes.  Each of the Loan Parties and each Restricted Subsidiary
has except where the failure to so file or pay could not reasonably be expected
to have a Material Adverse Effect, filed or caused to be filed (in each case
after giving effect to any extensions and grace periods) all Federal, state and
other material Tax returns, required to have been filed by it and has paid,
caused to be paid, or made provisions for the payment of all Taxes due and
payable by it and all material assessments received by it, except such Taxes and
assessments that are not

 

92

--------------------------------------------------------------------------------


 

overdue by more than 45 days or the amount or validity of which are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Restricted Subsidiary, as applicable, shall have set aside on its books
adequate reserves in accordance with GAAP.

Section 3.13.  No Material Misstatements.  As of the Closing Date, to the
knowledge of the Borrower, the Confidential Information Memorandum and other
written information, reports, financial statements, exhibits and schedules
furnished by (as modified or supplemented by other information so furnished
prior to the Closing Date) or on behalf of the Borrower to the Administrative
Agent or the Lenders (other than projections and other forward looking
information and information of a general economic or industry specific nature)
on or prior to the Closing Date in connection with the transactions contemplated
hereby (when taken as a whole) did not and, as of the Closing Date, does not
(when taken as a whole) contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading.  The
projections contained in the Confidential Information Memorandum were prepared
in good faith on the basis of assumptions at the time of delivery thereof in
each case based on information provided by the Borrower, believed by the
Borrower to be reasonable in light of the conditions existing at the time of
delivery of such projections, and represented, a reasonable good faith estimate
of future financial performance by the Borrower and its Restricted Subsidiaries
(it being understood that such projections are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Borrower, that actual results may vary from projected results
and such variances may be material and that the Borrower makes no representation
as to the attainability of such projections or as to whether such projections
will be achieved or will materialize).

Section 3.14.  Employee Benefit Plans.  No ERISA Event has occurred or could
reasonably be expected to occur, that could reasonably be expected to result in
a Material Adverse Effect.  Each Pension Plan and/or Foreign Plan is in
compliance with the applicable provisions of ERISA, the Code and/or applicable
law, except for such non-compliance that could not reasonably be expected to
have a Material Adverse Effect.  No Pension Event has occurred or could
reasonably be expected to occur, which could reasonably be expected to result in
a Material Adverse Effect.

Section 3.15.  Environmental Matters.  Except as otherwise provided in Schedule
3.15, or except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) each Loan Party and each of their respective subsidiaries are in
compliance with all applicable Environmental Laws, and have obtained, and are in
compliance with, all permits required of them under applicable Environmental
Laws, (ii) there are no claims, proceedings, investigations or actions by any
Governmental Authority or other Person pending, or to the knowledge of the
Borrower, threatened against any Loan Party or any of their respective
subsidiaries under any Environmental Law, (iii) none of the Loan Parties or any
of their respective subsidiaries has agreed to assume or accept responsibility,
by contract, for any liability of any other Person under Environmental Laws and
(iv) there are no facts, circumstances or conditions relating to the past or
present business or operations of any Loan Party, any of their respective
subsidiaries, or any of their respective predecessors (including the disposal of
any wastes, hazardous substances or other materials), or to any past or present
assets of any Loan Party or any of their respective

 

93

--------------------------------------------------------------------------------


 

subsidiaries, that could reasonably be expected to result in any Loan Party or
any subsidiary incurring any claim or liability under any Environmental Law.

Section 3.16.  Security Documents.  All filings (including payment of any filing
or recordation fees) and other actions necessary to perfect the Liens on the
Collateral created under, and in the manner contemplated by, this Agreement and
the Security Documents have been duly made or taken or otherwise provided for in
a manner reasonably acceptable to the Collateral Agent in each case to the
extent required by the terms of this Agreement or such Security Documents and
the Security Documents create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a valid, and together with the completion of such
filings (including payment of any filing or recordation fees) and other actions
required by this Agreement or the Security Documents, perfected first priority
Lien in the Collateral (to the extent that, (i) such perfection may be obtained
under New York Law and (ii) with respect to Collateral that is intellectual
property, a valid, perfected Lien in such Collateral is possible through such
filings and other actions), securing the payment of the Secured Obligations,
subject only to Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law; provided, however, the representation and warranty set forth
in this Section 3.16 as it relates to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Collateral Agent or any Lender with respect thereto shall be
made only to the extent of comparable representations and warranties applicable
to such Equity Interests or Collateral set forth in the Security Documents
pursuant to which Liens on such Equity Interests or Collateral are purported to
be granted.

Section 3.17.  Labor Matters.  Except as set forth in Schedule 3.17 and except
in the aggregate to the extent the same has not had and could not be reasonably
expected to have a Material Adverse Effect, (a) there are no strikes, lockouts,
slowdowns or other labor disputes against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of the Borrower, threatened in writing,
and (b) the hours worked by and payments made to employees of the Loan Parties
and the Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters.

Section 3.18.  Solvency.  On the Closing Date after giving effect to the
Transactions, the Loan Parties, on a consolidated basis, are Solvent.

Section 3.19.  Intellectual Property.  Except as set forth in Schedule 3.19, the
Borrower and each of its Restricted Subsidiaries own, license or possess the
right to use all intellectual property, free and clear of Liens other than
Permitted Liens, that are necessary for the operation of their respective
businesses as currently conducted, except where the failure to obtain any such
rights or the imposition of any such Liens could not reasonably be expected to
have a Material Adverse Effect.

Section 3.20.  Subordination of Junior Financing.  The Obligations constitute
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

 

94

--------------------------------------------------------------------------------


 

ARTICLE IV

 


CONDITIONS OF LENDING

The obligations of the Lenders to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction (or waiver by the
Arrangers on or prior to the Closing Date and in accordance with Section 9.08
thereafter) of the following conditions:

Section 4.01.  All Credit Events.  On the date of the making of each Loan,
including the making of a Swingline Loan and on the date of each issuance or
amendment of a Letter of Credit (each such event being called a “Credit Event”;
it being understood that the conversion into a Eurodollar Loan, an ABR Loan, or
continuation of a Eurodollar Loan does not constitute a Credit Event):

(A)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A NOTICE OF SUCH LOAN AS REQUIRED BY SECTION 2.03 (OR SUCH NOTICE SHALL HAVE
BEEN DEEMED GIVEN IN ACCORDANCE WITH SECTION 2.02) OR, IN THE CASE OF THE
ISSUANCE, INCREASE, EXTENSION OR RENEWAL OF A LETTER OF CREDIT, THE RELEVANT
ISSUING BANK AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE
REQUESTING THE ISSUANCE, INCREASE, EXTENSION OR RENEWAL OF SUCH LETTER OF CREDIT
AS REQUIRED BY SECTION 2.23(B) OR, IN THE CASE OF THE BORROWING OF A SWINGLINE
LOAN, THE SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
NOTICE REQUESTING SUCH SWINGLINE LOAN AS REQUIRED BY SECTION 2.22(B).

(B)                                 THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN ARTICLE III AND IN EACH OTHER LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH CREDIT EVENT WITH THE SAME
EFFECT AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH
CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER
DATE; PROVIDED, HOWEVER, THAT SOLELY FOR PURPOSES OF REPRESENTATIONS AND
WARRANTIES MADE ON THE CLOSING DATE, SUCH REPRESENTATIONS AND WARRANTIES SHALL
BE LIMITED IN ALL RESPECTS TO THE REPRESENTATIONS AND WARRANTIES IN SECTIONS
3.01(D), 3.02(A), 3.03, 3.10(C) AND (D), 3.11 AND 3.20 AND THE OTHER CLOSING
DATE REPRESENTATIONS.

(C)                                  AT THE TIME OF AND IMMEDIATELY AFTER SUCH
CREDIT EVENT (OTHER THAN ANY CREDIT EVENT OCCURRING ON THE CLOSING DATE), NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower to the relevant Lenders and/or Issuing Banks on the date of such
Credit Event as to the matters specified in paragraphs (b) and (c) of this
Section 4.01.

Section 4.02.  First Credit Event.  On the Closing Date:

(A)                                 THIS AGREEMENT SHALL HAVE BEEN DULY EXECUTED
AND DELIVERED BY HOLDINGS AND THE BORROWER.

(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, ON BEHALF OF ITSELF, THE LENDERS AND EACH ISSUING BANK, AN OPINION OF
KIRKLAND & ELLIS LLP, SPECIAL COUNSEL FOR

 

95

--------------------------------------------------------------------------------


 

THE LOAN PARTIES, ADDRESSED TO EACH ISSUING BANK, THE ADMINISTRATIVE AGENT AND
THE LENDERS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.

(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) A COPY OF THE CERTIFICATE OR ARTICLES OF INCORPORATION,
ORGANIZATION OR FORMATION, INCLUDING ALL AMENDMENTS THERETO, OF EACH LOAN PARTY,
CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF STATE OF THE STATE OF ITS
ORGANIZATION, AND, IF AVAILABLE, A CERTIFICATE AS TO THE GOOD STANDING (WHERE
RELEVANT) OF EACH LOAN PARTY AS OF A RECENT DATE, FROM SUCH SECRETARY OF STATE
OR SIMILAR GOVERNMENTAL AUTHORITY AND (II) A CERTIFICATE OF THE SECRETARY OR
ASSISTANT SECRETARY OF EACH LOAN PARTY DATED THE CLOSING DATE AND CERTIFYING (A)
THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF THE BY-LAWS OR OPERATING
(OR LIMITED LIABILITY COMPANY) AGREEMENT OF SUCH LOAN PARTY AS IN EFFECT ON THE
CLOSING DATE, (B) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF
RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS (OR EQUIVALENT BODY) OF SUCH
LOAN PARTY AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS TO WHICH SUCH PERSON IS A PARTY AND, IN THE CASE OF THE BORROWER, THE
BORROWINGS HEREUNDER, AND THAT SUCH RESOLUTIONS HAVE NOT BEEN MODIFIED,
RESCINDED OR AMENDED AND ARE IN FULL FORCE AND EFFECT, (C) THAT (EXCEPT IN
CONNECTION WITH THE MERGER) THE CERTIFICATE OR ARTICLES OF INCORPORATION OR
ORGANIZATION OF SUCH LOAN PARTY HAVE NOT BEEN AMENDED SINCE THE DATE OF THE LAST
AMENDMENT THERETO SHOWN ON THE CERTIFICATE OF GOOD STANDING FURNISHED PURSUANT
TO CLAUSE (I) ABOVE, AND (D) AS TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF EACH
OFFICER EXECUTING ANY LOAN DOCUMENT ON BEHALF OF SUCH LOAN PARTY AND
COUNTERSIGNED BY ANOTHER OFFICER AS TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF
THE SECRETARY OR ASSISTANT SECRETARY EXECUTING THE CERTIFICATE PURSUANT TO
CLAUSE (II) ABOVE.

(D)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE, DATED THE CLOSING DATE AND SIGNED BY A FINANCIAL OFFICER OF THE
COMPANY, CERTIFYING COMPLIANCE WITH THE CONDITIONS PRECEDENT SET FORTH IN
SECTIONS 4.01(B) AND 4.02(I).

(E)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE CLOSING
DATE, INCLUDING, TO THE EXTENT INVOICED AT LEAST THREE BUSINESS DAYS PRIOR TO
THE CLOSING DATE, REIMBURSEMENT OR PAYMENT OF ALL REASONABLE OUT-OF-POCKET
EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY MERGER SUB HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT.

(F)                                   THE BORROWER SHALL HAVE DELIVERED OR
CAUSED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT A SOLVENCY CERTIFICATE FROM A
RESPONSIBLE OFFICER OF THE BORROWER SETTING FORTH THE CONCLUSIONS THAT, AFTER
GIVING EFFECT TO THE TRANSACTIONS, THE LOAN PARTIES (ON A CONSOLIDATED BASIS)
ARE SOLVENT.

(G)                                  THE SECURITY DOCUMENTS SHALL HAVE BEEN DULY
EXECUTED BY EACH LOAN PARTY THAT IS TO BE A PARTY THERETO AND SHALL BE IN FULL
FORCE AND EFFECT.  ALL ACTIONS NECESSARY TO ESTABLISH THAT THE COLLATERAL AGENT
WILL HAVE A PERFECTED FIRST PRIORITY LIEN ON THE COLLATERAL (SUBJECT TO
PERMITTED LIENS, TO THE EXTENT ANY SUCH PERMITTED LIENS WOULD HAVE PRIORITY OVER
THE LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT PURSUANT TO ANY APPLICABLE LAW)
SHALL HAVE BEEN TAKEN; PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY COLLATERAL
THE SECURITY INTEREST IN WHICH MAY NOT BE PERFECTED BY FILING A UCC FINANCING
STATEMENT, IF THE PERFECTION OF THE ADMINISTRATIVE AGENT’S SECURITY INTEREST IN
SUCH

 

96

--------------------------------------------------------------------------------


 

COLLATERAL MAY NOT BE ACCOMPLISHED ON OR PRIOR TO THE CLOSING DATE WITHOUT UNDUE
BURDEN OR EXPENSE, THEN DELIVERY OF DOCUMENTS AND INSTRUMENTS FOR PERFECTION OF
SUCH SECURITY INTEREST SHALL NOT CONSTITUTE A CONDITION PRECEDENT TO THE INITIAL
FUNDING OF THE LOANS HEREUNDER IF THE BORROWER AGREES TO DELIVER OR CAUSE TO BE
DELIVERED SUCH DOCUMENTS AND INSTRUMENTS, AND TAKE OR CAUSE TO BE TAKEN SUCH
OTHER ACTIONS AS MAY BE REQUIRED TO PERFECT SUCH SECURITY INTERESTS ON TERMS AND
CONDITIONS AS SET FORTH IN SECTION 5.10.

(H)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
THE RESULTS OF (I) SEARCHES OF THE UNIFORM COMMERCIAL CODE FILINGS (OR
EQUIVALENT FILINGS) AND (II) BANKRUPTCY, JUDGMENT AND TAX LIEN SEARCHES, MADE
WITH RESPECT TO THE LOAN PARTIES IN THE STATES (OR OTHER JURISDICTIONS) OF
FORMATION OF SUCH PERSON, TOGETHER WITH (IN THE CASE OF CLAUSE (I)) COPIES OF
THE FINANCING STATEMENTS (OR SIMILAR DOCUMENTS) DISCLOSED BY SUCH SEARCH.

(I)                                     NO TARGET MATERIAL ADVERSE EFFECT SHALL
HAVE OCCURRED.

(J)                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE AS TO COVERAGE UNDER THE INSURANCE POLICIES REQUIRED BY
SECTION 5.02.

(K)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFIED COPY, CERTIFIED AS TRUE AND CORRECT BY A RESPONSIBLE OFFICER OF THE
MERGER AGREEMENT, DULY EXECUTED BY THE PARTIES THERETO (TOGETHER WITH ALL
EXHIBITS AND SCHEDULES THERETO).  THE MERGER SHALL BE CONSUMMATED SUBSTANTIALLY
CONCURRENTLY WITH THE INITIAL FUNDING OF LOANS ON THE CLOSING DATE IN ACCORDANCE
WITH AND ON THE TERMS DESCRIBED IN THE MERGER AGREEMENT, AND NO MATERIAL
PROVISION OF THE MERGER AGREEMENT SHALL HAVE BEEN AMENDED OR WAIVED IN ANY
RESPECT MATERIALLY ADVERSE TO THE INTERESTS OF THE LENDERS WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ARRANGERS, NOT TO BE UNREASONABLY WITHHELD OR DELAYED.

(L)                                     SUBSTANTIALLY SIMULTANEOUSLY WITH THE
INITIAL FUNDING OF LOANS ON THE CLOSING DATE (I) THE EQUITY INVESTMENT SHALL
HAVE BEEN MADE AND (II) MERGER SUB SHALL HAVE RECEIVED GROSS CASH PROCEEDS OF
NOT LESS THAN $885,000,000 FROM THE ISSUANCE OF THE NEW SENIOR NOTES.

(M)                             ALL AMOUNTS DUE OR OUTSTANDING IN RESPECT OF THE
EXISTING DEBT (OTHER THAN CONTINGENT OBLIGATIONS) SHALL HAVE BEEN (OR
SUBSTANTIALLY SIMULTANEOUSLY WITH THE INITIAL FUNDING OF THE LOANS ON THE
CLOSING DATE SHALL BE) PAID IN FULL, ALL COMMITMENTS (IF ANY) RESPECT THEREOF
TERMINATED AND ALL GUARANTEES (IF ANY) THEREOF DISCHARGED AND RELEASED (SUCH
REPAYMENT, THE “REFINANCING”).  AFTER GIVING EFFECT TO THE TRANSACTIONS,
SUBSTANTIALLY ALL OF THE INDEBTEDNESS OF HOLDINGS AND ITS SUBSIDIARIES SHALL
HAVE BEEN REPAID OTHER THAN (I) INDEBTEDNESS UNDER THE LOAN DOCUMENTS, (II) THE
NEW SENIOR NOTES, (III) THE EXISTING NOTES AND (IV) OTHER INDEBTEDNESS PERMITTED
BY SECTION 6.01.

(n)                                 The Arrangers shall have received (i)
audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Company and its subsidiaries for the
fiscal year 2006 (which the Arrangers acknowledge receipt of) and (ii) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of Holdings and its subsidiaries for each subsequent

 

97

--------------------------------------------------------------------------------


 

fiscal quarter ended at least 45 days before the Closing Date, in each case,
prepared in accordance with GAAP (except as otherwise disclosed).

(O)                                 THE ARRANGERS SHALL HAVE RECEIVED A PRO
FORMA CONSOLIDATED BALANCE SHEET OF HOLDINGS AS OF THE DATE OF THE MOST RECENT
CONSOLIDATED BALANCE SHEET DELIVERED PURSUANT TO CLAUSE (II) OF THE PRECEDING
CLAUSE (N), AS ADJUSTED TO GIVE EFFECT TO THE TRANSACTIONS AND THE FINANCINGS
CONTEMPLATED HEREBY AS IF SUCH TRANSACTIONS HAD OCCURRED ON SUCH DATE OR ON THE
FIRST DAY OF SUCH PERIOD, AS APPLICABLE, AND TO SUCH OTHER ADJUSTMENTS AS SHALL
BE AGREED AMONG SPONSOR, HOLDINGS, AND THE ARRANGERS.

(P)                                 THE LENDERS SHALL HAVE RECEIVED FROM THE
LOAN PARTIES, TO THE EXTENT REQUESTED AT LEAST 10 DAYS PRIOR TO THE CLOSING
DATE, ALL DOCUMENTATION AND OTHER INFORMATION REQUIRED BY REGULATORY AUTHORITIES
UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND
REGULATIONS, INCLUDING THE USA PATRIOT ACT.

ARTICLE V

 


AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that until the Termination
Date it will, and will cause each of the Restricted Subsidiaries to:

Section 5.01.  Existence; Compliance with Laws; Businesses and Properties.  (a) 
Do or cause to be done all things reasonably necessary to preserve, renew and
keep in full force and effect its legal existence under the laws of its
jurisdiction of organization, except (i) other than in the case of the Borrower,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect or (ii) as otherwise expressly permitted under
Section 6.04 or Section 6.05.


(B)                                 OTHER THAN WHERE THE FAILURE TO DO SO COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (I) DO OR CAUSE TO
BE DONE ALL THINGS REASONABLY NECESSARY TO OBTAIN, PRESERVE, RENEW, EXTEND AND
KEEP IN FULL FORCE AND EFFECT THE MATERIAL RIGHTS, LICENSES, PERMITS,
FRANCHISES, AUTHORIZATIONS, PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE NAMES
NECESSARY TO THE CONDUCT OF ITS BUSINESS, (II) COMPLY IN ALL MATERIAL RESPECTS
WITH APPLICABLE LAWS, RULES, REGULATIONS AND DECREES AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY (INCLUDING ENVIRONMENTAL LAWS AND ERISA), WHETHER NOW IN
EFFECT OR HEREAFTER ENACTED AND (III) MAINTAIN AND PRESERVE ALL PROPERTY
NECESSARY TO THE CONDUCT OF SUCH BUSINESS AND KEEP SUCH PROPERTY IN SATISFACTORY
REPAIR, WORKING ORDER AND CONDITION (ORDINARY WEAR AND TEAR, CASUALTY AND
CONDEMNATION EXCEPTED) AND FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL
NEEDED REPAIRS, RENEWALS, ADDITIONS, IMPROVEMENTS AND REPLACEMENTS THERETO
NECESSARY IN THE REASONABLE JUDGMENT OF MANAGEMENT TO THE CONDUCT OF ITS
BUSINESS.

Section 5.02.  Insurance.  (a)  Keep its material insurable properties
adequately insured in all material respects at all times by financially sound
and reputable insurers to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
in the same or similar businesses operating in the same or similar locations.

 

98

--------------------------------------------------------------------------------


 


(B)                                 CAUSE ALL SUCH POLICIES COVERING ANY
COLLATERAL TO BE ENDORSED OR OTHERWISE AMENDED TO INCLUDE A CUSTOMARY LENDER’S
LOSS PAYABLE ENDORSEMENT AND, TO THE EXTENT AVAILABLE ON COMMERCIALLY REASONABLE
TERMS, CAUSE EACH SUCH POLICY TO PROVIDE THAT IT SHALL NOT BE CANCELED, MODIFIED
OR NOT RENEWED (I) BY REASON OF NONPAYMENT OF PREMIUM UNLESS NOT LESS THAN 10
DAYS’ PRIOR WRITTEN NOTICE THEREOF IS GIVEN BY THE INSURER TO THE ADMINISTRATIVE
AGENT AND THE COLLATERAL AGENT (GIVING THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT THE RIGHT TO CURE DEFAULTS IN THE PAYMENT OF PREMIUMS) OR (II)
FOR ANY OTHER REASON UNLESS NOT LESS THAN 10 DAYS’ PRIOR WRITTEN NOTICE THEREOF
IS GIVEN BY THE INSURER TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT.


(C)                                  WITH RESPECT TO EACH MORTGAGED PROPERTY,
OBTAIN FLOOD INSURANCE IN SUCH TOTAL AMOUNT AS THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS MAY FROM TIME TO TIME REQUIRE AND IS CONSIDERED NORMAL AND
CUSTOMARY AND AT REASONABLE COST, IF AT ANY TIME THE AREA IN WHICH ANY
IMPROVEMENTS LOCATED ON ANY MORTGAGED PROPERTY IS DESIGNATED A “FLOOD HAZARD
AREA” IN ANY FLOOD INSURANCE RATE MAP PUBLISHED BY THE FEDERAL EMERGENCY
MANAGEMENT AGENCY (OR ANY SUCCESSOR AGENCY), AND OTHERWISE COMPLY WITH THE
NATIONAL FLOOD INSURANCE PROGRAM AS SET FORTH IN THE FLOOD DISASTER PROTECTION
ACT OF 1973, AS AMENDED FROM TIME TO TIME.

Section 5.03.  Taxes.  Pay and discharge when due all Taxes imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become overdue by more than 45 days; provided, however, that such payment and
discharge shall not be required with respect to any such Tax (i) so long as the
validity or amount thereof is being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves in
accordance with GAAP have been established or (ii) with respect to which the
failure to pay or discharge could not reasonably be expected to have a Material
Adverse Effect.

Section 5.04.  Financial Statements; Reports, etc.  Furnish to the
Administrative Agent (who will distribute to each Lender):

(A)                                 NOT LATER THAN THE FIFTH BUSINESS DAY AFTER
THE 90TH DAY FOLLOWING THE END OF EACH FISCAL YEAR OF THE BORROWER (OR, WITH
RESPECT TO THE 2007 FISCAL YEAR OF THE BORROWER, THE FIFTH BUSINESS DAY AFTER
THE 120TH DAY FOLLOWING THE END OF SUCH FISCAL YEAR) (I) ITS CONSOLIDATED
BALANCE SHEET AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH
FLOWS SHOWING THE FINANCIAL CONDITION OF HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL YEAR AND THE RESULTS OF ITS
OPERATIONS AND THE OPERATIONS OF SUCH PERSONS DURING SUCH YEAR, TOGETHER WITH
COMPARATIVE FIGURES FOR THE IMMEDIATELY PRECEDING FISCAL YEAR, ALL IN REASONABLE
DETAIL AND PREPARED IN ACCORDANCE WITH GAAP, ALL AUDITED BY KPMG LLC OR OTHER
INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING OR SUCH OTHER
INDEPENDENT PUBLIC ACCOUNTANT REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND (II) AN OPINION OF SUCH ACCOUNTANTS (WHICH OPINION SHALL BE WITHOUT A “GOING
CONCERN” OR LIKE QUALIFICATION OR EXCEPTION AND WITHOUT ANY QUALIFICATION OR
EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED
FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP (IT BEING AGREED
THAT THE FURNISHING OF THE BORROWER’S ANNUAL REPORT ON FORM 10-K FOR SUCH YEAR,
AS FILED WITH THE SEC, WILL SATISFY THE BORROWER’S OBLIGATION UNDER THIS SECTION
5.04(A));

 

99

--------------------------------------------------------------------------------


 

(B)                                 NOT LATER THAN THE FIFTH BUSINESS DAY AFTER
THE 45TH DAY FOLLOWING THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR OF THE BORROWER, ITS CONSOLIDATED BALANCE SHEET AND RELATED
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS SHOWING THE FINANCIAL
CONDITION OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE CLOSE OF SUCH
FISCAL QUARTER AND THE RESULTS OF ITS OPERATIONS AND THE OPERATIONS OF SUCH
PERSONS DURING SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL
YEAR, AND FOR EACH FISCAL QUARTER OCCURRING AFTER THE FIRST ANNIVERSARY OF THE
CLOSING DATE, COMPARATIVE FIGURES FOR THE SAME PERIODS IN THE IMMEDIATELY
PRECEDING FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS FAIRLY
PRESENTING IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS
IN ACCORDANCE WITH GAAP, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES (IT BEING AGREED THAT THE FURNISHING OF THE BORROWER’S
QUARTERLY REPORT ON FORM 10-Q FOR SUCH QUARTER, AS FILED WITH THE SEC, WILL
SATISFY THE BORROWER’S OBLIGATION UNDER THIS SECTION 5.04(B) WITH RESPECT TO
SUCH QUARTER);

(C)                                  CONCURRENTLY WITH ANY DELIVERY OF SECTION
5.04 FINANCIALS, A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER (I)
CERTIFYING THAT TO SUCH FINANCIAL OFFICER’S KNOWLEDGE, NO EVENT OF DEFAULT OR
DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF SUCH AN EVENT OF DEFAULT OR
DEFAULT HAS OCCURRED AND IS CONTINUING, REASONABLY SPECIFYING THE NATURE
THEREOF, (II) SETTING FORTH (X) TO THE EXTENT APPLICABLE COMPUTATIONS IN
REASONABLE DETAIL DEMONSTRATING EACH OF THE TOTAL NET LEVERAGE RATIO, THE SENIOR
SECURED NET LEVERAGE RATIO AND THE GUARANTEED NET LEVERAGE RATIO AS OF THE DATE
OF SUCH FINANCIAL STATEMENTS AND (Y) IN THE CASE OF A CERTIFICATE DELIVERED WITH
THE FINANCIAL STATEMENTS REQUIRED BY PARAGRAPH (A) ABOVE (COMMENCING WITH THE
FISCAL YEAR ENDED DECEMBER 31, 2008), SETTING FORTH THE BORROWER’S CALCULATION
OF EXCESS CASH FLOW;

(D)                                 NOT LATER THAN THE FIFTH BUSINESS DAY AFTER
THE 90TH DAY AFTER THE COMMENCEMENT OF EACH FISCAL YEAR OF THE BORROWER, COPY OF
THE PROJECTIONS BY THE BORROWER OF THE OPERATING BUDGET AND CASH FLOW BUDGET OF
THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, SUCH PROJECTIONS TO BE
ACCOMPANIED BY A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER TO THE
EFFECT THAT SUCH FINANCIAL OFFICER BELIEVES SUCH PROJECTIONS TO HAVE BEEN
PREPARED ON THE BASIS OF REASONABLE ASSUMPTIONS;

(E)                                  SIMULTANEOUSLY WITH THE DELIVERY OF ANY
SECTION 5.04 FINANCIALS, THE RELATED CONSOLIDATING FINANCIAL STATEMENTS
REFLECTING THE ADJUSTMENTS NECESSARY TO ELIMINATE THE ACCOUNTS OF UNRESTRICTED
SUBSIDIARIES FROM SUCH CONSOLIDATED FINANCIAL STATEMENTS (BUT ONLY TO THE EXTENT
SUCH UNRESTRICTED SUBSIDIARIES WOULD NOT BE CONSIDERED “MINOR” UNDER RULE 3-10
OF REGULATION S-X UNDER THE SECURITIES ACT);

(F)                                   SIMULTANEOUSLY WITH THE DELIVERY OF ANY
SECTION 5.04 FINANCIALS, MANAGEMENT’S DISCUSSION AND ANALYSIS OF THE IMPORTANT
OPERATIONAL AND FINANCIAL DEVELOPMENTS OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES DURING THE RESPECTIVE FISCAL YEAR OR FISCAL QUARTER, AS THE CASE
MAY BE (IT BEING AGREED THAT THE FURNISHING OF THE BORROWER’S ANNUAL REPORT ON
FORM 10-K OR QUARTERLY REPORT ON FORM 10-Q, AS FILED WITH THE SEC, WILL SATISFY
THE BORROWER’S OBLIGATIONS UNDER THIS SECTION 5.04(F));

 

100

--------------------------------------------------------------------------------


 

(G)                                  PROMPTLY AFTER THE REASONABLE REQUEST BY
ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT), ALL DOCUMENTATION AND OTHER
INFORMATION THAT SUCH LENDER REASONABLY REQUESTS IN ORDER TO COMPLY WITH ITS
ONGOING OBLIGATIONS UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY
LAUNDERING RULES AND REGULATIONS, INCLUDING THE USA PATRIOT ACT;

(H)                                 PROMPTLY, FROM TIME TO TIME, SUCH OTHER
INFORMATION REGARDING THE OPERATIONS, BUSINESS, LEGAL OR CORPORATE AFFAIRS AND
FINANCIAL CONDITION OF ANY LOAN PARTY OR ANY RESTRICTED SUBSIDIARY, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) MAY
REASONABLY REQUEST; (OTHER THAN INFORMATION WHICH IS SUBJECT TO AN
ATTORNEY-CLIENT PRIVILEGE OR WOULD RESULT IN A BREACH OF A CONFIDENTIALITY
OBLIGATION OF HOLDINGS OR ANY RESTRICTED SUBSIDIARY TO ANY OTHER PERSON OR
APPLICABLE LAW); AND

(I)                                     WITHIN THE TIME FRAME SET FORTH IN
SECTION 7.02, ON EACH OCCASION PERMITTED THEREIN, A NOTICE OF INTENT TO CURE IF
A CURE RIGHT WILL BE EXERCISED THEREUNDER.

Information required to be delivered pursuant to this Section 5.04 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a SyndTrak, IntraLinks or similar site to which the
Lenders have been granted access or shall be available (the “Platform”) on the
website of the Securities and Exchange Commission at http://www.sec.gov or on
the website of the Borrower.  Information required to be delivered pursuant to
this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.  Each Lender shall be solely
responsible for timely accessing posted documents and maintaining its copies of
such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Issuing Banks and the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” each of Holdings and the Borrower
shall be deemed to have authorized the Administrative Agent, the Issuing Banks
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to Holdings, the Borrower or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.16); provided, that the Lenders agree that neither the
Borrower nor any of its management and affiliates shall have any liability of
any kind or nature resulting from the use of the Borrower Materials posted on
the portion of the Platform designated as “Public Investor”; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a

 

101

--------------------------------------------------------------------------------


 

portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

Section 5.05.  Notices.  Promptly upon any Responsible Officer of the Borrower
becoming aware thereof, furnish to the Administrative Agent notice of the
following:

(A)                                 THE OCCURRENCE OF ANY EVENT OF DEFAULT OR
DEFAULT; AND

(B)                                 THE OCCURRENCE OF ANY EVENT THAT HAS HAD, OR
COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.

Section 5.06.  Information Regarding Collateral.  Furnish to the Administrative
Agent notice of any change on or prior to the later to occur of (a) 30 days
following the occurrence of such change and (b) the earlier of the date of the
required delivery of the Pricing Certificate following such change and the date
which is 45 days after the end of the most recently ended fiscal quarter
following such change (i) in any Loan Party’s legal name, (ii) in the
jurisdiction of organization or formation of any Loan Party or (iii) in any Loan
Party’s identity or corporate structure.

Section 5.07.  Maintaining Records; Access to Properties and Inspections.  Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP are made.  Permit any representatives designated by the
Administrative Agent or any Lender to visit and inspect during normal business
hours the corporate, financial and operating records and the properties of the
Borrower or the Restricted Subsidiaries upon reasonable advance notice, and to
make extracts from and copies of such records, and permit any such
representatives to discuss the affairs, finances and condition of such Person
with the officers thereof and independent accountants therefor; provided that
(x) the Administrative Agent shall give the Borrower an opportunity to
participate in any discussions with its accountants; (y) in the absence of the
existence of an Event of Default, (i) only the Administrative Agent on behalf of
the Lenders may exercise the rights of the Administrative Agent and the Lenders
under this Section 5.07 and (ii) the Administrative Agent shall not exercise its
rights under this Section 5.07 more often than two times during any fiscal year
and only one such time shall be at the Borrower’s expense; and (z) when an Event
of Default exists, the Administrative Agent or any Lender and their respective
designees may do any of the foregoing at the reasonable expense of the Borrower
at any time during normal business hours and upon reasonable advance notice.

Section 5.08.  Use of Proceeds.  The proceeds of the Term Loans, together with
the Equity Investment and the New Senior Notes shall be used solely to pay the
cash consideration for the Merger, to repay the Existing Debt and to pay
Transaction Expenses.  The proceeds of the Revolving Loans and Swingline Loans,
shall be used for working capital, general corporate purposes (including
Permitted Acquisitions) and any other purpose not prohibited by this Agreement;
provided, however, that up to $50,000,000 of the proceeds from Revolving Loans
may be drawn on the Closing Date and used to pay a portion of the cash
consideration for the Merger, repay a portion of the Existing Debt and to pay a
portion of the Transaction Expenses.  The Letters of Credit shall be used solely
to support obligations of the Borrower and

 

102

--------------------------------------------------------------------------------


 

its subsidiaries incurred for working capital, general corporate purposes and
any other purpose not prohibited by this Agreement.

Section 5.09.  Further Assurances.  (a)  From time to time duly authorize,
execute and deliver, or cause to be duly authorized, executed and delivered,
such additional instruments, certificates, financing statements, agreements or
documents, and take all reasonable actions (including filing UCC and other
financing statements but subject to the limitations set forth herein or in the
Security Documents), as the Administrative Agent or the Collateral Agent may
reasonably request, for the purposes of perfecting the Liens granted in favor of
the Collateral Agent on behalf of the Secured Parties with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by the Borrower or any other Loan Party which constitutes Collateral)
pursuant hereto or thereto, to the extent such perfection is required by the
Guarantee and Collateral Agreement.


(B)                                 WITH RESPECT TO ANY ASSETS ACQUIRED BY ANY
LOAN PARTY AFTER THE CLOSING DATE OF THE TYPE CONSTITUTING COLLATERAL UNDER THE
GUARANTEE AND COLLATERAL AGREEMENT AND AS TO WHICH THE COLLATERAL AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, DOES NOT HAVE A PERFECTED FIRST PRIORITY
(SUBJECT ONLY TO PERMITTED LIENS, TO THE EXTENT ANY SUCH PERMITTED LIENS WOULD
HAVE PRIORITY OVER THE LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT PURSUANT TO
ANY APPLICABLE LAW) SECURITY INTEREST BUT WHICH THE LOAN PARTIES ARE REQUIRED TO
PROVIDE SUCH PERFECTED SECURITY INTEREST UNDER THE TERMS OF THE GUARANTEE AND
COLLATERAL AGREEMENT, ON OR PRIOR TO THE LATER TO OCCUR OF (I) 30 DAYS FOLLOWING
SUCH ACQUISITION AND (II) THE EARLIER OF THE DATE OF THE REQUIRED DELIVERY OF
THE PRICING CERTIFICATE FOLLOWING THE DATE OF SUCH ACQUISITION AND THE DATE
WHICH IS 45 DAYS AFTER THE END OF THE MOST RECENTLY ENDED FISCAL QUARTER (OR
SUCH LONGER PERIOD AS TO WHICH THE ADMINISTRATIVE AGENT MAY CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED)), (X) EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT SUCH AMENDMENTS TO THE
GUARANTEE AND COLLATERAL AGREEMENT OR SUCH OTHER SECURITY DOCUMENTS AS THE
ADMINISTRATIVE AGENT DEEMS NECESSARY TO GRANT TO THE COLLATERAL AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, A SECURITY INTEREST IN SUCH COLLATERAL AND (Y)
TAKE ALL COMMERCIALLY REASONABLE ACTIONS NECESSARY TO GRANT TO, OR CONTINUE ON
BEHALF OF, THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A
PERFECTED FIRST PRIORITY SECURITY INTEREST IN SUCH COLLATERAL (SUBJECT ONLY TO
PERMITTED LIENS, TO THE EXTENT ANY SUCH PERMITTED LIENS WOULD HAVE PRIORITY OVER
THE LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT PURSUANT TO ANY APPLICABLE LAW),
INCLUDING THE FILING OF UCC FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE
REQUIRED BY THE GUARANTEE AND COLLATERAL AGREEMENT OR AS MAY BE REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT.


(C)                                  WITH RESPECT TO ANY WHOLLY OWNED RESTRICTED
SUBSIDIARY (OTHER THAN A FOREIGN SUBSIDIARY OR AN EXCLUDED SUBSIDIARY OR A
DOMESTIC SUBSIDIARY THAT IS A DISREGARDED ENTITY FOR U.S. FEDERAL INCOME TAX
PURPOSES OWNED BY A NON-DISREGARDED NON-U.S. ENTITY) CREATED OR ACQUIRED AFTER
THE CLOSING DATE, ON OR PRIOR TO THE LATER TO OCCUR OF (I) 30 DAYS FOLLOWING THE
DATE OF SUCH CREATION OR ACQUISITION AND (II) THE EARLIER OF THE DATE OF THE
REQUIRED DELIVERY OF THE PRICING CERTIFICATE FOLLOWING SUCH CREATION OR
ACQUISITION AND THE DATE WHICH IS 45 DAYS AFTER THE END OF THE MOST RECENTLY
ENDED FISCAL QUARTER (OR SUCH LONGER PERIOD AS TO WHICH THE ADMINISTRATIVE AGENT
MAY CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED), (X)
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT SUCH
AMENDMENTS

 

103

--------------------------------------------------------------------------------


 


TO THE GUARANTEE AND COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS
NECESSARY TO GRANT TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE RELEVANT
SECURED PARTIES, A VALID, PERFECTED FIRST PRIORITY (SUBJECT ONLY TO PERMITTED
LIENS, TO THE EXTENT ANY SUCH PERMITTED LIENS WOULD HAVE PRIORITY OVER THE LIENS
IN FAVOR OF THE ADMINISTRATIVE AGENT PURSUANT TO ANY APPLICABLE LAW) SECURITY
INTEREST IN THE EQUITY INTERESTS IN SUCH NEW SUBSIDIARY THAT ARE OWNED BY ANY OF
THE LOAN PARTIES TO THE EXTENT THE SAME CONSTITUTE COLLATERAL UNDER THE TERMS OF
THE GUARANTEE AND COLLATERAL AGREEMENT AND SUCH PERFECTION IS REQUIRED, (Y)
DELIVER TO THE COLLATERAL AGENT THE CERTIFICATES, IF ANY, REPRESENTING ANY OF
SUCH EQUITY INTERESTS THAT CONSTITUTE CERTIFICATED SECURITIES, TOGETHER WITH
UNDATED STOCK POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF THE PLEDGOR AND (Z) CAUSE SUCH RESTRICTED SUBSIDIARY (A) TO BECOME A
PARTY TO THE GUARANTEE AND COLLATERAL AGREEMENT, TO THE EXTENT APPLICABLE, EACH
INTELLECTUAL PROPERTY SECURITY AGREEMENT AND (B) TO TAKE SUCH ACTIONS NECESSARY
TO GRANT TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A
PERFECTED FIRST PRIORITY (SUBJECT ONLY TO PERMITTED LIENS, TO THE EXTENT ANY
SUCH PERMITTED LIENS WOULD HAVE PRIORITY OVER THE LIENS IN FAVOR OF THE
ADMINISTRATIVE AGENT PURSUANT TO ANY APPLICABLE LAW, AND WITH RESPECT TO
COLLATERAL THAT IS INTELLECTUAL PROPERTY ONLY TO THE EXTENT THAT SUCH FIRST
PRIORITY LIENS CAN BE OBTAINED BY FILING OF EACH INTELLECTUAL PROPERTY SECURITY
AGREEMENT) SECURITY INTEREST IN ANY ASSETS REQUIRED TO BE COLLATERAL SUBJECT TO
A PERFECTED FIRST PRIORITY SECURITY INTEREST PURSUANT TO THE GUARANTEE AND
COLLATERAL AGREEMENT AND EACH INTELLECTUAL PROPERTY SECURITY AGREEMENT WITH
RESPECT TO SUCH RESTRICTED SUBSIDIARY, INCLUDING, IF APPLICABLE, THE RECORDING
OF INSTRUMENTS IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED
STATES COPYRIGHT OFFICE AND THE FILING OF UCC FINANCING STATEMENTS IN SUCH
JURISDICTIONS AS MAY BE REQUIRED BY THE GUARANTEE AND COLLATERAL AGREEMENT, ANY
APPLICABLE INTELLECTUAL PROPERTY SECURITY AGREEMENT OR AS MAY BE REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT.


(D)                                 WITH RESPECT TO ANY EQUITY INTERESTS IN ANY
FOREIGN SUBSIDIARY THAT ARE ACQUIRED AFTER THE CLOSING DATE BY ANY LOAN PARTY
(INCLUDING AS A RESULT OF FORMATION OF A NEW FOREIGN SUBSIDIARY), ON OR PRIOR TO
THE LATER TO OCCUR OF (I) 30 DAYS FOLLOWING THE DATE OF SUCH ACQUISITION AND
(II) THE EARLIER OF THE DATE OF THE REQUIRED DELIVERY OF THE PRICING CERTIFICATE
FOLLOWING THE DATE OF SUCH ACQUISITION AND THE DATE WHICH IS 45 DAYS AFTER THE
END OF THE MOST RECENTLY ENDED FISCAL QUARTER (OR SUCH LONGER PERIOD AS TO WHICH
THE ADMINISTRATIVE AGENT MAY CONSENT), (X) EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT SUCH AMENDMENTS TO THE GUARANTEE
AND COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT REASONABLY DEEMS NECESSARY
IN ORDER TO GRANT TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE RELEVANT
SECURED PARTIES, A PERFECTED FIRST PRIORITY SECURITY INTEREST (SUBJECT ONLY TO
PERMITTED LIENS, TO THE EXTENT ANY SUCH PERMITTED LIENS WOULD HAVE PRIORITY OVER
THE LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT PURSUANT TO ANY APPLICABLE LAW)
IN THE EQUITY INTERESTS IN SUCH FOREIGN SUBSIDIARY THAT ARE OWNED BY THE LOAN
PARTIES TO THE EXTENT THE SAME CONSTITUTES COLLATERAL UNDER THE TERMS OF THE
GUARANTEE AND COLLATERAL AGREEMENT (PROVIDED THAT (A) ONLY FIRST-TIER FOREIGN
SUBSIDIARIES OWNED DIRECTLY BY SUCH LOAN PARTY SHALL BE PLEDGED BY SUCH LOAN
PARTY, AND (B) ONLY 65% OF SUCH EQUITY INTERESTS SHALL SECURE THE OBLIGATIONS)
AND (Y) TO THE EXTENT PERMITTED BY APPLICABLE LAW, DELIVER TO THE COLLATERAL
AGENT ANY CERTIFICATES REPRESENTING ANY SUCH EQUITY INTERESTS THAT CONSTITUTE
CERTIFICATED SECURITIES, TOGETHER WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED
AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR, AS THE CASE MAY BE,
AND TAKE SUCH OTHER ACTION AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT OR THE COLLATERAL AGENT TO PERFECT THE SECURITY INTEREST OF THE COLLATERAL
AGENT THEREON (BUT SUBJECT TO THE LIMITATIONS SET FORTH IN THE SECURITY
DOCUMENTS).

 

104

--------------------------------------------------------------------------------


 


(E)                                  IF, AT ANY TIME AND FROM TIME TO TIME AFTER
THE CLOSING DATE, ANY WHOLLY-OWNED DOMESTIC SUBSIDIARY THAT IS NOT A DISREGARDED
ENTITY FOR U.S. FEDERAL INCOME TAX PURPOSES OWNED BY A NON-DISREGARDED NON-U.S.
ENTITY CEASES TO CONSTITUTE AN IMMATERIAL SUBSIDIARY IN ACCORDANCE WITH THE
DEFINITION OF “IMMATERIAL SUBSIDIARY”, THEN THE BORROWER SHALL CAUSE SUCH
SUBSIDIARY TO BECOME AN ADDITIONAL LOAN PARTY AND TAKE ALL THE ACTIONS
CONTEMPLATED BY SECTION 5.09(C) AS IF SUCH SUBSIDIARY WERE A NEWLY-FORMED
WHOLLY-OWNED DOMESTIC SUBSIDIARY OF THE BORROWER.


(F)                                   WITH RESPECT TO ANY FEE INTEREST IN ANY
REAL PROPERTY LOCATED IN THE UNITED STATES WITH A BOOK VALUE IN EXCESS OF
$7,500,000 (AS REASONABLY ESTIMATED BY THE BORROWER) ACQUIRED AFTER THE CLOSING
DATE BY ANY LOAN PARTY, WITHIN 90 DAYS FOLLOWING THE DATE OF SUCH ACQUISITION
(OR SUCH LONGER PERIOD AS TO WHICH THE ADMINISTRATIVE AGENT MAY CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED)) (I) EXECUTE AND DELIVER
MORTGAGES IN FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, COVERING SUCH REAL PROPERTY AND COMPLYING WITH THE PROVISIONS HEREIN
AND IN THE SECURITY DOCUMENTS AND (II) MAKE, EXECUTE, ENDORSE, ACKNOWLEDGE, FILE
AND/OR DELIVER TO THE COLLATERAL AGENT FROM TIME TO TIME SUCH VOUCHERS,
INVOICES, SCHEDULES, CONFIRMATORY ASSIGNMENTS, CONVEYANCES, FINANCING
STATEMENTS, TRANSFER ENDORSEMENTS, POWERS OF ATTORNEY, CERTIFICATES, REAL
PROPERTY SURVEYS, REPORTS, LANDLORD WAIVERS, BAILEE AGREEMENTS, AND OTHER
ASSURANCES OR INSTRUMENTS AND TAKE SUCH FURTHER STEPS RELATING TO THE COLLATERAL
COVERED BY ANY OF THE MORTGAGES AS THE COLLATERAL AGENT MAY REASONABLY REQUIRE. 
FURTHERMORE, THE BORROWER WILL, AND WILL CAUSE THE OTHER LOAN PARTIES THAT ARE
SUBSIDIARIES OF THE BORROWER TO, DELIVER TO THE COLLATERAL AGENT SUCH OPINIONS
OF COUNSEL, TITLE INSURANCE AND OTHER RELATED DOCUMENTS AS MAY BE REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT TO ASSURE ITSELF THAT THIS SECTION 5.09
(F) HAS BEEN COMPLIED WITH.


(G)                                  FURTHERMORE, TO THE EXTENT INDEBTEDNESS
OUTSTANDING UNDER THE LOANS SHALL AT ANY TIME BE MORE THAN THE AMOUNT ORIGINALLY
SET FORTH IN ANY MORTGAGE ON ANY MORTGAGED PROPERTY LOCATED IN THE STATE OF NEW
YORK OR TO THE EXTENT OTHERWISE REQUIRED BY LAW TO GRANT, PRESERVE, PROTECT OR
PERFECT THE LIENS CREATED BY SUCH MORTGAGE AND THE VALIDITY OR PRIORITY THEREOF,
THE BORROWER WILL, AND WILL CAUSE EACH OF ITS APPLICABLE SUBSIDIARIES TO,
PROMPTLY TAKE ALL SUCH FURTHER ACTIONS INCLUDING THE PAYMENT OF ANY ADDITIONAL
MORTGAGE RECORDING TAXES, FEES, CHARGES, COSTS AND EXPENSES REQUIRED SO TO
GRANT, PRESERVE, PROTECT OR PERFECT THE LIENS CREATED BY SUCH MORTGAGE TO THE
MAXIMUM AMOUNT OF INDEBTEDNESS BY ITS TERMS SECURED THEREBY AND THE VALIDITY OR
PRIORITY OF ANY SUCH LIEN.

Notwithstanding anything to the contrary in this Section 5.09 or any other
Security Document (1) the Collateral Agent shall not require the taking of a
Lien on, or require the perfection of any Lien granted in, those assets as to
which the cost of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) is excessive
in relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Borrower and the Administrative Agent, (2) Liens
required to be granted and perfected pursuant to this Section 5.09 shall be
subject to exceptions and limitations consistent with those set forth in the
Security Documents as in effect on the Closing Date (to the extent appropriate
in the applicable jurisdiction) and (3) no Lien on the “Capital Stock” of any
“Significant Subsidiary,” each as defined in the Existing Notes Documentation
shall be required to be granted pursuant to the Loan Documents until such time
as the Existing Notes are repaid in full or otherwise defeased in accordance
with the Existing Notes Indentures (the date of such

 

105

--------------------------------------------------------------------------------


 

repayment in full or defeasance, the “Existing Notes Termination Date”).  On or
prior to the later to occur of (i) 30 days following the Existing Notes
Termination Date and (ii) the earlier of the date of the required delivery of
the Pricing Certificate following the Existing Notes Termination Date and the
date which is 45 days after the end of the most recently ended fiscal quarter
(or such longer period as to which the Administrative Agent may consent), the
Borrower and the other Loan Parties shall (x) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent reasonably deems necessary
in order to grant to the Collateral Agent, for the benefit of the relevant
Secured Parties, a perfected first priority security interest (subject only to
Permitted Liens, to the extent any such Permitted Liens would have priority over
the Liens in favor of the Administrative Agent pursuant to any applicable law in
the Equity Interests in each such “Significant Subsidiary” (other than an
Excluded Subsidiary) that are owned by the Loan Parties to the extent the same
constitutes Collateral under the terms of the Guarantee and Collateral Agreement
(provided that (A) only first-tier Foreign Subsidiaries owned directly by such
Loan Party shall be pledged by such Loan Party and (B) only 65% of such Equity
Interests shall secure the Obligations) and (y) to the extent permitted by
applicable law, deliver to the Collateral Agent any certificates representing
any such Equity Interests that constitute certificated securities, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the pledgor, as the case may be, and take such other action as may be
reasonably requested by the Administrative Agent or the Collateral Agent to
perfect the security interest of the Collateral Agent thereon (but subject to
the limitations set forth herein or in the Security Documents.)

Section 5.10.  Post-Closing Obligations.  None.

Section 5.11.  Designation of Subsidiaries.  (a)  The Borrower may designate any
subsidiary (including any existing subsidiary and any newly acquired or newly
formed subsidiary) to be an Unrestricted Subsidiary unless such subsidiary or
any of its subsidiaries owns any Equity Interests or Indebtedness of, or owns or
holds any Lien on, any property of, the Borrower or any Restricted Subsidiary
(other than solely any Unrestricted Subsidiary of the subsidiary to be so
designated); provided that

(I)                                     ANY UNRESTRICTED SUBSIDIARY MUST BE AN
ENTITY OF WHICH THE EQUITY INTERESTS ENTITLED TO CAST AT LEAST A MAJORITY OF THE
VOTES THAT MAY BE CAST BY ALL EQUITY INTERESTS HAVING ORDINARY VOTING POWER FOR
THE ELECTION OF DIRECTORS OR PERSONS PERFORMING A SIMILAR FUNCTION ARE OWNED,
DIRECTLY OR INDIRECTLY, BY THE BORROWER;

(II)                                  SUCH DESIGNATION COMPLIES WITH THE
COVENANTS DESCRIBED IN SECTION 6.03(C);

(III)                               NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AT THE TIME OF SUCH DESIGNATION;

(IV)                              ON A PRO FORMA BASIS TAKING INTO ACCOUNT SUCH
DESIGNATION, (X) THE BORROWER WOULD  BE IN COMPLIANCE WITH SECTION 6.07 AND (Y)
THE BORROWER COULD INCUR AT LEAST $1.00 OF ADDITIONAL INDEBTEDNESS PURSUANT TO
THE TOTAL NET LEVERAGE RATIO TEST DESCRIBED IN SECTION 6.01(A); AND

 

106

--------------------------------------------------------------------------------


 

(V)                                 EACH OF:

(A)                               the subsidiary to be so designated; and

(B)                               its subsidiaries

has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Borrower or any Restricted Subsidiary.  Furthermore, no subsidiary may be
designated as an Unrestricted Subsidiary hereunder unless it is also designated
as an “Unrestricted Subsidiary” for purposes of the New Senior Notes or any
Junior Financing.


(B)                                 BORROWER MAY DESIGNATE ANY UNRESTRICTED
SUBSIDIARY TO BE A RESTRICTED SUBSIDIARY; PROVIDED THAT, IMMEDIATELY AFTER
GIVING EFFECT TO SUCH DESIGNATION, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND, ON A PRO FORMA BASIS TAKING INTO ACCOUNT SUCH
DESIGNATION, (X) THE BORROWER WOULD BE IN COMPLIANCE WITH SECTION 6.07 AND (Y)
THE BORROWER COULD INCUR AT LEAST $1.00 OF ADDITIONAL INDEBTEDNESS PURSUANT TO
THE TOTAL NET LEVERAGE RATIO TEST DESCRIBED IN SECTION 6.01(A).

Any such designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
the resolution of the board of directors of the Borrower or any committee
thereof giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the foregoing provisions.

Section 5.12.  Permitted Acquisitions.  (a)  Subject to the provisions of this
Section 5.12 and the requirements contained in the definition of Permitted
Acquisition, the Borrower and its Restricted Subsidiaries may from time to time
effect Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Permitted Acquisition):  (i) no Default or Event of Default shall have
occurred and be continuing at the time of the consummation of the proposed
Permitted Acquisition or immediately after giving effect thereto; (ii) the
Borrower shall have given to the Administrative Agent and the Lenders at least
five Business Days’ prior written notice of any Permitted Acquisition (or such
shorter period of time as may be reasonably acceptable to the Administrative
Agent), which notice shall describe in reasonable detail the principal terms and
conditions of such Permitted Acquisition; (iii) the Borrower shall be in
compliance on a pro forma basis with the financial covenant set forth in Section
6.07 at the time such Permitted Acquisition is consummated, as if such Permitted
Acquisition and related Transactions (including the incurrence of Indebtedness)
had occurred at the beginning of the most recently ended four fiscal quarters
for which Section 5.04 Financials have been delivered to the Administrative
Agent; and (iv) the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate certifying compliance with the requirements of preceding
clauses (i) through (iii) inclusive, and containing the calculations (in
reasonable detail) required by preceding clause (iii).


(B)                                 AT THE TIME OF EACH PERMITTED ACQUISITION
INVOLVING THE CREATION OR ACQUISITION OF A SUBSIDIARY, OR THE ACQUISITION OF
CAPITAL STOCK OR OTHER EQUITY INTEREST OF ANY

 

107

--------------------------------------------------------------------------------


 


PERSON, THE CAPITAL STOCK OR OTHER EQUITY INTERESTS THEREOF CREATED OR ACQUIRED
IN CONNECTION WITH SUCH PERMITTED ACQUISITION SHALL BE PLEDGED FOR THE BENEFIT
OF THE SECURED PARTIES PURSUANT TO (AND TO THE EXTENT REQUIRED BY) SECTION 5.09
OF THE CREDIT AGREEMENT AND THE TERMS OF THE GUARANTEE AND COLLATERAL AGREEMENT.


(C)                                  THE BORROWER WILL CAUSE EACH SUBSIDIARY
WHICH IS FORMED TO EFFECT, OR IS ACQUIRED PURSUANT TO, A PERMITTED ACQUISITION
TO COMPLY WITH, AND TO EXECUTE AND DELIVER ALL OF THE DOCUMENTATION AS AND TO
THE EXTENT REQUIRED BY, SECTION 5.09, TO THE REASONABLE SATISFACTION OF THE
ADMINISTRATIVE AGENT.


(D)                                 THE CONSUMMATION OF EACH PERMITTED
ACQUISITION SHALL BE DEEMED TO BE A REPRESENTATION AND WARRANTY BY EACH OF
HOLDINGS AND THE BORROWER THAT THE CERTIFICATIONS PURSUANT TO THIS SECTION 5.12
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND THAT ALL CONDITIONS THERETO
HAVE BEEN SATISFIED (OR WAIVED) AND THAT SAME IS PERMITTED IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT, WHICH REPRESENTATION AND WARRANTY SHALL BE DEEMED
TO BE A REPRESENTATION AND WARRANTY FOR ALL PURPOSES HEREUNDER, INCLUDING,
WITHOUT LIMITATION, ARTICLES III AND VII.

ARTICLE VI

 


NEGATIVE COVENANTS

The Borrower and, solely with respect to Sections 6.04(c) and 6.09(b), Holdings
covenants and agrees that, until the Termination Date, will not, nor will they
cause or permit any of the Restricted Subsidiaries to:

Section 6.01.  Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.  (a)  Directly or indirectly, create,
incur, issue, assume, guarantee or otherwise become directly or indirectly
liable, contingently or otherwise (collectively, “incur” and collectively, an
“incurrence”) with respect to any Indebtedness (including Acquired Indebtedness)
and the Borrower and the Restricted Guarantors will not issue any shares of
Disqualified Stock and will not permit any Restricted Subsidiary that is not a
Guarantor to issue any shares of Disqualified Stock or Preferred Stock;
provided, however, that the Borrower and the Restricted Guarantors may incur
Indebtedness (including Acquired Indebtedness) or issue shares of Disqualified
Stock, and any Restricted Subsidiary that is not a Guarantor may incur
Indebtedness (including Acquired Indebtedness), and issue shares of Disqualified
Stock or issue shares of Preferred Stock, (A) if the Total Net Leverage Ratio at
the time such additional Indebtedness is incurred or such Disqualified Stock or
Preferred Stock is issued would have been no greater than 7:00 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been incurred, or the
Disqualified Stock or Preferred Stock had been issued, as the case may be, and
the application of proceeds therefrom had occurred at the beginning of the most
recently ended four fiscal quarters for which Section 5.04 Financials have been
delivered to the Administrative Agent and (B) no Event of Default shall have
occurred and be continuing or would occur as a consequence thereof; provided,
further, that (x) any incurrence of Indebtedness or issuance of Disqualified
Stock or Preferred Stock by a Restricted Subsidiary that is not a Guarantor
pursuant to this paragraph (a) is subject to the limitations of paragraph (g)
below and (y) any Indebtedness

 

108

--------------------------------------------------------------------------------


 

incurred by, or Guaranteed by, any Restricted Guarantor pursuant to this
paragraph (a) shall be subordinated in right of payment to the Obligations.


(B)                                 THE LIMITATIONS SET FORTH IN CLAUSE (A) WILL
NOT APPLY TO THE FOLLOWING ITEMS:

(I)                                     THE INDEBTEDNESS UNDER THE LOAN
DOCUMENTS (INCLUDING ANY INCREMENTAL TERM LOANS OR INCREASE IN THE REVOLVING
CREDIT COMMITMENTS UNDER SECTION 2.24) OF THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES (INCLUDING LETTERS OF CREDIT THEREUNDER);

(II)                                  THE INCURRENCE BY HOLDINGS, THE BORROWER
AND ANY RESTRICTED GUARANTOR OF INDEBTEDNESS REPRESENTED BY THE NEW SENIOR NOTES
OR GUARANTEES THEREOF; PROVIDED THAT SUCH GUARANTEES ARE SUBORDINATED IN RIGHT
OF PAYMENT TO THE OBLIGATIONS;

(III)                               INDEBTEDNESS OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES IN EXISTENCE ON THE CLOSING DATE (OTHER THAN
INDEBTEDNESS DESCRIBED IN CLAUSES (B)(I) AND (II) OF THIS SECTION 6.01) AND SET
FORTH ON SCHEDULE 6.01 (INCLUDING THE EXISTING INTERCOMPANY DEBT);

(IV)                              INDEBTEDNESS (INCLUDING CAPITALIZED LEASE
OBLIGATIONS), DISQUALIFIED STOCK AND/OR PREFERRED STOCK INCURRED BY THE BORROWER
OR ANY OF ITS RESTRICTED SUBSIDIARIES, TO FINANCE THE PURCHASE, LEASE OR
IMPROVEMENT OF PROPERTY (REAL OR PERSONAL) OR EQUIPMENT THAT IS USED OR USEFUL
IN THE BUSINESS OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES, WHETHER THROUGH
THE DIRECT PURCHASE OF ASSETS OR THE CAPITAL STOCK OF ANY PERSON OWNING SUCH
ASSETS IN AN AGGREGATE PRINCIPAL AMOUNT, TOGETHER WITH ANY REFINANCING
INDEBTEDNESS IN RESPECT THEREOF AND ALL OTHER INDEBTEDNESS, DISQUALIFIED STOCK
AND/OR PREFERRED STOCK INCURRED AND OUTSTANDING UNDER THIS CLAUSE (IV), NOT TO
EXCEED $20,000,000 AT ANY TIME OUTSTANDING SO LONG AS SUCH INDEBTEDNESS EXISTS
AT THE DATE OF SUCH PURCHASE, LEASE OR IMPROVEMENT, OR IS CREATED WITHIN 270
DAYS THEREAFTER;

(V)                                 INDEBTEDNESS INCURRED BY THE BORROWER OR ANY
RESTRICTED SUBSIDIARY CONSTITUTING REIMBURSEMENT OBLIGATIONS WITH RESPECT TO
BANKERS’ ACCEPTANCES AND LETTERS OF CREDIT ISSUED IN THE ORDINARY COURSE OF
BUSINESS, INCLUDING LETTERS OF CREDIT IN RESPECT OF WORKERS’ COMPENSATION
CLAIMS, OR OTHER INDEBTEDNESS WITH RESPECT TO REIMBURSEMENT TYPE OBLIGATIONS
REGARDING WORKERS’ COMPENSATION CLAIMS, OR LETTERS OF CREDIT IN THE NATURE OF A
SECURITY DEPOSIT (OR SIMILAR DEPOSIT OR SECURITY) GIVEN TO A LESSOR UNDER AN
OPERATING LEASE OF REAL PROPERTY UNDER WHICH SUCH PERSON IS A LESSEE; PROVIDED,
HOWEVER, THAT UPON THE DRAWING OF SUCH BANKERS’ ACCEPTANCES AND LETTERS OF
CREDIT OR THE INCURRENCE OF SUCH INDEBTEDNESS, SUCH OBLIGATIONS ARE REIMBURSED
WITHIN 60 DAYS FOLLOWING SUCH DRAWING OR INCURRENCE OR SUCH INDEBTEDNESS IS
OTHERWISE PERMITTED HEREUNDER;

(VI)                              INDEBTEDNESS ARISING FROM AGREEMENTS OF THE
BORROWER OR A RESTRICTED SUBSIDIARY PROVIDING FOR INDEMNIFICATION, ADJUSTMENT OF
PURCHASE PRICE OR SIMILAR OBLIGATIONS, IN EACH CASE, INCURRED OR ASSUMED IN
CONNECTION WITH THE DISPOSITION OF ANY BUSINESS, ASSETS OR A SUBSIDIARY, OTHER
THAN GUARANTEES OF INDEBTEDNESS INCURRED BY ANY PERSON ACQUIRING ALL OR ANY
PORTION OF SUCH BUSINESS, ASSETS OR A SUBSIDIARY FOR THE PURPOSE OF FINANCING
SUCH ACQUISITION; PROVIDED, HOWEVER, THAT SUCH INDEBTEDNESS IS NOT REFLECTED ON
THE BALANCE SHEET (OTHER THAN BY APPLICATION OF INTERPRETATION NUMBER 45 OF THE
FINANCIAL ACCOUNTING STANDARDS BOARD (COMMONLY KNOWN AS FIN 45) AS A RESULT OF
AN

 

109

--------------------------------------------------------------------------------


 

AMENDMENT TO AN OBLIGATION IN EXISTENCE ON THE CLOSING DATE) OF THE BORROWER OR
ANY RESTRICTED SUBSIDIARY (CONTINGENT OBLIGATIONS REFERRED TO IN A FOOTNOTE TO
FINANCIAL STATEMENTS AND NOT OTHERWISE REFLECTED ON THE BALANCE SHEET WILL NOT
BE DEEMED TO BE REFLECTED ON SUCH BALANCE SHEET FOR PURPOSES OF THIS CLAUSE
(VI));

(VII)                           INDEBTEDNESS OF (A) THE BORROWER TO ANY
RESTRICTED SUBSIDIARY AND (B) ANY RESTRICTED SUBSIDIARY TO THE BORROWER OR TO
ANY OTHER RESTRICTED SUBSIDIARY; PROVIDED THAT (X) ANY SUCH INDEBTEDNESS OWING
BY A GUARANTOR TO A RESTRICTED SUBSIDIARY THAT IS NOT A GUARANTOR IS EXPRESSLY
SUBORDINATED IN RIGHT OF PAYMENT TO THE OBLIGATIONS; (Y) ANY SUCH INDEBTEDNESS
OWING BY THE BORROWER IS EXPRESSLY SUBORDINATED IN RIGHT OF PAYMENT TO THE
OBLIGATIONS AND (Z) ANY SUBSEQUENT ISSUANCE OR TRANSFER OF ANY CAPITAL STOCK OR
ANY OTHER EVENT WHICH RESULTS IN ANY RESTRICTED SUBSIDIARY CEASING TO BE A
RESTRICTED SUBSIDIARY OR ANY OTHER SUBSEQUENT TRANSFER OF ANY SUCH INDEBTEDNESS
(EXCEPT TO THE BORROWER OR ANOTHER RESTRICTED SUBSIDIARY OR ANY PLEDGE OF SUCH
INDEBTEDNESS CONSTITUTING A PERMITTED LIEN) SHALL BE DEEMED, IN EACH CASE, TO BE
AN INCURRENCE OF SUCH INDEBTEDNESS NOT PERMITTED BY THIS CLAUSE (VII);

(VIII)                        SHARES OF PREFERRED STOCK OF A RESTRICTED
SUBSIDIARY OR DISQUALIFIED STOCK ISSUED TO THE BORROWER OR ANOTHER RESTRICTED
SUBSIDIARY, PROVIDED THAT ANY SUBSEQUENT ISSUANCE OR TRANSFER OF ANY CAPITAL
STOCK OR ANY OTHER EVENT WHICH RESULTS IN ANY SUCH RESTRICTED SUBSIDIARY CEASING
TO BE A RESTRICTED SUBSIDIARY OR ANY OTHER SUBSEQUENT TRANSFER OF ANY SUCH
SHARES OF PREFERRED STOCK (EXCEPT TO THE BORROWER OR A RESTRICTED SUBSIDIARY)
SHALL BE DEEMED IN EACH CASE TO BE AN ISSUANCE OF SUCH SHARES OF PREFERRED STOCK
OR DISQUALIFIED STOCK NOT PERMITTED BY THIS CLAUSE (VIII);

(IX)                              HEDGING OBLIGATIONS (EXCLUDING HEDGING
OBLIGATIONS ENTERED INTO FOR SPECULATIVE PURPOSES) FOR THE PURPOSE OF LIMITING
INTEREST RATE RISK WITH RESPECT TO ANY INDEBTEDNESS PERMITTED UNDER THIS SECTION
6.01, EXCHANGE RATE RISK OR COMMODITY PRICING RISK;

(X)                                 OBLIGATIONS IN RESPECT OF CUSTOMS, STAY,
PERFORMANCE, BID, APPEAL AND SURETY BONDS AND COMPLETION GUARANTEES AND OTHER
OBLIGATIONS OF A LIKE NATURE PROVIDED BY THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

(XI)                              INDEBTEDNESS OR DISQUALIFIED STOCK OF THE
BORROWER OR A GUARANTOR AND INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK
OF ANY RESTRICTED SUBSIDIARY THAT IS NOT A GUARANTOR NOT OTHERWISE PERMITTED
HEREUNDER IN AN AGGREGATE PRINCIPAL AMOUNT OR LIQUIDATION PREFERENCE, WHICH WHEN
AGGREGATED WITH THE PRINCIPAL AMOUNT AND LIQUIDATION PREFERENCE OF ALL OTHER
INDEBTEDNESS, DISQUALIFIED STOCK AND PREFERRED STOCK THEN OUTSTANDING AND
INCURRED PURSUANT TO THIS CLAUSE (XI), DOES NOT AT ANY ONE TIME OUTSTANDING
EXCEED $150,000,000 (IT BEING UNDERSTOOD THAT ANY INDEBTEDNESS, DISQUALIFIED
STOCK AND PREFERRED STOCK INCURRED PURSUANT TO THIS CLAUSE (XI) SHALL CEASE TO
BE DEEMED INCURRED OR OUTSTANDING FOR PURPOSES OF THIS CLAUSE (XI) BUT SHALL BE
DEEMED INCURRED FOR THE PURPOSES OF SECTION 6.01(A) FROM AND AFTER THE FIRST
DATE ON WHICH THE BORROWER OR SUCH RESTRICTED SUBSIDIARY COULD HAVE INCURRED
SUCH INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK UNDER SECTION 6.01(A) 
AND SECTION 6.01(G) WITHOUT RELIANCE ON THIS CLAUSE (XI));

 

110

--------------------------------------------------------------------------------


 

(XII)                           PROVIDED THAT NO DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING OR WOULD OCCUR AS A CONSEQUENCE THEREOF, THE INCURRENCE BY THE
BORROWER OR ANY RESTRICTED SUBSIDIARY OF INDEBTEDNESS, DISQUALIFIED STOCK OR
PREFERRED STOCK WHICH SERVES TO REFUND, REPLACE, EXTEND REPURCHASE, REDEEM OR
REFINANCE ANY INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK PERMITTED
UNDER SECTION 6.01(A) AND CLAUSES (II), (III), (IV) AND (XIII) OF THIS SECTION
6.01(B) OR ANY INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK ISSUED TO SO
REFUND, REPLACE, EXTEND, REPURCHASE OR REFINANCE SUCH INDEBTEDNESS, DISQUALIFIED
STOCK, OR PREFERRED STOCK INCLUDING, IN EACH CASE, ADDITIONAL INDEBTEDNESS,
DISQUALIFIED STOCK OR PREFERRED STOCK INCURRED TO PAY PREMIUMS (INCLUDING TENDER
PREMIUMS), DEFEASANCE COSTS AND FEES AND EXPENSES IN CONNECTION THEREWITH
(COLLECTIVELY, THE “REFINANCING INDEBTEDNESS”) PRIOR TO ITS RESPECTIVE MATURITY;
PROVIDED, HOWEVER, THAT SUCH REFINANCING INDEBTEDNESS:

(A)                               has a Weighted Average Life to Maturity at the
time such Refinancing Indebtedness is incurred which is not less than the
remaining Weighted Average Life to Maturity of the Indebtedness, Disqualified
Stock or Preferred Stock being refunded, refinanced, extended or refinanced,

(B)                               to the extent such Refinancing Indebtedness
refinances (1) Indebtedness subordinated or pari passu to the Obligations, such
Refinancing Indebtedness is subordinated or pari passu to the Obligations at
least to the same extent as the Indebtedness being refinanced or refunded or (2)
Disqualified Stock or Preferred Stock, such Refinancing Indebtedness,
Disqualified Stock or Preferred Stock, respectively, and

(C)                               shall not include:

(1)                                 Indebtedness, Disqualified Stock or
Preferred Stock of a Restricted Subsidiary that is not a Guarantor that
refinances, Indebtedness, Disqualified Stock or Preferred Stock of the Borrower;

(2)                                 Indebtedness, Disqualified Stock or
Preferred Stock of a Restricted Subsidiary that is not a Guarantor that
refinances Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Guarantor;

(3)                                 Indebtedness, Disqualified Stock or
Preferred Stock of the Borrower or a Restricted Subsidiary that refinances
Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted
Subsidiary; or

(4)                                 in the case of the Existing Notes or any
Indebtedness, Disqualified Stock or Preferred Stock issued to refund or
refinance the Existing Notes, Indebtedness, Disqualified Stock or Preferred
Stock of any Person other than the Borrower; and

(D)                               shall not be in a principal amount in excess
of the principal amount of, premium, if any, accrued interest on, and related
fees and expenses of, the Indebtedness being refunded, replaced, extended,
repurchased, redeemed or

 

111

--------------------------------------------------------------------------------


 

refinanced (including any premium, expenses, costs and fees incurred in
connection with such refund, replacement or refinancing);

provided, further, that any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by any Restricted Subsidiary that is not a
Subsidiary Guarantor pursuant to this clause (xii) (solely as it relates to
Indebtedness under clause (xiii) of this Section 6.01(b) and Section 6.01(a))
shall be subject to the limitations set forth in Section 6.01(g) to the same
extent as the Indebtedness refinanced, refunded, repurchased, redeemed,
replaced;

(XIII)                        INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED
STOCK (X) OF THE BORROWER OR A RESTRICTED SUBSIDIARY (OTHER THAN A FOREIGN
SUBSIDIARY) INCURRED TO FINANCE AN ACQUISITION, (Y) OF PERSONS (OTHER THAN
FOREIGN PERSONS) THAT ARE ACQUIRED BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY
OR PERSONS MERGED INTO THE BORROWER OR A RESTRICTED SUBSIDIARY (OTHER THAN A
FOREIGN SUBSIDIARY) IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR (Z) THAT
IS ASSUMED BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY (OTHER THAN A FOREIGN
SUBSIDIARY) IN CONNECTION WITH SUCH ACQUISITION SO LONG AS:

(A)                               no Default exists or shall result therefrom;

(B)                               any Indebtedness, Disqualified Stock or
Preferred Stock incurred in reliance on clause (x) above shall not be Secured
Indebtedness and shall not mature (and shall not be mandatorily redeemable in
the case of Disqualified Stock) or require any payment of principal (other than
in a manner consistent with the terms of the New Senior Notes Documentation), in
each case, prior to the date which is 91 days after the Term Loan Maturity Date;

(C)                               any Indebtedness, Disqualified Stock or
Preferred Stock incurred in reliance on clause (y) or (z) above shall not have
been incurred in contemplation of such acquisition and either (1) the aggregate
principal amount of such Indebtedness constituting Secured Indebtedness,
together with all Refinancing Indebtedness in respect thereof, shall not exceed
$100,000,000 or (2) after giving pro forma effect to such acquisition or merger,
the Total Net Leverage Ratio is less than the Total Net Leverage Ratio
immediately prior to such acquisition or merger; and

(D)                               after giving pro forma effect to such
acquisition or merger either (1) the Total Net Leverage Ratio is less than the
Total Net Leverage Ratio test immediately prior to such acquisition or merger or
(2) the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Total Net Leverage Ratio test described in Section
6.01(a);

provided that any incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock by a Restricted Subsidiary (I) that is not a Guarantor
pursuant to this clause (xiii) is subject to the limitations set forth in
Section 6.01(g) below and (II) which is a Restricted Guarantor pursuant to
clause (x) above, shall be subordinated in right of payment to the Obligations;

 

112

--------------------------------------------------------------------------------


 

(XIV)                       INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR
OTHER FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT DRAWN
AGAINST INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS, PROVIDED THAT
SUCH INDEBTEDNESS IS EXTINGUISHED WITHIN FIVE BUSINESS DAYS OF ITS INCURRENCE;

(XV)                          INDEBTEDNESS OF THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES SUPPORTED BY A LETTER OF CREDIT IN A PRINCIPAL AMOUNT
NOT TO EXCEED THE STATED AMOUNT OF SUCH LETTER OF CREDIT;

(XVI)                       (A) ANY GUARANTEE BY THE BORROWER OR A RESTRICTED
SUBSIDIARY OF INDEBTEDNESS OR OTHER OBLIGATIONS OF ANY RESTRICTED SUBSIDIARY SO
LONG AS SUCH INDEBTEDNESS OR OTHER OBLIGATIONS ARE PERMITTED UNDER THIS
AGREEMENT, OR (B) ANY GUARANTEE BY A RESTRICTED SUBSIDIARY OF INDEBTEDNESS OR
OTHER OBLIGATIONS OF THE BORROWER (OTHER THAN THE EXISTING NOTES); PROVIDED
THAT, IN EACH CASE, (X) SUCH RESTRICTED SUBSIDIARY SHALL COMPLY WITH ITS
OBLIGATIONS UNDER SECTION 5.09 AND (Y) IN THE CASE OF ANY GUARANTEE OF
INDEBTEDNESS OR OTHER OBLIGATIONS OF THE BORROWER OR ANY SUBSIDIARY GUARANTOR BY
ANY RESTRICTED SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR, SUCH RESTRICTED
SUBSIDIARY BECOMES A SUBSIDIARY GUARANTOR UNDER THIS AGREEMENT;

(XVII)                    INDEBTEDNESS ISSUED BY THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES TO FUTURE, CURRENT OR FORMER OFFICERS, DIRECTORS,
EMPLOYEES AND CONSULTANTS THEREOF OR ANY DIRECT OR INDIRECT PARENT THEREOF,
THEIR RESPECTIVE ESTATES, HEIRS, FAMILY MEMBERS, SPOUSES OR FORMER SPOUSES, IN
EACH CASE TO FINANCE THE PURCHASE OR REDEMPTION OF EQUITY INTERESTS OF THE
BORROWER, A RESTRICTED SUBSIDIARY OR ANY OF THEIR RESPECTIVE DIRECT OR INDIRECT
PARENT COMPANIES TO THE EXTENT DESCRIBED IN SECTION 6.03(B)(IV);

(XVIII)                 THE INCURRENCE BY A BROKER-DEALER SUBSIDIARY OF
INDEBTEDNESS INCURRED IN CONNECTION WITH THE SETTLEMENT OF SECURITIES
TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS IN AN AMOUNT NOT TO EXCEED
$50,000,000 AT ANY ONE TIME OUTSTANDING;

(XIX)                       INDEBTEDNESS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES INCURRED TO FINANCE INSURANCE PREMIUMS IN THE ORDINARY COURSE OF
BUSINESS;

(XX)                          INDEBTEDNESS REPRESENTING DEFERRED COMPENSATION TO
EMPLOYEES OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY INCURRED IN THE ORDINARY
COURSE OF BUSINESS;

(XXI)                       INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK
OF FOREIGN SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO EXCEED $50,000,000 AT ANY
TIME OUTSTANDING; AND

(XXII)                    CASH MANAGEMENT OBLIGATIONS AND INDEBTEDNESS IN
RESPECT OF NETTING SERVICES AND EMPLOYEE CREDIT CARD PROGRAMS, OR SIMILAR
ARRANGEMENTS IN CONNECTION WITH CASH MANAGEMENT AND DEPOSIT ACCOUNTS OR
SECURITIES ACCOUNTS.


(C)                                  FOR PURPOSES OF DETERMINING COMPLIANCE WITH
THIS SECTION 6.01:

(I)                                     IN THE EVENT THAT AN ITEM OF
INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK (OR ANY PORTION THEREOF)
MEETS THE CRITERIA OF MORE THAN ONE OF THE CATEGORIES OF

 

113

--------------------------------------------------------------------------------


 

PERMITTED INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK DESCRIBED IN
SECTION 6.01(B) OR IS ENTITLED TO BE INCURRED PURSUANT TO SECTION 6.01(A), THE
BORROWER, IN ITS SOLE DISCRETION, MAY CLASSIFY OR RECLASSIFY SUCH ITEM OF
INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK (OR ANY PORTION THEREOF) AND
WILL ONLY BE REQUIRED TO INCLUDE THE AMOUNT AND TYPE OF SUCH INDEBTEDNESS,
DISQUALIFIED STOCK OR PREFERRED STOCK IN ONE OF THE ABOVE PERMITTED CLAUSES; AND

(II)                                  AT THE TIME OF INCURRENCE OR PERMITTED
RECLASSIFICATION, THE BORROWER WILL BE ENTITLED TO DIVIDE AND CLASSIFY AN ITEM
OF INDEBTEDNESS IN ONE OR MORE TYPES OF INDEBTEDNESS, DISQUALIFIED STOCK OR
PREFERRED STOCK DESCRIBED IN SECTION 6.01(A) OR (B).


(D)                                 THE ACCRUAL OF INTEREST, THE ACCRETION OF
ACCRETED VALUE AND THE PAYMENT OF INTEREST OR DIVIDENDS IN THE FORM OF
ADDITIONAL INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK, AS APPLICABLE,
WILL NOT BE DEEMED TO BE AN INCURRENCE OF INDEBTEDNESS, DISQUALIFIED STOCK OR
PREFERRED STOCK FOR PURPOSES OF THIS SECTIONS 6.01 AND 6.02.


(E)                                  FOR PURPOSES OF DETERMINING COMPLIANCE WITH
ANY DOLLAR-DENOMINATED RESTRICTION ON THE INCURRENCE OF INDEBTEDNESS, THE
DOLLAR-EQUIVALENT PRINCIPAL AMOUNT OF INDEBTEDNESS DENOMINATED IN A FOREIGN
CURRENCY SHALL BE CALCULATED BASED ON THE RELEVANT CURRENCY EXCHANGE RATE IN
EFFECT ON THE DATE SUCH INDEBTEDNESS WAS INCURRED, IN THE CASE OF TERM DEBT, OR
FIRST COMMITTED, IN THE CASE OF REVOLVING CREDIT DEBT; PROVIDED THAT IF SUCH
INDEBTEDNESS IS INCURRED TO REFINANCE OTHER INDEBTEDNESS DENOMINATED IN A
FOREIGN CURRENCY, AND SUCH REFINANCING WOULD CAUSE THE APPLICABLE
DOLLAR-DENOMINATED RESTRICTION TO BE EXCEEDED IF CALCULATED AT THE RELEVANT
CURRENCY EXCHANGE RATE IN EFFECT ON THE DATE OF SUCH REFINANCING, SUCH
DOLLAR-DENOMINATED RESTRICTION SHALL BE DEEMED NOT TO HAVE BEEN EXCEEDED SO LONG
AS THE PRINCIPAL AMOUNT OF SUCH REFINANCING INDEBTEDNESS DOES NOT EXCEED THE
PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS BEING REFINANCED.


(F)                                   THE PRINCIPAL AMOUNT OF ANY INDEBTEDNESS
INCURRED TO REFINANCE OTHER INDEBTEDNESS, IF INCURRED IN A DIFFERENT CURRENCY
FROM THE INDEBTEDNESS BEING REFINANCED, SHALL BE CALCULATED BASED ON THE
CURRENCY EXCHANGE RATE APPLICABLE TO THE CURRENCIES IN WHICH SUCH RESPECTIVE
INDEBTEDNESS IS DENOMINATED THAT IS IN EFFECT ON THE DATE OF SUCH REFINANCING.


(G)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN SECTION 6.01(A) OR (B), NO RESTRICTED SUBSIDIARY OF THE BORROWER
THAT IS NOT A SUBSIDIARY GUARANTOR SHALL INCUR ANY INDEBTEDNESS OR ISSUE ANY
DISQUALIFIED STOCK OR PREFERRED STOCK IN RELIANCE ON SECTION 6.01(A) OR
(B)(XIII), OR (B)(XXI) (THE “LIMITED NON-GUARANTOR DEBT EXCEPTIONS”) IF THE
AMOUNT OF SUCH INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK, WHEN
AGGREGATED WITH THE AMOUNT OF ALL OTHER INDEBTEDNESS, DISQUALIFIED STOCK OR
PREFERRED STOCK OUTSTANDING AT ANY TIME UNDER SUCH LIMITED NON-GUARANTOR DEBT
EXCEPTIONS, TOGETHER WITH ANY REFINANCING INDEBTEDNESS IN RESPECT THEREOF, WOULD
EXCEED $100,000,000; PROVIDED THAT IN NO EVENT SHALL ANY INDEBTEDNESS,
DISQUALIFIED STOCK OR PREFERRED STOCK OF ANY RESTRICTED SUBSIDIARY THAT IS NOT A
SUBSIDIARY GUARANTOR (I) EXISTING AT THE TIME IT BECAME A RESTRICTED SUBSIDIARY
OR (II) ASSUMED IN CONNECTION WITH ANY ACQUISITION, MERGER OR ACQUISITION OF
MINORITY INTERESTS OF A NON-WHOLLY-OWNED SUBSIDIARY (AND IN THE CASE OF CLAUSES
(I) AND (II), NOT CREATED IN CONTEMPLATION OF SUCH PERSON BECOMING A RESTRICTED
SUBSIDIARY OR SUCH ACQUISITION, MERGER OR ACQUISITION OF MINORITY

 

114

--------------------------------------------------------------------------------


 


INTERESTS) BE DEEMED TO BE INDEBTEDNESS OUTSTANDING UNDER THE LIMITED
NON-GUARANTOR DEBT EXCEPTIONS FOR PURPOSES OF THIS SECTION 6.01(G).

Section 6.02.  Liens.  Directly or indirectly, create, incur, assume or suffer
to exist any Lien (except Permitted Liens) on any asset or property of the
Borrower or any Restricted Subsidiary, or any income or profits therefrom.

Section 6.03.  Restricted Payments.  Directly or indirectly, make any Restricted
Payment, other than:

(A)                                 RESTRICTED PAYMENTS IN AN AMOUNT, TOGETHER
WITH THE AGGREGATE AMOUNT OF ALL OTHER RESTRICTED PAYMENTS MADE BY THE BORROWER
AND ITS RESTRICTED SUBSIDIARIES AFTER THE CLOSING DATE (INCLUDING RESTRICTED
PAYMENTS PERMITTED BY CLAUSES (I), (II) (WITH RESPECT TO THE PAYMENT OF
DIVIDENDS ON REFUNDING CAPITAL STOCK PURSUANT TO CLAUSE (C) THEREOF ONLY),
(VI)(C) AND (VIII) OF SECTION 6.03(B), BUT EXCLUDING ALL OTHER RESTRICTED
PAYMENTS PERMITTED BY SECTION 6.03(B)) NOT TO EXCEED THE RESTRICTED PAYMENT
APPLICABLE AMOUNT; PROVIDED THAT (I) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING OR WOULD OCCUR AS A CONSEQUENCE THEREOF; (II)
IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, THE BORROWER IS IN
COMPLIANCE ON A PRO FORMA BASIS WITH THE FINANCIAL COVENANT SET FORTH IN SECTION
6.07, DETERMINED ON THE LAST DAY OF THE FISCAL QUARTER LAST ENDED PRIOR THERETO
FOR WHICH SECTION 5.04 FINANCIALS HAVE BEEN DELIVERED TO THE ADMINISTRATIVE
AGENT; AND (III) UNLESS THE PROCEEDS OF SUCH RESTRICTED PAYMENT ARE BEING
UTILIZED TO SERVICE INDEBTEDNESS OR PREFERRED STOCK OF ANY DIRECT OR INDIRECT
PARENT COMPANY OF THE BORROWER INCURRED AFTER THE CLOSING DATE THE PROCEEDS OF
WHICH WERE CONTRIBUTED TO THE COMMON EQUITY OF THE BORROWER AND THE AGGREGATE
AMOUNT OF SUCH RESTRICTED PAYMENT DOES NOT EXCEED THE CASH PROCEEDS SO
CONTRIBUTED, IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION ON A PRO FORMA
BASIS, THE BORROWER COULD INCUR $1.00 OF ADDITIONAL INDEBTEDNESS PURSUANT TO THE
TOTAL NET LEVERAGE RATIO TEST DESCRIBED IN SECTION 6.01(A).

(B)                                 SECTION 6.03(A) WILL NOT PROHIBIT:

(i)                                     the payment of any dividend within 60
days after the date of declaration thereof, if at the date of declaration such
payment would have complied with the provisions of this Agreement;

(ii)                                  (A)                               the
redemption, prepayment, repurchase, retirement or other acquisition of any (1)
Equity Interests (“Treasury Capital Stock”) of the Borrower or any Restricted
Subsidiary or Subordinated Indebtedness of the Borrower or any Guarantor or (2)
Equity Interests of any direct or indirect parent company, in the case of each
of clause (1) and (2), in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to the Borrower or a Restricted
Subsidiary) of, Equity Interests of the Borrower, or any direct or indirect
parent company to the extent contributed to the capital of the Borrower or any
Restricted Subsidiary (in each case, other than any Disqualified Stock)
(“Refunding Capital Stock”), (B) the declaration and payment of dividends on the
Treasury Capital Stock out of the proceeds of the substantially concurrent sale
(other than to the Borrower or a Restricted Subsidiary) of, Equity Interests of
the Borrower, or any direct or indirect parent company to the extent contributed
to the capital of the Borrower or any Restricted Subsidiary (in each case, other
than any Disqualified Stock) (“Refunding Capital Stock”), (B) the declaration
and payment of dividends on the Treasury Capital Stock out of the proceeds of
the substantially concurrent sale

 

115

--------------------------------------------------------------------------------


 

(other than to the Borrower or a Restricted Subsidiary) of the Refunding Capital
Stock, and (C) if immediately prior to the retirement of Treasury Capital Stock,
the declaration and payment of dividends thereon was permitted under clauses
(vi)(A) or (B) of this Section 6.03(b), the declaration and payment of dividends
on the Refunding Capital Stock (other than Refunding Capital Stock the proceeds
of which were used to redeem, repurchase, retire or otherwise acquire any Equity
Interests of any direct or indirect parent company of the Borrower) in an
aggregate amount per year no greater than the aggregate amount of dividends per
annum that were declarable and payable on such Treasury Capital Stock
immediately prior to such retirement;

(iii)          the redemption, prepayment, repurchase or other acquisition or
retirement of the Existing Notes due 2015, the New Senior Notes or Subordinated
Indebtedness of the Borrower or a Restricted Guarantor made by exchange for, or
out of the proceeds of the substantially concurrent sale of, new Indebtedness of
the Borrower or a Restricted Guarantor, as the case may be, which is incurred in
compliance with Section 6.01 so long as:

(I)            the principal amount (or accreted value, if applicable) of such
new Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Indebtedness being so
redeemed, repurchased, acquired or retired for value, plus the amount of any
premium required to be paid under the terms of the instrument governing the
Indebtedness being so redeemed, repurchased, acquired or retired and any fees
and expenses incurred in connection with the issuance of such new Indebtedness;

(II)           solely in the case of Subordinated Indebtedness, such new
Indebtedness is subordinated to the Obligations at least to the same extent as
such Subordinated Indebtedness so purchased, exchanged, redeemed, prepaid,
repurchased, acquired or retired for value;

(III)         such new Indebtedness has a final scheduled maturity date equal to
or later than the final scheduled maturity date of the Indebtedness being so
redeemed, prepaid, repurchased, acquired or retired;

(IV)         such new Indebtedness has a Weighted Average Life to Maturity equal
to or greater than the remaining Weighted Average Life to Maturity of the
Indebtedness being so redeemed, prepaid, repurchased, acquired or retired; and

(V)           redemptions, prepayments, repurchases or other acquisitions or
retirements of the Existing Notes due 2015 pursuant to this clause (iii) shall
be permitted only if (a)(x) the Guaranteed Net Leverage Ratio at the time of
such prepayment, determined on a pro forma basis is not in excess of (I) the
Guaranteed Net Leverage Ratio of 7.2:1.0 or (y) such indebtedness is Refinancing
Indebtedness incurred in accordance with Section 6.01(b)(xii) in respect of the
Existing Notes due 2015 being redeemed, prepared, repurchased or otherwise
acquired or retired, (b)  no Default shall have occurred and be continuing or

 

116

--------------------------------------------------------------------------------


 

would occur as a consequence thereof, and (c) immediately after giving effect to
such transaction, the Borrower is in compliance on a pro forma basis with the
financial covenant set forth in Section 6.07, determined on the last day of the
fiscal quarter last ended for which Section 5.04 Financials have been delivered
to the Administrative Agent;

(iv)          a Restricted Payment to pay for the repurchase, retirement,
redemption or other acquisition or retirement for value of Equity Interests
(other than Disqualified Stock) of the Borrower or any direct or indirect parent
company held by any future, present or former employee, director or consultant
(or any of their successors, heirs, estates or assigns) of the Borrower, any of
its Subsidiaries or any of their respective direct or indirect parent companies
pursuant to any management unit purchase agreement, management equity plan or
stock option plan or any other management or employee benefit plan or agreement;
provided, however, that the aggregate Restricted Payments made under this clause
(iv) do not exceed in any calendar year $25,000,000 (with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum of $50,000,000 in any calendar year); provided, further, that such
amount in any calendar year may be increased by an amount not to exceed:

(A)          the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock and Equity Cure Proceeds) of the Borrower and, to the extent
contributed to the capital of the Borrower, Equity Interests of any of any
direct or indirect parent company, in each case to members of management,
employees, officers, directors or consultants of the Borrower, any of its
subsidiaries or any of their respective direct or indirect parent companies that
occurs after the Closing Date (other than Equity Interests the proceeds of which
are used to fund the Transactions or to fund a Cure Right), to the extent the
cash proceeds from the sale of such Equity Interests have not otherwise been
applied to the payment of Restricted Payments by virtue of Section 6.03(a); plus

(B)           the cash proceeds of key man life insurance policies received by
the Borrower or any of its Restricted Subsidiaries after the Closing Date; less

(C)           the amount of any Restricted Payments previously made with the
cash proceeds described in clauses (A) and (B) of this clause (iv);

and provided, further, that cancellation of Indebtedness owing to the Borrower
from members of management, officers, directors, employees of the Borrower, any
of its subsidiaries or any direct or indirect parent company in connection with
a repurchase of Equity Interests of the Borrower or any direct or indirect
parent company will not be deemed to constitute a Restricted Payment for
purposes of this Agreement;

(v)           the declaration and payment of dividends to holders of any class
or series of Disqualified Stock of the Borrower or any of its Restricted
Subsidiaries issued in accordance with Section 6.01; provided, however, that
immediately after giving effect to such transaction on a pro forma basis, the
Borrower could incur

 

117

--------------------------------------------------------------------------------


 

$1.0 of additional Indebtedness pursuant to the Total Net Leverage Ratio test
described in Section 6.01(a);

(vi)          (A)  the declaration and payment of dividends to holders of any
class or series of Designated Preferred Stock (other than Disqualified Stock)
issued by the Borrower or any of its Restricted Subsidiaries after the Closing
Date, provided that the amount of dividends paid pursuant to this clause (A)
shall not exceed the aggregate amount of cash actually received by the Borrower
or a Restricted Subsidiary from the issuance of such Designated Preferred Stock;

(B)           a Restricted Payment any direct or indirect parent company, the
proceeds of which will be used to fund the payment of dividends to holders of
any class or series of Designated Preferred Stock (other than Disqualified
Stock) of any direct or indirect parent company issued after the Closing Date,
provided that the amount of Restricted Payments paid pursuant to this clause (B)
shall not exceed the aggregate amount of cash actually contributed to the
capital of the Borrower from the sale of such Designated Preferred Stock; or

(C)           the declaration and payment of dividends on Refunding Capital
Stock that is Preferred Stock in excess of the dividends declarable and payable
thereon pursuant to clause (ii) of this Section 6.03(b);

provided, however, in the case of each of clause (A), (B) and (C) of this clause
(vi), that for the most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date of
issuance of such Designated Preferred Stock or the declaration of such dividends
on Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or declaration on a pro forma basis, the Borrower could incur $1.00 of
additional Indebtedness pursuant to the Total Net Leverage Test described in
Section 6.01(a) or otherwise is Indebtedness permitted hereunder;

(vii)         repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(viii)        the declaration and payment of dividends on the Borrower’s common
stock (or a Restricted Payment to any direct or indirect parent entity to fund a
payment of dividends on such entity’s common stock), following the first public
Equity Offering of such common stock after the Closing Date, of up to 6.0% per
annum of the net cash proceeds received by (or, in the case of a Restricted
Payment to a direct or indirect parent entity, contributed to the capital of)
the Borrower in or from any such public Equity Offering;

(ix)           Restricted Payments that are made with Excluded Contributions;

(x)            any Restricted Payment used to fund the Transactions and the
fees, costs, and expenses related thereto or owed to Affiliates, in each case to
the extent permitted under Section 6.06;

 

118

--------------------------------------------------------------------------------


 

(xi)           the repurchase, prepayment, redemption or other acquisition or
retirement for value of any New Senior Notes or Subordinated Indebtedness upon
the occurrence of a Change of Control (so long as such Change of Control has
been waived by the Required Lenders);

(xii)          the declaration and payment of dividends or the payment of other
distributions by the Borrower to, or the making of loans or advances to, or any
direct or indirect parent company or indirect parents or the equity interest
holders thereof in amounts required for any direct or indirect parent company or
the equity interest holders thereof to pay, in each case without duplication,

(A)          franchise taxes and other fees, taxes and expenses required to
maintain their corporate existence;

(B)           federal, foreign, state and local income or franchise taxes (or
any alternative tax in lieu thereof); provided that, in each fiscal year, the
amount of such payments shall be equal to the amount that the Borrower and its
Restricted Subsidiaries would be required to pay in respect of federal, foreign,
state and local income or franchise taxes if such entities were corporations
paying taxes separately from any parent entity at the highest combined
applicable federal, foreign, state, local or franchise tax rate for such fiscal
year;

(C)           customary salary, bonus and other benefits payable to officers and
employees of any direct or indirect parent company to the extent such salaries,
bonuses and other benefits are reasonably attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries;

(D)          general corporate operating and overhead costs and expenses of any
direct or indirect parent company of the Borrower to the extent such costs and
expenses are reasonably attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries;

(E)           amounts payable pursuant to the Management Agreement as in effect
on the Closing Date;

(F)           fees and expenses other than to Affiliates of the Borrower related
to (1) any equity or debt offering of such parent entity (whether or not
successful), (2) any Investment otherwise permitted under this covenant (whether
or not successful) and (3) any transaction of the type described in Section
6.04;

(G)           cash payments in lieu of issuing fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower or any direct or indirect
parent;

(H)          amounts to finance Investments otherwise permitted to be made
pursuant to this Section 6.03; provided that (1) such Restricted Payment shall
be made substantially concurrently with the closing of such Investment and (2)
such direct or indirect parent company shall, immediately following the closing

 

119

--------------------------------------------------------------------------------


 

thereof, cause (x) all property acquired (whether assets or Equity Interests) to
be contributed to the capital of the Borrower or one of its Restricted
Subsidiaries or (y) the merger of the Person formed or acquired into the
Borrower or one of its Restricted Subsidiaries (to the extent not prohibited by
Section 6.04) in order to consummate such Investment, in each case, subject to
the limitations set forth in clause (l) of the definition of Permitted
Investment; (3) any direct or indirect parent company and its Affiliates (other
than the Borrower or a Restricted Subsidiary) receives no consideration or other
payment in connection with such transaction, (4) any property received by the
Borrower shall not increase amounts available for Restricted Payments pursuant
to Section 6.03(a) and (5) such Investment shall be deemed to be made by the
Borrower or such Restricted Subsidiary by another paragraph of this Section 6.03
(other than pursuant to clause (ix) hereof) or pursuant to the definition of
“Permitted Investments” (other than clause (i) thereof);

(I)            reasonable and customary fees payable to any directors of any
direct or indirect parent of the Borrower and reimbursement of reasonable
out-of-pocket costs of the directors of any direct or indirect parent of the
Borrower in the ordinary course of business, to the extent reasonably
attributable to the ownership or operation of the Borrower and its Restricted
Subsidiaries; and

(J)            reasonable and customary indemnities to directors, officers and
employee of any direct or indirect parent of the Borrower in the ordinary course
of business, to the extent reasonably attributable to the ownership or operation
of the Borrower and its Restricted Subsidiaries;

(xiii)         payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, that complies with Section 6.04;
provided that if as a result of such consolidation, merger or transfer of
assets, a Change of Control has occurred, such Change of Control has been
consented to or waived by the Required Lenders;

(xiv)        Restricted Payments by (A) a non-Subsidiary Guarantor, (B) a
Foreign Subsidiary or (C) any other subsidiary to the Borrower or any Subsidiary
Guarantor;

(xv)         payments of dividends or other distributions to any direct or
indirect parent company of the Borrower to fund the payment by any such parent
company of interest payments or the AHYDO Catch Up Payments on Indebtedness, or
dividends on Preferred Stock of any such parent company incurred or issued after
the Closing Date; provided, however, that (A) the net cash proceeds of such
Indebtedness or such Preferred Stock, as the case may be, are contributed to the
Borrower as common equity, (B) the aggregate amount of dividends declared and
paid pursuant to this clause (xv) does not exceed the amount of net cash
proceeds of such Indebtedness or Preferred Stock actually

 

120

--------------------------------------------------------------------------------


 

contributed to the Borrower as common equity and (C) after giving effect to such
dividends or other distributions, the amount available for Restricted Payments
pursuant to clause (ii)(A) of this section shall not be less than $0;

(xvi)        purchases of minority interests in non-Wholly-Owned Subsidiaries by
the Borrower and the Guarantors;

(xvii)       distributions or payments of Receivables Fees and purchase of any
assets in connection with a Receivables Facility;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under (x) clauses (viii) (as determined at the time
of the declaration of such dividend) and (xiii), no Default shall have occurred
and be continuing or would occur as a consequence thereof and (y) clause (xv),
no Specified Default shall have occurred and be continuing or would occur as a
consequence thereof.

(C)           AS OF THE CLOSING DATE, ALL OF THE SUBSIDIARIES OF THE BORROWER
WILL BE RESTRICTED SUBSIDIARIES.  THE BORROWER WILL NOT PERMIT ANY UNRESTRICTED
SUBSIDIARY TO BECOME A RESTRICTED SUBSIDIARY EXCEPT PURSUANT TO SECTION
5.11(B).  FOR PURPOSES OF DESIGNATING ANY RESTRICTED SUBSIDIARY AS AN
UNRESTRICTED SUBSIDIARY, ALL OUTSTANDING INVESTMENTS BY THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES (EXCEPT TO THE EXTENT REPAID) IN THE SUBSIDIARY SO
DESIGNATED WILL BE DEEMED TO BE RESTRICTED PAYMENTS IN AN AMOUNT DETERMINED AS
SET FORTH IN THE LAST SENTENCE OF THE DEFINITION OF “INVESTMENTS.”  SUCH
DESIGNATION WILL BE PERMITTED ONLY IF A RESTRICTED PAYMENT IN SUCH AMOUNT WOULD
BE PERMITTED AT SUCH TIME, WHETHER PURSUANT TO THIS SECTION 6.03 OR PURSUANT TO
THE DEFINITION OF “PERMITTED INVESTMENTS,” AND IF SUCH SUBSIDIARY OTHERWISE
MEETS THE DEFINITION OF AN UNRESTRICTED SUBSIDIARY.  UNRESTRICTED SUBSIDIARIES
WILL NOT BE SUBJECT TO ANY OF THE RESTRICTIVE COVENANTS SET FORTH IN THE LOAN
DOCUMENTS.

(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 6.03
OR ELSEWHERE IN THIS AGREEMENT, (I) THE AGGREGATE AMOUNT OF ALL INVESTMENTS IN,
AND PERMITTED ACQUISITIONS OF, PERSONS WHICH ARE NOT LOAN PARTIES (OR BECOMES A
LOAN PARTY IMMEDIATELY THEREAFTER), OR IN THE CASE OF AN ASSET ACQUISITION, AN
ACQUISITION OF ASSETS BY A PERSON WHICH IS NOT A LOAN PARTY (OR BECOMES A LOAN
PARTY IMMEDIATELY THEREAFTER), MAY NOT EXCEED, IN THE AGGREGATE, THE GREATER OF
(X) $150,000,000 AND (Y) IN THE EVENT THAT AFTER GIVING EFFECT TO SUCH
INVESTMENT OR PERMITTED ACQUISITION, AS THE CASE MAY BE, ON A PRO FORMA BASIS,
THAT THE BORROWER COULD INCUR $1.00 OF ADDITIONAL INDEBTEDNESS PURSUANT TO THE
TOTAL NET LEVERAGE TEST DESCRIBED IN SECTION 6.01(A), AN AMOUNT EQUAL TO THE
EBITDA OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES DURING THE PREVIOUS FOUR
FISCAL QUARTER PERIOD LAST ENDED FOR WHICH SECTION 5.04 FINANCIALS HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT; PROVIDED THAT, AT NO TIME SHALL THE
INVESTMENTS, IN THE AGGREGATE, IN PERSONS WHICH ARE NOT LOAN PARTIES, EXCEED AN
AMOUNT EQUAL TO THE EBITDA OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES
DURING THE PREVIOUS FOUR FISCAL QUARTER PERIOD LAST ENDED FOR WHICH SECTION 5.04
FINANCIALS HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT AND (II) THE
AGGREGATE AMOUNT OF ALL INVESTMENTS IN UNRESTRICTED SUBSIDIARIES MAY NOT EXCEED,
IN THE AGGREGATE, $150,000,000.

 

121

--------------------------------------------------------------------------------


 

Section 6.04.  Fundamental Changes.  (a)  The Borrower may not consolidate or
merge with or into or wind up into (whether or not the Borrower is the surviving
corporation), and may not sell, assign, transfer, lease, convey or otherwise
dispose of all or substantially all of the properties or assets of the Borrower
and its Restricted Subsidiaries, taken as a whole, in one or more related
transactions, to any Person unless:

(I)            THE BORROWER IS THE SURVIVING CORPORATION OR THE PERSON FORMED BY
OR SURVIVING ANY SUCH CONSOLIDATION OR MERGER (IF OTHER THAN THE BORROWER) OR
THE PERSON TO WHOM SUCH SALE, ASSIGNMENT, TRANSFER, LEASE, CONVEYANCE OR OTHER
DISPOSITION WILL HAVE BEEN MADE IS ORGANIZED OR EXISTING UNDER THE LAWS OF THE
UNITED STATES, ANY STATE THEREOF, THE DISTRICT OF COLUMBIA, OR ANY TERRITORY
THEREOF (SUCH PERSON, THE “SUCCESSOR COMPANY”);

(II)           THE SUCCESSOR COMPANY, IF OTHER THAN THE BORROWER, EXPRESSLY
ASSUMES ALL THE OBLIGATIONS OF THE BORROWER PURSUANT TO DOCUMENTATION REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(III)          IMMEDIATELY AFTER SUCH TRANSACTION, NO DEFAULT OR EVENT OF
DEFAULT EXISTS;

(IV)          IMMEDIATELY AFTER GIVING PRO FORMA EFFECT TO SUCH TRANSACTION AND
ANY RELATED FINANCING TRANSACTIONS, AS IF SUCH TRANSACTIONS HAD OCCURRED AT THE
BEGINNING OF THE APPLICABLE FOUR-QUARTER PERIOD, THE SUCCESSOR COMPANY WOULD BE
PERMITTED TO INCUR AT LEAST $1.00 OF ADDITIONAL INDEBTEDNESS PURSUANT TO THE
TOTAL NET LEVERAGE TEST DESCRIBED IN SECTION 6.01(A), IN EACH CASE MADE OR
EFFECTED SUBSTANTIALLY SIMULTANEOUSLY WITH SUCH TRANSACTION OR RELATED
FINANCING;

(V)           EACH GUARANTOR, UNLESS IT IS THE OTHER PARTY TO THE TRANSACTIONS
DESCRIBED ABOVE, IN WHICH CASE SECTION 6.04(C)(I)(B) SHALL APPLY, SHALL HAVE
CONFIRMED THAT ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY
PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;
AND

(VI)          THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AN
OFFICER’S CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT SUCH
CONSOLIDATION, MERGER OR TRANSFER AND SUCH DOCUMENTATION RELATING TO THE LOAN
DOCUMENTS, IF ANY, COMPLY WITH THIS AGREEMENT;

provided that the Borrower shall promptly notify the Administrative Agent of any
such transaction and shall take all required actions either prior to or upon the
later to occur of 30 days following such transaction (or the earlier of the date
of the required delivery of the next Pricing Certificate and the date which is
45 days after the end of the most recently ended fiscal quarter (or such longer
period as to which the Administrative Agent may consent) in order to preserve
and protect the Liens on the Collateral securing the Secured Obligations.

The Successor Company will succeed to, and be substituted for the Borrower under
the Loan Documents.  Notwithstanding the foregoing, clauses (a)(iii) and (a)(iv)
shall not apply to the Transactions (including the Merger).


(B)           NOTWITHSTANDING THE FOREGOING PARAGRAPHS (A)(III) AND (A)(IV),

 

122

--------------------------------------------------------------------------------


 

(I)            THE BORROWER OR A RESTRICTED SUBSIDIARY MAY CONSOLIDATE WITH OR
MERGE INTO OR TRANSFER ALL OR PART OF ITS PROPERTIES AND ASSETS TO THE BORROWER
OR A RESTRICTED GUARANTOR;

(II)           THE BORROWER MAY MERGE WITH AN AFFILIATE OF THE BORROWER SOLELY
FOR THE PURPOSE OF REORGANIZING THE BORROWER IN A STATE OF THE UNITED STATES SO
LONG AS THE AMOUNT OF INDEBTEDNESS OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES IS NOT INCREASED THEREBY; AND

(III)          ANY FOREIGN SUBSIDIARY MAY CONSOLIDATE WITH OR MERGE INTO OR
TRANSFER ALL OR ANY PART OF ITS ASSETS TO ANY OTHER FOREIGN SUBSIDIARY.


(C)           NO RESTRICTED GUARANTOR WILL, AND THE BORROWER WILL NOT PERMIT ANY
RESTRICTED GUARANTOR TO, CONSOLIDATE OR MERGE WITH OR INTO OR WIND UP INTO
(WHETHER OR NOT THE BORROWER OR RESTRICTED GUARANTOR IS THE SURVIVING
CORPORATION), OR SELL, ASSIGN, TRANSFER, LEASE, CONVEY OR OTHERWISE DISPOSE OF
ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS, IN ONE OR MORE RELATED
TRANSACTIONS, TO ANY PERSON UNLESS:

(I)            (A)  SUCH RESTRICTED GUARANTOR IS THE SURVIVING CORPORATION OR
THE PERSON FORMED BY OR SURVIVING ANY SUCH CONSOLIDATION OR MERGER (IF OTHER
THAN SUCH RESTRICTED GUARANTOR) OR TO WHICH SUCH SALE, ASSIGNMENT, TRANSFER,
LEASE, CONVEYANCE OR OTHER DISPOSITION WILL HAVE BEEN MADE IS ORGANIZED OR
EXISTING UNDER THE LAWS OF THE JURISDICTION OF ORGANIZATION OF SUCH RESTRICTED
GUARANTOR, AS THE CASE MAY BE, OR THE LAWS OF THE UNITED STATES, ANY STATE
THEREOF, THE DISTRICT OF COLUMBIA, OR ANY TERRITORY THEREOF (SUCH RESTRICTED
GUARANTOR OR PERSON, THE “SUCCESSOR PERSON”);

(B)           the Successor Person, if other than such Restricted Guarantor,
expressly assumes all the Obligations of such Restricted Guarantor pursuant to
documentation reasonably satisfactory to the Administrative Agent;

(C)           immediately after such transaction, no Event of Default exists;
and

(D)          the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate and an Opinion of Counsel, each stating that such
consolidation, merger or transfer and such documentation relating to the Loan
Documents, if any, comply with this Agreement;

(II)           THE TRANSACTION DOES NOT VIOLATE SECTION 6.05;

provided that the Borrower shall promptly notify the Administrative Agent of any
such transaction and shall take all required actions either prior to or upon the
later to occur of 30 days following such transaction (or the earlier of the date
of the required delivery of the next Pricing Certificate and the date which is
45 days after the end of the most recently ended fiscal quarter (or such longer
period as to which the Administrative Agent may consent) in order to preserve
and protect the Liens on the Collateral securing the Secured Obligations.

In the case of clause (c)(i)(A) above, the Successor Person will succeed to, and
be substituted for, such Restricted Guarantor under the Loan Documents. 
Notwithstanding the

 

123

--------------------------------------------------------------------------------


 

foregoing, any Restricted Guarantor (x) may merge into or transfer all or part
of its properties and assets to another Restricted Guarantor or the Borrower or
(y) dissolve, liquidate or wind up its affairs if such dissolution, liquidation
or winding up could not reasonably be expected to have a Material Adverse
Effect.


(D)           HOLDINGS MAY NOT CONSOLIDATE OR MERGE WITH OR INTO OR WIND UP INTO
(WHETHER OR NOT HOLDINGS IS THE SURVIVING CORPORATION) AND MAY NOT SELL, ASSIGN,
TRANSFER, CONVEY, LEASE OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTIES OR ASSETS, IN ONE OR MORE RELATED TRANSACTIONS, TO ANY OTHER PERSON
UNLESS:

(I)            HOLDINGS IS THE SURVIVING CORPORATION OR THE PERSON FORMED BY OR
SURVIVING ANY SUCH CONSOLIDATION OR MERGER (IF OTHER THAN HOLDINGS) OR THE
PERSON TO WHOM SUCH SALE, ASSIGNMENT, TRANSFER, CONVEYANCE, LEASE OR OTHER
DISPOSITION WILL HAVE BEEN MADE IS ORGANIZED OR EXISTING UNDER THE LAWS OF THE
UNITED STATES, ANY STATE OF THE UNITED STATES, THE DISTRICT OF COLUMBIA OR ANY
TERRITORY THEREOF (HOLDINGS OR SUCH PERSON, INCLUDING THE PERSON TO WHICH SUCH
SALE, ASSIGNMENT, TRANSFER, CONVEYANCE, LEASE OR OTHER DISPOSITION HAS BEEN
MADE, AS THE CASE MAY BE, BEING HEREIN CALLED THE “SUCCESSOR HOLDINGS
GUARANTOR”);

(II)           THE SUCCESSOR HOLDINGS GUARANTOR, IF OTHER THAN HOLDINGS, ASSUMES
ALL THE OBLIGATIONS OF HOLDINGS UNDER THE HOLDINGS GUARANTY AND THE SECURITY
DOCUMENTS PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT; AND

(III)          IMMEDIATELY AFTER SUCH TRANSACTION, NO EVENT OF DEFAULT EXISTS.

Notwithstanding the foregoing, Holdings may consolidate with, merge into or
sell, assign, transfer, convey, lease or otherwise dispose of all or part of its
properties and assets to the Borrower or to another Guarantor.

Section 6.05.  Dispositions.  Cause, make or suffer to exist a Disposition,
except:

(A)           ANY DISPOSITION OF CASH EQUIVALENTS OR INVESTMENT GRADE SECURITIES
OR OBSOLETE, WORN OUT, UNECONOMICAL OR SURPLUS ASSETS IN THE ORDINARY COURSE OF
BUSINESS OR ANY DISPOSITION OF INVENTORY OR GOODS (OR OTHER ASSETS) HELD FOR
SALE IN THE ORDINARY COURSE OF BUSINESS;

(B)           THE DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES IN A MANNER PERMITTED PURSUANT TO THE
PROVISIONS DESCRIBED ABOVE UNDER SECTION 6.04;

(C)           THE MAKING OF ANY RESTRICTED PAYMENT OR PERMITTED INVESTMENT THAT
IS PERMITTED TO BE MADE, AND IS MADE (INCLUDING PAYMENTS IN RESPECT THEREOF),
UNDER SECTION 6.03;

(D)           ANY DISPOSITION OF PROPERTY OR ASSETS OR ISSUANCE OF EQUITY
INTERESTS (A) BY A RESTRICTED SUBSIDIARY OF THE BORROWER TO THE BORROWER OR (B)
BY THE BORROWER OR A RESTRICTED SUBSIDIARY OF THE BORROWER TO ANOTHER RESTRICTED
SUBSIDIARY OF THE BORROWER; PROVIDED THAT IN THE CASE OF ANY EVENT DESCRIBED IN
CLAUSE (B) WHERE THE TRANSFEREE OR

 

124

--------------------------------------------------------------------------------


 

PURCHASER IS NOT A GUARANTOR, THEN AT THE OPTION OF THE BORROWER, EITHER (1)
SUCH DISPOSITION SHALL CONSTITUTE A DISPOSITION FOR PURPOSES OF THE DEFINITION
OF PREPAYMENT ASSET SALE OR (2) THE NET CASH PROCEEDS THEREOF, WHEN AGGREGATED
WITH THE AMOUNT OF PERMITTED INVESTMENTS MADE PURSUANT TO CLAUSES (A) AND (C) OF
THE DEFINITION THEREOF, SHALL NOT EXCEED THE AMOUNT PERMITTED BY SECTION
6.03(D);

(E)           ANY PERMITTED ASSET SWAP;

(F)            THE SALE, LEASE, LEASE ASSIGNMENT OR SUB-LEASE OF ANY REAL,
INTANGIBLE OR PERSONAL PROPERTY IN THE ORDINARY COURSE OF BUSINESS;

(G)           ANY ISSUANCE OR SALE OF EQUITY INTERESTS IN, OR INDEBTEDNESS OR
OTHER SECURITIES OF, AN UNRESTRICTED SUBSIDIARY;

(h)           any sale or other disposition in connection with any financing
transaction with respect to property built or acquired by the Borrower or any
Restricted Subsidiary after the Closing Date, including Sale and Lease-Back
Transactions and asset securitizations permitted under this Agreement;

(I)            SALES OF ACCOUNTS RECEIVABLE OR RIGHTS TO FUTURE ADVISORY FEES
(I) IN CONNECTION WITH THE COLLECTION OR COMPROMISE THEREOF OR (II) OR
PARTICIPATIONS THEREIN, IN CONNECTION WITH ANY RECEIVABLES FACILITY;

(J)            TRANSFERS OF PROPERTY SUBJECT TO CASUALTY OR CONDEMNATION
PROCEEDINGS (INCLUDING IN LIEU THEREOF) UPON THE RECEIPT OF THE NET CASH
PROCEEDS THEREFOR; PROVIDED SUCH TRANSFER SHALL CONSTITUTE A PROPERTY LOSS
EVENT;

(K)           THE ABANDONMENT OF INTELLECTUAL PROPERTY RIGHTS IN THE ORDINARY
COURSE OF BUSINESS, WHICH IN THE REASONABLE GOOD FAITH DETERMINATION OF THE
BORROWER OR A RESTRICTED SUBSIDIARY ARE NOT MATERIAL TO THE CONDUCT OF THE
BUSINESS OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES TAKEN AS A WHOLE;

(L)            VOLUNTARY TERMINATIONS OF HEDGING OBLIGATIONS;

(M)          ANY ISSUANCE OF EQUITY INTERESTS IN ANY RESTRICTED SUBSIDIARY TO
ANY OFFICER, DIRECTOR, CONSULTANT OR EMPLOYEE OF THE BORROWER OR ANY RESTRICTED
SUBSIDIARY IN RESPECT OF SERVICES PROVIDED TO THE BORROWER OR A RESTRICTED
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS APPROVED BY THE BOARD OF DIRECTORS
OF THE BORROWER;

(N)           ANY DISPOSITION TO THE EXTENT NOT INVOLVING PROPERTY (WHEN TAKEN
TOGETHER WITH ANY RELATED DISPOSITION OR SERIES OF RELATED DISPOSITIONS) WITH A
FAIR MARKET VALUE IN EXCESS OF $25,000,000;

(O)           TERMINATIONS OF LEASES, SUBLEASES, LICENSES AND SUBLICENSES IN THE
ORDINARY COURSE OF BUSINESS;

(P)           SALES OF NON-CORE ASSETS ACQUIRED IN CONNECTION WITH PERMITTED
ACQUISITIONS, FOR WHICH A MARKETING PROCESS HAS COMMENCED WHICH SALES ARE
MARKETED

 

125

--------------------------------------------------------------------------------


 

WITHIN 180 DAYS OF THE DATE OF THE CONSUMMATION OF SUCH PERMITTED ACQUISITION
PROVIDED THAT THE FAIR MARKET VALE OF SUCH ASSETS SHALL NOT EXCEED 25% OF THE
EBITDA OF THE ACQUIRED ENTITY OR BUSINESS; AND

(Q)           DISPOSITIONS NOT OTHERWISE PERMITTED UNDER THIS SECTION 6.05,
PROVIDED THAT:

(i)            at least 75% of the consideration therefor received by the
Borrower or such Restricted Subsidiary, as the case may be, is in the form of
cash or Cash Equivalents; provided that the amount of (A) any liabilities (as
shown on the Borrower’s or such Restricted Subsidiary’s most recent balance
sheet or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
Obligations or that are owed to the Borrower or a Restricted Subsidiary, that
are assumed by the transferee of any such assets and for which the Borrower and
all of its Restricted Subsidiaries have been validly released by all creditors
in writing, (B) any securities received by the Borrower or such Restricted
Subsidiary from such transferee that are converted by the Borrower or such
Restricted Subsidiary into cash (to the extent of the cash received) within 180
days following the closing of such Disposition, and (C) any Designated Non-Cash
Consideration received by the Borrower or such Restricted Subsidiary in such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
at that time outstanding, not to exceed the greater of $75,000,000 and 2.0% of
Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash for purposes of this
provision and for no other purpose; and

(ii)           any Disposition of assets or issuance or sale of Equity Interests
of a Restricted Subsidiary in any transaction or series of related transactions,
when taken together with all other Dispositions made in reliance on this clause
(q), does not have a fair market value in excess of $400,000,000;

(R)            FORECLOSURES;

(S)           SALE AND LEASE-BACK TRANSACTIONS INVOLVING (I) REAL PROPERTY OWNED
ON THE CLOSING DATE (OTHER THAN ANY MORTGAGED PROPERTY), (II) PROPERTY ACQUIRED
NOT MORE THAN 180 DAYS PRIOR TO SUCH SALE AND LEASE BACK TRANSACTION FOR CASH IN
AN AMOUNT AT LEAST EQUAL TO THE COST OF SUCH PROPERTY AND (III) OTHER PROPERTY
FOR CASH CONSIDERATION IF THE SALE IS TREATED AS A PREPAYMENT ASSET SALE;

(T)            ANY ISSUANCE OR SALE OF EQUITY INTERESTS IN, OR INDEBTEDNESS OR
OTHER SECURITIES OF, AN UNRESTRICTED SUBSIDIARY (OTHER THAN ANY UNRESTRICTED
SUBSIDIARY IN WHICH THE BORROWER OR ANY RESTRICTED SUBSIDIARY HAS MADE AN
INVESTMENT (INCLUDING BY DESIGNATION OF A RESTRICTED SUBSIDIARY THEREOF AS AN
UNRESTRICTED SUBSIDIARY) PURSUANT TO PARAGRAPH (L) OF THE DEFINITION OF
“PERMITTED INVESTMENTS”; AND

 

126

--------------------------------------------------------------------------------


 

(U)           THE SALE OR OTHER DISPOSITION OF A SEED CAPITAL INVESTMENT IN THE
ORDINARY COURSE OF BUSINESS.

provided that the consideration received by the Borrower or such Restricted
Subsidiary, as the case may be, with respect to any Disposition of any property
with a fair market value in excess of $25,000,000 must be at least equal to the
fair market value (as determined in good faith by the Borrower) of the assets
sold or otherwise disposed of.  To the extent any Collateral is disposed of as
expressly permitted by this Section 6.05 to any Person other than a Loan Party,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent or the Collateral Agent, as applicable,
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

Section 6.06.  Transactions with Affiliates.  Except for transactions by or
among Loan Parties (or by and among the Borrower and its Restricted
Subsidiaries), sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, in each case, involving aggregate
payments or consideration in excess of $10,000,000 unless:

(A)           SUCH TRANSACTION IS ON TERMS THAT ARE NOT MATERIALLY LESS
FAVORABLE TO THE BORROWER OR THE RELEVANT RESTRICTED SUBSIDIARY THAN THOSE THAT
WOULD HAVE BEEN OBTAINED IN A COMPARABLE TRANSACTION BY THE BORROWER OR SUCH
RESTRICTED SUBSIDIARY WITH AN UNRELATED PERSON ON AN ARM’S-LENGTH BASIS; AND

(B)           THE BORROWER DELIVERS TO THE ADMINISTRATIVE AGENT WITH RESPECT TO
ANY SUCH TRANSACTION OR SERIES OF RELATED TRANSACTIONS INVOLVING AGGREGATE
PAYMENTS OR CONSIDERATION IN EXCESS OF $25,000,000, A RESOLUTION ADOPTED BY THE
MAJORITY OF THE BOARD OF DIRECTORS OF THE BORROWER APPROVING SUCH TRANSACTION
AND SET FORTH IN AN OFFICER’S CERTIFICATE CERTIFYING THAT SUCH TRANSACTION
COMPLIES WITH CLAUSE (A) ABOVE.

(C)           THE FOREGOING PROVISIONS WILL NOT APPLY TO THE FOLLOWING:

(i)            the Borrower or any Restricted Subsidiary may engage in any of
the foregoing transactions at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties;

(ii)           the Borrower and its Restricted Subsidiaries may pay fees,
expenses and make indemnification payments directly or indirectly pursuant to
and in accordance with the Management Agreement (as in effect on the Closing
Date);

(iii)          the Transactions and the payment of the Transaction Expenses;

(iv)          issuances by the Borrower and its Restricted Subsidiaries of
Equity Interests not prohibited under this Agreement;

(v)           reasonable and customary fees payable to any directors of the
Borrower and its Restricted Subsidiaries (or any direct or indirect parent

 

127

--------------------------------------------------------------------------------


 

company) and reimbursement of reasonable out-of-pocket costs of the directors of
the Borrower and its subsidiaries (or any direct or indirect parent company) in
the ordinary course of business (in the case of any direct or indirect parent to
the extent reasonably attributable to the ownership or operations of the
Borrower and its Restricted Subsidiaries);

(vi)          expense reimbursement and employment, severance and compensation
arrangements entered into by the Borrower, any of its direct or indirect parent
companies, or any Subsidiaries with their officers, employees or consultants in
the ordinary course of business including, without limitation, the payment of
stay bonuses and incentive compensation and/or such officer’s, employee’s or
consultant’s equity investment in certain Restricted Subsidiaries and other
stock option, stock incentive, equity, bonus and other compensation plans;

(vii)         payments by the Borrower and its Restricted Subsidiaries to each
other pursuant to tax sharing agreements or arrangements among Holdings and its
subsidiaries on customary terms (including, without limitation, transfer pricing
initiatives);

(viii)        the payment of reasonable and customary indemnities to directors,
officers, employees or consultants of the Borrower (or any direct or indirect
parent company) and its Subsidiaries in the ordinary course of business and the
entering into related agreements, in the case of any direct or indirect parent
company to the extent attributable to the operations of the Borrower and its
Subsidiaries;

(ix)           transactions pursuant to permitted agreements in existence on the
Closing Date (other than the Management Agreement) and disclosed to the Lenders
prior to the Closing Date and any amendment thereto to the extent such an
amendment is not adverse to the interests of the Lenders in any material
respect;

(x)            Restricted Payments permitted under Section 6.03 or any Permitted
Investment (including Seed Capital Investments) or dispositions permitted by
Section 6.05(b);

(xi)           payments by the Borrower and its Restricted Subsidiaries made for
any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by a majority of the
board of directors of the Borrower, in good faith;

(xii)          loans and other transactions among the Borrower and its
subsidiaries (and any direct and indirect parent company of the Borrower) to the
extent permitted hereunder; provided that any Indebtedness of any Loan Party
owed to a Restricted Subsidiary that is not a Loan Party and is incurred after
the

 

128

--------------------------------------------------------------------------------


 

Closing Date shall be subject to subordination provisions no less favorable to
the Lenders than the subordination provisions reasonably acceptable to the
Administrative Agent;

(xiii)         the existence of, or the performance by the Borrower or any of
its Restricted Subsidiaries of its obligations under the terms of, any
stockholders agreement, principal investors agreement (including any
registration rights agreement or purchase agreement related thereto) to which it
is a party as of the Closing Date and any similar agreements which it may enter
into thereafter; provided, however, that the existence of, or the performance by
the Borrower or any of its Restricted Subsidiaries of obligations under any
future amendment to any such existing agreement or under any similar agreement
entered into after the Closing Date shall only be permitted by this clause
(xiii) to the extent that the terms of any such amendment or new agreement are
not otherwise materially disadvantageous to the Lenders when taken as a whole;

(xiv)        transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
which are fair to the Borrower and its Restricted Subsidiaries, in the
reasonable determination of the board of directors of the Borrower or the senior
management thereof, or are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party;

(xv)         payments or loans (or cancellation of loans) to employees or
consultants of the Borrower, any of its direct or indirect parent companies or
any of its Restricted Subsidiaries which are approved by a majority of the board
of directors of the Borrower in good faith and otherwise permitted hereunder;

(xvi)        payments to investment and commercial banks (or their affiliates)
for financial advisory and other investment and commercial banking services and
financings provided by them in the ordinary course of business on ordinary
commercial terms;

(xvii)       investments by Affiliates of the Borrower in investment funds
managed by the Borrower or any of its Restricted Subsidiaries on terms generally
available to investors in such investment funds;

(xviii)      any transaction with a Receivables Subsidiary effected as part of a
Receivables Facility, including sales of accounts receivable, or participations
therein;

(xix)         any transaction with the Borrower, a Restricted Subsidiary, an
Investment Vehicle or joint venture or similar entity which would constitute a
transaction with an Affiliate solely because the Borrower or a Restricted
Subsidiary owns an equity interest in or otherwise controls such Restricted
Subsidiary, joint venture or similar entity; and

 

129

--------------------------------------------------------------------------------


 

(xx)          any transaction with, or payment to, any financial institution or
distribution participant in connection with the sale or distribution of
securities or providing in-vestment management services in the ordinary course
of business of the Borrower and its Restricted Subsidiaries.

Section 6.07.  Senior Secured Net Leverage Ratio.  Permit the Senior Secured Net
Leverage Ratio the last day of any fiscal quarter set forth below to be greater
than the ratio set forth opposite such period below:

Period

 

Ratio

The last day of the Borrower’s fiscal quarter ending June 30, 2008 through and
including the day before the last day of Holdings’ fiscal quarter ending
December 31, 2008

 

6.50:1.00

 

 

 

The last day of the Borrower’s fiscal quarter ending December 31, 2008 through
and including the day before the last day of the Borrower’s fiscal quarter
ending June 30, 2009

 

6.25:1.00

 

 

 

The last day of the Borrower’s fiscal quarter ending June 30, 2009 through and
including the day before the last day of Borrower’s fiscal quarter ending June
30, 2010

 

6.00:1.00

 

 

 

The last day of the Borrower’s fiscal quarter ending June 30, 2010 through and
including the day before the last day of Borrower’s fiscal quarter ending June
30, 2011

 

5.75:1.00

 

 

 

The last day of the Borrower’s fiscal quarter ending June 30, 2011 through and
including the day before the last day of the Borrower’s fiscal quarter ending
June 30, 2012

 

5.25:1.00

 

 

 

Thereafter

 

5.00:1.00

 

Section 6.08.  Restrictive Agreements.  Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon:

(A)           THE ABILITY OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY TO
CREATE, INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR ASSETS TO
SECURE THE OBLIGATIONS;

(B)           THE ABILITY OF ANY RESTRICTED SUBSIDIARY TO PAY DIVIDENDS OR OTHER
DISTRIBUTIONS WITH RESPECT TO ANY OF ITS EQUITY INTERESTS OR TO MAKE OR REPAY
LOANS OR ADVANCES TO THE BORROWER OR ANY OTHER RESTRICTED SUBSIDIARY OR TO
GUARANTEE INDEBTEDNESS OF THE BORROWER OR ANY OTHER RESTRICTED SUBSIDIARY; OR

(C)           THE ABILITY OF ANY RESTRICTED SUBSIDIARY TO SELL, LEASE OR
TRANSFER ANY OF ITS PROPERTIES OR ASSETS TO THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES;

provided that the foregoing shall not apply to:

 

130

--------------------------------------------------------------------------------


 

(I)            RESTRICTIONS AND CONDITIONS IMPOSED BY LAW, BY ANY LOAN DOCUMENT
OR WHICH (X) EXIST ON THE DATE HEREOF AND (Y) TO THE EXTENT CONTRACTUAL
OBLIGATIONS PERMITTED BY CLAUSE (X) ARE SET FORTH IN AN AGREEMENT EVIDENCING
INDEBTEDNESS, ARE SET FORTH IN ANY AGREEMENT EVIDENCING ANY PERMITTED RENEWAL,
EXTENSION OR REFINANCING OF SUCH INDEBTEDNESS SO LONG AS SUCH RENEWAL, EXTENSION
OR REFINANCING DOES NOT EXPAND THE SCOPE OF SUCH CONTRACTUAL OBLIGATION;

(II)           CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS
RELATING TO ANY SALE OF ASSETS OR EQUITY INTERESTS PENDING SUCH SALE, PROVIDED
SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE PERSON OR PROPERTY THAT IS TO
BE SOLD;

(III)          RESTRICTIONS AND CONDITIONS (X) ON ANY FOREIGN SUBSIDIARY BY THE
TERMS OF ANY INDEBTEDNESS OF SUCH FOREIGN SUBSIDIARY PERMITTED TO BE INCURRED
HEREUNDER OR (Y) BY THE TERMS OF THE DOCUMENTATION GOVERNING ANY RECEIVABLES
FACILITY THAT IN THE GOOD FAITH DETERMINATION OF HOLDINGS OR THE BORROWER ARE
NECESSARY OR ADVISABLE TO EFFECT SUCH RECEIVABLES FACILITY;

(IV)          RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO
SECURED INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR
CONDITIONS APPLY ONLY TO THE PERSON OBLIGATED UNDER SUCH INDEBTEDNESS AND ITS
SUBSIDIARIES OR THE PROPERTY OR ASSETS INTENDED TO SECURE SUCH INDEBTEDNESS;

(V)           CONTRACTUAL OBLIGATIONS BINDING ON A RESTRICTED SUBSIDIARY AT THE
TIME SUCH RESTRICTED SUBSIDIARY FIRST BECOMES A RESTRICTED SUBSIDIARY, SO LONG
AS SUCH CONTRACTUAL OBLIGATIONS WERE NOT ENTERED INTO SOLELY IN CONTEMPLATION OF
SUCH PERSON BECOMING A RESTRICTED SUBSIDIARY;

(VI)          RESTRICTIONS AND CONDITIONS IMPOSED BY THE TERMS OF THE
DOCUMENTATION GOVERNING ANY INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK
OF A RESTRICTED SUBSIDIARY OF THE BORROWER THAT IS NOT A LOAN PARTY, WHICH
INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK IS PERMITTED BY SECTION
6.01;

(VII)         CUSTOMARY PROVISIONS IN JOINT VENTURE AGREEMENTS AND OTHER SIMILAR
AGREEMENTS APPLICABLE TO JOINT VENTURES PERMITTED UNDER SECTION 6.03 AND
APPLICABLE SOLELY TO SUCH JOINT VENTURE ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS;

(VIII)        NEGATIVE PLEDGES AND RESTRICTIONS ON LIENS IN FAVOR OF ANY HOLDER
OF INDEBTEDNESS ENTERED INTO AFTER THE DATE HEREOF AND OTHERWISE PERMITTED UNDER
SECTION 6.01 BUT ONLY IF SUCH NEGATIVE PLEDGE OR RESTRICTION EXPRESSLY PERMITS
LIENS FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND/OR THE COLLATERAL AGENT
AND THE LENDERS WITH RESPECT TO THE CREDIT FACILITIES ESTABLISHED HEREUNDER AND
THE OBLIGATIONS UNDER THE LOAN DOCUMENTS ON A SENIOR BASIS AND WITHOUT A
REQUIREMENT THAT SUCH HOLDERS OF SUCH INDEBTEDNESS BE SECURED BY SUCH LIENS
EQUALLY AND RATABLY OR ON A JUNIOR BASIS;

(IX)           RESTRICTIONS ON CASH, OTHER DEPOSITS OR NET WORTH IMPOSED BY
CUSTOMERS UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

 

131

--------------------------------------------------------------------------------


 

(X)            SECURED INDEBTEDNESS OTHERWISE PERMITTED TO BE INCURRED UNDER
SECTIONS 6.01 AND 6.02 THAT LIMIT THE RIGHT OF THE OBLIGOR TO DISPOSE OF THE
ASSETS SECURING SUCH INDEBTEDNESS;

(XI)           ANY ENCUMBRANCES OR RESTRICTIONS OF THE TYPE REFERRED TO IN
CLAUSES (A) AND (B) ABOVE IMPOSED BY ANY AMENDMENTS, MODIFICATIONS,
RESTATEMENTS, RENEWALS, INCREASES, SUPPLEMENTS, REFUNDINGS, REPLACEMENTS OR
REFINANCINGS OF THE CONTRACTS, INSTRUMENTS OR OBLIGATIONS REFERRED TO IN CLAUSES
(I) THROUGH (X) ABOVE; PROVIDED THAT SUCH AMENDMENTS, MODIFICATIONS,
RESTATEMENTS, RENEWALS, INCREASES, SUPPLEMENTS, REFUNDINGS, REPLACEMENTS OR
REFINANCINGS ARE, IN THE GOOD FAITH JUDGMENT OF THE BORROWER, NO MORE
RESTRICTIVE WITH RESPECT TO SUCH ENCUMBRANCE AND OTHER RESTRICTIONS TAKEN AS A
WHOLE THAN THOSE PRIOR TO SUCH AMENDMENT, MODIFICATION, RESTATEMENT, RENEWAL,
INCREASE, SUPPLEMENT, REFUNDING, REPLACEMENT OR REFINANCING;

(XII)          RESTRICTIONS AND CONDITIONS IMPOSED BY THE TERMS OF THE
DOCUMENTATION GOVERNING SEED CAPITAL INVESTMENTS; AND

(D)           CLAUSE (A) AND CLAUSE (C) OF THE FOREGOING SHALL NOT APPLY TO
CUSTOMARY PROVISIONS IN LEASES, SUBLEASES, LICENSES, SUBLICENSES AND OTHER
CONTRACTS RESTRICTING THE ASSIGNMENT, SALE OR TRANSFER THEREOF, IN EACH CASE
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OR WHICH EXISTS ON THE DATE
HEREOF, AND NO SUCH CLAUSE IN THIS SECTION 6.07 SHALL PROHIBIT OR RESTRICT SUCH
PARTY’S RIGHT TO EXECUTE A SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT IN A FORM CUSTOMARY AND REASONABLY ACCEPTABLE TO BORROWER OR SUCH
RESTRICTED SUBSIDIARY.

Section 6.09.  Limitation on Business of Holdings, the Borrower and Its
Restricted Subsidiaries.  (a)  Engage in any line of business material to the
Borrower and its subsidiaries taken as a whole other than (x) those lines of
business conducted by the Borrower or any Restricted Subsidiary on the Closing
Date or (y) any Similar Business.


(B)           IN THE CASE OF THE HOLDINGS ONLY, AND NOTWITHSTANDING THE
FOREGOING OR ANYTHING ELSE IN THIS AGREEMENT TO THE CONTRARY, ENGAGE IN ANY
BUSINESS OR OWN ANY SIGNIFICANT ASSETS OR HAVE ANY MATERIAL LIABILITIES OTHER
THAN (I) (W) ITS OWNERSHIP OF THE CAPITAL STOCK OF ITS SUBSIDIARIES FROM TIME TO
TIME AND ACTIVITIES INCIDENTAL THERETO, (X) THE OWNERSHIP OF ALL THE OUTSTANDING
SHARES OF CAPITAL STOCK OF OTHER ENTITIES CREATED OR ACQUIRED IN A TRANSACTION
OTHERWISE PERMITTED NOT PROHIBIT HEREUNDER AND ACTIVITIES INCIDENTAL THERETO,
(Y) OWN OR ACQUIRE ANY ASSETS (OTHER THAN ALL OF THE OUTSTANDING SHARES OF
CAPITAL STOCK OF THE BORROWER, THE CASH PROCEEDS OF ANY RESTRICTED PAYMENTS
PERMITTED BY SECTION 6.03 OR ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF
ANY OTHER ENTITY CREATED OR ACQUIRED IN A TRANSACTION NOT PROHIBITED HEREUNDER)
AND (Z) HOLDING CASH AND CASH EQUIVALENTS IN THE AGGREGATE AT ANY TIME (TOGETHER
WITH ANY INVESTMENT INCOME THEREON) AND (II) THOSE LIABILITIES AND INDEBTEDNESS
WHICH IT IS RESPONSIBLE FOR UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS TO
WHICH IT IS A PARTY AND DOCUMENTATION IN RESPECT OF ANY INDEBTEDNESS INCURRED BY
IT (INCLUDING THE EXISTING NOTES, THE NEW SENIOR NOTES) AND INVESTMENTS IT MAKES
(INCLUDING PERMITTED ACQUISITIONS); PROVIDED THAT HOLDINGS MAY ENGAGE IN THOSE
ACTIVITIES THAT ARE INCIDENTAL TO (I) THE MAINTENANCE OF ITS EXISTENCE IN
COMPLIANCE WITH APPLICABLE LAW AND (II) LEGAL, TAX AND ACCOUNTING MATTERS IN
CONNECTION WITH ANY OF THE FOREGOING ACTIVITIES.  IN FURTHERANCE OF THE
FOREGOING, NO SUBSIDIARY SHALL MAKE ANY RESTRICTED


 

132

--------------------------------------------------------------------------------


 


PAYMENT OR TRANSFER ANY ASSET TO HOLDINGS IF AFTER GIVING EFFECT THERETO AND THE
APPLICATION OF THE PROCEEDS THEREOF, THE HOLDINGS WOULD NOT BE IN COMPLIANCE
WITH THIS SECTION 6.09(B).

Section 6.10.  Modification of Junior Financing Documentation.  Directly or
indirectly, amend, modify or change (a) the subordination provisions of any
Junior Financing Documentation (and the component definitions used therein) or
(b) any other term or condition of the Existing Notes Documentation, the New
Senior Notes Documentation or any Junior Financing Documentation, in each case,
in any manner materially adverse to the interests of the Lenders and, in each
case, without the consent of the Administrative Agent (which consent shall not
be unreasonably withheld).

Section 6.11.  Changes in Fiscal Year.  Make any change in its fiscal year after
the Closing Date; provided, however, that the Borrower may, upon written notice
to the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by Lenders to, make
any adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

Section 6.12.  Acquisitions.  Make any Acquisition other than a Permitted
Acquisition consummated in accordance with Section 5.12 or Acquisitions pursuant
to clause (l) of the definition of Permitted Investments.

ARTICLE VII

 

Events of Default

 

Section 7.01.  Events of Default.  In case of the happening and continuance of
any of the following events (“Events of Default”):

(A)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE IN ANY LOAN
DOCUMENT OR ANY REPRESENTATION, OR WARRANTY CONTAINED IN ANY CERTIFICATE
REQUIRED TO BE FURNISHED PURSUANT TO ANY LOAN DOCUMENT, SHALL PROVE TO HAVE BEEN
FALSE OR MATERIALLY MISLEADING WHEN SO MADE, DEEMED MADE OR FURNISHED;

(B)           DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY PRINCIPAL OF ANY LOAN
WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE
THEREOF OR AT A DATE FIXED FOR MANDATORY PREPAYMENT THEREOF OR BY ACCELERATION
THEREOF OR OTHERWISE;

(C)           DEFAULT SHALL BE MADE IN THE PAYMENT OF (X) ANY REIMBURSEMENT WITH
RESPECT TO ANY L/C DISBURSEMENT, INTEREST ON ANY LOAN OR L/C DISBURSEMENT OR ANY
FEE (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (B) ABOVE) DUE UNDER ANY LOAN
DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH DEFAULT
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF FIVE BUSINESS DAYS OR (Y) ANY OTHER
AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (B) ABOVE OR THE PRECEDING
CLAUSE (X)) DUE UNDER ANY LOAN DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE
AND PAYABLE, AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 15
BUSINESS DAYS;

 

133

--------------------------------------------------------------------------------


 

(D)           DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY
HOLDINGS, THE BORROWER OR ANY RESTRICTED SUBSIDIARY OF ANY COVENANT, CONDITION
OR AGREEMENT CONTAINED IN SECTION 5.01(A) (WITH RESPECT TO THE BORROWER),
5.05(A) OR IN ARTICLE VI;

(E)           DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY ANY
LOAN PARTY OR ITS RESTRICTED SUBSIDIARIES OF ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN ANY LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN CLAUSE
(B), (C) OR (D) ABOVE) AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD
OF 30 DAYS AFTER WRITTEN NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT TO THE
BORROWER;

(F)            (I) HOLDINGS, THE BORROWER OR ANY RESTRICTED SUBSIDIARY SHALL
FAIL TO PAY ANY PRINCIPAL OR INTEREST, REGARDLESS OF AMOUNT, DUE IN RESPECT OF
ANY MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE
(AFTER GIVING EFFECT TO AN APPLICABLE GRACE PERIOD, CURE, AMENDMENT OR WAIVER),
WHICH FAILURE ENABLES OR PERMITS (WITH OR WITHOUT THE GIVING OF NOTICE) THE
HOLDER OR HOLDERS OF SUCH MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS
OR THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE
THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS
SCHEDULED MATURITY OR THAT IS A FAILURE TO PAY SUCH MATERIAL INDEBTEDNESS AT ITS
MATURITY OR (II) ANY OTHER EVENT OR CONDITION OCCURS THAT RESULTS IN ANY
MATERIAL INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT
ENABLES OR PERMITS (WITH OR WITHOUT THE GIVING OF NOTICE) THE HOLDER OR HOLDERS
OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO
CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT,
REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY;
PROVIDED THAT CLAUSE (II) SHALL NOT APPLY TO SECURED MATERIAL INDEBTEDNESS THAT
BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR
ASSETS SECURING SUCH MATERIAL INDEBTEDNESS IF SUCH SALE OR TRANSFER IS OTHERWISE
PERMITTED HEREUNDER;

(G)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED IN A COURT OF COMPETENT JURISDICTION SEEKING (I) RELIEF
IN RESPECT OF THE HOLDINGS, BORROWER OR ANY RESTRICTED SUBSIDIARY (OTHER THAN AN
IMMATERIAL SUBSIDIARY), OR OF A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF
THE HOLDINGS, BORROWER OR A RESTRICTED SUBSIDIARY (OTHER THAN AN IMMATERIAL
SUBSIDIARY), UNDER TITLE 11 OF THE UNITED STATES CODE (THE “BANKRUPTCY CODE”),
AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW, (II) THE APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR
HOLDINGS, THE BORROWER OR ANY RESTRICTED SUBSIDIARY (OTHER THAN AN IMMATERIAL
SUBSIDIARY) OR FOR A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF HOLDINGS, THE
BORROWER OR A RESTRICTED SUBSIDIARY (OTHER THAN AN IMMATERIAL SUBSIDIARY) OR
(III) THE WINDING-UP OR LIQUIDATION OF HOLDINGS, THE BORROWER OR ANY RESTRICTED
SUBSIDIARY (OTHER THAN AN IMMATERIAL SUBSIDIARY); AND SUCH PROCEEDING OR
PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING
OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;

(H)           HOLDINGS, THE BORROWER OR ANY RESTRICTED SUBSIDIARY (OTHER THAN AN
IMMATERIAL SUBSIDIARY) SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY
PETITION SEEKING RELIEF UNDER TITLE 11 OF THE UNITED STATES CODE, AS NOW
CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR

 

134

--------------------------------------------------------------------------------


 

SIMILAR LAW, (II) CONSENT TO THE INSTITUTION OF ANY PROCEEDING OR THE FILING OF
ANY PETITION DESCRIBED IN CLAUSE (G) ABOVE, (III) APPLY FOR OR CONSENT TO THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR HOLDINGS, THE BORROWER OR ANY RESTRICTED SUBSIDIARY (OTHER
THAN AN IMMATERIAL SUBSIDIARY) OR FOR A SUBSTANTIAL PART OF THE PROPERTY OR
ASSETS OF HOLDINGS, THE BORROWER OR ANY RESTRICTED SUBSIDIARY (OTHER THAN AN
IMMATERIAL SUBSIDIARY), (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS
OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (VI) BECOME UNABLE, ADMIT IN WRITING
ITS GENERAL INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;

(I)            ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT EXCEEDING $35,000,000 (TO THE EXTENT NOT COVERED BY INSURANCE AS TO WHICH
AN INSURANCE COMPANY HAS NOT DENIED COVERAGE OR BY AN INDEMNIFICATION AGREEMENT
AS TO WHICH THE INDEMNIFYING PARTY HAS NOT DENIED LIABILITY) SHALL BE RENDERED
AGAINST HOLDINGS, THE BORROWER AND/OR ANY RESTRICTED SUBSIDIARY (OTHER THAN AN
IMMATERIAL SUBSIDIARY) AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF 60
CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED;

(J)            (I) AN ERISA EVENT OCCURS WITH RESPECT TO A PENSION PLAN OR
MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT OR (II) A PENSION EVENT OCCURS WITH RESPECT TO A
FOREIGN PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT;

(K)           ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT, AT ANY TIME AFTER ITS
EXECUTION AND DELIVERY, SHALL FOR ANY REASON CEASE TO BE IN FULL FORCE AND
EFFECT (OTHER THAN IN ACCORDANCE WITH ITS TERMS OR IN ACCORDANCE WITH THE TERMS
OF THE OTHER LOAN DOCUMENTS OR AS A RESULT OF THE ACTION OR INACTION OF ANY
AGENT OR A LENDER), OR ANY LOAN PARTY CONTESTS IN WRITING THE VALIDITY OR
ENFORCEABILITY OF ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY
DENIES IN WRITING THAT IT HAS ANY OR FURTHER LIABILITY THEREUNDER (OTHER THAN AS
A RESULT OF THE DISCHARGE OF SUCH LOAN PARTY IN ACCORDANCE WITH THE TERMS OF THE
LOAN DOCUMENTS);

(L)            OTHER THAN WITH RESPECT TO DE MINIMIS ITEMS OF COLLATERAL NOT
EXCEEDING $5,000,000 IN THE AGGREGATE, ANY LIEN PURPORTED TO BE CREATED BY ANY
SECURITY DOCUMENT SHALL CEASE TO BE (OTHER THAN AS A RESULT OF THE ACTION OR
INACTION OF ANY AGENT OR A LENDER), OR SHALL BE ASSERTED IN WRITING BY ANY LOAN
PARTY NOT TO BE, A VALID, PERFECTED FIRST PRIORITY LIEN (SUBJECT ONLY TO
PERMITTED LIENS, TO THE EXTENT ANY SUCH PERMITTED LIENS WOULD HAVE PRIORITY OVER
THE LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT PURSUANT TO ANY APPLICABLE LAW)
HAVING THE PRIORITY CONTEMPLATED THEREBY (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS AGREEMENT OR SUCH SECURITY DOCUMENT) ON THE SECURITIES, ASSETS OR
PROPERTIES PURPORTED TO BE COVERED THEREBY, EXCEPT TO THE EXTENT THAT ANY LACK
OF VALIDITY, PERFECTION OR PRIORITY RESULTS FROM ANY ACT OR OMISSION OF ANY
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, OR ANY LENDER (SO LONG AS SUCH ACT
OR OMISSION DOES NOT RESULT FROM THE BREACH OR NON-COMPLIANCE BY A LOAN PARTY
WITH THE LOAN DOCUMENTS); OR

(M)          THERE SHALL HAVE OCCURRED A CHANGE OF CONTROL;

 

135

--------------------------------------------------------------------------------


 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may (with the consent of the
Required Lenders), and at the request of the Required Lenders shall, by written
notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate forthwith the Commitments and (ii)
declare the Loans then outstanding to be forthwith due and payable in whole or
in part, whereupon the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, to the extent permitted by applicable
law, without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived by the Borrower, anything contained herein
or in any other Loan Document to the contrary notwithstanding; and in any event
with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, to the extent
permitted by applicable law, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.

Section 7.02.  Right to Cure.  Notwithstanding anything to the contrary
contained in this Article VII, in the event that the Borrower fails to comply
with the requirements of Section 6.07 as of the end of any relevant fiscal
quarter, the Borrower shall have the right (the “Cure Right”) (at any time
during such fiscal quarter or thereafter until the date that is 20 days after
the date the Pricing Certificate is required to be delivered pursuant to Section
5.04(c)) to issue Equity Interests (other than Disqualified Stock) for cash or
otherwise receive cash contributions to its common equity in an amount equal no
greater than that needed to cause the Borrower to be in compliance with the
requirements of Section 6.07 (the “Cure Amount”), and thereupon the Borrower’s
compliance with Section 6.07 shall be recalculated giving effect to the
following pro forma adjustments:  (i) EBITDA shall be increased, solely for the
purposes of determining compliance with Section 6.07, including determining
compliance with Section 6.07 as of the end of such fiscal quarter and applicable
subsequent periods that include such fiscal quarter by an amount equal to the
Cure Amount and (ii) if, after giving effect to the foregoing recalculations
(but not, for the avoidance of doubt, taking into account any repayment of
Indebtedness in connection therewith), the requirements of Section 6.07 shall be
satisfied, then the requirements of Section 6.07 shall be deemed satisfied as of
the end of the relevant fiscal quarter with the same effect as though there had
been no failure to comply therewith at such date, and the applicable breach or
default of Section 6.07 that had occurred shall be deemed cured for the purposes
of this Agreement.  Notwithstanding anything herein to the contrary, (x) in each
four fiscal quarter period there shall be a period of at least two fiscal
quarter in which the Cure Right is not exercised, (y) the Cure Amount shall be
no greater than the amount required for purposes of complying with Section 6.07
and (z) upon the Administrative Agent’s receipt of a notice from the Borrower
that it intends to exercise the Cure Right (a “Notice of Intent to Cure”), until
the 20th day following date of delivery of the Pricing Certificate under Section
5.04(c) to which such Notice of Intent to Cure relates, none of the
Administrative Agent nor any Lender shall exercise the right to accelerate the
Loans or terminate the Commitments and none of the Administrative Agent, the
Collateral Agents nor any other Lender or Secured Party shall

 

136

--------------------------------------------------------------------------------


 

(i) exercise any right to foreclose on or take possession of the Collateral or
(ii) exercise and other remedy hereunder or applicable law solely on the basis
of an Event of Default having occurred and being continuing under Section 6.07.

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent

 

Each of the Lenders and each Issuing Bank hereby irrevocably appoints each of
the Administrative Agent and the Collateral Agent (the Administrative Agent and
the Collateral Agent are referred to collectively as the “Agents”) its agent and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. 
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases),
including the Security Documents with respect to the Collateral and the rights
of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents. 
The Lenders each hereby agree and consent to all of the provisions of the
Security Documents.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, (b) neither Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08), (c) each Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the relevant Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its reasonable satisfaction by the
relevant Lenders against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action and (d) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrower or any of the subsidiaries thereof that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity.  Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08) or in the absence of its (or its agents’, employees’, advisors’,
director’s, officer’s or affiliates’) own gross negligence, bad faith or willful
misconduct or breach of the Loan Documents (as

 

137

--------------------------------------------------------------------------------


 

determined by a court of competent jurisdiction in a final and non-appealable
judgment).  Neither Agent shall be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to such Agent
by the Borrower or a Lender, and neither Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it in good faith to be genuine and to have
been signed or sent by the proper Person.  Each Agent may also rely upon any
statement made to it orally or by telephone and believed by it in good faith to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  Each Agent may consult with legal counsel (who may be counsel
for the Borrower or any Affiliate thereof), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in good faith and in accordance with the advice of any such counsel,
accountants or experts.

For purposes of determining compliance with the conditions specified in
Section 4.01 or Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
or Credit Event specifying its objection thereto.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it.  Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, any Agent may resign at any time by notifying in writing the relevant
Lenders, each Issuing Bank (if applicable) and the Borrower.  Upon receipt of
any such notice of resignation of the Administrative Agent or the Collateral
Agent, the Required Lenders shall have the right, with the consent of the
Borrower (such consent not to be unreasonably withheld, and provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing under paragraphs (g)(i) or (h) of Section 7.01), to
appoint a successor (other than a Disqualified Institution) which shall be a
commercial banking institution organized under the

 

138

--------------------------------------------------------------------------------


 

laws of the United States or any State or a United States branch or agency of a
commercial banking institution, in each case having a combined capital and
surplus of at least $500,000,000.

If no successor agent is appointed prior to the effective date of resignation of
the relevant Agent specified by such Agent in its written notice, the resigning
Agent may appoint, after consulting with the relevant Lenders and the Borrower,
a successor agent from among the relevant Lenders.  If no successor agent has
accepted appointment as the successor agent by the date which is 60 days
following the retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the relevant
Lenders shall perform all of the duties of such Agent hereunder until such time,
if any, as the Required Lenders, appoint a successor agent as provided for above
(except in the case of the Collateral Agent holding collateral security on
behalf of any Secured Parties, the resigning Collateral Agent shall continue to
hold such collateral security as nominee until such time as a successor
Collateral Agent is appointed).  Upon the acceptance of any appointment as an
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Security Documents, and such other instruments or notices, as
may be necessary or desirable, or as the Required Lenders may request, in order
to (a) continue the perfection of the Liens granted or purported to be granted
by the Security Documents or (b) otherwise ensure that the obligations under
Section 5.09 are satisfied, the successor Agent shall thereupon succeed to and
become vested with all the rights, powers, discretion, privileges, and duties of
the retiring Agent, and the retiring Agent shall be discharged from its duties
and obligations under the Loan Documents.  The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

None of Lenders or other Persons identified on the cover page or signature pages
of this Agreement as a “syndication agent,” “documentation agent,” “bookrunner”
or “arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as
such.  Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents, the Arrangers or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agents, the Arrangers or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax.  If the Internal Revenue Service or any other
Governmental Authority asserts a

 

139

--------------------------------------------------------------------------------


 

claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent and the
Collateral Agent (irrespective of whether the Obligations shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether such Agent shall have made any demand on the Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise;


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE OBLIGATIONS
AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO
HAVE THE CLAIMS OF THE LENDERS AND EACH AGENT OR (INCLUDING ANY CLAIM FOR THE
REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS AND
EACH AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE
SUCH LENDERS AND THE ADMINISTRATIVE AGENT UNDER SECTIONS 2.05 AND 9.05) ALLOWED
IN SUCH JUDICIAL PROCEEDING; AND


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to such Agent and, in the event such Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts in each case due the Administrative Agent
under Sections 2.05 and 9.05.

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any relevant Lender any plan or
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any relevant Lender to authorize such Agent to vote in respect
of the claim of any such Lender in any such proceeding.

Each Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and each Issuing
Bank shall have all of the benefits and immunities (i) provided to the Agents in
this Article VIII with respect to any acts taken or omissions suffered by such
Issuing Bank in connection with Letters of Credit issued by it or proposed to be
issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article VIII included such Issuing Bank with respect to such acts or
omissions and (ii) as additionally provided herein with respect to such Issuing
Bank.

 

140

--------------------------------------------------------------------------------


 

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Secured Parties, in
assets which, in accordance with Article 9 of the UCC or any other applicable
law of the United States of America can be perfected only by possession.  Should
any Secured Party (other than an Agent) obtain possession of any such
Collateral, such Secured Party shall notify the Collateral Agent thereof, and,
promptly upon the Collateral Agent’s request therefor shall deliver such
Collateral to the Collateral Agent, or otherwise deal with such Collateral in
accordance with the Collateral Agent’s instructions.

ARTICLE IX

 

Miscellaneous

 

Section 9.01.  Notices.  Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(A)

IF TO HOLDINGS OR THE BORROWER, TO THEM AT:

 

 

 

Nuveen Investments, Inc.

 

333 W. Wacker Drive

 

Chicago, IL 60606

 

Attention:

General Counsel & Treasurer

 

Telephone:

(312) 917-7700

 

Telecopier:

(312) 917-7952

 

Electronic Mail: John.MacCarthy@nuveen.com, Pete.Darrigo@nuveen.com;

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

Madison Dearbon Partners

 

Three First National Plaza, Suite 3800

 

Chicago, IL 60602

 

Attention:

Vahe Dombalagian, Director, and

 

 

Edward Magnus, Vice President

 

Telephone:

(312) 895-1000

 

Telecopier:

(312) 895-1001

 

Electronic Mail: vdombalagian@mdcp.com, emagnus@mdcp.com;

 

 

 

and

 

 

 

Kirkland & Ellis LLP

 

200 E. Randolph Drive

 

Chicago, IL 60601

 

Attention:

Linda K. Myers, P.C., and

 

 

Richard Porter, P.C.

 

Telephone:

(312) 861-2000

 

Telecopier:

(312) 861-2200

 

Electronic Mail: lmyers@kirkland.com, rporter@kirkland.com;

 

141

--------------------------------------------------------------------------------


 

 

(B)

IF TO DEUTSCHE BANK AG NEW YORK BRANCH AS AN AGENT OR SWINGLINE LENDER, TO:

 

 

 

Deutsche Bank AG New York Branch

 

90 Hudson Street

 

Jersey City, NJ 07302

 

Attention:

Noreen Young

 

Telephone:

(201) 593-2445

 

Telecopier:

(201) 593-2314

 

Electronic Mail: Noreen.young@db.com;

 

 

 

and

 

 

 

Deutsche Bank AG New York Branch

 

60 Wall Street

 

New York, NY 10005

 

Attention:

Paul O’Leary

 

Telephone:

(212) 250-6133

 

Telecopier:

(212) 797-5690

 

Electronic Mail: paul.oleary@db.com;

 

 

(C)

IF TO DEUTSCHE BANK AG NEW YORK BRANCH AS ISSUING BANK, TO:

 

 

 

Deutsche Bank AG New York Branch

 

60 Wall Street, 38th Floor

 

New York, NY 10005

 

Attention:

Everadus Rozing

 

Telephone:

(212) 250-1014

 

Telecopier:

(212) 797-0403

 

Electronic Mail: everadus.rozing@db.com; and

 

(D)           IF TO A LENDER, TO IT AT ITS ADDRESS (OR FAX NUMBER) SET FORTH ON
SCHEDULE 2.01 OR IN THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH SUCH LENDER
SHALL HAVE BECOME A PARTY HERETO.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date three Business Days after dispatch by certified or registered
mail if mailed, in each case, delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01. 
As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time in writing, notices and other communications may also
be delivered or furnished by e-mail; provided that approval of such procedures
may be limited to particular notices or communications.  All such notices and
other communications sent to an e-mail address shall be

 

142

--------------------------------------------------------------------------------


 

deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient.

Section 9.02.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrower herein or any other Loan
Document, shall be considered to have been relied upon by the Agents, the
Lenders and the Issuing Banks and shall survive the making by the Lenders of the
Loans and the issuance of Letters of Credit by each Issuing Bank, regardless of
any investigation made by the Agents, the Lenders or such Issuing Bank or on
their behalf, and notwithstanding that any Agent, any Lender or any Issuing Bank
may have had notice or actual knowledge of any Default at the time of any Credit
Event shall continue in full force and effect until the Termination Date.  The
provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, any
Lender or any Issuing Bank.

Section 9.03.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.

Section 9.04.  Successors and Assigns.  (a)  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent, any Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective permitted
successors and assigns.


(B)           EACH LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (IN EACH CASE,
OTHER THAN TO DISQUALIFIED INSTITUTIONS) ALL OR A PORTION OF ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED, HOWEVER, THAT (I)
EACH OF THE ADMINISTRATIVE AGENT AND THE BORROWER MUST GIVE ITS PRIOR WRITTEN
CONSENT TO SUCH ASSIGNMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED); PROVIDED THAT NO SUCH CONSENT SHALL BE REQUIRED TO ANY SUCH ASSIGNMENT
MADE TO A LENDER OR AN AFFILIATE OR RELATED FUND OF A LENDER (IN EACH CASE,
OTHER THAN TO DISQUALIFIED INSTITUTIONS) (EACH, AN “ELIGIBLE ASSIGNEE”) AND THE
CONSENT OF THE BORROWER SHALL NOT BE REQUIRED DURING THE CONTINUANCE OF ANY
EVENT OF DEFAULT ARISING UNDER CLAUSE (B), (C), (G)(I) OR (H) OF SECTION 7.01,
(II) IN THE CASE OF ANY ASSIGNMENT OF A REVOLVING CREDIT COMMITMENT, EACH
ISSUING BANK (TO THE EXTENT ITS L/C EXPOSURE EQUALS OR EXCEEDS $5,000,000) AND
THE SWINGLINE LENDER MUST GIVE ITS PRIOR WRITTEN CONSENT (WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED), (III) (A) IN THE CASE OF ANY
ASSIGNMENT, OTHER THAN ASSIGNMENTS TO ANY ELIGIBLE ASSIGNEE, THE AMOUNT OF THE
REVOLVING CREDIT COMMITMENT OF THE ASSIGNING LENDER (OR, IN THE


 

143

--------------------------------------------------------------------------------


 


CASE OF AN ASSIGNMENT OF LOANS AFTER THE REVOLVING CREDIT COMMITMENT HAS EXPIRED
OR BEEN TERMINATED, THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS OF THE ASSIGNING
LENDERS) SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE OF THE
ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE
ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 (OR, IF LESS, THE ENTIRE
REMAINING AMOUNT OF SUCH LENDER’S REVOLVING CREDIT COMMITMENT (OR LOANS) AND
SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 (OR THE ENTIRE
REMAINING AMOUNT OF SUCH LENDER’S REVOLVING CREDIT COMMITMENT (OR LOANS) OF THE
APPLICABLE CLASS), THE AMOUNT OF THE TERM LOAN COMMITMENT OR TERM LOANS OF THE
ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE OF
THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO
THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $1,000,000  (OR IF LESS, THE
ENTIRE REMAINING AMOUNT OF SUCH LENDER’S TERM LOAN COMMITMENT OR TERM LOANS) AND
SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000  (OR THE ENTIRE
REMAINING AMOUNT OF SUCH LENDER’S TERM LOAN COMMITMENT OR TERM LOANS OF THE
APPLICABLE CLASS), PROVIDED, HOWEVER, THAT SIMULTANEOUS ASSIGNMENTS BY OR TO TWO
OR MORE RELATED FUNDS SHALL BE COMBINED FOR PURPOSES OF DETERMINING WHETHER THE
MINIMUM ASSIGNMENT REQUIREMENT IS MET, AND (B) IN THE CASE OF ANY ASSIGNMENT TO
ANY ELIGIBLE ASSIGNEE, AFTER GIVING EFFECT TO SUCH ASSIGNMENT, THE AGGREGATE
REVOLVING CREDIT COMMITMENTS (OR LOANS), TERM LOAN COMMITMENTS OR TERM LOANS OF
THE ASSIGNING LENDER AND ITS AFFILIATES AND RELATED FUNDS SHALL BE ZERO OR NOT
LESS THAN $1,000,000  AND THE AGGREGATE REVOLVING CREDIT COMMITMENTS (OR LOANS)
OR TERM LOAN COMMITMENTS OR TERM LOANS OF THE ASSIGNEE LENDERS AND THEIR
AFFILIATES AND RELATED FUNDS SHALL BE NOT LESS THAN $1,000,000, (IV) THE PARTIES
TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN
ASSIGNMENT AND ACCEPTANCE (SUCH ASSIGNMENT AND ACCEPTANCE TO BE (A)
ELECTRONICALLY EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT VIA AN
ELECTRONIC SETTLEMENT SYSTEM THEN ACCEPTABLE TO THE ADMINISTRATIVE AGENT (OR, IF
PREVIOUSLY AGREED WITH THE ADMINISTRATIVE AGENT, MANUALLY), AND (B) DELIVERED
TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500, UNLESS WAIVED OR
REDUCED BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION; PROVIDED THAT ONLY
ONE SUCH FEE SHALL BE PAYABLE IN CONNECTION WITH SIMULTANEOUS ASSIGNMENTS BY OR
TO TWO OR MORE RELATED FUNDS) AND (V) THE ASSIGNEE, IF IT SHALL NOT BE A LENDER
IMMEDIATELY PRIOR TO THE ASSIGNMENT, SHALL DELIVER TO THE ADMINISTRATIVE AGENT
AND THE BORROWER, AN ADMINISTRATIVE QUESTIONNAIRE AND THE TAX FORMS REQUIRED
UNDER SECTION 2.20(E) OR (F), AS APPLICABLE.  UPON ACCEPTANCE AND RECORDING
PURSUANT TO PARAGRAPH (E) OF THIS SECTION 9.04, FROM AND AFTER THE EFFECTIVE
DATE SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE, (A) THE ASSIGNEE THEREUNDER
SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER
THIS AGREEMENT AND (B) THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF
THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY
HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.14, 2.16,
2.20 AND 9.05 WITH RESPECT TO FACTS AND CIRCUMSTANCES OCCURRING PRIOR TO THE
EFFECTIVE DATE OF SUCH ASSIGNMENT, AS WELL AS TO ANY FEES ACCRUED FOR ITS
ACCOUNT AND NOT YET PAID).  ANY ASSIGNMENT OR TRANSFER THAT DOES NOT COMPLY WITH
THIS PARAGRAPH SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH
LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (F) OF THIS SECTION 9.04.


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO
CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS: 
(I) SUCH ASSIGNING LENDER WARRANTS THAT IT IS


 

144

--------------------------------------------------------------------------------


 


THE LEGAL AND BENEFICIAL OWNER OF THE INTEREST BEING ASSIGNED THEREBY FREE AND
CLEAR OF ANY ADVERSE CLAIM AND THAT ITS TERM LOAN COMMITMENT AND REVOLVING
CREDIT COMMITMENT, AND THE OUTSTANDING BALANCES OF ITS TERM LOANS AND REVOLVING
LOANS, IN EACH CASE WITHOUT GIVING EFFECT TO ASSIGNMENTS THEREOF WHICH HAVE NOT
BECOME EFFECTIVE, ARE AS SET FORTH IN SUCH ASSIGNMENT AND ACCEPTANCE, (II)
EXCEPT AS SET FORTH IN (I) ABOVE, SUCH ASSIGNING LENDER MAKES NO REPRESENTATION
OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS,
WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT, OR
THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR
VALUE OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR
DOCUMENT FURNISHED PURSUANT HERETO, OR THE FINANCIAL CONDITION OF HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY OR THE PERFORMANCE OR OBSERVANCE BY HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO, (III) SUCH ASSIGNEE REPRESENTS AND WARRANTS THAT IT IS LEGALLY
AUTHORIZED TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE, (IV) SUCH ASSIGNEE
CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF
THE MOST RECENT FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.05(A) OR DELIVERED
PURSUANT TO SECTION 5.04 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO
SUCH ASSIGNMENT AND ACCEPTANCE, (V) SUCH ASSIGNEE WILL INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, SUCH ASSIGNING
LENDER OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT, (VI) SUCH ASSIGNEE APPOINTS
AND AUTHORIZES THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT TO TAKE SUCH
ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT
AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT,
RESPECTIVELY, BY THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY
INCIDENTAL THERETO, (VII) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN
ACCORDANCE WITH THEIR TERMS ALL THE OBLIGATIONS WHICH BY THE TERMS OF THIS
AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER, AND (VIII) TO THE
EXTENT APPLICABLE, SUCH ASSIGNEE IS AN ELIGIBLE ASSIGNEE AND DOES NOT CONSTITUTE
A DISQUALIFIED INSTITUTION.


(D)           THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN
AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH
ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF
THE NAMES AND ADDRESSES OF THE LENDERS AND ANY CHANGES THERETO, WHETHER BY
ASSIGNMENT OR OTHERWISE, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS (AND RELATED INTEREST AMOUNT AND FEES WITH RESPECT TO SUCH LOAN) OWING AND
PAID TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, ABSENT MANIFEST
EFFORT AND THE BORROWER, THE ADMINISTRATIVE AGENT, EACH ISSUING BANK, THE
COLLATERAL AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL
BE AVAILABLE FOR INSPECTION BY THE BORROWER AND LENDERS AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


(E)           UPON ITS RECEIPT OF, AND CONSENT TO, A DULY COMPLETED ASSIGNMENT
AND ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, AN
ADMINISTRATIVE QUESTIONNAIRE COMPLETED IN RESPECT OF THE ASSIGNEE (UNLESS THE
ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION
FEE REFERRED TO IN PARAGRAPH (B) ABOVE, IF APPLICABLE, AND THE WRITTEN CONSENT
OF THE ADMINISTRATIVE AGENT, THE BORROWER AND THE ISSUING BANKS TO SUCH

 

145

--------------------------------------------------------------------------------



 


ASSIGNMENT (IN EACH CASE TO THE EXTENT REQUIRED PURSUANT TO PARAGRAPH (B) ABOVE)
AND ANY APPLICABLE TAX FORMS REQUIRED BY SECTION 2.20(E) OR (F), AS APPLICABLE,
THE ADMINISTRATIVE AGENT SHALL (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE AND
(II) PROMPTLY RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER. NO
ASSIGNMENT SHALL BE EFFECTIVE UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS
PROVIDED IN THIS PARAGRAPH (E).


(F)            EACH LENDER MAY WITHOUT THE CONSENT OF THE BORROWER, THE
SWINGLINE LENDER, ANY ISSUING BANK OR THE ADMINISTRATIVE AGENT SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER PERSONS (OTHER THAN TO DISQUALIFIED
INSTITUTIONS) IN ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING TO
IT AND ITS PARTICIPATIONS IN THE L/C EXPOSURE AND/OR SWINGLINE LOANS); PROVIDED
THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE PARTICIPATING BANKS OR OTHER
PERSONS SHALL BE ENTITLED TO THE BENEFIT OF THE COST PROTECTION PROVISIONS
CONTAINED IN SECTIONS 2.14, 2.16 AND 2.20 TO THE SAME EXTENT AS IF THEY WERE
LENDERS (BUT, WITH RESPECT TO ANY PARTICULAR PARTICIPANT, TO NO GREATER EXTENT
THAN THE LENDER THAT SOLD THE PARTICIPATION TO SUCH PARTICIPANT AND IN THE CASE
OF SECTION 2.20, ONLY IF SUCH PARTICIPANT SHALL HAVE PROVIDED ANY FORM OF
INFORMATION THAT IT WOULD HAVE BEEN REQUIRED TO PROVIDE UNDER SUCH SECTION IF IT
WERE A LENDER), (IV) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTICIPANT
ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 9.06 AS THOUGH IT WERE A
LENDER, SO LONG AS SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.18 AS
THOUGH IT WERE A LENDER AND (V) THE BORROWER, THE ADMINISTRATIVE AGENT, EACH
ISSUING BANK, THE SWINGLINE LENDER AND THE LENDERS SHALL CONTINUE TO DEAL SOLELY
AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, AND SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THE OBLIGATIONS OF THE BORROWER RELATING TO THE LOANS OR L/C
DISBURSEMENTS AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT (OTHER THAN AMENDMENTS, MODIFICATIONS OR WAIVERS
DESCRIBED IN CLAUSES (I), (II) AND (III) OF SECTION 9.08(B) AS IT PERTAINS TO
THE LOANS OR COMMITMENTS IN WHICH SUCH PARTICIPANT HAS AN INTEREST). EACH LENDER
SELLING A PARTICIPATION TO A PARTICIPANT (I) SHALL KEEP A REGISTER, MEETING THE
REQUIREMENTS OF TREASURY REGULATION SECTION 5F.103-1(C), OF EACH SUCH
PARTICIPATION, SPECIFYING SUCH PARTICIPANT’S ENTITLEMENT TO PAYMENTS OF
PRINCIPAL AND INTEREST WITH RESPECT TO SUCH PARTICIPATION AND (II) SHALL PROVIDE
THE ADMINISTRATIVE AGENT AND THE BORROWER WITH THE APPLICABLE FORMS,
CERTIFICATES AND STATEMENTS DESCRIBED IN SECTION 2.20(E) OR (F) HEREOF, AS
APPLICABLE, AS IF SUCH PARTICIPANT WAS A LENDER HEREUNDER. NOTWITHSTANDING
ANYTHING IN CLAUSE (II) OF THE IMMEDIATELY PRECEDING SENTENCE TO THE CONTRARY,
EACH LENDER SHALL HAVE THE RIGHT TO SELL ONE OR MORE PARTICIPATIONS TO ONE OR
MORE LENDERS OR OTHER PERSONS THAT PROVIDE FINANCING TO SUCH LENDER IN THE FORM
OF SALES AND REPURCHASES OF PARTICIPATIONS WITHOUT HAVING TO SATISFY THE
REQUIREMENTS SET FORTH THEREIN.


(G)           ANY LENDER OR PARTICIPANT MAY, IN CONNECTION WITH ANY ASSIGNMENT
OR PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS
SECTION 9.04, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT ANY NON-PUBLIC INFORMATION RELATING TO THE BORROWER FURNISHED TO
SUCH LENDER BY OR ON BEHALF OF THE BORROWER; PROVIDED THAT PRIOR TO ANY SUCH
DISCLOSURE, EACH SUCH ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT SHALL EXECUTE AN AGREEMENT WHEREBY SUCH ASSIGNEE OR PARTICIPANT
SHALL AGREE TO PRESERVE THE CONFIDENTIALITY OF SUCH NON-PUBLIC INFORMATION ON
TERMS NO LESS RESTRICTIVE THAN THOSE APPLICABLE TO THE LENDERS PURSUANT TO
SECTION 9.16.

 

146

--------------------------------------------------------------------------------


 


(H)           ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE
ADMINISTRATIVE AGENT, AT ANY TIME ASSIGN ALL OR ANY PORTION OF ITS RIGHTS UNDER
THIS AGREEMENT TO SECURE EXTENSIONS OF CREDIT TO SUCH LENDER OR IN SUPPORT OF
OBLIGATIONS OWED BY SUCH LENDER; PROVIDED THAT (I) SUCH ASSIGNMENT SHALL NOT
INCREASE THE COSTS OR EXPENSES OR OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS
OF HOLDINGS OR THE BORROWER HEREUNDER OR ANY LOAN PARTY UNDER ANY OTHER LOAN
DOCUMENT AND (II) NO SUCH ASSIGNMENT SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.


(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN
“SPC”), IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER
TO THE ADMINISTRATIVE AGENT AND THE BORROWER, THE OPTION TO PROVIDE TO THE
BORROWER ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE
BE OBLIGATED TO MAKE TO THE BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED THAT
(I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LOAN AND
(II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE
ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE
SUCH LOAN PURSUANT TO THE TERMS HEREOF. THE MAKING OF A LOAN BY AN SPC HEREUNDER
SHALL UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS
IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER. EACH PARTY HERETO HEREBY AGREES
THAT (X) NEITHER THE GRANT TO ANY SPC NOR THE EXERCISE BY ANY SPC OF SUCH OPTION
SHALL INCREASE THE COSTS OR EXPENSES OR OTHERWISE INCREASE OR CHANGE THE
OBLIGATIONS OF HOLDINGS OR THE BORROWER HEREUNDER OR ANY LOAN PARTY UNDER ANY
OTHER LOAN DOCUMENT, (Y) NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR
PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN
WITH THE GRANTING LENDER) AND (Z) THE GRANTING LENDER SHALL FOR ALL PURPOSES
REMAIN THE LENDER OF RECORD HEREUNDER. IN ADDITION, NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS SECTION 9.04, ANY SPC MAY (A) WITH NOTICE TO, BUT
WITHOUT THE PRIOR WRITTEN CONSENT OF, THE BORROWER AND THE ADMINISTRATIVE AGENT
AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS
INTERESTS IN ANY LOANS TO THE GRANTING LENDER AND (B) DISCLOSE ON A CONFIDENTIAL
BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS FUNDING OF LOANS TO ANY RATING
AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY, GUARANTEE OR CREDIT
OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


(J)            THE BORROWER SHALL NOT ASSIGN OR DELEGATE ANY OF ITS RIGHTS OR
DUTIES HEREUNDER (OTHER THAN IN A TRANSACTION PERMITTED BY SECTION 6.04) WITHOUT
THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND
EACH LENDER, AND ANY ATTEMPTED ASSIGNMENT WITHOUT SUCH CONSENT SHALL BE NULL AND
VOID.


(K)           IF THE BORROWER WISHES TO REPLACE THE LOANS OR COMMITMENTS UNDER
ANY CREDIT FACILITY WITH ONES HAVING DIFFERENT TERMS, IT SHALL HAVE THE OPTION,
WITH THE CONSENT OF THE ADMINISTRATIVE AGENT AND SUBJECT TO AT LEAST THREE
BUSINESS DAYS’ ADVANCE NOTICE TO THE LENDERS UNDER SUCH CREDIT FACILITY, INSTEAD
OF PREPAYING THE LOANS OR REDUCING OR TERMINATING THE COMMITMENTS TO BE
REPLACED, TO (I) REQUIRE THE LENDERS UNDER SUCH CREDIT FACILITY TO ASSIGN SUCH
LOANS OR COMMITMENTS TO THE ADMINISTRATIVE AGENT OR ITS DESIGNEES AND (II) AMEND
THE TERMS THEREOF IN ACCORDANCE WITH SECTION 9.08 (WITH SUCH REPLACEMENT, IF
APPLICABLE, BEING DEEMED TO HAVE BEEN MADE PURSUANT TO SECTION 9.08(D)).
PURSUANT TO ANY SUCH ASSIGNMENT, ALL LOANS AND COMMITMENTS TO BE REPLACED SHALL
BE PURCHASED AT PAR (ALLOCATED AMONG THE LENDERS UNDER SUCH CREDIT FACILITY IN
THE SAME MANNER AS WOULD BE REQUIRED IF SUCH LOANS WERE BEING OPTIONALLY PREPAID
OR SUCH COMMITMENTS WERE BEING OPTIONALLY REDUCED OR TERMINATED BY THE
BORROWER),

 

147

--------------------------------------------------------------------------------


 


ACCOMPANIED BY PAYMENT OF ANY ACCRUED INTEREST AND FEES THEREON AND ANY AMOUNTS
OWING PURSUANT TO SECTION 2.16. BY RECEIVING SUCH PURCHASE PRICE, THE LENDERS
UNDER SUCH CREDIT FACILITY SHALL AUTOMATICALLY BE DEEMED TO HAVE ASSIGNED THE
LOANS OR COMMITMENTS UNDER SUCH CREDIT FACILITY PURSUANT TO THE TERMS OF AN
ASSIGNMENT AND ACCEPTANCE, AND ACCORDINGLY NO OTHER ACTION BY SUCH LENDERS SHALL
BE REQUIRED IN CONNECTION THEREWITH. THE PROVISIONS OF THIS PARAGRAPH ARE
INTENDED TO FACILITATE THE MAINTENANCE OF THE PERFECTION AND PRIORITY OF
EXISTING SECURITY INTERESTS IN THE COLLATERAL DURING ANY SUCH REPLACEMENT.

Section 9.05. Expenses; Indemnity. (a) If the Closing Date occurs, the Borrower
agrees to pay (i) all reasonable documented out-of-pocket expenses (but limited,
as to legal fees and expenses, to those of White & Case LLP, counsel for the
Administrative Agent and the Initial Lenders taken as a whole, and, if
reasonably necessary, of one local counsel in each material jurisdiction)
incurred by the Administrative Agent and the Initial Lenders, in connection with
the syndication of the Credit Facilities and execution, the preparation and
administration of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof requested by or for the benefit of the Borrower (including, without
limitation, the reasonable fees, disbursements and other charges of one counsel
identified herein (plus one local counsel in each material jurisdiction)) and
(ii) all reasonable out-of-pocket expenses (but limited, as to legal fees and
expenses, to one counsel for all such Persons taken as a whole, and, if
reasonably necessary, of one local counsel to all such Persons taken as a whole
in any material jurisdiction) incurred by the Agents, any Issuing Bank, the
Swingline Lender or any Lender in connection with the enforcement or protection
of its rights or remedies in connection with this Agreement and the other Loan
Documents or in connection with the Loans made or Letters of Credit issued
hereunder.


(B)           THE BORROWER AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT, THE
LENDERS AND THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, TRUSTEES, ADVISORS, AGENTS AND CONTROLLING PERSONS INVOLVED IN THE
TRANSACTIONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND TO
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL ACTUAL OUT-OF-POCKET COSTS,
OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE FEES, DOCUMENTED OUT-OF-POCKET
DISBURSEMENTS AND OTHER CHARGES OF ONE COUNSEL TO THE INDEMNITEES, TAKEN AS A
WHOLE, AND ONE LOCAL COUNSEL TO THE INDEMNITEES TAKEN AS A WHOLE IN EACH
MATERIAL JURISDICTION; PROVIDED THAT IF (I) ONE OR MORE INDEMNITEES SHALL HAVE
REASONABLY CONCLUDED THAT THERE ARE LEGAL DEFENSES AVAILABLE TO IT THAT ARE
DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO ONE OR MORE OTHER
INDEMNITEES OR (II) THE REPRESENTATION OF THE INDEMNITEES (OR ANY PORTION
THEREOF) BY THE SAME COUNSEL WOULD BE INAPPROPRIATE DUE TO ACTUAL DIFFERING
INTERESTS BETWEEN THEM, THEN SUCH EXPENSES SHALL INCLUDE THE REASONABLE FEES,
OUT-OF-POCKET DISBURSEMENTS AND OTHER CHARGES OF ONE SEPARATE COUNSEL TO SUCH
INDEMNITEES, TAKEN AS A WHOLE, IN EACH RELEVANT JURISDICTION), AND LIABILITIES
OF SUCH INDEMNITEE ARISING OUT OF OR IN CONNECTION WITH (W) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES THERETO OF THEIR
RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS AND
THE OTHER TRANSACTIONS CONTEMPLATED THEREBY (INCLUDING THE SYNDICATION OF THE
CREDIT FACILITIES), (X) THE USE OF THE PROCEEDS OF THE LOANS OR ISSUANCE OF
LETTERS OF CREDIT, (Y) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT ANY
INDEMNITEE IS A PARTY THERETO (AND REGARDLESS OF WHETHER SUCH MATTER IS
INITIATED BY A THIRD PARTY OR BY THE BORROWER, ANY OTHER LOAN PARTY OR ANY OF
THEIR RESPECTIVE AFFILIATES), OR (Z) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS

 

148

--------------------------------------------------------------------------------


 


MATERIALS ON ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY HOLDINGS,
THE BORROWER OR ANY OF THE SUBSIDIARIES, OR ANY LIABILITY UNDER ENVIRONMENTAL
LAWS RELATED IN ANY WAY TO HOLDINGS, THE BORROWER OR THE SUBSIDIARIES; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH COSTS, EXPENSES OR LIABILITIES (X) RESULTED FROM THE GROSS NEGLIGENCE,
BAD FAITH, FRAUD OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE (OR ITS AFFILIATES AND
THE RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF SUCH INDEMNITEE AND
SUCH INDEMNITEE’S AFFILIATES) (EACH, A “RELATED PARTY” OF SUCH INDEMNITEE) OR
BREACH OF ITS (OR ANY OF ITS RELATED PARTIES’) OBLIGATIONS HEREUNDER OR UNDER
ANY OF THE OTHER LOAN DOCUMENTS OR IN CONNECTION WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY, (Y) RELATE TO THE PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS THAT FIRST OCCUR AT ANY PROPERTY OWNED BY HOLDINGS OR THE
BORROWER AFTER SUCH PROPERTY IS TRANSFERRED TO ANY INDEMNITEE, ANY OF ITS
RELATED PARTIES OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS BY FORECLOSURE,
DEED-IN-LIEU OF FORECLOSURE OR SIMILAR TRANSFER OR (Z) RESULTED FROM ANY DISPUTE
SOLELY AMONG INDEMNITEES AND (OR THEIR RELATED PARTIES) NOT INVOLVING THE
BORROWER, THE SPONSOR OR THEIR RESPECTIVE AFFILIATES. THE BORROWER SHALL HAVE NO
OBLIGATION TO REIMBURSE ANY INDEMNITEE FOR FEES AND EXPENSES UNLESS SUCH
INDEMNITEE PROVIDES THE BORROWER WITH AN UNDERTAKING IN WHICH SUCH INDEMNITEE
AGREES TO REFUND AND RETURN ANY AND ALL AMOUNTS PAID BY THE BORROWER TO SUCH
INDEMNITEE TO THE EXTENT ANY OF THE FOREGOING ITEMS IN CLAUSES (X) AND (Y)
OCCURS. NOTWITHSTANDING THE FOREGOING, THIS SECTION 9.05 SHALL NOT APPLY TO TAX
MATTERS, WHICH SHALL BE GOVERNED EXCLUSIVELY BY SECTION 2.20.


(C)           TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED
TO BE PAID BY IT TO THE ARRANGERS, THE ADMINISTRATIVE AGENT OR ANY OTHER
INDEMNITEE RELATED THERETO UNDER PARAGRAPH (A) OR (B) OF THIS SECTION (AND
WITHOUT LIMITING ITS OBLIGATION TO DO SO), EACH LENDER SEVERALLY AGREES TO PAY
TO THE ARRANGERS, SUCH INDEMNITEE AND THE ADMINISTRATIVE AGENT, SUCH LENDER’S
PRO RATA SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED
EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE ARRANGERS,
THE AGENTS, THE ISSUING BANKS, THE SWINGLINE LENDER OR SUCH INDEMNITEE IN ITS
CAPACITY AS SUCH. FOR PURPOSES HEREOF, A LENDER’S “PRO RATA SHARE” SHALL BE
DETERMINED BASED UPON ITS SHARE OF THE SUM OF THE AGGREGATE REVOLVING CREDIT
EXPOSURE, OUTSTANDING TERM LOANS AND UNUSED COMMITMENTS AT THE TIME.


(D)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO PARTY HERETO SHALL
ASSERT, AND EACH PARTY HERETO HEREBY WAIVES, ANY CLAIM FROM (I) THE USE BY
OTHERS OF INFORMATION OR OTHER MATERIALS OBTAINED THROUGH ELECTRONIC,
TELECOMMUNICATIONS OR OTHER INFORMATION TRANSMISSION SYSTEMS, EXCEPT TO THE
EXTENT SUCH DAMAGES HAVE RESULTED FROM THE WILLFUL MISCONDUCT, BAD FAITH, FRAUD,
GROSS NEGLIGENCE OR BREACH OF THE LOAN DOCUMENTS OF SUCH PARTY OF ANY OF ITS
AFFILIATES OR THE RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF SUCH
PARTY AND SUCH PARTY’S AFFILIATES AND (II) ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.


(E)           THE PROVISIONS OF THIS SECTION 9.05 SHALL SURVIVE THE EXPIRATION
OF THE TERM OF THIS AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, THE REPAYMENT OF ANY OF THE LOANS, THE EXPIRATION OF THE COMMITMENTS,
THE EXPIRATION OF ANY LETTER OF CREDIT, THE INVALIDITY OR UNENFORCEABILITY OF
ANY TERM OR PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN

 

149

--------------------------------------------------------------------------------


 


DOCUMENT, OR ANY INVESTIGATION MADE BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT, ANY LENDER OR THE ISSUING BANKS. ALL AMOUNTS DUE UNDER
THIS SECTION 9.05 SHALL BE PAYABLE WITHIN 30 DAYS AFTER RECEIPT OF AN INVOICE
RELATING THERETO SETTING FORTH SUCH AMOUNTS IN REASONABLE DETAIL.

Section 9.06. Right of Setoff; Payments Set Aside. (a) If an Event of Default
shall have occurred and be continuing, each Lender is hereby authorized at any
time and from time to time, except to the extent prohibited by law, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party and
its subsidiaries) to set off and apply any and all deposits (general or special,
time or demand, provisional or final) (other than tax, payroll, employee
benefit, fiduciary or trust accounts) at any time held and other Indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
due and owing under this Agreement and other Loan Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document and although such obligations may be
denominated in a currency different from that of the applicable deposit or
Indebtedness. The rights of each Lender under this Section 9.06 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.


(B)           TO THE EXTENT THAT ANY PAYMENT BY OR ON BEHALF OF THE BORROWER IS
MADE TO ANY AGENT OR ANY LENDER, OR ANY AGENT OR ANY LENDER EXERCISES ITS RIGHT
OF SETOFF, AND SUCH PAYMENT OR THE PROCEEDS OF SUCH SETOFF OR ANY PART THEREOF
IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET
ASIDE OR REQUIRED (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY SUCH
AGENT OR SUCH LENDER IN ITS DISCRETION) TO BE REPAID TO A TRUSTEE, RECEIVER OR
ANY OTHER PARTY, THEN (I) TO THE EXTENT OF SUCH RECOVERY THE OBLIGATION OR PART
THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN
FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH SETOFF HAD
NOT OCCURRED, AND (II) EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT UPON DEMAND ITS APPLICABLE SHARE OF ANY AMOUNT SO RECOVERED FROM OR REPAID
BY ANY AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE
SUCH PAYMENT IS MADE AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS EFFECTIVE
RATE FROM TIME TO TIME IN EFFECT.

Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS

 

150

--------------------------------------------------------------------------------


 

TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW
YORK.

Section 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or any Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by clause (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.


(B)           SUBJECT TO SECTION 2.24 AND CLAUSE (D) BELOW, AND EXCEPT FOR THOSE
ACTIONS EXPRESSLY PERMITTED TO BE TAKEN BY THE AGENTS, NEITHER THIS AGREEMENT
NOR ANY OTHER LOAN DOCUMENT NOR ANY PROVISION HEREOF OR THEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE REQUIRED LENDERS AND THE LOAN PARTIES THAT ARE PARTY THERETO
AND ARE AFFECTED BY SUCH WAIVER, AMENDMENT OR MODIFICATION AND ACKNOWLEDGED BY
THE ADMINISTRATIVE AGENT; PROVIDED, HOWEVER, THAT NO SUCH AGREEMENT SHALL (I)
REDUCE THE PRINCIPAL AMOUNT OF, OR EXTEND OR WAIVE ANY SCHEDULED AMORTIZATION
PAYMENT OR THE FINAL SCHEDULED MATURITY DATE OF OR DATE FOR THE PAYMENT OF ANY
INTEREST ON, ANY LOAN OR ANY DATE FOR REIMBURSEMENT OF AN L/C DISBURSEMENT,
FORGIVE ANY SUCH PAYMENT OR ANY PART THEREOF, OR DECREASE THE RATE OF INTEREST
ON ANY LOAN OR L/C DISBURSEMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
LENDER DIRECTLY AND ADVERSELY AFFECTED THEREBY (IT BEING UNDERSTOOD THAT ANY
CHANGE TO THE COMPONENT DEFINITIONS OF THE SENIOR SECURED NET LEVERAGE RATIO
AFFECTING THE DETERMINATION OF INTEREST AND THE WAIVER OF A DEFAULT, EVENT OF
DEFAULT OR DEFAULT INTEREST SHALL ONLY REQUIRE THE CONSENT OF HOLDINGS, THE
BORROWER AND THE REQUIRED LENDERS), (II) INCREASE OR EXTEND THE COMMITMENT OR
DECREASE OR EXTEND THE DATE FOR PAYMENT OF ANY FEES OF ANY LENDER WITHOUT THE
PRIOR WRITTEN CONSENT OF SUCH LENDER, INCLUDING, WITHOUT LIMITATION, AMENDMENTS
TO SECTION 2.05(D) AND THE DEFINITION OF REPRICING TRANSACTION (IT BEING
UNDERSTOOD THAT ANY CHANGE TO THE COMPONENT DEFINITIONS OF THE SENIOR SECURED
NET LEVERAGE RATIO AFFECTING THE DETERMINATION OF ANY FEE AND THE WAIVER OF A
DEFAULT, EVENT OF DEFAULT OR DEFAULT FEES SHALL ONLY REQUIRE THE CONSENT OF THE
BORROWER AND THE REQUIRED LENDERS), (III) AMEND OR MODIFY THE PROVISIONS OF
SECTION 2.17, THE PROVISIONS OF SECTION 2.18, THE PROVISIONS OF SECTION 9.04(J)
(IT BEING UNDERSTOOD THAT ANY CHANGE TO SECTION 6.04 SHALL ONLY REQUIRE APPROVAL
OF THE REQUIRED LENDERS) OR THE PROVISIONS OF THIS SECTION 9.08 (EXCEPT AS SET
FORTH BELOW) OR RELEASE ALL OR SUBSTANTIALLY ALL OF THE GUARANTORS OR ALL OR
SUBSTANTIALLY ALL OF THE COLLATERAL (EXCEPT AS PERMITTED UNDER SECTIONS 6.04,
6.05 OR 9.18 AND THE GUARANTEE AND COLLATERAL AGREEMENT), WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER, OR (IV) REDUCE THE PERCENTAGE CONTAINED IN THE
DEFINITION OF THE TERM “REQUIRED LENDERS”, “REQUIRED CLASS LENDERS” OR “REQUIRED
REVOLVING LENDERS” WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER, EACH LENDER
OF THE AFFECTED CLASS OR EACH REVOLVING CREDIT LENDER, RESPECTIVELY (IT BEING
UNDERSTOOD THAT WITH THE CONSENT OF THE REQUIRED LENDERS,

 

151

--------------------------------------------------------------------------------


 


THE REQUIRED CLASS LENDERS OR THE REQUIRED REVOLVING LENDERS, ADDITIONAL
EXTENSIONS OF CREDIT PURSUANT TO THIS AGREEMENT MAY BE INCLUDED IN THE
DETERMINATION OF THE REQUIRED LENDERS, REQUIRED REVOLVING LENDERS OR REQUIRED
CLASS LENDERS ON SUBSTANTIALLY THE SAME BASIS AS THE COMMITMENTS AND EXTENSIONS
OF CREDIT THEREUNDER ON THE DATE HEREOF AND THIS SECTION MAY BE AMENDED TO
REFLECT SUCH EXTENSION OF CREDIT); PROVIDED, FURTHER, THAT (W) NO SUCH AGREEMENT
SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY ISSUING BANK OR THE SWINGLINE
LENDER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, SUCH ISSUING BANK OR
THE SWINGLINE LENDER, AS THE CASE MAY BE, (X) NO SUCH AGREEMENT SHALL MAKE ANY
CHANGE TO THE DOCUMENTS THAT BY ITS TERMS AFFECTS THE RIGHTS OF ANY CLASS OF
LENDERS TO RECEIVE PAYMENTS IN ANY MANNER DIFFERENT THAN ANY OTHER CLASS OF
LENDERS WITHOUT THE WRITTEN CONSENT OF THE REQUIRED CLASS LENDERS OF SUCH CLASS;
AND (Y) SECTION 9.04(I) MAY NOT BE AMENDED, WAIVED OR OTHERWISE MODIFIED WITHOUT
THE CONSENT OF EACH GRANTING LENDER ALL OR ANY PART OF WHOSE LOANS ARE BEING
FUNDED BY AN SPC AT THE TIME OF SUCH AMENDMENT, WAIVER OR OTHER MODIFICATION.


(C)           NOTWITHSTANDING THE FOREGOING, IN ADDITION TO ANY CREDIT
EXTENSIONS AND RELATED INCREMENTAL AMENDMENTS EFFECTUATED WITHOUT THE CONSENT OF
LENDERS IN ACCORDANCE WITH SECTION 2.24, THIS AGREEMENT (INCLUDING THIS SECTION
9.08 AND SECTION 2.17) MAY BE AMENDED (OR AMENDED AND RESTATED) WITH THE WRITTEN
CONSENT OF THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER (I)
TO ADD ONE OR MORE ADDITIONAL CREDIT FACILITIES TO THIS AGREEMENT AND TO PERMIT
THE EXTENSIONS OF CREDIT FROM TIME TO TIME OUTSTANDING THEREUNDER AND THE
ACCRUED INTEREST AND FEES IN RESPECT THEREOF TO SHARE RATABLY IN THE BENEFITS OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WITH THE TERM LOANS AND THE
REVOLVING LOANS AND THE ACCRUED INTEREST AND FEES IN RESPECT THEREOF, (II) TO
INCLUDE APPROPRIATELY THE LENDERS HOLDING SUCH CREDIT FACILITIES IN ANY
DETERMINATION OF THE REQUIRED LENDERS, THE REQUIRED REVOLVING LENDERS, THE
REQUIRED CLASS LENDERS AND OTHER DEFINITIONS RELATED TO SUCH NEW CREDIT
FACILITIES AND (III) TO PROVIDE CLASS PROTECTION FOR ANY ADDITIONAL CREDIT
FACILITIES IN A MANNER CONSISTENT WITH THOSE PROVIDED HEREIN FOR THE CLASSES OF
LENDERS CONTEMPLATED BY THIS AGREEMENT AS IN EFFECT ON THE CLOSING DATE.


(D)           NOTWITHSTANDING THE FOREGOING, IN ADDITION, THIS AGREEMENT MAY BE
AMENDED WITH THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, HOLDINGS, THE
BORROWER AND THE LENDERS PROVIDING THE RELEVANT REPLACEMENT TERM LOANS (AS
DEFINED BELOW) TO PERMIT THE REFINANCING IN WHOLE, BUT NOT IN PART, OF ANY CLASS
OF OUTSTANDING TERM LOANS OR ANY THEN OUTSTANDING CLASS OF REPLACEMENT TERM
LOANS (“REFINANCED TERM LOANS”) WITH A REPLACEMENT TERM LOAN TRANCHE HEREUNDER
(“REPLACEMENT TERM LOANS”), PROVIDED THAT (I) THE AGGREGATE PRINCIPAL AMOUNT OF
SUCH REPLACEMENT TERM LOANS SHALL NOT EXCEED THE AGGREGATE PRINCIPAL AMOUNT OF
SUCH REFINANCED TERM LOANS, (II) THE APPLICABLE PERCENTAGE FOR SUCH REPLACEMENT
TERM LOANS SHALL NOT BE HIGHER THAN THE APPLICABLE PERCENTAGE FOR SUCH
REFINANCED TERM LOANS, (III) THE WEIGHTED AVERAGE LIFE TO MATURITY OF SUCH
REPLACEMENT TERM LOANS SHALL NOT BE SHORTER THAN THE WEIGHTED AVERAGE LIFE TO
MATURITY OF SUCH REFINANCED TERM LOANS AT THE TIME OF SUCH REFINANCING (WITHOUT
GIVING EFFECT TO ANNUAL AMORTIZATION ON ANY REFINANCED TERM LOAN FACILITY NOT IN
EXCESS OF 1% OF THE PRINCIPAL AMOUNT THEREOF) AND (IV) ALL OTHER TERMS
APPLICABLE TO SUCH REPLACEMENT TERM LOANS SHALL BE SUBSTANTIALLY IDENTICAL TO,
OR LESS FAVORABLE TO THE LENDERS PROVIDING SUCH REPLACEMENT TERM LOANS THAN,
THOSE APPLICABLE TO SUCH REFINANCED TERM LOANS, EXCEPT TO THE EXTENT NECESSARY
TO PROVIDE FOR COVENANTS AND OTHER TERMS APPLICABLE TO ANY PERIOD AFTER THE
LATEST FINAL MATURITY OF THE TERM LOANS IN EFFECT IMMEDIATELY PRIOR TO SUCH
REFINANCING;

 

152

--------------------------------------------------------------------------------


 


PROVIDED, FURTHER THAT TO THE EXTENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THIS SECTION 9.08(D) AND SECTION 2.24, SECTION 2.24 SHALL CONTROL IN ALL
RESPECTS.


(E)           NOTWITHSTANDING THE FOREGOING, ANY AMENDMENT, MODIFICATION OR
WAIVER OF, OR CONSENT WITH RESPECT TO SECTION 2.13(E) WITH RESPECT TO THE
APPLICATION OF ANY MANDATORY PREPAYMENT THAT RESULTS IN A CLASS OF LENDERS BEING
ALLOCATED A LESSER REPAYMENT THAN SUCH CLASS WOULD OTHERWISE HAVE BEEN ENTITLED
TO IN THE ABSENCE OF SUCH AMENDMENT, MODIFICATION OR WAIVER, SHALL REQUIRE THE
CONSENT OF THE REQUIRED CLASS LENDERS OR THE REQUIRED REVOLVING LENDERS, AS
APPLICABLE FOR SUCH AFFECTED CLASS (EXCEPT IN THE CASE WHERE ADDITIONAL
EXTENSIONS OF TERMS LOANS ARE BEING AFFORDED SUBSTANTIALLY THE SAME TREATMENT
AFFORDED TO THE TERM LOANS PURSUANT TO THIS AGREEMENT ON THE CLOSING DATE).


(F)            EACH WAIVER, AMENDMENT, MODIFICATION, SUPPLEMENT OR CONSENT MADE
OR GIVEN PURSUANT TO THIS SECTION 9.08 SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN, AND SUCH WAIVER,
AMENDMENT, MODIFICATION OR SUPPLEMENT SHALL APPLY EQUALLY TO EACH OF THE LENDERS
AND SHALL BE BINDING ON THE LOAN PARTIES, THE LENDERS, THE AGENTS AND ALL FUTURE
HOLDERS OF THE LOANS AND COMMITMENTS.


(G)           FURTHER, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS SECTION 9.08, IF FOLLOWING THE CLOSING DATE, THE ADMINISTRATIVE AGENT AND
THE BORROWER SHALL HAVE AGREED IN THEIR SOLE AND ABSOLUTE DISCRETIONS THAT THERE
IS AN OBVIOUS ERROR OR ANY ERROR OR OMISSION OF A TECHNICAL OR IMMATERIAL
NATURE, IN EACH CASE, IN ANY PROVISION OF THE LOAN DOCUMENTS, THEN THE
ADMINISTRATIVE AGENT AND THE BORROWER SHALL BE PERMITTED TO AMEND SUCH PROVISION
AND SUCH AMENDMENT SHALL BECOME EFFECTIVE WITHOUT ANY FURTHER ACTION OR CONSENT
OF ANY OTHER PARTY TO ANY LOAN DOCUMENTS IF THE SAME IS NOT OBJECTED TO IN
WRITING BY THE REQUIRED LENDERS WITHIN FIVE BUSINESS DAYS FOLLOWING RECEIPT OF
NOTICE THEREOF.

Section 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount
shall have been received by such Lender.

Section 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns

 

153

--------------------------------------------------------------------------------


 

permitted hereunder (including any Affiliate of any Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the
Indemnitees, the Arrangers, the Related Parties of each of the Administrative
Agent, the Collateral Agent, the Issuing Banks and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or electronic mail (by .pdf file) shall be as effective as delivery
of a manually signed counterpart of this Agreement.

Section 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15. Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be

 

154

--------------------------------------------------------------------------------


 

heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent, the Collateral Agent, the Issuing Banks or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or the other Loan
Documents against Holdings, the Borrower or their respective properties in the
courts of any jurisdiction.


(B)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(C)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PERSON TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

Section 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Arrangers, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ (other than Excluded Parties,
trustees, officers, directors, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and agree to keep such Information confidential) in connection with
the transactions contemplated or permitted hereby, (b) to the extent requested
by any Governmental Authority having jurisdiction over such Person (including
any Governmental Authority regulating any Lender or its Affiliates), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (provided that the Administrative Agent, the Collateral Agent,
such Arranger, such Issuing Bank or such Lender that discloses any Information
pursuant to this clause (c) shall provide the Borrower with prompt notice of
such disclosure and an opportunity to contest such disclosure as long as
furnishing such notice and opportunity would not result in the Lenders’
violation of applicable law, to the extent permitted by applicable law), (d) to
the extent reasonably necessary in connection with the exercise of any remedies
hereunder or under the other Loan Documents or any suit, action or proceeding
relating to the enforcement of its rights hereunder or thereunder, (e) subject
to an agreement containing provisions at least as restrictive as those of this
Section 9.16 (or as otherwise may be acceptable to the Borrower), to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents, (ii) any pledgee
referred to in Section 9.04(h) or (iii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the
Borrower, any subsidiary or any Affiliate thereof or any of their respective
obligations, (f) with the prior written consent of the Borrower, (g) to any
Rating Agency when required by it (it being understood that, prior to any such
disclosure, such Rating Agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such Person)
or (h) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.16. For the purposes of this Section,
“Information”

 

155

--------------------------------------------------------------------------------


 

shall mean all information received from the Borrower, Holdings or any
Subsidiary and related to Holdings, the Borrower, the Subsidiaries or their
business, other than any such information that is publicly available to the
Administrative Agent, the Collateral Agent, any Arranger, any Issuing Bank or
any Lender, other than by reason of disclosure by Administrative Agent, the
Collateral Agent, any Arranger, any Issuing Bank or any Lender in breach of this
Section 9.16 or other confidentiality obligations in favor of the Loan Parties.

Section 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of Holdings and the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arrangers
on the other hand, (B) each of Holdings and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of Holdings and the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and each Arranger is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for Holdings or the
Borrower or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger has any obligation to Holdings or the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of each of Holdings and the Borrower
and its Affiliates, and neither the Administrative Agent nor any Arranger has
any obligation to disclose any of such interests to Holdings, the Borrower or
its Affiliates. To the fullest extent permitted by law, each of Holdings and the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 9.18. Release of Collateral. The Lenders irrevocably authorize the
Collateral Agent (and the Collateral Agent agrees):

(A)           TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT, (W) UPON
THE TERMINATION DATE (AND, CONCURRENTLY THEREWITH, TO RELEASE ALL THE LOAN
PARTIES FROM THEIR OBLIGATIONS UNDER THE LOAN DOCUMENTS (OTHER THAN THOSE THAT
SPECIFICALLY SURVIVE THE TERMINATION DATE)), (X) THAT IS SOLD OR TO BE SOLD AS
PART OF OR IN CONNECTION WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT TO ANY PERSON OTHER THAN A LOAN PARTY, (Y) SUBJECT TO SECTION
9.08, IF APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED LENDERS, OR
(Z) OWNED BY A SUBSIDIARY GUARANTOR UPON RELEASE OF SUCH GUARANTOR FROM ITS
OBLIGATIONS UNDER ITS GUARANTY PURSUANT TO CLAUSE (C) BELOW;

 

156

--------------------------------------------------------------------------------


 

(B)           AT THE REQUEST OF THE BORROWER, TO SUBORDINATE ANY LIEN ON ANY
PROPERTY GRANTED TO OR HELD BY THE ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT
TO THE HOLDER OF ANY LIEN ON SUCH PROPERTY THAT IS PERMITTED BY CLAUSES (F), (H)
AND (S) OF THE DEFINITION OF PERMITTED LIENS; AND

(C)           TO RELEASE ANY SUBSIDIARY GUARANTOR FROM ITS OBLIGATIONS UNDER ANY
LOAN DOCUMENT TO WHICH IT IS A PARTY IF SUCH PERSON CEASES TO BE A RESTRICTED
SUBSIDIARY CONSTITUTING A GUARANTOR AS A RESULT OF A TRANSACTION OR DESIGNATION
PERMITTED HEREUNDER; PROVIDED THAT NO SUCH RELEASE SHALL OCCUR IF SUCH GUARANTOR
CONTINUES TO BE A GUARANTOR IN RESPECT OF THE NEW SENIOR NOTES, ANY JUNIOR
FINANCING AND ANY REFINANCING INDEBTEDNESS IN RESPECT THEREOF UNLESS AND UNTIL
SUCH GUARANTOR IS (OR IS BEING SUBSTANTIALLY SIMULTANEOUSLY) RELEASED FROM ITS
GUARANTEE WITH RESPECT TO THE NEW SENIOR NOTES, SUCH JUNIOR FINANCING AND ANY
REFINANCING INDEBTEDNESS IN RESPECT THEREOF.

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release its interest in particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Loan Documents pursuant to this Section 9.18. In each case as
specified in this Section 9.18, the relevant Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Loan
Documents, or to release such Loan Party from its obligations under the Loan
Documents, in each case, in accordance with the terms of the Loan Documents and
this Section 9.18.

Section 9.19. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA PATRIOT Act.

Section 9.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or any Hedging Obligation (including the exercise of any right of
setoff, rights on account of any banker’s lien or similar claim or other rights
of self-help), or institute any actions or proceedings, or otherwise commence
any remedial procedures, with respect to any Collateral or any other property of
any such Loan Party, without the prior written consent of the Administrative
Agent. The provision of this Section 9.20 are for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

Section 9.21. Effectiveness of Merger. Upon the consummation of the Merger, the
Company shall automatically succeed to all the rights and obligations of Merger
Sub under this Agreement, without any further action by any Person.

 

157

--------------------------------------------------------------------------------


 

ARTICLE X

 


HOLDINGS GUARANTY

Section 10.01. Guaranty. In order to induce the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders to enter into this Agreement
and to extend credit hereunder, and to induce the other Guaranteed Creditors to
enter into Hedge Obligations and Cash Management Obligations with one or more
Loan Parties and in recognition of the direct benefits to be received by
Holdings from the proceeds of the Loans, the issuance of the Letters of Credit
and the entering into of such Hedge Obligations and Cash Management Obligations,
Holdings hereby agrees with the Guaranteed Creditors as follows: Holdings hereby
unconditionally and irrevocably guarantees as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of the Guaranteed Obligations of the Borrower to
the Guaranteed Creditors. If any or all of the Guaranteed Obligations of the
Borrower to the Guaranteed Creditors become due and payable hereunder, Holdings,
unconditionally and irrevocably, promises to pay such Indebtedness to the
Administrative Agent and/or the other Guaranteed Creditors, or order, promptly
upon written demand, together with any and all actual reasonable out-of-pocket
expenses which may be incurred by the Administrative Agent and the other
Guaranteed Creditors in collecting any of the Guaranteed Obligations in each
case to the extent reimbursable pursuant to Section 9.05. If claim is ever made
upon any Guaranteed Creditor for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guaranteed Obligations and any
of the aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrower), then and in such event Holdings agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon
Holdings, notwithstanding any revocation of this Holdings Guaranty or other
instrument evidencing any liability of the Borrower, and Holdings shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

Section 10.02. Nature of Liability. The liability of Holdings hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guaranty of the Guaranteed Obligations, whether executed by any
other guarantor or by any other party, and to the extent permitted by applicable
law, the liability of Holdings hereunder shall not be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
Person, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any Person as to the Guaranteed Obligations, (c)
any payment on or in reduction of any such other guaranty or undertaking (other
than to the extent of such payment or reduction), (d) any dissolution,
termination or increase, decrease or change in personnel by the Borrower, (e)
any payment made to any Guaranteed Creditor on the Guaranteed Obligations which
any such Guaranteed Creditor repays to the Borrower pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and Holdings waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding, (f) any action or
inaction by the Guaranteed Creditors as

 

158

--------------------------------------------------------------------------------


 

contemplated in Section 10.04 or (g) any invalidity, irregularity or
enforceability of all or any part of the Guaranteed Obligations or of any
security therefor.

Section 10.03. Independent Obligation. The obligations of Holdings hereunder are
independent of the obligations of any other Guarantor, any other Person or the
Borrower, and a separate action or actions may be brought and prosecuted against
Holdings whether or not action is brought against any other Guarantor, any other
Person or the Borrower and whether or not any other guarantor, any other party
or the Borrower be joined in any such action or actions. Holdings waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. To the extent
permitted by applicable law, any payment by the Borrower or other circumstance
which operates to toll any statute of limitations as to the Borrower shall
operate to toll the statute of limitations as to Holdings.

Section 10.04. Authorization. Holdings authorizes the Guaranteed Creditors
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and to the extent permitted by applicable law, without
affecting or impairing its liability hereunder, from time to time to:

(A)           CHANGE THE MANNER, PLACE OR TERMS OF PAYMENT OF, AND/OR CHANGE OR
EXTEND THE TIME OF PAYMENT OF, RENEW, INCREASE, ACCELERATE OR ALTER, ANY OF THE
GUARANTEED OBLIGATIONS (INCLUDING ANY INCREASE OR DECREASE IN THE PRINCIPAL
AMOUNT THEREOF OR THE RATE OF INTEREST OR FEES THEREON), ANY SECURITY THEREFOR,
OR ANY LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF, AND THIS
HOLDINGS GUARANTY SHALL APPLY TO THE GUARANTEED OBLIGATIONS AS SO CHANGED,
EXTENDED, RENEWED OR ALTERED;

(B)           TAKE AND HOLD SECURITY FOR THE PAYMENT OF THE GUARANTEED
OBLIGATIONS AND SELL, EXCHANGE, RELEASE, IMPAIR, SURRENDER, REALIZE UPON OR
OTHERWISE DEAL WITH IN ANY MANNER AND IN ANY ORDER ANY PROPERTY BY WHOMSOEVER AT
ANY TIME PLEDGED OR MORTGAGED TO SECURE, OR HOWSOEVER SECURING, THE GUARANTEED
OBLIGATIONS OR ANY LIABILITIES (INCLUDING ANY OF THOSE HEREUNDER) INCURRED
DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND/OR ANY OFFSET THERE
AGAINST;

(C)           EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHTS AGAINST THE
BORROWER, ANY OTHER CREDIT PARTY OR OTHERS OR OTHERWISE ACT OR REFRAIN FROM
ACTING;

(D)           RELEASE OR SUBSTITUTE ANY ONE OR MORE ENDORSERS, GUARANTORS, THE
BORROWER, OTHER LOAN PARTIES OR OTHER OBLIGORS;

(E)           SETTLE OR COMPROMISE ANY OF THE GUARANTEED OBLIGATIONS, ANY
SECURITY THEREFOR OR ANY LIABILITY (INCLUDING ANY OF THOSE HEREUNDER) INCURRED
DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND MAY SUBORDINATE THE
PAYMENT OF ALL OR ANY PART THEREOF TO THE PAYMENT OF ANY LIABILITY (WHETHER DUE
OR NOT) OF THE BORROWER TO ITS CREDITORS OTHER THAN THE GUARANTEED CREDITORS;

(F)            APPLY ANY SUMS BY WHOMSOEVER PAID OR HOWSOEVER REALIZED TO ANY
LIABILITY OR LIABILITIES OF THE BORROWER TO THE GUARANTEED CREDITORS REGARDLESS
OF WHAT LIABILITY OR LIABILITIES OF THE BORROWER REMAIN UNPAID;

 

159

--------------------------------------------------------------------------------


 

(G)           CONSENT TO OR WAIVE ANY BREACH OF, OR ANY ACT, OMISSION OR DEFAULT
UNDER, THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, ANY HEDGING OBLIGATION OR ANY
CASH MANAGEMENT OBLIGATION IN EACH CASE, CONSTITUTING SECURED OBLIGATIONS, OR
ANY OF THE INSTRUMENTS OR AGREEMENTS REFERRED TO HEREIN OR THEREIN, OR OTHERWISE
AMEND, MODIFY OR SUPPLEMENT THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY HEDGING
OBLIGATION OR ANY CASH MANAGEMENT OBLIGATION OR ANY OF SUCH OTHER INSTRUMENTS OR
AGREEMENTS; AND/OR

(H)           TAKE ANY OTHER ACTION WHICH WOULD, UNDER OTHERWISE APPLICABLE
PRINCIPLES OF COMMON LAW, GIVE RISE TO A LEGAL OR EQUITABLE DISCHARGE OF
HOLDINGS FROM ITS LIABILITIES UNDER THIS HOLDINGS GUARANTY (OTHER THAN REPAYMENT
OR PERFORMANCE).

Section 10.05. Reliance. It is not necessary for any Guaranteed Creditor to
inquire into the capacity or powers of Holdings or any of its Subsidiaries or
the officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

Section 10.06. Subordination. Any Indebtedness of the Borrower now or hereafter
owing to Holdings is hereby subordinated to the Guaranteed Obligations owing to
the Guaranteed Creditors until the occurrence of the Termination Date; and if
the Administrative Agent so requests (in accordance with Section 7.01) at a time
when an Event of Default exists, all such Indebtedness of the Borrower to
Holdings shall be collected, enforced and received by Holdings for the benefit
of the Guaranteed Creditors and be paid over to the Administrative Agent on
behalf of the Guaranteed Creditors on account of the Guaranteed Obligations to
the Guaranteed Creditors, but without affecting or impairing in any manner the
liability of Holdings under the other provisions of this Holdings Guaranty
(other than to the extent of such repayment or performance of the Guaranteed
Obligations). Without limiting the generality of the foregoing, Holdings hereby
agrees with the Guaranteed Creditors that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Holdings
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Guaranteed Obligations (other than contingent obligations,
Hedging Obligations or Cash Management Obligations) have been paid in full.

Section 10.07. Waiver. (a) Holdings waives any right (except as shall be
required by applicable law and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against the Borrower, any other Guarantor or any Person,
(ii) proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever. Holdings waives any defense based on or arising out
of any defense of the Borrower, any other guarantor or any other Person, other
than payment of the Guaranteed Obligations to the extent of such payment, based
on or arising out of the disability of the Borrower, Holdings, any other
guarantor or any other party, or the validity, legality or unenforceability of
the Guaranteed Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of the Borrower other than payment of the
Guaranteed Obligations to the extent of such payment. To the extent permitted by
applicable law, the Guaranteed Creditors may, at their election, foreclose on
any security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is

 

160

--------------------------------------------------------------------------------


 

commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Guaranteed Creditors may have
against the Borrower or any other Person, or any security, without affecting or
impairing in any way the liability of Holdings hereunder except to the extent
the Guaranteed Obligations have been paid. To the extent permitted by applicable
law, Holdings waives any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of Holdings
against the Borrower or any other Person or any security.


(B)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, HOLDINGS WAIVES ALL
PRESENTMENTS, DEMANDS FOR PERFORMANCE, PROTESTS AND NOTICES, INCLUDING, WITHOUT
LIMITATION, NOTICES OF NONPERFORMANCE, NOTICES OF PROTEST, NOTICES OF DISHONOR,
NOTICES OF ACCEPTANCE OF THIS HOLDINGS GUARANTY, AND NOTICES OF THE EXISTENCE,
CREATION OR INCURRING OF NEW OR ADDITIONAL GUARANTEED OBLIGATIONS. HOLDINGS
ASSUMES ALL RESPONSIBILITY FOR BEING AND KEEPING ITSELF INFORMED OF THE
BORROWER’S FINANCIAL CONDITION AND ASSETS, AND OF ALL OTHER CIRCUMSTANCES
BEARING UPON THE RISK OF NONPAYMENT OF THE GUARANTEED OBLIGATIONS AND THE
NATURE, SCOPE AND EXTENT OF THE RISKS WHICH HOLDINGS ASSUMES AND INCURS
HEREUNDER, AND AGREES THAT NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF THE OTHER
GUARANTEED CREDITORS SHALL HAVE ANY DUTY TO ADVISE HOLDINGS OF INFORMATION KNOWN
TO THEM REGARDING SUCH CIRCUMSTANCES OR RISKS.


(C)           HOLDINGS WARRANTS AND AGREES THAT EACH OF THE WAIVERS SET FORTH
ABOVE IS MADE WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCES AND THAT
IF ANY OF SUCH WAIVERS ARE DETERMINED TO BE CONTRARY TO ANY APPLICABLE LAW OF
PUBLIC POLICY, SUCH WAIVERS SHALL BE EFFECTIVE ONLY TO THE MAXIMUM EXTENT
PERMITTED BY LAW.

Section 10.08. Payments. All payments made by Holdings pursuant to this Article
X shall be made in Dollars and will be made without setoff, counterclaim or
other defense, and shall be subject to the provisions of Sections 2.19 and 2.20.

Section 10.09. Maximum Liability. It is the desire and intent of Holdings and
the Guaranteed Creditors that this Holdings Guaranty shall be enforced against
Holdings to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. If, however, and to
the extent that, the obligations of Holdings under this Holdings Guaranty shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the amount of Holdings’ obligations
under this Holdings Guaranty shall be deemed to be reduced and Holdings shall
pay the maximum amount of the Guaranteed Obligations which would be permissible
under applicable law.

*     *     *

 

161

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WINDY CITY INVESTMENTS, INC.

 

 

 

 

 

 

 

By:

 /s/ Peter H. D'Arrigo

 

 

Name:  Peter H. D'Arrigo

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

WINDY CITY ACQUISITION CORP.

 

 

 

 

 

 

 

By:

 /s/ Timothy M. Hurd

 

 

Name:  Timothy M. Hurd

 

 

Title:  President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK
BRANCH, Individually and as
Administrative Agent

 

 

 

 

 

 

 

By:

 /s/ Paul O'Leary

 

 

Name:  Paul O'Leary

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

By:

 /s/ Erin Morissey

 

 

Name:  Erin Morissey

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

NUVEEN INVESTMENTS, INC. HEREBY
ABSOLUTELY, IRREVOCABLY AND
UNCONDITIONALLY ASSUMES ALL
PAYMENT AND PERFORMANCE
OBLIGATION OF WINDY CITY
ACQUISITION CORP. UNDER THE
LOAN DOCUMENTS

 

 

 

 

 

NUVEEN INVESTMENTS, INC.

 

 

 

 

 

 

 

By:

 /s/ Peter H. D'Arrigo

 

 

Name:  Peter H. D'Arrigo

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT
AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG
WINDY CITY INVESTMENTS, INC.,
WINDY CITY ACQUISITION CORP. (TO
BE MERGED WITH AND INTO NUVEEN
INVESTMENTS, INC.), THE LENDERS
PARTY HERETO FROM TIME TO TIME,
DEUTSCHE BANK AG, NEW YORK
BRANCH, AS ADMINISTRATIVE
AGENT, AND DEUTSCHE BANK
SECURITIES INC., WACHOVIA
CAPITAL MARKETS, LLC, MERRILL
LYNCH, PIERCE, FENNER & SMITH
INCORPORATED AND MORGAN
STANLEY SENIOR FUNDING, INC. AS
LEAD ARRANGERS

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

Morgan Stanley Bank

 

 

 

 

 

 

 

By:

 /s/ Daniel Twenge

 

 

Name:  Daniel Twenge

 

 

Title:  Authorized Signatory

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE CREDIT
AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG WINDY
CITY INVESTMENTS, INC., WINDY CITY
ACQUISITION CORP. (TO BE MERGED
WITH AND INTO NUVEEN INVESTMENTS,
INC.), THE LENDERS PARTY HERETO
FROM TIME TO TIME, DEUTSCHE BANK
AG, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, AND
DEUTSCHE BANK SECURITIES INC.,
WACHOVIA CAPITAL MARKETS, LLC,
MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED AND MORGAN
STANLEY SENIOR FUNDING, INC.  AS
LEAD ARRANGERS

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

Merrill Lynch Capital Corporation

 

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name:  John C. Rowland

 

 

Title:  Vice President

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE CREDIT
AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG WINDY
CITY INVESTMENTS, INC., WINDY CITY
ACQUISITION CORP. (TO BE MERGED
WITH AND INTO NUVEEN INVESTMENTS,
INC.), THE LENDERS PARTY HERETO
FROM TIME TO TIME, DEUTSCHE BANK
AG, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, AND
DEUTSCHE BANK SECURITIES INC.,
WACHOVIA CAPITAL MARKETS, LLC,
MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED AND MORGAN
STANLEY SENIOR FUNDING, INC.  AS
LEAD ARRANGERS

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

Wachovia Bank, National Association

 

 

 

 

 

 

 

By:

/s/ Grainne M. Pergolini

 

 

Name:  Grainne M. Pergolini

 

 

Title:  Director

 

--------------------------------------------------------------------------------